Exhibit 10.2
LOAN AND SECURITY AGREEMENT
by and among
NCI GROUP, INC.
ROBERTSON-CECO II CORPORATION
as Borrowers
and
NCI BUILDING SYSTEMS, INC.
STEELBUILDING.COM, INC.
as Guarantors
THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO
WELLS FARGO FOOTHILL, LLC,
as Administrative Agent and Co-Collateral Agent
BANK OF AMERICA, N.A.
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Collateral Agents
WELLS FARGO FOOTHILL, LLC
BANK OF AMERICA, N.A.
as Joint Lead Arrangers
and
WELLS FARGO FOOTHILL, LLC
BANK OF AMERICA, N.A.
GENERAL ELECTRIC CAPITAL CORPORATION
as Joint Lead Bookrunners
Dated: October 20, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
SECTION 1.
  DEFINITIONS     1  
 
           
SECTION 2.
  CREDIT FACILITIES     52  
2.1
  Revolving Loans     52  
2.2
  Swing Line Loans     52  
2.3
  Letters of Credit     53  
2.4
  Requests for Borrowings     57  
2.5
  Mandatory Prepayments     58  
2.6
  Optional Prepayments     59  
2.7
  Increase in Maximum Credit     59  
2.8
  Decrease in Maximum Credit     60  
2.9
  Joint and Several Liability of Borrowers     61  
2.10
  Commitments     62  
 
           
SECTION 3.
  INTEREST AND FEES     62  
3.1
  Interest     62  
3.2
  Fees     63  
3.3
  Inability to Determine Applicable Interest Rate     64  
3.4
  Illegality     65  
3.5
  Increased Costs     65  
3.6
  Capital Requirements     66  
3.7
  Delay in Requests     66  
3.8
  Mitigation; Replacement of Lenders     66  
3.9
  Funding Losses     67  
3.10
  Maximum Interest     67  
3.11
  No Requirement of Match Funding     68  
 
           
SECTION 4.
  CONDITIONS PRECEDENT     68  
4.1
  Conditions Precedent to Initial Loans and Letters of Credit     68  
4.2
  Conditions Precedent to All Loans and Letters of Credit     71  
 
           
SECTION 5.
  GRANT AND PERFECTION OF SECURITY INTEREST     72  
5.1
  Grant of Security Interest     72  
5.2
  Perfection of Security Interests     73  
5.3
  Special Provisions Relating to Collateral     78  
5.4
  Intercreditor Relations     78  
 
           
SECTION 6.
  COLLECTION AND ADMINISTRATION     78  
6.1
  Borrowers’ Loan Accounts     78  
6.2
  Statements     78  
6.3
  Lenders’ Evidence of Debt     79  

 



--------------------------------------------------------------------------------



 



             
6.4
  Register     79  
6.5
  Notes     79  
6.6
  Cash Management; Collection of Proceeds of Collateral     79  
6.7
  Payments     81  
6.8
  Taxes     82  
6.9
  Use of Proceeds     86  
6.10
  Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements     87  
6.11
  Pro Rata Treatment     87  
6.12
  Sharing of Payments, Etc.     87  
6.13
  Settlement Procedures     88  
6.14
  Obligations Several; Independent Nature of Lenders’ Rights     94  
6.15
  Bank Products     94  
 
           
SECTION 7.
  COLLATERAL REPORTING AND COVENANTS     94  
7.1
  Collateral Reporting     94  
7.2
  Accounts Covenants     96  
7.3
  Inventory Covenants     97  
7.4
  Equipment and Real Property Covenants     97  
7.5
  Power of Attorney     98  
7.6
  Right to Cure     98  
7.7
  Access to Premises     99  
7.8
  Bills of Lading and Other Documents of Title     99  
 
           
SECTION 8.
  REPRESENTATIONS AND WARRANTIES     100  
8.1
  Financial Condition     100  
8.2
  No Change; Solvent     100  
8.3
  Corporate Existence; Compliance with Law     101  
8.4
  Corporate Power; Authorization; Enforceable Obligations     101  
8.5
  No Legal Bar     101  
8.6
  No Material Litigation     102  
8.7
  No Default     102  
8.8
  Ownership of Property; Liens     102  
8.9
  Intellectual Property     102  
8.10
  No Burdensome Restrictions     102  
8.11
  Taxes     102  
8.12
  Federal Regulations     103  
8.13
  Employee Benefits     103  
8.14
  Collateral     103  
8.15
  Investment Company Act; Other Regulations     104  
8.16
  Subsidiaries     104  
8.17
  Purpose of Loans     105  
8.18
  Environmental Compliance     105  
8.19
  Name; State of Organization; Chief Executive Office; Collateral Locations    
105  
8.20
  Labor Disputes     106  
8.21
  Bank Accounts     106  
8.22
  Insurance     106  
8.23
  Eligible Accounts     106  
8.24
  Eligible Inventory     106  

 3



--------------------------------------------------------------------------------



 



             
8.25
  Interrelated Businesses     106  
8.27
  True and Correct Disclosure     107  
8.28
  Delivery of Investment Documents     107  
 
           
SECTION 9.
  AFFIRMATIVE COVENANTS     107  
9.1
  Financial Statements     107  
9.2
  Certificates; Other Information     108  
9.3
  Payment of Obligations     110  
9.4
  Conduct of Business and Maintenance of Existence     110  
9.5
  Maintenance of Property; Insurance     111  
9.6
  Notices     112  
9.7
  Environmental Laws     113  
9.8
  New Inventory Locations     113  
9.9
  Compliance with ERISA     113  
9.10
  End of Fiscal Years     114  
9.11
  Additional Guaranties and Collateral Security; Further Assurances     114  
9.12
  Costs and Expenses     115  
 
           
SECTION 10.
  NEGATIVE COVENANTS     115  
10.1
  Limitation on Fundamental Changes     115  
10.2
  Encumbrances     116  
10.3
  Indebtedness     116  
10.4
  Investments     120  
10.5
  Restricted Payments     120  
10.6
  Transactions with Affiliates     123  
10.7
  Change in Business     124  
10.8
  Limitation of Restrictions Affecting Subsidiaries     124  
10.9
  Certain Payments of Indebtedness, Etc.     126  
10.10
  Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements     127  
10.11
  Sale and Leaseback Transactions     127  
10.12
  Designation of Designated Senior Debt     127  
10.13
  Term Loan Agreement     128  
 
           
SECTION 11.
  FINANCIAL COVENANTS     128  
11.1
  Consolidated Fixed Charge Coverage Ratio     128  
11.2
  Excess Availability     128  
 
           
SECTION 12.
  EVENTS OF DEFAULT AND REMEDIES     128  
12.1
  Events of Default     128  
12.2
  Remedies     131  
 
           
SECTION 13.
  JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW     133  
13.1
  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver     133
 
13.2
  Waiver of Notices     134  
13.3
  Amendments and Waivers     134  

 4



--------------------------------------------------------------------------------



 



             
13.4
  Indemnification     137  
 
           
SECTION 14.
  THE AGENT AND CO-COLLATERAL AGENTS     138  
14.1
  Appointment, Powers and Immunities     138  
14.2
  Reliance by Agent     138  
14.3
  Events of Default     138  
14.4
  Wells Fargo in its Individual Capacity; Co-Agents in their Individual Capacity
    139  
14.5
  Indemnification     139  
14.6
  Non-Reliance on Agent and Other Lenders     140  
14.7
  Failure to Act     140  
14.8
  Additional Loans     140  
14.9
  Concerning the Collateral and the Related Financing Agreements     141  
14.10
  Field Audit, Examination Reports and other Information; Disclaimer by Lenders
    141  
14.11
  Collateral Matters     141  
14.12
  Agency for Perfection     143  
14.13
  Agent May File Proofs of Claim     143  
14.14
  Successor Agent     144  
14.15
  Other Agent Designations     145  
14.16
  Co-Collateral Agent Determinations     145  
14.17
  Intercreditor Arrangements     145  
 
           
SECTION 15.
  TERM OF AGREEMENT; MISCELLANEOUS     145  
15.1
  Term     145  
15.2
  Interpretative Provisions     146  
15.3
  Notices     147  
15.4
  Partial Invalidity     148  
15.5
  Confidentiality     148  
15.6
  Successors     150  
15.7
  Assignments; Participations     150  
15.8
  Entire Agreement     152  
15.9
  USA Patriot Act     153  
15.10
  Counterparts, Etc.     153  

 5



--------------------------------------------------------------------------------



 



INDEX
TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Assignment and Acceptance Agreement
Exhibit B
  Form of Borrowing Base Certificate
Exhibit C
  Commitments
Exhibit D
  Form of Guaranty Agreement
Exhibit E
  Form of Pledge Agreement
Exhibit F
  Form of Tax Sharing Agreement
Exhibit G
  Form of Lender Promissory Note
Exhibit H
  Form of U.S. Tax Compliance Certificate
Exhibit I
  Form of Compliance Certificate
Schedule 1.42
  Consolidated Fixed Charges
Schedule 1.57
  EBITDA
Schedule 1.73
  Excluded Property
Schedule 1.76
  Existing Letters of Credit
Schedule 1.85
  Freight Forwarders
Schedule 1.119
  Mortgaged Fee Properties; Mortgages
Schedule 1.120
  Mortgages
Schedule 1.139
  Permitted Dispositions
Schedule 1.165
  Revolving Loan Priority Collateral
Schedule 1.193
  Term Loan Priority Collateral
Schedule 5.1
  Commercial Tort Claims; Chattel Paper; Investment Property; Investments
Accounts; Letter of Credit Rights; Inventory and Documents of Title in
Possession of Third Parties
Schedule 8.2
  Material Adverse Effect
Schedule 8.4
  Consents; Authorizations
Schedule 8.6
  Pending Litigation
Schedule 8.9
  Intellectual Property
Schedule 8.14
  UCC Filing Officers
Schedule 8.16
  Subsidiaries
Schedule 8.18
  Environmental Compliance
Schedule 8.19
  Name; State of Organization; Chief Executive Office; Locations of Inventory
and Records
Schedule 8.20
  Labor Matters
Schedule 8.21
  Deposit Accounts; Investment Accounts
Schedule 8.22
  Insurance
Schedule 10.2
  Permitted Liens
Schedule 10.3
  Existing Indebtedness
Schedule 10.4
  Existing Guaranty Obligations; Existing Investments; Existing Loans and
Advances
Schedule 10.6
  Affiliate Agreements
Schedule 12.1
  Financing Agreement Sections Events of Default
Schedule 15.5(c)
  Disclosure to Gold Sheets

 6



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement (this “Agreement”) dated October 20, 2009
is entered into by and among NCI Group, Inc., a Nevada corporation (“NCI”),
Robertson-Ceco II Corporation, a Delaware corporation (“Robertson-Ceco”, and
together with NCI, individually each, a “Borrower” and collectively,
“Borrowers”, as hereinafter further defined), NCI Building Systems, Inc., a
Delaware corporation (“NCI Building Systems” or “Parent”), Steelbuilding.com,
Inc., a Delaware corporation, the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders” as hereinafter further
defined), Wells Fargo Foothill, LLC, a Delaware limited liability company , in
its capacity as administrative and collateral agent for Issuing Bank and Lenders
(in such capacity, “Agent” as hereinafter further defined), Bank of America,
N.A, a national banking association (“B of A”) and General Electric Capital
Corporation, a Delaware corporation (“GECC”).
WITNESSETH:
     WHEREAS, Borrowers and Guarantor have requested that Agent, Issuing Bank
and Lenders enter into financing arrangements with Borrowers pursuant to which
Lenders may make loans and provide other financial accommodations to Borrowers;
and
     WHEREAS, Issuing Bank and each Lender are willing to agree (severally and
not jointly) to make such loans and provide such financial accommodations to
Borrowers (in the case of each Lender, on a pro rata basis according to its
Commitment (as defined below)) on the terms and conditions set forth herein and
Agent is willing to act as agent for Issuing Bank and Lenders on the terms and
conditions set forth herein and the other Financing Agreements;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
     1.1 “Acceleration” shall have the meaning set forth in Section 12.1(h)
hereof.
     1.2 “Accounts” shall mean, as to each Borrower and Guarantor, all present
and future rights of such Borrower or Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.
     1.3 “Acquired Business” shall have the meaning given such term in the
definition of the term “Permitted Acquisitions” contained herein.
     1.4 “Additional Agent” shall have the meaning set forth in the
Intercreditor Agreement.

 



--------------------------------------------------------------------------------



 



     1.5 “Adjusted Consolidated Net Income” shall mean for any period, the
Consolidated Net Income of Parent and its Subsidiaries before any reduction
thereof in respect of preferred stock dividends; provided, that, there shall not
be included in such Adjusted Consolidated Net Income:
          (a) any net income (loss) of any Subsidiary that is not a Borrower or
Guarantor if such Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of similar distributions by such
Subsidiary, directly or indirectly, to a Borrower by operation of the terms of
such Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Subsidiary or its
stockholders (other than restrictions that have been waived or otherwise
released); except, that, (A) subject to the limitations contained in clause
(b) below, the Borrowers’ equity in the net income of any such Subsidiary for
such period shall be included in such Adjusted Consolidated Net Income up to the
aggregate amount of any dividend or distribution that was or could have been
made by such Subsidiary during such period to a Borrower or another Subsidiary
(subject, in the case of a dividend that could have been made to another
Subsidiary, to the limitation contained in this clause) and (B) the net loss of
such Subsidiary shall be included to the extent of the aggregate Investment of
the Parent or any of its other Subsidiaries in such Subsidiary;
          (b) any gain or loss realized upon the sale or other Disposition of
any asset of Parent or any Subsidiary (including pursuant to any Sale and
Leaseback Transaction) that is not sold or otherwise disposed of in the ordinary
course of business (as determined in good faith by the board of directors of the
Parent);
          (c) any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any related transactions, and any acquisition, merger or
consolidation after the Closing Date);
          (d) the cumulative effect of a change in accounting principles;
          (e) all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness;
          (f) any unrealized gains or losses in respect of any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements);
          (g) any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person;
          (h) any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards;
          (i) to the extent otherwise included in such Adjusted Consolidated Net
Income, any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of Parent or any
Subsidiary owing to Parent or any Subsidiary; and
          (j) any non-cash charge, expense or other impact attributable to
application of the purchase method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase
accounting adjustments).
     In the case of any unusual or nonrecurring gain, loss or charge not
included in such Adjusted Consolidated Net Income pursuant to clause (c) above
in any determination thereof, Parent will deliver an

2



--------------------------------------------------------------------------------



 



officer’s certificate to Agent promptly after the date on which such Adjusted
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge.
     1.6 “Adjusted Eurodollar Rate” shall mean, with respect to (a) each one
(1) or two (2) month Interest Period for any Eurodollar Rate Loan comprising
part of the same borrowing (including conversions, extensions and renewals), the
(i) the rate per annum determined by dividing (A) the highest of the London
Interbank Offered Rates for any of the one (1), two (2) or three (3) month
Interest Period by (B) a percentage equal to: (x) one (1) minus (y) the Reserve
Percentage and (b) with respect to each other Interest Period for any Eurodollar
Rate Loan comprising part of the same borrowing (including conversions,
extensions and renewals), the rate per annum determined by dividing (i) the
London Interbank Offered Rate for such Interest Period by (ii) a percentage
equal to: (A) one (1) minus (B) the Reserve Percentage. For purposes hereof,
“Reserve Percentage” shall mean for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor), as such regulation
may be amended from time to time or any successor regulation, as the maximum
reserve requirement (including, without limitation, any basic, supplemental,
emergency, special, or marginal reserves) applicable with respect to
Eurocurrency liabilities as that term is defined in Regulation D (or against any
other category of liabilities that includes deposits by reference to which the
interest rate of Eurodollar Rate Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Percentage.
     1.7 “Administrative Borrower” shall mean NCI Group, Inc., a Nevada
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers and Guarantors pursuant to Section 6.10 hereof and its
successors and assigns in such capacity.
     1.8 “Affiliate” shall mean, as to any Person, any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), of a Person means the power, directly or
indirectly, either to (a) vote twenty (20%) percent or more of the securities
having ordinary voting power for the election of the Board of Directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
     1.9 “Agent” shall mean Wells Fargo Foothill, LLC in its capacity as
administrative agent on behalf of Lenders pursuant to the terms hereof and any
replacement or successor agent hereunder.
     1.10 “Agent Payment Account” shall mean account no. [intentionally omitted]
of Agent at Wells Fargo, or such other account of Agent as Agent may from time
to time designate in writing to Administrative Borrower as the Agent Payment
Account for purposes of this Agreement and the other Financing Agreements.
     1.11 “Applicable Margin” shall mean, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below based on the Quarterly Average Excess Availability for the
immediately preceding three (3) month period.

3



--------------------------------------------------------------------------------



 



                                      Applicable   Applicable         Quarterly
Average Excess   Eurodollar Rate   Base Rate Tier   Availability   Margin  
Margin   1    
Equal to or greater than $60,000,000
    4.25 %     3.25 %   2    
Greater than or equal to $30,000,000 but less than $60,000,000
    4.50 %     3.50 %   3    
Less than $30,000,000
    4.75 %     3.75 %

provided, that, (i) the Applicable Margin shall be calculated and established
once each three (3) month period and shall remain in effect until adjusted for
the next three (3) month period, (ii) each adjustment of the Applicable Margin
shall be effective as of the first day of a calendar month based on the
Quarterly Average Excess Availability for the immediately preceding three
(3) month period; provided, that, in the event that a Borrowing Base Certificate
is not delivered when required under the terms hereof, for the period from the
date upon which such Borrowing Base Certificate was required to be delivered
until the date upon which it actually is delivered, the Applicable Margin shall
be three and three-quarters (3.75%) percent per annum, in the case of Base Rate
Loans and four and three-quarters (4.75%) percent per annum, in the case of
Eurodollar Rate Loans (it being understood that the foregoing shall not limit
the rights of Agent and Lenders set forth in Section 12) and (iii) the
Applicable Margin through April 30, 2010 shall be the amount for Tier 2 set
forth above. In addition, at all times that an Event of Default exists or has
occurred and is continuing, the Applicable Margin shall not decrease from that
previously in effect as a result of the delivery of a Borrowing Base
Certificate. In the event that at any time within six (6) months after the end
of a three (3) month period the Quarterly Average Excess Availability for such
three (3) month period used for the determination of the Applicable Margin was
more or less than the actual amount of the Quarterly Average Excess Availability
for such three (3) month period as a result of the inaccuracy of information
provided by or on behalf of Borrowers to Agent for the calculation of Excess
Availability, the Applicable Margin for such prior three (3) month period shall
be adjusted to the applicable percentage based on such actual Quarterly Average
Excess Availability and any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Agent or any reduction in
interest for the applicable periods as a result of such recalculation shall be
given as a credit to Borrowers to reduce the then outstanding Loans, as the case
may be. The foregoing shall not be construed to limit the rights of Agent and
Lenders with respect to the amount of interest payable after a Default or Event
of Default whether based on such recalculated percentage or otherwise.
     1.12 “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
     1.13 “Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, a
Delaware limited liability company, and Bank of America, N.A., a national
banking association, each in its capacity as joint lead arranger, and their
respective successors and assigns hereunder.
     1.14 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 15.7
hereof.

4



--------------------------------------------------------------------------------



 



     1.15 “Bank Product Provider” shall mean any Lender or Affiliate of any
Lender that provides any Bank Products to Borrowers or Guarantors.
     1.16 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower or Guarantor by Agent or a Bank
Product Provider: (a) credit cards or stored value cards or the processing of
payments and other administrative services with respect to credit cards or
stored value cards or (b) treasury, cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of a
Borrower or Guarantor pursuant to agreement or overdraft for any accounts of a
Borrower or Guarantor, and (ii) controlled disbursement services, (iii) returned
items, netting, overdrafts and interstate depository network services, and
(iv) Hedge Agreements if and to the extent permitted hereunder.
     1.17 “Base Rate” shall mean, on any date, the greater of (a) the prime
lending rate as announced from time to time by Wells Fargo Bank, N.A., or its
successors or (b) the Federal Funds Rate in effect on such day plus one half
(1/2%) percent.
     1.18 “Base Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Base Rate in accordance with the terms thereof.
All Swing Line Loans shall be Base Rate Loans.
     1.19 “Board of Directors” shall mean, for any Person, the board of
directors or other governing body of such Person or, if such Person does not
have such a board of directors or other governing body and is owned or managed
by a single entity, the Board of Directors of such entity, or, in either case,
any committee thereof duly authorized to act on behalf of such Board of
Directors.
     1.20 “Borrowers” shall have the meaning set forth in the preamble hereto
and include any other Person that at any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Borrower”
     1.21 “Borrowing Base” shall mean, at any time, the amount equal to:
          (a) the lesser of (i) ninety-five (95%) percent of Qualified Cash and
(ii) the amount equal to one-third (1/3) multiplied by the sum of (A) the amount
determined pursuant to clause 1.21(a)(i) above plus (B) the amount determined
pursuant to clause 1.21(b) below plus (C) the amount determined pursuant to
clause 1.21(c) below, plus
          (b) the amount equal to eighty-five (85%) percent multiplied by the
amount of Eligible Accounts; plus
          (c) the amount equal to the lesser of (i) sixty-five (65%) percent
multiplied by the Value of Eligible Inventory or (ii) eighty-five (85%) percent
of the Net Recovery Percentage multiplied by the Value of Eligible Inventory or
(iii) one hundred thirty (130%) percent of the amount determined based on clause
(b) above; minus
          (d) Reserves.
     1.22 “Borrowing Base Certificate” shall mean a certificate substantially in
the form of Exhibit B hereto, as such form may from time to time be modified by
Agent in accordance with the terms hereof, which is duly completed (including
all schedules thereto) and executed by the chief executive officer, chief
financial officer or other appropriate financial officer of Administrative
Borrower reasonably acceptable to Agent and delivered to Agent.

5



--------------------------------------------------------------------------------



 



     1.23 “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks located in New York, New York or Atlanta,
Georgia are authorized or required by law to close, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market.
     1.24 “Capital Expenditures” shall mean with respect to any Person for any
period, the aggregate of all expenditures by such Person and its consolidated
Subsidiaries during such period (exclusive of expenditures made (a) for
Permitted Investments and (b) for Permitted Acquisitions, including the portion
of the consideration therefor allocated to property, plant and equipment so
acquired), which, in accordance with GAAP, are or should be included in “capital
expenditures”; except, that, Capital Expenditures shall not include: (i) any
such expenditures to the extent financed with proceeds of any Equity Interests
issued, or capital contributions received by Parent, or of any Indebtedness
permitted hereunder (excluding Loans under this Agreement), (ii) an amount of
such expenditures equal to all or part of the proceeds of any casualty
insurance, condemnation or eminent domain, or any sale or other Disposition of
assets (other than Revolving Loan Priority Collateral), to the extent applied
within one (1) year of the date of the receipt of such proceeds, except as to
proceeds of any Sale and Leaseback Transaction, to the extent applied within
three (3) months of the date of the receipt of such proceeds, and (iii) any such
expenditures made in any period that are contractually required to be reimbursed
to any Borrower or Guarantor in cash by a Person other than Parent and its
Subsidiaries or Affiliates (including landlords) and are so reimbursed in cash
during such period.
     1.25 “Capital Leases” shall mean, as applied to any Person, any lease by
such Person of property, real or personal, for which the obligations of the
lessee are required in accordance with GAAP to be capitalized on the balance
sheet of such lessee; provided, that, if at any time an operating lease of such
lessee is required to be recharacterized as a Capital Lease after the date
hereof as a result of a change in GAAP, then for purposes hereof such lease
shall not be deemed a Capital Lease. The stated maturity of any Indebtedness
under a Capital Lease shall be the scheduled date under the terms thereof of the
last payment of rent or any other amount due under such Capital Lease.
     1.26 “Cash Equivalents” shall mean (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one (1) year from the date of acquisition thereof;
(b) direct obligations of any state, commonwealth or territory of the United
States of America or any political subdivision, agency or instrumentality of any
such state, commonwealth or territory maturing within one (1) year from the date
of acquisition thereof and, at the time of acquisition, having an investment
grade rating from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then an equivalent rating from another
nationally recognized rating service); (c) commercial paper or other
indebtedness maturing no more than one (1) year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, then an equivalent rating from another
nationally recognized rating service); (d) certificates of deposit, time
deposits and Eurodollar time deposits or bankers’ acceptances maturing within
one (1) year from the date of acquisition thereof and overnight bank deposits
issued by any bank organized under the laws of the United States of America or
any state thereof or the District of Columbia or any U.S. branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $250,000,000 in the case of domestic banks and $100,000,000 (or
the dollar equivalent thereof) in the case of foreign banks; (e) repurchase
obligations for underlying obligations of the types described in clauses (a),
(b) and (d) above entered into with any bank meeting the qualifications
specified in clause (d) above or with securities dealers of recognized national
standing; and (f) investments in money market funds or shares of investment

6



--------------------------------------------------------------------------------



 



companies that are registered under the Investment Company Act of 1940 that
invest substantially all their property or assets in obligations of the types
described in clauses (a) through (e) above or are subject to the risk limiting
conditions of Rule 2a-7 or any successor rule of the Securities and Exchange
Commission.
     1.27 “Cash Management Accounts” shall have the meaning set forth in
Section 6.6 hereof.
     1.28 “CD&R” shall mean Clayton, Dubilier & Rice, Inc. and any successor in
interest thereto or successor to CD&R’s investment management business.
     1.29 “CD&R Investors” shall mean, collectively, (a) Clayton, Dubilier &
Rice Fund VIII, L.P., a Cayman Islands exempted limited partnership, or any
successor thereto, (b) CD&R Friends and Family Fund VIII, L.P., a Cayman Islands
exempted limited partnership, or any successor thereto, and (c) any Affiliate of
any CD&R Investor.
     1.30 “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     1.31 “Change in Tax Law” shall have the meaning set forth in Section 6.8.
     1.32 “Change of Control” shall mean the occurrence of any of the following
events: (a) the failure of one or more of the Permitted Holders to be the
“beneficial owner” (within the meaning of such term under Rule 13d-3 under the
Exchange Act), directly or indirectly, of less than twenty-five (25%) percent of
the voting power of the total outstanding Voting Stock of the Relevant Parent
Company, (b) the Continuing Directors shall cease to constitute a majority of
the members of the Board of Directors of the Relevant Parent Company; (c) there
shall not be any designee of one or more Permitted Holders serving as a member
of the Board of Directors of the Relevant Parent Company; (d) the voting power
of the total outstanding Voting Stock of the Relevant Parent Company
“beneficially owned” by any Person that is not a Permitted Holder is both
(i) more than thirty-five (35%) percent of such voting power and (ii) more than
the voting power of the total outstanding Voting Stock of the Relevant Parent
Company then “beneficially owned” by Permitted Holders; (e) Parent at any time
ceases to own, directly or indirectly, one hundred (100%) percent of the Equity
Interests of any Borrower (other than in a transaction permitted under
Section 10.1); or (f) at any time a “change of control” occurs as such term is
defined in the Term Loan Agreement. As used herein, the term “Relevant Parent
Company” means (i) NCI Building Systems so long as NCI Building Systems is not a
Subsidiary of a Parent Entity, and (ii) any Parent Entity so long as NCI
Building Systems is a Subsidiary thereof and such Parent Entity is not a
Subsidiary of any other Parent Entity. Notwithstanding anything to the contrary
in the foregoing, the Transactions shall not constitute or give rise to a Change
of Control.
     1.33 “Closing Date” shall mean the date on which all the conditions
precedent set forth in Section 4.1 shall be satisfied or waived in writing.
     1.34 “Co-Collateral Agents” shall mean, collectively, Agent, Bank of
America, N.A., and General Electric Capital Corporation, each in its capacity as
co-collateral agent, and any replacement or successor collateral agents
hereunder.
     1.35 “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

7



--------------------------------------------------------------------------------



 



     1.36 “Collateral” shall have the meaning set forth in Section 5 hereof.
     1.37 “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, from any lessor of premises
to any Borrower or Guarantor (only to the extent any Collateral is at such
premises), or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located
(including any third party processors used by a Borrower), in favor of Agent
with respect to the Collateral at such premises or otherwise in the custody,
control or possession of such lessor, consignee or other person.
     1.38 “Commercial Tort Claims” any action (other than claims primarily
seeking declaratory or injunctive relief) commenced by a Borrower or Guarantor
in the United States of America, any state, territory or political subdivision
thereof, in which such Borrower or Guarantor seeks damages arising out of torts
committed against it that would reasonably be expected to result in a damage
award to it exceeding $500,000 in any one case or $2,500,000 in the aggregate;
provided, that, such thresholds and qualifications do not apply for purposes of
the grant of security interest set forth in Section 5.1(l) as of the date hereof
and Schedule 5.1.
     1.39 “Commitment” shall mean at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Exhibit C hereto or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 15.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Commitments”.
     1.40 “Concentration Accounts” shall mean the deposit account of NCI Group,
Inc. maintained at Bank of America, N.A. bearing account number [intentionally
omitted] and such other accounts as may be established after the date hereof in
accordance with the terms hereof used to receive funds from the Cash Management
Accounts.
     1.41 “Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to
any date of determination, the ratio of (a) the amount, determined on a
consolidated basis, equal to (i) the EBITDA of Parent and its Subsidiaries on a
consolidated basis, as of the end of a fiscal month for the immediately
preceding twelve (12) consecutive fiscal months for which Agent has received
financial statements pursuant to Section 9.1 hereof, less (ii) the amount of
Capital Expenditures of Parent and its Subsidiaries for such period, less
(iii) all federal, foreign state, local and foreign income taxes payable by
Parent and its Subsidiaries in cash for such period (net of tax refunds received
in cash during such period up to the amount of such taxes payable for such
period), less (iv) all Restricted Payments paid in cash after the Closing Date
during such period permitted under Sections 10.5(d), 10.5(e), 10.5(j), 10.5(k)
and 10.5(l), except to the extent that any of such payments or the expenses to
which such payments relate are otherwise included as expenses or charges for
purposes of the calculation of EBITDA of Parent and its Subsidiaries to (b)
Consolidated Fixed Charges of Parent and its Subsidiaries, on a consolidated
basis, for such period.
     1.42 “Consolidated Fixed Charges” shall mean, as to Parent and its
Subsidiaries, on a consolidated basis, with respect to the immediately preceding
twelve (12) consecutive fiscal months for which Agent has received financial
statements pursuant to Section 9.1 hereof, the sum of, without duplication,
(a) all Consolidated Interest Expense payable in cash for such period, plus
(b) scheduled mandatory principal payments made or required to be made (after
giving effect to any prepayments paid in cash that reduce the amount of such
required payments) on account of Indebtedness of Parent and its Subsidiaries
under clause (a), (b) or (c) of the definition of the term “Indebtedness”
(excluding the obligations hereunder, any mandatory payments in respect of the
Term Loan Debt based on excess cash flow under the Term Loan Agreement as in
effect on the date hereof, and any payments on Indebtedness

8



--------------------------------------------------------------------------------



 



required to be made on the final maturity date thereof, but including any
obligations in respect of Capital Leases and any mandatory payments in respect
of the Term Loan Debt for any 2009 tax refund received), for such period, plus
(c) scheduled mandatory payments on account of Disqualified Equity Interests of
Parent and its Subsidiaries (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, plus (d) the
amount of fees in excess of $2,000,000 payable for such period to any of the
CD&R Investors and their Affiliates for the rendering of management consulting
or financial advisory or other services, in each case determined on a
consolidated basis in accordance with GAAP; provided, that, notwithstanding
anything to the contrary set forth in this definition, for purposes of
determining the compliance of Borrowers and Guarantors with Section 11.1 hereof
prior to the last day of the fiscal month after the first anniversary of the
date of this Agreement, the Consolidated Fixed Charges of Parent and its
Subsidiaries on a consolidated basis for the applicable periods set forth on
Schedule 1.42 hereto shall be used in the calculation of such Consolidated Fixed
Charges.
     1.43 “Consolidated Interest Expense” shall mean, for any period, as to
Parent and its Subsidiaries, as determined in accordance with GAAP, the amount
equal to total interest expense of Parent and its Subsidiaries on a consolidated
basis for such period, whether paid or accrued (including the interest expense
component attributed to any Capital Lease for such period) in accordance with
GAAP.
     1.44 “Consolidated Net Income” shall mean, with respect to Parent and its
Subsidiaries for any period, the aggregate of the net income (loss) of Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
     1.45 “Continuing Directors” shall mean the directors of Parent on the
Closing Date, after giving effect to the execution and delivery of this
Agreement and the other transactions contemplated thereby to occur on such date,
and each other director if, in each case, such other director’s nomination for
election to the Board of Directors of Parent is recommended by at least a
majority of the then Continuing Directors or the election of such other director
is approved by one or more Permitted Holders.
     1.46 “Contractual Obligation” shall mean, as to any Person, any provision
of any material security issued by such Person or of any material agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.
     1.47 “Convertible Note Account” shall mean account number [intentionally
omitted] at Bank of America, N.A. in the name of NCI Building Systems, Inc.,
funded with the proceeds of the Investment received by Parent on or about the
date hereof pursuant to the Investment Agreement, which funds shall only be used
for the payment of amounts due in connection with the Transactions and the
payment of Indebtedness evidenced by or pursuant to the Convertible Notes;
provided, that, upon payment in full of the Convertible Notes, such funds may be
transferred to the Concentration Account and applied as otherwise permitted
hereby.
     1.48 “Convertible Notes” shall mean, collectively, the 2.125% Convertible
Senior Subordinated Notes due November 2024 in the original principal amount of
$180,000,000, as the same now exist or may hereafter be amended, modified or
supplemented.
     1.49 “Credit Facility” shall mean the Loans and Letters of Credit provided
to or for the benefit of any Borrower pursuant to Section 2 hereof.
     1.50 “Default” shall mean any of the events specified in Section 12.1,
whether or not any requirement for the giving of notice (other than, in the case
of Section 12.1(h), a Default Notice), the lapse of time, or both, or any other
condition specified in Section 12.1, has been satisfied.
     1.51 “Default Notice” shall have the meaning set forth in Section 12.1(h)
hereof.

9



--------------------------------------------------------------------------------



 



     1.52 “Defaulting Lender” shall have the meaning set forth in
Section 6.13(f) hereof.
     1.53 “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, the Borrower or Guarantor that is the customer of the bank with respect
to a deposit account at such bank and such bank, which, if required hereunder,
is sufficient to perfect the security interests of Agent therein and provides
such other rights with respect thereto as Agent reasonably requires.
     1.54 “Disposition” shall mean any sale, issuance, assignment conveyance,
transfer, exchange, lease, license or other disposition (including through a
Sale and Leaseback Transaction).
     1.55 “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof) or upon the happening of any
event or condition:
          (a) matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
          (b) is convertible or exchangeable at the option of the holder thereof
for Indebtedness of, or Equity Interests in, such Person (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interest and cash in lieu of fractional shares of such Equity Interests); or
          (c) is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its controlled Affiliates, in whole or in part, at the
option of the holder thereof;
in each case, on or prior to the date that is ninety-one (91) days after the
Maturity Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative upon the
Payment in Full of all Obligations.
     1.56 “Dominion Event” shall mean a period either (a) commencing on the date
that an Event of Default shall exist or have occurred and be continuing and
Agent shall have given written notice thereof to the Administrative Borrower
stating that a Dominion Event has occurred, and ending on the date that such
Event of Default ceases to exist or be continuing or (b) commencing on the date
that Excess Availability has been less than, at any time, the amount equal to
the greater of (i) eighteen (18%) percent of the least of (A) the Maximum Credit
or (B) the Borrowing Base or (C) the Revolving Loan Limit or (ii) $20,000,000
hereunder for more than three (3) consecutive Business Days or (c) commencing on
the day after any date on which, as of the close of business, Excess
Availability shall have been less than $15,000,000, and Agent shall have given
written notice thereof to the Administrative Borrower stating that a Dominion
Event has occurred, and ending on the date that Excess Availability has been
greater than such amount for any thirty (30) consecutive day period thereafter;
provided, that, a Dominion Event shall not be terminated less than ninety
(90) days following the date which such Dominion Event would otherwise terminate
in the case of the second (2nd) or any subsequent Dominion Event in any twelve
(12) consecutive calendar month period.
     1.57 “EBITDA” shall mean, as to Parent and its Subsidiaries, with respect
to any period, an amount equal to (a) the Consolidated Net Income of Parent and
its Subsidiaries for such period

10



--------------------------------------------------------------------------------



 



determined in accordance with GAAP, plus (b) each of the following (without
duplication), in each case to the extent deducted in the calculation of such
Consolidated Net Income for such period: (i) depreciation and amortization
(including, but not limited to, imputed interest and deferred compensation) of
Parent and its Subsidiaries for such period, all in accordance with GAAP, plus
(ii) the Consolidated Interest Expense of Parent and its Subsidiaries for such
period, plus (iii) Provision for Taxes for such period, plus (iv) non-cash
charges (excluding non-cash charges that are accruals or reserves for cash
charges in a future period), plus (v) cash restructuring charges for the two
(2) fiscal year period ending October 31, 2010 up to the aggregate amount of
$11,000,000, plus (vi) cash charges, fees and expenses related to the
Transactions as contemplated by the Credit Facility paid on or before the
Closing Date, or within nine (9) months after the Closing Date, and any items
paid or accrued during such period relating to deferred compensation owed to
management accrued prior to the Closing Date, plus (vii) fees and expenses paid
to any Sponsor or any Affiliate of any Sponsor for the rendering of management
consulting, financial advisory or other services, not to exceed $2,000,000 in
the aggregate in the case of such fees for any (12) consecutive month period,
plus (viii) any 2009 Tax Refunds (as defined in the Term Loan Agreement), plus
(ix) any extraordinary, unusual or non-recurring losses or charges to the extent
that such losses or charges exceed any extraordinary, unusual or non-recurring
gains or credits, up to $5,000,000 in the aggregate for any (12) consecutive
month period (or in the event that such gains or credits exceed such losses,
then minus the amount of such excess), plus (x) at Parent’s election, to the
extent not otherwise added back pursuant to another provision of this clause (b)
in calculating EBITDA for such period, any non-cash charges that are accruals or
reserves for cash charges in a future period, minus (c) any cash charge incurred
during such period to the extent a non-cash charge that was an accrual or
reserve for such cash charge was added back pursuant to the preceding subclause
(b)(x) in calculating EBITDA for any prior period, minus (d) if there is no
Provision for Taxes for such period, any net tax benefit for Taxes imposed on or
measured by net income included in the calculation of Consolidated Net Income
for such period (excluding any 2009 Tax Refunds (as defined in the Term Loan
Agreement) which was specifically addressed in (viii) above; provided, that,
notwithstanding anything to the contrary set forth in this definition, for
purposes of determining the compliance of Borrowers and Guarantors with Section
11.1 hereof prior to the last day of the first fiscal month or quarter (as the
case may be) ending after the first anniversary of the date of this Agreement,
the EBITDA of Parent and its Subsidiaries on a consolidated basis for the
applicable periods set forth on the EBITDA Schedule 1.57 hereto shall be used in
the calculation of such EBITDA.
     1.58 “Eligible Accounts” shall mean those Accounts created by Borrowers in
the ordinary course of its business, arising out of its sale of goods or
rendition of services, that comply in all material respects with each of the
representations and warranties respecting Eligible Accounts made herein, and
that satisfy the criteria set forth below. Accounts shall be Eligible Accounts
if:
          (a) such Accounts are not unpaid more than ninety (90) days after the
date of the original invoice for them;
          (b) such Accounts are not owed by an account debtor who has Accounts
unpaid more than ninety (90) days after the date of the original invoice for
them which constitute more than twenty-five (25%) percent of the total Accounts
of such account debtor;
          (c) neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor; provided, that, in the event that
any account debtor is an Affiliate of CD&R or any CD&R Investor, to the extent
that such Account otherwise satisfies the criteria for an Eligible Account such
Account shall be deemed an Eligible Account, so long as (i) it arises from a
transaction in the ordinary course of business of the Borrower to whom such
Account is owed and such Affiliate, (ii) it is on terms no less favorable to
such Borrower than it would obtain in a comparable arm’s length transaction with
a Person that is not an

11



--------------------------------------------------------------------------------



 



Affiliate, (iii) it is otherwise at all times handled in all respects in the
same or similar manner as an Account owing from a Person that is not an
Affiliate in accordance with the practices and policies of such Borrower,
(iv) such Affiliate does not have any power, directly or indirectly, to direct
or cause the direction of the management or policies of any Borrower or
Guarantor, (v) Agent shall have received notice of such Accounts at the time of
any field examination to the extent that any Responsible Officer of Parent or
any of its Subsidiaries has knowledge of such Accounts, and (vi) in the event
that at any time, any such Accounts for which the account debtor is an Affiliate
of CD&R or any CD&R Investor do not satisfy such criteria, then Co-Collateral
Agents may, at their option, determine in their Permitted Discretion that all
Accounts due from such Affiliate are not Eligible Accounts;
          (d) such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;
          (e) Accounts that are not payable in Dollars;
          (f) such Accounts are owing by an account debtor with a chief
executive office or principal place of business located other than in the United
States of America or Canada, then if the account debtor has delivered to such
Borrower an irrevocable letter of credit issued or confirmed by a bank
reasonably satisfactory to Agent in its Permitted Discretion and payable only in
the United States of America and in U.S. dollars, sufficient to cover such
Account, in form and substance reasonably satisfactory to Agent and if required
by Agent, the original of such letter of credit has been delivered to Agent or
Agent’s agent and the issuer thereof, and such Borrower has complied with the
terms of Section 5.2(f) hereof with respect to the assignment of the proceeds of
such letter of credit to Agent or naming Agent as transferee beneficiary
thereunder;
          (g) such Accounts are owing by an account debtor with a chief
executive office or principal place of business in Canada, unless at any time
promptly upon Agent’s request, such Borrower shall execute and deliver, or cause
to be executed and delivered, such other agreements, documents and instruments
as may be reasonably required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the Province of Canada in which such chief executive office or principal place
of business is located and take or cause to be taken such other and further
actions as Agent may reasonably request to enable Agent as secured party with
respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada;
          (h) such Accounts are not owing by any foreign government or the
federal government of the United States of America or any department, agency or
instrumentality of the United States or any State, or any political subdivision,
department, agency or instrumentality thereof (exclusive, however, of
(i) Accounts owing by the federal government of the United States of America
with respect to which the applicable Borrower has complied, to the reasonable
satisfaction of Agent, with the Assignment of Claims Act of 1940 (31 USC
Section 3727) or any similar applicable law and (ii) Accounts owing by any
State, or any political subdivision, department, agency or instrumentality
thereof, with respect to which the applicable Borrower has complied, to the
reasonable satisfaction of Agent, with all applicable laws so as to give Agent
the same rights and remedies with respect thereto as it has with Accounts owing
by an account debtor other than such State or entity);
          (i) the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or

12



--------------------------------------------------------------------------------



 



claimed owed by such account debtor that otherwise satisfy the criteria for
Eligible Accounts shall be deemed Eligible Accounts);
          (j) the account debtor with respect to such Account has not failed to
pay the full invoiced face amount thereof (short pays);
          (k) the account debtor with respect to such Accounts has not paid to
Borrower a deposit in respect of unfilled orders for goods to the extent that
such Accounts exceed amounts received from such account debtor as a deposit;
provided, that, such Accounts which otherwise constitute Eligible Accounts will
be included as Eligible Accounts in the event that the applicable contract with
such customer included terms and conditions with respect to the identification
of the applicable goods to such contract and the passage of title thereto, in
each case satisfactory to Co-Collateral Agents;
          (l) such Accounts do not arise from service charges, interest or fees,
or warranty or similar charges, provided, that, for purposes of the calculation
of the Borrowing Base, Agent shall establish an estimated amount of such
interest, fees and charges that shall not be deemed Eligible Accounts based on
information provided by Borrowers to Agent, which amount shall be adjusted
periodically based on field examinations and other information that Agent may
receive from time to time, and any portion of any Accounts attributable to such
interest, fees and charges shall not be otherwise separately deducted from such
Accounts;
          (m) the aggregate amount of such Accounts (i) owing by a single
account debtor that is Investment Grade do not constitute more than ten (10%)
percent of the aggregate amount of all otherwise Eligible Accounts of all
Borrowers or (ii) owing by a single account debtor that is not Investment Grade
(or not rated) do not constitute more than five (5%) percent of the aggregate
amount of all otherwise Eligible Accounts of all Borrowers (provided, that, the
portion of the Accounts not in excess of such applicable percentage that
otherwise satisfy the criteria for Eligible Accounts shall be deemed Eligible
Accounts and for purposes hereof “Investment Grade” shall mean that the account
debtor has received a credit rating of BBB- or higher from S&P or a rating of
Baa3 or higher from Moody’s or, if neither S&P nor Moody’s shall then be rating
such account debtor, then an equivalent rating from another nationally
recognized rating service); provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentages shall
be determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit;
          (n) there are no proceedings or actions which are threatened (of which
any Borrower has or reasonably should have notice or of which Agent has any
notice) or pending against the account debtor with respect to such Accounts
which could be reasonably expected to result in any material adverse change in
such account debtor’s financial condition (including, without limitation, any
bankruptcy, dissolution, liquidation, reorganization or similar proceeding);
          (o) any Account the payment of which Co-Collateral Agents determine in
their Permitted Discretion and after notice to Administrative Borrower is
doubtful by reason of the account debtor’s financial condition or inability to
pay;
          (p) such Accounts are subject to the first priority, valid and
perfected security interest of Agent (except as to priority, subject to the
Liens permitted under clauses (b) and (k) of the definition of Permitted Liens
hereof) and any goods giving rise thereto were not at the time of the sale
thereof, subject to any Liens except those permitted in this Agreement;
          (q) such Accounts are not subject to any Lien other than (i) the Lien
of Agent, (ii) those permitted in clauses (b), (c), (d), (k) and (p) of the
definition of the term Permitted Liens (but as to Liens

13



--------------------------------------------------------------------------------



 



referred to in clause (d), the extent such Liens have been waived pursuant to
Collateral Access Agreements or with respect to which Co-Collateral Agents shall
have established a Reserve or notified the Administrative Borrower that no
Reserve will be established and as to Liens referred to in clause (k), subject
to the right of Co-Collateral Agents to establish a Reserve as provided
therein), (iii) Liens permitted in clause (z) of the definition of the term
Permitted Liens, subject to any applicable Deemed Reserve, or with respect to
which the Agent shall have established a Reserve or notified the Administrative
Borrower that no Reserve will be established and (iv) any other Liens permitted
under this Agreement that are subject to the Intercreditor Agreement or to
another intercreditor agreement in form and substance reasonably satisfactory to
Agent between the holder of such Lien and Agent;
          (r) such Accounts are Accounts with respect to which (i) the goods
giving rise to such Account have been shipped and billed to the account debtor,
and (ii) the services giving rise to such Account have been performed and billed
to the Account Debtor, or
          (s) (i) such Accounts do not consist of retainage invoices or progress
billings (such that the obligation of the account debtors with respect to such
Accounts is conditioned upon such Borrower’s satisfactory completion of any
further performance under the agreement giving rise thereto), and (ii) such
Accounts do not consist of bill and hold invoices;
          (t) such Accounts comply in all material respects with the covenants
contained in Section 7.2(b) of this Agreement and with respect to the
representations and warranties contained in Section 7.2(b) to the extent such
terms and conditions consist of representations and warranties that are
qualified as to materiality or Material Adverse Effect then the same shall be
true and correct as to such Accounts and to the extent that such terms and
conditions consist of representations and warranties that are not so qualified,
the same shall be true and correct as to such Accounts in all material respects;
          (u) the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order to permit
such Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the then
current year or such failure to qualify or file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;
          (v) the sale of goods or the rendition of services giving rise to such
Account is not supported by a performance, bid or surety bond unless the issuer
of such bond shall have waived in writing any rights or interest in and to all
Revolving Loan Priority Collateral, which waiver is in form and substance
reasonably satisfactory to Agent;
          (w) none of the transactions giving rise to such Accounts violate any
applicable law or regulation in any material respect, and all documentation
relating to such Accounts is legally sufficient under such laws and regulations
Without limitation upon the right of Co-Collateral Agents to establish Reserves
hereunder, Eligible Accounts will be reduced, without duplication, by amounts
constituting Reserves for discounts, rebates, rebate accruals, warranty
reserves, accrued advertising, unapplied cash, scrap allowances, back charges,
and any credits and allowances of any nature that are not paid in respect of
such Accounts; and reduced by the variance between the aging of such Accounts
and the general ledger.
Notwithstanding the foregoing, Co-Collateral Agents may, from time to time in
their Permitted Discretion, upon three (3) Business Days prior notice to
Administrative Borrower change the criteria for Eligible Accounts set forth
above or add any new criteria for Eligible Accounts based on either: (i) an

14



--------------------------------------------------------------------------------



 



event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no knowledge thereof or of its affect on the Accounts prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Accounts in any material
respect as determined by Co-Collateral Agents in their exercise of its Permitted
Discretion; provided, that, during such three (3) Business Day period, the
Borrowing Base shall, solely for the purposes of any new Loans or Letters of
Credit requested by any Borrower during such three (3) Business Day period,
exclude any Accounts not constituting Eligible Accounts solely by reason of such
proposed changes or additions to the criteria for Eligible Accounts set forth in
such notice. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such change.
Upon delivery of such notice, Agent will be available from time to time during
business hours to consult with Administrative Borrower in connection with the
basis for such new criteria or changes to the criteria. Borrowers may take such
action as may be required so that the event, condition or matter that is the
basis for such change no longer exists, in a manner and to the extent
satisfactory to Co-Collateral Agents in their exercise of its Permitted
Discretion. In no event shall such notice or opportunity limit the right of
Agent to make such change, unless Co-Collateral Agents shall have determined in
their Permitted Discretion that the event, condition or other circumstance that
is the basis for such new criteria or changes to the criteria no longer exists
(except if there is a reasonable prospect that such event, condition or other
circumstance will occur again within a reasonable period of time thereafter) or
unless Co-Collateral Agents shall have determined in their Permitted Discretion
that it has otherwise been adequately addressed by the applicable Borrower. Any
Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral. In addition to the foregoing, the determination of Eligible Accounts
acquired in any Permitted Acquisition shall be subject to the terms of the last
paragraph of the definition of the term Permitted Acquisition herein.
     1.59 “Eligible In-Transit Inventory” shall mean Inventory that would
otherwise be Eligible Inventory (other than for its location):
          (a) that has been shipped from a location of any Borrower or from the
manufacturer or wholesale distributor thereof within the United States of
America for receipt at a location of any Borrower within the United States of
America and permitted hereunder or from any location of a Borrower to another
location of a Borrower, within thirty (30) days of shipment, but in either case,
which has not yet been delivered to such Borrower,
               (i) for which the purchase order is in the name of a Borrower,
               (ii) title has passed to such Borrower (and Agent has received
such evidence thereof as it has reasonably requested),
               (iii) except as otherwise reasonably agreed by Agent, for which a
Borrower is designated as “shipper” and/or consignor and the document of title
or waybill reflects a Borrower as consignee with respect thereto,
               (iv) as to which Agent has control over the documents of title,
to the extent applicable, to such Inventory and
               (v) which is insured in accordance with the terms of this
Agreement;
provided, that, Agent may, upon notice to Administrative Borrower, exclude any
particular Inventory from Eligible In-Transit Inventory, in the event that
Co-Collateral Agents reasonably determine that such Inventory is subject to any
Person’s right or claim that is (or is capable of being) senior to, or pari
passu

15



--------------------------------------------------------------------------------



 



with, the security interest and lien of Agent therein (such as, without
limitation a right of stoppage in transit), as applicable or that may otherwise
adversely impact the ability of Agent to realize upon such Inventory, and
          (b) is located outside of the United States of America and which is in
transit to either the premises of a Freight Forwarder in the United States of
America or the premises of any Borrower in the United States of America which
are either owned and controlled by such Borrower or leased by such Borrower (but
only if Agent has received a Collateral Access Agreement duly authorized,
executed and delivered by such Freight Forwarder and the owner and lessor of
such leased premises, as the case may be); provided, that,
               (i) Agent has a first priority perfected security interest in and
lien upon such Inventory and all documents of title with respect thereto
(subject to such Liens as are permitted under clause (c) of the definition of
the term Permitted Liens),
               (ii) such Inventory either (A) is the subject of a negotiable
bill of lading (1) in which Agent is named as the consignee (either directly or
by means of endorsements), (2) that was issued by the carrier respecting such
Inventory that is subject to such bill of lading, and (3) that is in the
possession of Agent or the Freight Forwarder handling the importing, shipping
and delivery of such Inventory, in all cases, acting on Agent’s behalf subject
to a Collateral Access Agreement duly authorized, executed and delivered by such
Freight Forwarder, or (B) is the subject of a negotiable forwarder’s cargo
receipt and such cargo receipt on its face indicates the name of the freight
forwarder as a carrier or multi-modal transport operator and has been signed or
otherwise authenticated by it in such capacity or as a named agent for or on
behalf of the carrier or multi-modal transport operator, in any case respecting
such Inventory and either (1) names Agent as the consignee (either directly or
by means of endorsements), or (2) is in the possession of Agent or the Freight
Forwarder handling the importing, shipping and delivery of such Inventory, in
all cases, acting on Agent’s behalf subject to a Collateral Access Agreement
duly authorized, executed and delivered by such Freight Forwarder,
               (iii) such Borrower has title to such Inventory, and Agent shall
have received such evidence thereof as it may from time to time reasonably
require,
               (iv) Agent shall have received a Collateral Access Agreement,
duly authorized, executed and delivered by the Freight Forwarder located in the
United States of America handling the importing, shipping and delivery of such
Inventory,
               (v) such Inventory is insured against types of loss, damage,
hazards, and risks, and in amounts, satisfactory to Agent in its Permitted
Discretion, and Agent shall have received a copy of the certificate of marine
cargo insurance in connection therewith in which it has been named as an
additional insured and loss payee in a manner reasonably acceptable to Agent,
               (vi) Agent shall have received (A) a certificate duly executed
and delivered by an officer of such Borrower certifying to Agent that, to the
best of the knowledge of such Borrower, such Inventory complies in all material
respects with all of such Borrower’s covenants contained herein concerning
Eligible In-Transit Inventory and with respect to the representations and
warranties contained herein concerning Eligible In-Transit Inventory to the
extent such terms and conditions consist of representations and warranties that
are qualified as to materiality or Material Adverse Effect then the same shall
be true and correct as to such Inventory and to the extent that such terms and
conditions consist of representations and warranties that are not so qualified,
the same shall be true and correct as to such Inventory in all material respects
and that the shipment as evidenced by the documents conforms to

16



--------------------------------------------------------------------------------



 



the related order documents, and (B) upon Agent’s request, a copy of the
invoice, packing slip and manifest with respect thereto,
               (vii) such Inventory is not subject to a Letter of Credit, and
               (viii) such Inventory shall not have been in transit for more
than sixty (60) days.
The aggregate amount of Inventory constituting Eligible In-Transit Inventory
under clauses (a) and (b) above for purposes of the calculation of the Borrowing
Base at any time will not exceed $3,000,000.
     1.60 “Eligible Inventory” shall mean the Inventory of Borrowers that comply
in all material respects with each of the representations and warranties
respecting Eligible Inventory made herein, and that satisfy the criteria set
forth below. Eligible Inventory shall be calculated on the basis of the
Inventory set forth in Borrowers’ perpetual inventory reports adjusted for the
purchase price variance and the lower of cost or market adjustments and shall
not include:
          (a) Inventory that does not consist of finished goods and raw
materials and certain work-in-process for such finished goods;
          (b) obsolete or slow moving Inventory (with inventory that has not
been sold after a period of more than three hundred sixty (360) days being
deemed to be obsolete or slow moving for this purpose), or is damaged or unfit
for sale;
          (c) Inventory that is not of a type held for sale by any Borrower in
the ordinary course of business;
          (d) Inventory that is not owned by any Borrower;
          (e) Inventory that is located on premises leased by any Borrower, or
stored with a bailee, warehouseman, processor or similar Person, unless
(i) Agent has given its prior consent thereto, (ii) a Collateral Access
Agreement, in form and substance reasonably satisfactory to Agent has been
delivered to Agent, or (iii) Reserves for rent or other amounts payable with
respect to such premises, processing or storage reasonably satisfactory to
Co-Collateral Agents in their Permitted Discretion, but in no event to exceed
the limits for such rent or other amounts with respect to such locations as
provided herein, have been established with respect thereto; provided, that,
(A) in no event shall Inventory at third party processors having a value of
greater than $10,000,000 (or such higher amount as Co-Collateral Agents may
hereafter agree) constitute Eligible Inventory and (B) in no event shall
Inventory at locations where the value of such Inventory is less than $125,000
constitute Eligible Inventory;
          (f) Inventory that is placed on consignment or is in transit with a
common carrier from vendors or suppliers, except for Eligible In-Transit
Inventory described in subsection (a) of the definition of Eligible In-Transit
Inventory;
          (g) Inventory that consists of display items, samples, manufacturing
supplies or replacement or spare parts not considered for sale in the ordinary
course of business or is paint;
          (h) Inventory that consists of goods which have been returned by the
buyer, other than goods that are undamaged or that are resalable in the normal
course of business;
          (i) Inventory that does not comply in all material respects with each
of the representations and warranties respecting Eligible Inventory made herein;

17



--------------------------------------------------------------------------------



 



          (j) Inventory that consists of Hazardous Materials that can be
transported or sold only with licenses that are not readily available;
          (k) Inventory that is covered by negotiable document of title, unless
such document has been delivered to Agent;
          (l) packaging, packing and shipping materials;
          (m) supplies used or consumed in such Borrower’s business;
          (n) bill and hold Inventory;
          (o) Inventory located outside the United States of America except for
Eligible In-Transit Inventory described in subsection (b) of the definition of
Eligible In-Transit Inventory;
          (p) such Inventory that is not subject to a first-priority, valid and
perfected security interest of Agent and is subject to any Lien other than
(i) the Lien of Agent, (ii) as to priority those permitted in clause (b), (c),
(d), (k), (o) and (p) of the definition of the term Permitted Liens (but as to
Liens referred to in clause (d), the extent such Liens have been waived pursuant
to Collateral Access Agreements or with respect to which Co-Collateral Agents
shall have established a Reserve or notified the Administrative Borrower that no
Reserve will be established and as to Liens referred to in clauses (k) and (o),
subject to the right of Co-Collateral Agents to establish a Reserve as provided
therein), (iii) Liens permitted in clause (z) of the definition of the term
Permitted Liens, subject to any applicable Deemed Reserve, or with respect to
which the Agent shall have established a Reserve or notified the Administrative
Borrower that no Reserve will be established and (iv) and any other Liens
permitted under this Agreement that are subject to the Intercreditor Agreement
or to another intercreditor agreement in form and substance reasonably
satisfactory to Agent between the holder of such Lien and Agent;
          (q) “tolling” Inventory having a value in excess of $3,000,000;
provided, that, only fifty (50%) percent of the value of such Inventory shall be
included in the calculation of the Borrowing Base;
          (r) Inventory that is not produced, used, stored and maintained in
accordance with applicable insurance standards or in conformity with applicable
laws in all material respects
          (s) Inventory that is a discontinued product or component thereof and
is not immediately usable in a continuing product;
          (t) Inventory that contains or bears any intellectual property rights
licensed to such Person unless Agent is satisfied in its Permitted Discretion
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;
          (u) Inventory that is not reflected in a current perpetual inventory
report of such Person;
          (v) Inventory for which reclamation rights have been asserted by the
seller; and
          (w) otherwise Eligible Inventory to the extent of intercompany profit
thereon.
Eligible Inventory shall be adjusted by Agent to account for the amount of any
variance between perpetual inventory reports and the general ledger of Borrowers
or the results of test counts of Inventory

18



--------------------------------------------------------------------------------



 



conducted by Agent with respect thereto based on the results of each field
examination or other information with respect thereto received by Agent.
Notwithstanding the foregoing, Co-Collateral Agents may, from time to time, in
their Permitted Discretion, upon three (3) Business Days’ prior notice to
Administrative Borrower, change the criteria for Eligible Inventory set forth
above or add any new criteria for Eligible Inventory based on either: (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no knowledge thereof or of its affect on the Inventory prior to the
date hereof, in either case under clause (i) or (ii) which adversely affects or
could reasonably be expected to adversely affect the Inventory in any material
respect as determined by Co-Collateral Agents in the exercise of their Permitted
Discretion; provided, that, during such three (3) Business Day period, the
Borrowing Base shall, solely for the purposes of any new Loans or Letters of
Credit requested by any Borrower during such three (3) Business Day Period,
exclude any Inventory not constituting Eligible Inventory solely by reason of
such proposed changes or additions to the criteria for Eligible Inventory set
forth in such notice. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of such notice, Agent will be available from time to
time during business hours to consult with Administrative Borrower in connection
with the basis for such changes to the criteria. Borrowers may take such action
as may be required so that the event, condition or matter that is the basis for
such change no longer exists, in a manner and to the extent satisfactory to
Co-Collateral Agents in the exercise of their Permitted Discretion. In no event
shall such notice or opportunity limit the right of Agent to make such change,
unless Co-Collateral Agents shall have determined in their Permitted Discretion
that the event, condition or other circumstance that is the basis for such new
criteria or changes to the criteria no longer exists (except if there is a
reasonable prospect that such event, condition or other circumstance will occur
again within a reasonable period of time thereafter) or unless Co-Collateral
Agents shall have determined in their Permitted Discretion that it has otherwise
been adequately addressed by the applicable Borrower. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral. In addition to
the foregoing, the determination of Eligible Inventory acquired in any Permitted
Acquisition shall be subject to the terms of the last paragraph of the
definition of the term Permitted Acquisition herein.
     1.61 “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty (50%) percent owned by such Lender or its parent company; (c) an Approved
Fund approved by Agent; and (d) any other commercial bank, financial institution
or “accredited investor” (as defined in Regulation D under the Securities Act of
1933) approved by Agent, such approval not to be unreasonably withheld,
conditioned or delayed; provided, that, neither any Borrower nor any Guarantor
nor any Affiliate of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except a Sponsor Affiliated Lender.
     1.62 “Environmental Laws” shall mean any and all U.S., Canadian or foreign
federal, state, provincial, territorial, foreign, local or municipal laws,
rules, orders, enforceable guidelines and orders-in-council, regulations,
statutes, ordinances, codes, decrees, and such requirements of any Governmental
Authority properly promulgated and having the force and effect of law or other
requirements of law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (as it
relates to exposure to Hazardous Materials) or the environment, as have been, or
now or at any relevant time hereafter are, in effect.
     1.63 “Environmental Permits” shall mean any and all permits, licenses,
registrations, and any other authorization required under any Environmental Law.
     1.64 “Equipment” shall mean, as to any Person, all of such Person’s now
owned and hereafter acquired equipment, wherever located, including machinery,
data processing and computer equipment

19



--------------------------------------------------------------------------------



 



(whether owned or licensed and including embedded software), vehicles, rolling
stock, tools, furniture, fixtures, all attachments, accessions and property now
or hereafter affixed thereto or used in connection therewith, and substitutions
and replacements thereof, wherever located.
     1.65 “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity or ownership interests at any time outstanding, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other equity interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other equity interests in) such Person and all warrants, rights or options
for the purchase or acquisition from such Person of such shares (or such other
equity interests), but excluding (a) any debt security that is convertible into
or exchangeable for any such shares (or such other equity interests and (b) any
stock appreciation rights, interests in phantom equity plans or similar rights
or interests.
     1.66 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, together with all rules, regulations and interpretations thereunder or
related thereto.
     1.67 “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
     1.68 “ERISA Event” shall mean, individually or in the aggregate, any of the
following events or conditions that either individually or in the aggregate,
have or could reasonably be expected to have a Material Adverse Effect: (a) any
“reportable event”, as defined in Section 4043(c) of ERISA or the regulations
issued thereunder, with respect to a Pension Plan, other than events as to which
the requirement of notice has been waived in regulations by the Pension Benefit
Guaranty Corporation; (b) the adoption of any amendment to a Pension Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (c) a complete or partial withdrawal by any
Borrower, Guarantor or any ERISA Affiliate from a Multiemployer Plan or a
cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of any liability under Title IV
of ERISA, other than the Pension Benefit Guaranty Corporation premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate.
     1.69 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
     1.70 “Event of Default” shall have the meaning specified in Section 12.1
hereof.
     1.71 “Excess Availability” shall mean, as to Borrowers, the amount
calculated at any date, equal to: (a) the least of: (i) the Borrowing Base,
(ii) the Maximum Credit and (iii) the Revolving Loan Limit, minus, without
duplication, (b) the sum of: (i) the principal amount of all then outstanding
and unpaid Loans and Special Agent Advances, plus (ii) the Letter of Credit
Obligations.
     1.72 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

20



--------------------------------------------------------------------------------



 



     1.73 “Excluded Property” shall mean:
          (a) property or assets of any Foreign Subsidiary,
          (b) all Real Property other than the Mortgaged Fee Properties and
intellectual property as registered in, or created under the laws of, a
jurisdiction outside of the United States of America (except to the extent
constituting collateral for the Term Loan Debt),
          (c) motor vehicles and other property and assets subject to
certificates of title (except to the extent constituting collateral for the Term
Loan Debt),
          (d) any contract, chattel paper, general intangibles, Intellectual
Property, lease, permit, license, charter or other agreement or instrument, and
any right, title or interest in respect thereof, covering real or personal
property, as such, if under the terms of such contract, lease, permit, license,
charter or other agreement or instrument, or applicable law with respect
thereto, the valid grant of a security interest or lien therein to Agent is
prohibited or would result in a breach, default or termination thereof;
provided, that, the foregoing exclusion shall in no way be construed to apply to
the extent that any such prohibition, breach, default or termination under any
such contract, lease, permit, license, charter or other agreement or instrument
is unenforceable under Sections 9-406, 9-407 or 9-408 of the UCC or other
applicable law such that a security interest therein may be granted to Agent
without resulting in a breach, default or termination thereunder to such extent;
          (e) as to any series of Equity Interests of any Foreign Subsidiary,
the Equity Interests of such series in excess of sixty five (65%) percent of all
of the issued and outstanding Equity Interests of such series or (ii) de minimis
shares of a Foreign Subsidiary held as a nominee or in a similar capacity;
          (f) any Equity Interests of a Subsidiary of a Foreign Subsidiary;
          (g) any property that would otherwise be included in the Collateral
(and such property shall not be deemed to constitute a part of the Collateral)
if such property has been sold or otherwise transferred in connection with a
Sale and Leaseback Transaction to the extent permitted by and subject to the
terms of Section 10.11 of this Agreement;
          (h) any Equipment or other property that would otherwise be included
in the Collateral (and such property shall not be deemed to constitute a part of
the Collateral) if such Equipment or other property is subject to a Lien
described in clause (f), (l), (p)(ii) or (s) of the definition of “Permitted
Liens”;
          (i) assets that are not of a type that would constitute Revolving Loan
Priority Collateral, to the extent that Liens therein would result in adverse
tax or accounting consequences as reasonably determined by Administrative
Borrower;
          (j) assets over which the granting of Liens in such assets would be
prohibited by contract permitted under this Agreement and set forth on
Schedule 1.73 hereto, applicable law or regulation or, in the case of any
non-wholly owned Subsidiary, the organizational documents thereof (including
Permitted Liens, leases or licenses) prohibit the valid grant of a security
interest or lien therein to Agent; provided, that, the foregoing exclusions
shall in no way be construed to apply to the extent that any such prohibition,
is unenforceable under Sections 9-406, 9-407 or 9-408 of the UCC or other
applicable law such that a security interest therein may be granted to Agent;

21



--------------------------------------------------------------------------------



 



          (k) property or assets (other than Intellectual Property) and
Mortgaged Fee Properties, which are not of the type in which a security interest
can be created under the UCC;
          (l) any assets not constituting Revolving Loan Priority Collateral
that are excluded from the Term Loan Priority Collateral pursuant to the Term
Loan Documents as in effect on the date hereof;
          (m) Foreign Intellectual Property;
          (n) trademark or service mark applications that have been filed with
the U.S. Patent and Trademark Office on the basis of an “intent-to-use” with
respect to such marks, unless and until a statement of use or amendment to
allege use is filed and accepted by the U.S. Patent and Trademark Office at
which time such marks shall automatically and without further action by the
parties be subject to the security interests and liens granted by Borrowers or
Guarantors to Agent hereunder;
          (o) any account containing collateral securing the obligations of
Borrowers and Guarantors with respect to the Existing Letters of credit and any
cash, Cash Equivalents or investment property in such accounts;
          (p) those items of Term Loan Priority Collateral as to which the
applicable Borrower or Guarantor, on the one hand, and the Co-Collateral Agents,
on the other hand, shall mutually and reasonably determine that the costs of
obtaining such a security interest are excessive in relation to the value of the
security interest to be afforded thereby; and
          (q) any money, cash, Cash Equivalents, checks, other negotiable
instrument, funds and other evidence of payment held in any deposit account of
the Borrowers or any of their Subsidiaries in the nature of security deposit
with respect to obligations for the benefit of the Borrowers or any of their
Subsidiaries, which must be held for or returned to the applicable counterparty
under applicable law or Contractual Obligations entered into in the ordinary
course of business.
     1.74 “Excluded Real Properties” shall mean, collectively, the fee or
leasehold interest in Real Property owned by Parent or any of its Subsidiaries
other than Mortgaged Fee Properties.
     1.75 “Existing Foreign Subsidiaries” shall mean Building Systems de Mexico
S.A. de C.V., a corporation organized under the laws of Mexico and Robertson
Building Systems, Limited, a corporation organized the laws of the Province of
Ontario, Canada, and their respective successors and assigns.
     1.76 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued or to be issued for the account of a Borrower or Guarantor or for
which such Borrower or Guarantor is otherwise liable listed on Schedule 1.76
hereto .
     1.77 “Factoring Transaction” shall mean any transaction or series of
transactions entered into by any Person pursuant to which such Person sells,
conveys or otherwise transfers (or purports to sell, convey or otherwise
transfer) any accounts receivable and/or related rights or assets of such Person
to a factor or other similar Person that is not an Affiliate.
     1.78 “Federal Funds Rate” shall mean, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

22



--------------------------------------------------------------------------------



 



     1.79 “Fee Letter” shall mean the fee letter, dated of even date herewith,
by and among Parent, for itself and its Subsidiaries (and by which Borrowers and
Guarantors hereby confirm their agreement to be bound), Wells Fargo and certain
other Persons, setting forth certain fees payable by Borrowers in connection
with the Credit Facility.
     1.80 “Financing Agreements” shall mean, collectively, this Agreement, any
notes issued pursuant hereto, any Guarantees, any Security Agreements, any
Deposit Account Control Agreements, any Investment Property Control Agreements,
the Intercreditor Agreement, and the other agreements, documents, instruments
and certificates from time to time executed and/or delivered in connection with
any of the foregoing, in each case, together with all schedules and exhibits
thereto in form and substance reasonably satisfactory to Agent, as the same now
exist or may hereafter exist or be amended, modified, supplemented, extended,
renewed, restated or replaced; provided, that, the Financing Agreements shall
not include Hedge Agreements.
     1.81 “Foreign Intellectual Property” shall mean, as to each Borrower and
Guarantor, such Borrower’s and Guarantor’s now owned or hereafter acquired
non-US patents, patent applications, trademarks, trademark applications, trade
names, copyrights, technology, know-how and processes.
     1.82 “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which a Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     1.83 “Foreign Subsidiary” shall mean (a) any Subsidiary of Parent that is
not organized or incorporated under the laws of the United States of America, or
any state thereof or the District of Columbia and any Subsidiary of such Foreign
Subsidiary and (b) any Foreign Subsidiary Holdco.
     1.84 “Foreign Subsidiary Holdco” shall mean any Subsidiary of Parent that
has no material assets other than securities or Indebtedness of one or more
Foreign Subsidiaries (or Subsidiaries thereof), and intellectual property
relating to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
incidental to an ownership interests in any such securities, Indebtedness,
intellectual property or Subsidiaries (provided, that, in no event for purposes
of this definition shall assets consisting of accounts receivable (other than
accounts receivable from such securities, Indebtedness or intellectual
property), inventory, equipment or real property be deemed to be “incidental to”
any of such assets).
     1.85 “Freight Forwarders” shall mean the persons listed on Schedule 1.85
hereto or such other person or persons as may be selected by Borrowers after the
date of this Agreement, and after written notice by Borrowers to Agent, who are
reasonably acceptable to Agent to clear Inventory through the Bureau of Customs
and Border Protection (formerly the Customs Service) or other domestic or
foreign export control authorities or otherwise perform port of entry services
to process Inventory imported by Borrowers from outside the United States of
America (such persons sometimes being referred to herein individually as a
“Freight Forwarder”); provided, that, as to each such person, (a) Agent shall
have received a Collateral Access Agreement by such person in favor of Agent
duly authorized, executed and delivered by such person, (b) such agreement shall
be in full force and effect and (c) such person shall be in compliance in all
material respects with the terms thereof.
     1.86 “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied; provided,
that, in the event of any change in GAAP after the date hereof that affects the
covenant in Section 11.1 hereof (including the calculation of the

23



--------------------------------------------------------------------------------



 



Consolidated Fixed Charge Coverage Ratio or Consolidated Net Income and any
definitions related thereto), Administrative Borrower may by notice to Agent, or
Agent may, and at the request of Required Lenders shall, by notice to
Administrative Borrower require that compliance with such covenant be determined
and such calculations be made in accordance with GAAP as in effect, and as
applied by Parent and its Subsidiaries, immediately before the applicable change
in GAAP became effective, until either the notice from the applicable party is
withdrawn or such covenant is amended in a manner satisfactory to Administrative
Borrower, Agent and the Required Lenders. Administrative Borrower will notify
Agent of any such changes to GAAP and provide materials to Agent to show the
effect on the financial statements of such changes when and to the extent
included in the annual and quarterly reports filed by Parent with the Securities
and Exchange Commission.
     1.87 “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
     1.88 “Guarantee” shall mean the Guaranty Agreement delivered to Agent as of
the date hereof substantially in the form of Exhibit D hereto, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
     1.89 “Guarantors” shall mean each Person that shall be or become party to
the Guarantee and thereby guarantee the Obligations of the Borrower as provided
therein; collectively, the “Guarantors”. As of the date hereof, Parent and
Steelbuilding.com, Inc. are the only Guarantors.
     1.90 “Guaranty Obligation” shall mean, with respect to any Person, without
duplication, any obligation of such Person (other than endorsements in the
ordinary course of business of instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
such obligation, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or to maintain working capital, solvency or other balance sheet condition of
such other Person for the benefit of any holder of such Indebtedness of such
other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the holder of such Indebtedness of such
other Person of the ability of such other Person to make payment thereon, or
(d) to otherwise assure or hold harmless the holder of such Indebtedness against
loss in respect thereof. The amount of any Guaranty Obligation hereunder at any
time shall (subject to any limitations set forth in any agreement or instrument
governing such Guaranty Obligation) be deemed to be an amount equal to the then
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made (or if less,
the amount giving effect to such limitations).
     1.91 “Hazardous Materials” shall mean any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     1.92 “Hedge Agreement” shall mean an agreement that is a rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to

24



--------------------------------------------------------------------------------



 



fluctuations in interest or exchange rates, currency valuations or commodity
prices; sometimes being collectively referred to herein as “Hedge Agreements”.
     1.93 “Indebtedness” shall mean, with respect to any Person, without
duplication, (a) any liability for payments in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments (including, without limitation, industrial revenue bonds or
similar arrangements of the type contemplated by Sections 10.3(s) and 10.3(t)
hereof); (b) any liability representing the balance deferred and unpaid of the
purchase price of any property or services (other than trade liabilities
incurred in the ordinary course of business); (c) all obligations as lessee
under Capital Leases; (d) all reimbursement obligations and other liabilities
for payment of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account;
(e) indebtedness of a Person secured by any Lien on any asset of such Person,
whether or not such indebtedness is assumed by or is a personal liability of
such Person, all as of such time; provided, that, if the recourse of the Person
to whom such Indebtedness is owed is limited to the asset subject to such Lien
so that the Person obligated on such indebtedness has no personal liability,
then the amount of such Indebtedness of such Person shall, at any time, be the
lesser of the fair market value of the asset determined as such time in a manner
reasonably satisfactory to Agent or the amount of such Indebtedness; (f) all
obligations, liabilities and indebtedness of such Person (marked to market)
arising under Hedge Agreements; (g) indebtedness of any partnership or joint
venture in which such Person is a general partner or a joint venturer to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent that the terms of such
indebtedness expressly provide that such Person is not liable therefor or such
Person has no liability therefor as a matter of law; (h) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(i) all Disqualified Equity Interests of such Person, and (j) the principal and
interest portions of all remaining rental obligations of such Person under any
synthetic lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for U.S. federal income tax purposes but is
classified as an operating lease in accordance with GAAP.
     1.94 “Indemnification Agreement” shall mean the Indemnification Agreement,
dated as of the date hereof, by and between Parent and the CD&R Investors, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
     1.95 “Intellectual Property” shall mean, as to each Borrower and Guarantor,
such Borrower’s and Guarantor’s now owned or hereafter acquired United States
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes.
     1.96 “Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the date hereof, by and among Agent and Term Loan Agent, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
     1.97 “Interest Payment Date” shall mean (a) with respect to any Base Rate
Loan (including Swing Line Loans), the last Business Day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Rate Loan, the last day of the Interest Period applicable to such
Loan and, in the case of a Eurodollar Rate Loan with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Loan, the Maturity Date or such
earlier date on which the Commitments are terminated or the Loans become due and
payable.
     1.98 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration (and, if acceptable
to all Lenders, six (6), nine (9) or twelve (12)

25



--------------------------------------------------------------------------------



 



months duration) as any Borrower (or Administrative Borrower on behalf of such
Borrower) may elect, the exact duration to be determined in accordance with the
customary practice in the applicable Eurodollar Rate market; provided, that,
such Borrower (or Administrative Borrower on behalf of such Borrower) may not
elect an Interest Period which will end after the last day of the then current
term of this Agreement.
     1.99 “Interest Rate” shall mean,
          (a) Subject to clause (b) of this definition below:
               (i) as to Base Rate Loans, a rate equal to the then Applicable
Margin for Base Rate Loans on a per annum basis plus the Base Rate, and
               (ii) as to Eurodollar Rate Loans, a rate equal to the then
Applicable Margin for Eurodollar Rate Loans on a per annum basis plus the
Adjusted Eurodollar Rate.
          (b) Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing, Agent may and Agent shall, at
the direction of the Required Lenders, upon notice to Administrative Borrower,
increase the Applicable Margin otherwise used to calculate the Interest Rate for
Base Rate Loans and Eurodollar Rate Loans by two (2%) percent per annum, for the
period from and after the date of such notice but only for so long as such Event
of Default is continuing.
     1.100 “Inventory” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by such Borrower or Guarantor as
lessor; (b) are held by such Borrower or Guarantor for sale or lease or to be
furnished under a contract of service; (c) are furnished by such Borrower or
Guarantor under a contract of service; or (d) consist of raw materials, work in
process, finished goods or materials used or consumed in its business.
     1.101 “Investment” shall have the meaning set forth in Section 10.4 hereof.
     1.102 “Investment Agreement” shall mean the Investment Agreement, dated as
of August 14, 2009, by and between Parent and Clayton, Dubilier & Rice Fund
VIII, L.P., as amended on each of August 28, 2009, August 31, 2009, October 8,
2009 and October 16, 2009, as the same now exists or may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced.
     1.103 “Investment Documents” shall mean, collectively, the following (as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): (a) the Investment Agreement; (b) the
Stockholders Agreement; (c) the Registration Rights Agreement; (d) the
Indemnification Agreement and (e) the Series B Preferred Stock CoD.
     1.104 “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Agent, by and among
Agent, the Borrower or Guarantor that is an account holder or customer (as the
case may be) and any securities intermediary, commodity intermediary or other
person who has custody, control or possession of any investment property of such
account holder or customer, that is sufficient to perfect the security interests
of Agent therein and provides such other rights with respect thereto as Agent
reasonably requires.
     1.105 “Issuing Bank” shall mean Wells Fargo Bank, N.A., in its capacity as
the issuer of Letters of Credit hereunder and its successors and assigns.

26



--------------------------------------------------------------------------------



 



     1.106 “Lenders” shall mean the financial institutions who are signatories
hereto as Lenders (including Swing Line Lender) and other persons made a party
to this Agreement as a Lender in accordance with Section 15.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.
     1.107 “Letter of Credit Documents” shall mean, with respect to any Letter
of Credit, such Letter of Credit, any amendments thereto, any documents
delivered or issued in connection therewith, and any application therefor.
     1.108 “Letter of Credit Limit” shall mean $25,000,000.
     1.109 “Letter of Credit Obligations” shall mean, at any time, the sum of
(a) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus, without duplication and (b) the aggregate amount of all drawings
under Letters of Credit for which Issuing Bank has not at such time been
reimbursed, and the aggregate amount of all payments made by each Lender to
Issuing Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 2.3 for which Borrowers have not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.
     1.110 “Letters of Credit” shall mean all letters of credit issued by an
Issuing Bank for the account of any Borrower pursuant to this Agreement, and all
amendments, renewals, extensions or replacements thereof.
     1.111 “Lien” or “lien” shall mean any mortgage, pledge, hypothecation,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or any preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).
     1.112 “Loans” shall mean, collectively, the Revolving Loans and the Swing
Line Loans.
     1.113 “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Rate Loan for the Interest Period applicable thereto, the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by Agent from time to time for purposes of providing
quotations of interest rates applicable to eurodollar deposits in dollars in the
London interbank market) at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on such Page for such comparable period, the applicable rate shall be
the arithmetic mean of all such rates (rounded to the nearest 1/100th of 1%). In
the event that such rate is not available at such time for any reason, then the
term “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate of interest per
annum at which dollar deposits of $5,000,000 and for a term comparable to such
Interest Period are offered by the principal London office of Wells Fargo Bank,
N.A. or Wachovia Bank, National Association, as specified by Agent (or, in the
event there is a successor Agent at the time, any other commercial bank approved
by the Administrative Borrower, Required Lenders and such successor Agent), in
immediately available funds in the London interbank market at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of such
Interest Period.
     1.114 “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, assets, operations or financial condition of Borrowers and
Guarantors taken as a whole, (b) the ability of Borrowers and Guarantors (taken
as a whole) to perform their obligations under the Financing

27



--------------------------------------------------------------------------------



 



Agreements or (c) the rights of or remedies available to Agent, the Issuing
Banks or Lenders under the Financing Agreements.
     1.115 “Maturity Date” shall mean the earlier of (a)the date that is five
(5) years from the date hereof or (b) the maturity date of the Term Loan Debt.
     1.116 “Maximum Credit” shall mean the amount of $125,000,000 (subject to
adjustment as provided in Section 2.7 hereof).
     1.117 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.
     1.118 “Moody’s” shall mean Moody’s Investors Service, Inc., and its
successors and assigns.
     1.119 “Mortgaged Fee Properties” shall mean, collectively, the Real
Property owned in fee by a Borrower or Guarantor described on Part I of
Schedule 1.119, including all buildings, improvements, structures and fixtures
now or subsequently located thereon and owned by any such Borrower or Guarantor.
     1.120 “Mortgages” shall mean the documents, agreements and instruments set
forth on Schedule 1.120 (as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced).
     1.121 “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.
     1.122 “NCI Building Systems” shall have the meaning given to such term in
the preamble hereto.
     1.123 “Net Cash Proceeds” shall mean the aggregate cash proceeds received
by Parent or any of its Subsidiaries (other than Foreign Subsidiaries) in
respect of any Disposition of any assets or properties, or any interest in any
assets and properties or as proceeds of any loans, letters of credit or similar
instruments or the issuance or sale of debt securities or as proceeds from the
issuance and/or sale of any Equity Interests, or settlement or payment in
respect of any insurance claim or condemnation proceeds to the extent not
constituting reimbursement or compensation for amounts previously paid by Parent
or any of its Subsidiaries, in each case net of (a) the reasonable fees, costs
and expenses relating to such Disposition or loans, letters of credit or similar
instruments or the issuance or sale of debt securities Equity Interests, or
settlement or payment (including, without limitation, legal, accounting,
brokerage, consultant, underwriting, investment banking and other fees and
commissions), (b) taxes paid or payable as a result thereof (including
reasonable estimates thereof for which Agent has received reasonably
satisfactory evidence of the basis for such estimate), (c) in the case of a
Disposition of any assets or properties, or interest in assets and properties,
amounts applied to the repayment of Indebtedness secured by a security interest,
lien or other encumbrance (other than a lien created under the Financing
Agreements or the Term Loan Documents) on the assets or properties that are the
subject of such transaction required to be repaid in connection therewith,
including payments in respect of principal, interest, premiums and penalties and
(d) appropriate reserves to be provided by Parent or its Subsidiaries in
accordance with GAAP with respect to any liabilities associated with such
Disposition of any assets or properties, or interest in assets and properties,
or such transaction, or the events giving rise thereto, and

28



--------------------------------------------------------------------------------



 



other appropriate amounts to be used by Parent or any of its Subsidiaries to
discharge or pay on a current basis any other liabilities associated with such
Disposition or events giving rise thereto.
     1.124 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on an orderly liquidation
value basis, net of expenses and charges in connection with such, liquidation,
as set forth in the most recent appraisal of Inventory received by Agent in
accordance with Section 7.3, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to such
appraisal.
     1.125 “New Parent” shall have the meaning set forth in the definition of
the term Permitted Dispositions.
     1.126 “Non-Excluded Taxes” shall have the meaning set forth in Section 6.8.
     1.127 “Obligations” shall mean (a) any and all Revolving Loans, Swing Line
Loans, Letter of Credit Obligations, Special Agent Advances and all other
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers to Agent, any Co-Collateral Agent or any
Lender, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under any of the Financing Agreements, whether now existing
or hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and any Security Agreement and the
Guaranty and subject to the priority in right of payment set forth in
Section 6.7 hereof, all obligations, liabilities and indebtedness of every kind,
nature and description owing by any or all of Borrowers or Guarantors to any
Bank Product Provider arising under or pursuant to any Bank Products, whether
now existing or hereafter arising; provided, that, (i) as to any such
obligations, liabilities and indebtedness arising under or pursuant to a Hedge
Agreement, the same shall only be included within the Obligations if
(A) Administrative Borrower shall have notified Agent in writing at the time of
the execution and delivery of such Hedge Agreement that such obligations,
liabilities and indebtedness are to be deemed to constitute Obligations and
(B) upon Agent’s request, Agent shall have entered into an agreement, in form
and substance reasonably satisfactory to Agent, with the Bank Product Provider
that is a counterparty to such Hedge Agreement, as acknowledged and agreed to by
Borrowers and Guarantors (or the Administrative Borrower acting on their
behalf), providing for the delivery to Agent by such counterparty of information
with respect to the amount of such obligations and providing for the other
rights of Agent and such Bank Product Provider in connection with such
arrangements, (ii) any Bank Product Provider shall have delivered written notice
to Agent and Administrative Borrower that (A) such Bank Product Provider has
entered into a transaction to provide Bank Products to a Borrower or Guarantor
and (B) the obligations arising pursuant to such Bank Products provided to
Borrowers or Guarantors constitute Obligations entitled to the benefits of the
security interest of Agent granted hereunder, and Agent and Administrative
Borrower shall have accepted such notice in writing and (iii) in no event shall
any Bank Product Provider to whom such obligations, liabilities or indebtedness
are owing be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness other than for purposes of Section 5.1
hereof and other than for purposes of Sections 14.1, 14.2, 14.3(b), 14.6, 14.7,
14.9, 14.12 and 15.6 hereof and in no event shall the approval of any such
Person be required in connection with the release or termination of any security
interest or lien of Agent.

29



--------------------------------------------------------------------------------



 



     1.128 “Optional Payment” shall have the meaning given to such term in
Section 10.9 hereof.
     1.129 “Parent” shall have the meaning set forth in the preamble hereto.
     1.130 “Parent Entity” shall mean any Person of which Parent becomes a
Subsidiary after the Closing Date that is designated in writing by Parent to
Agent as a “Parent Entity” as of or promptly following the date that Parent
becomes a Subsidiary of such Person, provided that (i) immediately prior to
becoming a Parent Entity, such Person was a Subsidiary of Parent and became a
Parent Entity pursuant to a merger of another Subsidiary with Parent in which
the Voting Stock of Parent was exchanged for or converted into Voting Stock of
such Person (or the right to receive such Voting Stock), or (ii) immediately
after Parent first becomes a Subsidiary of such Person, more than 90% of the
Voting Stock of such Person shall be held by one or more Persons that held more
than 90% of the Voting Stock of Parent immediately prior to Parent first
becoming such Subsidiary of such Person, or (iii) immediately after Parent first
becomes a Subsidiary of such Person, Permitted Holders shall own the requisite
percentage of the Voting Stock of such Person as is necessary to ensure that a
Change of Control has not taken place.
     1.131 “Parent Entity Expenses” shall mean expenses, Taxes and other amounts
incurred or payable by any Parent Entity in respect of which Parent is permitted
to make a Restricted Payment pursuant to Section 10.5.
     1.132 “Participant” shall mean any financial institution that acquires and
holds a participation in the interest of any Lender in any of the Loans and
Letters of Credit in conformity with the provisions of Section 15.7 of this
Agreement governing participations.
     1.133 “Payment Conditions” shall mean, as of the date of the applicable
payment or other transaction, and after giving effect thereto, (a) no Default or
Event of Default shall exist or have occurred and be continuing, (b) the daily
average Excess Availability for the period of sixty (60) consecutive days
immediately preceding the date of such payment or other transaction shall not be
less than the greater of (i) $30,000,000 or (ii) twenty-four (24%) percent of
the least of (A) the Maximum Credit or (B) the Borrowing Base or (C) the
Revolving Loan Limit, in each case after giving effect to the making of any such
payment or other transaction, on a pro forma basis using the Excess Availability
as of the date of the most recent calculation of the Borrowing Base immediately
prior to any such payment or other transaction, and as of the date of any such
payment or other transaction and after giving effect thereto, using the most
recent calculation of the Borrowing Base prior to the date of any such payment,
on a pro forma basis, Excess Availability shall be not less than such amount,
(c) on a pro forma basis, after giving effect to the applicable payment or other
transaction, the Consolidated Fixed Charge Coverage Ratio for Parent and its
Subsidiaries for the immediately preceding twelve (12) consecutive month period
ending on the last day of the fiscal month prior to the date of any payment (or
other transaction, as applicable) for which Agent has received financial
statements shall be equal to or greater than 1.00 to 1.00 and (d) receipt by
Agent of projections for the immediately succeeding twelve (12) consecutive
month period beginning after the date of payment (or other transaction, as
applicable) (including in each case, balance sheets and statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability) for Parent and its Subsidiaries on such basis (whether monthly,
quarterly, or annually) as Agent may reasonably specify, all in reasonable
detail and in a format consistent with the projections delivered by Parent to
Agent prior to the date hereof, together with such supporting information as
Agent may reasonably request, which projections show, on a pro forma basis after
giving effect to the payment (or other transaction, as applicable), minimum
Excess Availability at all times during such period of not less than the amount
set forth above and that the Consolidated Fixed Charge Coverage Ratio is at all
times equal to or greater than 1.00 to 1.00 during such period.

30



--------------------------------------------------------------------------------



 



     1.134 “Payment in Full of all Obligations” shall have the meaning given to
such term in Section 15.1(a).
     1.135 “Pension Plan” shall mean a pension plan (as defined in Section 3(2)
of ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.
     1.136 “Permits” shall mean all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of the business of Borrowers and Guarantors.
     1.137 “Permitted Acquisitions” shall mean the acquisition by a Borrower or
Guarantor after the date hereof of all or a substantial part of the property or
assets of any Person, or a business, division or operating unit of any Person
(including pursuant to a merger with such Person by Parent or a Subsidiary of
Parent, including a wholly owned Subsidiary formed solely for such purpose that
is merged with such Person) or of all or a majority of the Equity Interests of
any Person (such property, assets, business, division or operating unit or
Person being referred to herein as the “Acquired Business”), in each case in one
transaction or a series of transactions that satisfies each of the following
conditions:
          (a) (i) subject to clauses (iv) and (v) below, in the case of any such
Permitted Acquisition where the aggregate amount of the consideration payable in
connection with such Permitted Acquisition that consists of cash, property, or
Indebtedness incurred or assumed in connection therewith (and excluding any
Equity Interests of Parent or any Parent Entity, and any cash from the Net Cash
Proceeds of the issuance or sale of any such Equity Interests) is in an amount
less than or equal to $5,000,000, as of the date of the acquisition and after
giving effect to the acquisition, no Event of Default shall exist or have
occurred and be continuing;
               (ii) subject to clauses (iv) and (v) below, in the case of any
such Permitted Acquisition where the aggregate amount of the consideration
payable in connection with such Permitted Acquisition that consists of cash,
property, or Indebtedness incurred or assumed in connection therewith (and
excluding any Equity Interests of Parent or any Parent Entity, and any cash from
the Net Cash Proceeds of the issuance or sale of any such Equity Interests) is
in excess of $5,000,000 but less than or equal to $15,000,000:
                    (A) as of the date of the acquisition and after giving
effect to the acquisition, no Event of Default shall exist or have occurred and
be continuing;
                    (B) the daily average Excess Availability for the period of
sixty (60) consecutive days immediately preceding the date of such acquisition
shall be not less than the greater of (1) $30,000,000 or (2) twenty-four (24%)
percent of the least of (x) the Maximum Credit or (y) the Borrowing Base or
(z) the Revolving Loan Limit, in each case after giving effect to the making of
any such acquisition, on a pro forma basis using the Excess Availability as of
the date of the most recent calculation of the Borrowing Base immediately prior
to any such acquisition and as of the date of any such acquisition and after
giving effect thereto, using the most recent calculation of the Borrowing Base
prior to the date of any such acquisition, on a pro forma basis, Excess
Availability shall be not less than such amount; and
                    (C) Agent shall have received not less than five
(5) Business Days’ prior written notice of the proposed acquisition and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such acquisition, (2) the
proposed

31



--------------------------------------------------------------------------------



 



date and amount of the acquisition, (3) description of the assets or shares to
be acquired, (4) the total purchase price for the assets to be purchased (and
the terms of payment of such purchase price);
               (iii) subject to clauses (iv) and (v) below, in the case of any
such Permitted Acquisition where the aggregate amount of the consideration
payable in connection with such Permitted Acquisition that consists of cash,
property, or Indebtedness incurred or assumed in connection therewith (and
excluding any Equity Interests of Parent or any Parent Entity, and any cash from
the Net Cash Proceeds of the issuance or sale of any such Equity Interests) is
in excess of $15,000,000:
                    (A) the Payment Conditions shall be satisfied; and
                    (B) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the proposed acquisition and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such acquisition, (2) the
proposed date and amount of the acquisition, (3) description of the assets or
shares to be acquired and (4) the total purchase price for the assets to be
purchased (and the terms of payment of such purchase price);
               (iv) in the case of any Permitted Acquisition where all of the
consideration for any Permitted Acquisition consists of Equity Interests of
Parent or any Parent Entity or cash from the Net Cash Proceeds of the issuance
of Equity Interests of Parent or any Parent Entity, regardless of the amount of
such consideration, the only conditions under this clause (a) applicable in such
case are that:
                    (A) as of the date of the acquisition and after giving
effect to the acquisition, no Event of Default shall exist or have occurred and
be continuing; and
                    (B) either (1) Excess Availability shall be not less than
the greater of $20,000,000 or eighteen (18%) percent of the least of the Maximum
Credit, the Borrowing Base, or the Revolving Loan Limit, on a pro forma basis
giving effect to such acquisition, for each of the immediately succeeding twelve
(12) consecutive months beginning after the date of such acquisition based on
updated projections received by Agent (including in each case, forecasted
balance sheets and statements of income and loss, statements of cash flow, and
the projected Borrowing Base and Excess Availability) for Parent and its
Subsidiaries (whether monthly, quarterly, or annually as Agent may specify), all
in reasonable detail and in a format consistent with the projections delivered
by Parent to Agent prior to the date hereof, together with such supporting
information as Agent may reasonably request or (2) Agent shall have received
updated projections (including in each case, forecasted balance sheets and
statements of income and loss, statements of cash flow, and the projected
Borrowing Base and Excess Availability) for Parent and its Subsidiaries (whether
monthly, quarterly, or annually as Agent may specify), all in reasonable detail
and in a format consistent with the projections delivered by Parent to Agent
prior to the date hereof, together with such supporting information as Agent may
reasonably request, showing, on a pro forma basis after giving effect to the
acquisition, that the Consolidated Fixed Charge Coverage Ratio is at all times
equal to or greater than 1.00 to 1.00 during such period;
               (v) notwithstanding anything to the contrary set forth above, in
the case where as of the date of such acquisition and after giving effect
thereto, there are no Loans or Letters of Credit then outstanding, regardless of
the amount of the consideration for such acquisition, as of the date of the
acquisition and after giving effect to the acquisition, the only condition
applicable under this clause (a) in such case is that no Event of Default shall
exist or have occurred and be continuing;
          (b) promptly upon Agent’s reasonable request, Agent shall have
received true, correct and complete copies of all material agreements, documents
and instruments relating to such acquisition, if then available (it being agreed
that if any of the foregoing shall not then be available, Administrative

32



--------------------------------------------------------------------------------



 



Borrower shall deliver it as soon as available, but the delivery thereof shall
not be a condition to the effectiveness of such Permitted Acquisition);
          (c) the business of the Acquired Business shall be substantially
similar to, or ancillary, complementary or related to, or used or useful in, the
businesses that Borrowers are engaged in on the date hereof, or the assets so
acquired shall be used or useful in, or otherwise relate to, any such business
          (d) in the case of the acquisition of the Equity Interests of another
Person, such Person (and the board of directors or other governing body of such
Person) shall not have announced that it will oppose such acquisition and shall
not have commenced any action which alleges that such acquisition will violate
applicable law; and
          (e) Agent shall have received a certificate of a Responsible Officer
of Parent certifying on behalf of Parent to Agent and Lenders that such
transaction complies with this definition.
Notwithstanding anything to the contrary contained herein, if Administrative
Borrower requests that any assets acquired pursuant to any acquisition be
included in the Borrowing Base, Agent shall initiate, within thirty (30) days of
such request, a field examination with respect to the business and assets of the
Acquired Business in accordance with Agent’s customary procedures and practices
and as otherwise required by the nature and circumstances of the business of the
Acquired Business, the scope and results of which shall be reasonably
satisfactory to Co-Collateral Agents, and which shall have been completed,
before such assets may be included. Any Accounts or Inventory of the Acquired
Business shall only be Eligible Accounts or Eligible Inventory to the extent
that Agent has so completed such field examination with respect thereto and the
criteria for Eligible Accounts or Eligible Inventory set forth herein are
satisfied with respect thereto in accordance with this Agreement (or such other
or additional criteria as Co-Collateral Agents may, at their option, establish
with respect thereto in accordance with the definitions of Eligible Accounts or
Eligible Inventory, as applicable, and subject to such Reserves as Co-Collateral
Agents may establish in connection with the Acquired Business in accordance with
the definition of such term, and, if requested by Agent in its Permitted
Discretion, in the case of Eligible Inventory acquired pursuant to a Permitted
Acquisition to the extent that it has been subject to an appraisal that
satisfies the requirements of Section 7.3 hereof.
     1.138 “Permitted Discretion” shall mean a determination made in good faith
in the exercise of reasonable business judgment from the perspective of an asset
based lender.
     1.139 “Permitted Dispositions” shall mean each of the following:
          (a) the sale or other Disposition of obsolete, worn out or surplus
property or assets or property that is no longer used or useful in the conduct
of the business of Parent and its Subsidiaries, whether now owned or hereafter
acquired, in the ordinary course of business;
          (b) the sale or other Disposition of (i) any Inventory in the ordinary
course of business and (ii) any other assets or property (other than Revolving
Loan Priority Collateral), Cash Equivalents and investment property (as to Cash
Equivalents and investment property, subject to the terms of applicable
Investment Property Control Agreements and similar arrangements as required
hereunder) in the ordinary course of business;
          (c) the sale or discount without recourse of accounts receivable or
notes receivable arising in the ordinary course of business, or the conversion
or exchange of accounts receivable into or for notes receivable, in each case in
connection with the compromise or collection thereof; provided, that, in the

33



--------------------------------------------------------------------------------



 



case of any Foreign Subsidiary of Parent, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;
          (d) the sale or other Disposition of accounts receivable and/or
related rights or assets of a Foreign Subsidiary pursuant to any Factoring
Transaction of such Foreign Subsidiary;
          (e) a Disposition permitted under Section 10.1(b);
          (f) subject to any applicable limitations set forth in
Section 10.1(b), Dispositions of any assets or property among Borrowers and
Guarantors; provided, that, after giving effect thereto, Agent shall continue to
have a security interest in and lien upon such property or assets to the extent
that the same were Collateral with the priority and rights provided for under
the Financing Agreements;
          (g) the abandonment or other Disposition of patents, trademarks or
other Intellectual Property or Foreign Intellectual Property that are, in the
reasonable judgment of Parent or any of its Subsidiaries, no longer economically
practicable to maintain or useful in the conduct of the business of Parent and
its Subsidiaries taken as a whole;
          (h) licenses of Intellectual Property and Foreign Intellectual
Property in the ordinary course of business by Parent and its Subsidiaries after
the date hereof; provided, that, no such license shall impair in any material
respect the ability of Agent to exercise its rights or remedies with respect to
Revolving Loan Priority Collateral;
          (i) the issuance, sale or other Disposition by Parent of Equity
Interests of Parent and its Subsidiaries after the date hereof; provided, that,
after giving effect thereto, no Change of Control shall occur, and the issuance,
sale or other Disposition of Equity Interests of any Subsidiary to Parent or any
other Subsidiary;
          (j) the issuance, sale or other Disposition of Equity Interests of
Parent pursuant to an employee stock option or grant or similar equity plan or
401(k) plans of such Parent for the benefit of its employees, directors and
consultants;
          (k) the Disposition of any property or assets pursuant to a winding
up, liquidation or dissolution of a Borrower, a Guarantor or a Subsidiary
permitted under Section 10.1(c) hereof;
          (l) the Disposition of any property or assets in connection with a
merger or consolidation that is a Permitted Acquisition;
          (m) the Disposition of any property or assets (other than Revolving
Loan Priority Collateral) in connection with a Sale and Leaseback Transaction
permitted under Section 10.11 hereof;
          (n) any Disposition of property or assets by Parent or any of its
Subsidiaries; provided, that, (i) the Net Cash Proceeds of each such Disposition
do not exceed $1,000,000, (ii) the aggregate Net Cash Proceeds of all
Dispositions in any fiscal year of Parent made pursuant to this clause (n) does
not exceed $2,500,000, and (iii) at any time a Dominion Event exists, subject to
the Intercreditor Agreement, the Net Cash Proceeds from any such sale or other
Disposition shall be applied to the Obligations in accordance with Section 2.5;
          (o) any other Disposition of property or assets by Parent or any of
its Subsidiaries; provided, that (i) Agent shall have received prior written
notice of such Disposition, together with an updated Borrowing Base Certificate
giving effect to such Disposition on a pro forma basis; (ii) not less than
eighty

34



--------------------------------------------------------------------------------



 



(80%) percent of the consideration to be received by Borrowers and Guarantors
shall be paid or payable in cash and shall be paid contemporaneously with the
consummation of the transaction; (iii) the consideration paid or payable shall
be in an amount not less than the fair market value of the property disposed of;
(iv) at any time a Dominion Event exists, subject to the Intercreditor
Agreement, the Net Cash Proceeds from any such sale or other Disposition shall
be applied to the Obligations in accordance with Section 2.5 hereof; and (v) as
of the date of any such Disposition, and after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing;
          (p) any involuntary Disposition due to casualty, condemnation or
eminent domain or foreclosure;
          (q) any Disposition of Equity Interests of a Subsidiary that becomes a
Parent Entity (“New Parent”), including as a result of a merger of Parent with a
Subsidiary in which (x) previously outstanding Capital Stock of Parent is
converted into or becomes a right to receive Equity Interests of a New Parent
and (y) Equity Interests of Parent as the continuing or surviving Person in such
merger consist of Equity Interests directly or indirectly held by a New Parent;
provided that after giving effect thereto, no Change of Control shall occur;
and;
          (r) any Disposition set forth on Schedule 1.139.
     1.140 “Permitted Guarantees” shall mean, with respect to any Borrower,
Guarantor or Subsidiary:
          (a) Guaranty Obligations in respect of indemnification and
contribution agreements expressly permitted by Section 10.6(c) or 10.6(e) or
similar agreements;
          (b) Guaranty Obligations in respect of loans and advances by Parent or
any of its Subsidiaries to officers, directors or employees of Parent or any of
its Subsidiaries (i) existing on the Closing Date and set forth on
Schedule 10.4, (ii) in respect of the indemnification or reimbursement of any
officers, directors or employees for liabilities relating to their serving in
such capacity based on the indemnification arrangements permitted under
Section 10.6 hereof, (iii) in the ordinary course of business for reasonably and
necessary work-related travel, entertainment or other ordinary business expenses
and for relocation expenses (including home mortgage financing for relocated
employees), and (iv) for other purposes; provided, that, the aggregate amount of
the loans and advances under clauses (iii) and (iv) of this clause (d), together
with the Investments permitted under sub-clauses (iii) and (iv) of clause (h) of
the definition of “Permitted Investments, shall not exceed $1,000,000 at any
time outstanding;
          (c) obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
          (d) obligations of the Borrower and its Subsidiaries under any Hedge
Agreements;
          (e) guarantees made by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any of its Subsidiaries (other than
Indebtedness), which obligations are otherwise permitted under this Agreement;
          (f) Guaranty Obligations in connection with sales or other
Dispositions permitted under Section 10.1 hereof, including indemnification
obligations with respect to leases, and guarantees of collectibility in respect
of accounts receivable or notes receivable for up to face value;

35



--------------------------------------------------------------------------------



 



          (g) accommodation guarantees for the benefit of trade creditors of the
Borrower or any of its Subsidiaries in the ordinary course of business; and
          (h) Guaranty Obligations in respect of Permitted Investments.
     1.141 “Permitted Holders” shall mean (a) any of the CD&R Investors; (b) any
of CD&R and its Affiliates; (c) any investment fund or vehicle managed,
sponsored or advised by CD&R or any Affiliate thereof, and any Affiliate of or
successor to any such investment fund or vehicle; (d) any limited or general
partners of, or other investors in, any CD&R Investor or any Affiliate thereof,
or any such investment fund or vehicle; (e) any Person acting in the capacity of
an underwriter in connection with a public or private offering of Equity
Interests of Parent or any of its Subsidiaries or of any Parent Entity;
provided, that, any such underwriter shall cease to be a Permitted Holder on the
date that is one hundred eighty (180) days after the effective date of such
public or private offering, and (f) any Parent Entity.
     1.142 “Permitted Investments” shall mean each of the following:
          (a) Investments consisting of accounts receivable owing to any
Borrower, Guarantor or Subsidiary if created or acquired in the ordinary course
of business;
          (b) the endorsement of instruments for collection or deposit in the
ordinary course of business;
          (c) Investments in cash or Cash Equivalents; provided, that, (i) at
any time on and after a Dominion Event and for so long as the same is
continuing, no Loans are then outstanding; except that the limitation in this
clause (i) shall not apply to (A) Qualified Cash, (B) funds held in deposit
accounts that are not required to be transferred to Agent after a Cash Dominion
Event as provided in Section 6.6 hereof and (C) deposits of cash or other
immediately available funds in operating demand deposit accounts used for
disbursements to the extent required to provide funds for amounts drawn or
anticipated to be drawn shortly on such accounts and which may be held in Cash
Equivalents consisting of overnight investments until so drawn (so long as such
funds and Cash Equivalents are not held more than three (3) Business Days from
the date of the initial deposit thereof) and (ii) the terms and conditions of
Section 5.2 hereof shall have been satisfied with respect to the deposit
account, investment account or other account in which such cash or Cash
Equivalents are held;
          (d) pledges or deposits of cash for leases, utilities and similar
matters in the ordinary course of business;
          (e) obligations and other Investments in respect of Hedge Agreements
permitted under Section 10.3(d);
          (f) the existing Investments of Parent and its Subsidiaries as of the
date hereof in their respective Subsidiaries;
          (g) the Investments set forth on Schedule 10.4 hereto;
          (h) loans and advances by Parent or any of its Subsidiaries to
officers, directors or employees of Parent or any of its Subsidiaries
(i) existing on the Closing Date and set forth on Schedule 10.4, (ii) in respect
of the indemnification or reimbursement of any officers, directors or employees
for liabilities relating to their serving in such capacity based on the
indemnification arrangements permitted under Section 10.6 hereof, (iii) in the
ordinary course of business for reasonably and necessary work-related travel,
entertainment or other ordinary business expenses and for relocation expenses
(including home

36



--------------------------------------------------------------------------------



 



mortgage financing for relocated employees), and (iv) for other purposes;
provided, that, the aggregate amount of the loans and advances under clause
(iii) and (iv) of this subsection (h) shall not exceed $1,000,000 at any time
outstanding;
          (i) loans and advances to officers, directors or employees the
proceeds of which are used to make a substantially contemporaneous purchase of
Equity Interests in Parent or any Parent Entity; provided, that, (i) Parent or
such Parent Entity applies the Net Cash Proceeds of such purchases upon the
receipt thereof, directly or indirectly, to make a capital contribution to, or
purchase Equity Interests of, Parent and (ii) such loans and advances shall not
exceed $5,000,000 at any time outstanding;
          (j) Equity Interests, Indebtedness or other Investments received by
Parent and its Subsidiaries in respect of Indebtedness or other liabilities of
such Person owing to Parent and its Subsidiaries in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person;
          (k) obligations of account debtors to Parent and its Subsidiaries
arising from Accounts or other obligations which are past due, including any
evidenced by a promissory note made by such account debtor payable to Parent or
one of its Subsidiaries;
          (l) Investments (i) by a Borrower or Guarantor in a Borrower or
Guarantor or (ii) in the ordinary course of business by a Borrower or Guarantor
in an Existing Foreign Subsidiary; provided, that, to the extent that any such
Investment is used directly or indirectly for Capital Expenditures, the amount
of such Investment so used shall be treated as a Capital Expenditure for
purposes of the calculation of the Fixed Charge Coverage Ratio pursuant to
Section 11 hereof (to the extent the expenditure is or should be accounted for
by the Parent as a Capital Expenditure in accordance with GAAP), or (iii) by a
Subsidiary that is not a Borrower or Guarantor in any Borrower, Guarantor or
Subsidiary;
          (m) any Investment by Parent or any Subsidiary arising after the date
hereof in industrial development or revenue bonds or similar obligations issued
by any State, county or municipal industrial development authority or similar
Governmental Authority secured by Real Property or Equipment or other fixed or
capital assets leased to and operated by Parent or any of its Subsidiaries, so
long as (i) Parent or any such Subsidiary may obtain title to such assets free
and clear of any Lien related to such industrial development or revenue bonds or
similar obligations at any time by optionally canceling such bonds or
obligations, paying a nominal fee and terminating such transaction and (ii) the
proceeds received from the issuance of such bonds or similar obligations are
used, directly or indirectly, to acquire, construct, improve or maintain such
property or assets;
          (n) Investments made by Parent and its Subsidiaries as a result of
consideration received in connection with any Disposition made in compliance
with Section 10.1(b) hereof;
          (o) Investments consisting of loans and advances by Parent or any of
its Subsidiaries to Parent or any Parent Entity to the same extent that Parent
or any such Subsidiary would be permitted to make a Restricted Payment to Parent
or any Parent Entity under Sections 10.5(c), (d), (e), (f), (i), (j), (k) and
(l) and in amounts and for purposes for which Restricted Payments by Parent or
any Subsidiary are permitted under such clauses in Section 10.5; provided, that,
the aggregate outstanding amount of such loans and advances, together with such
Restricted Payments, shall not exceed any limitations with respect to such
Restricted Payments provided for under such clauses in Section 10.5 and such
loans and advances shall be used for such purposes;
          (p) Investments after the date hereof by Parent and its Subsidiaries
in or to any Person (including, without limitation, a joint venture, partnership
or other similar arrangement, whether in

37



--------------------------------------------------------------------------------



 



corporate, partnership or other legal form); provided, that, as to any such
Investment, each of the following conditions is satisfied:
               (i) subject to clauses (iv) and (v) below, in the case of any
such Investment that is in an amount (excluding any portion of such Investment
made with any Equity Interests of Parent or any Parent Entity, or Net Cash
Proceeds of the issuance or sale of any such Equity Interests) that is in an
amount less than or equal to $5,000,000, as of the date of the Investment and
after giving effect to the Investment, no Event of Default shall exist or have
occurred and be continuing;
               (ii) subject to clauses (iv) and (v) below, in the case of any
such Investment that is in an amount (excluding any portion of such Investment
made with any Equity Interests of Parent or any Parent Entity, or Net Cash
Proceeds of the issuance or sale of any such Equity Interests) in excess of
$5,000,000 but less than or equal to $10,000,000:
                    (A) as of the date of the Investment and after giving effect
to the Investment, no Event of Default shall exist or have occurred and be
continuing;
                    (B) as of the date of the Investment and after giving effect
to the Investment, the daily average Excess Availability for the period of sixty
(60) consecutive days immediately preceding the date of such Investment shall be
not less than the greater of (1) $30,000,000 or (2) twenty-four (24%) percent of
the lease of the Maximum Credit, the Borrowing Base or the Revolving Loan Limit,
on a pro forma basis using the Excess Availability as of the date of the most
recent calculation of the Borrowing Base immediately prior to any such
Investment, and as of the date of any such Investment and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such Investment, on a pro forma basis, Excess Availability shall be
not less than such amount; and
                    (C) Agent shall have received not less than five
(5) Business Days’ prior written notice of the proposed Investment and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such Investment, (2) the
proposed date and amount of the Investment, and (3) the total amount of the
Investment;
               (iii) subject to clauses (iv) and (v) below, in the case of any
such Investment that is in an amount (excluding any portion of such Investment
made with any Equity Interests of Parent or any Parent Entity, or Net Cash
Proceeds of the issuance or sale of any such Equity Interests) in excess of
$10,000,000:
                    (A) the Payment Conditions shall be satisfied; and
                    (B) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the proposed Investment and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such Investment, (2) the
proposed date and amount of the Investment, and (3) the total amount of the
Investment;
               (iv) notwithstanding anything to the contrary set forth above, in
the case of any such Investment where all of the Investment is made with any
Equity Interests of Parent or any Parent Entity and/or Net Cash Proceeds of the
issuance or sale of any such Equity Interests, regardless of the amount of such
Investment, the only conditions applicable in this clause (p) in such case are
that:
                    (A) as of the date of the Investment and after giving effect
to the Investment, no Event of Default shall exist or have occurred and be
continuing;

38



--------------------------------------------------------------------------------



 



                    (B) either (1) Excess Availability shall be not less than
the greater of $20,000,000 or eighteen (18%) percent of the least of the Maximum
Credit, the Borrowing Base or the Revolving Loan Limit, on a pro forma basis
giving effect to such Investment, for each of the twelve (12) consecutive months
after the date of such Investment based on updated projections received by Agent
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and the projected Borrowing Base and Excess
Availability) for Parent and its Subsidiaries (whether monthly, quarterly, or
annually as Agent may specify), all in reasonable detail and in a format
consistent with the projections delivered by Parent to Agent prior to the date
hereof, together with such supporting information as Agent may reasonably
request or (2) Agent shall have received updated projections (including in each
case, forecasted balance sheets and statements of income and loss, statements of
cash flow, and the projected Borrowing Base and Excess Availability) for Parent
and its Subsidiaries (whether monthly, quarterly, or annually as Agent may
specify), all in reasonable detail and in a format consistent with the
projections delivered by Parent to Agent prior to the date hereof, together with
such supporting information as Agent may reasonably request, showing, on a pro
forma basis after giving effect to the Investment or payment, that the
Consolidated Fixed Charge Coverage Ratio is at all times equal to or greater
than 1.00 to 1.00 during such period; and
                    (C) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the proposed Investment and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such Investment, (2) the
proposed date and amount of the Investment, and (3) the total amount of the
Investment;
               (v) notwithstanding anything to the contrary set forth above, in
the case where as of the date of such Investment and after giving effect
thereto, there are no Loans or Letters of Credit then outstanding, regardless of
the amount of such Investment, the only conditions applicable in this clause
(p) in such case are that:
                    (A) as of the date of the Investment and after giving effect
to the Investment, no Event of Default shall exist or have occurred and be
continuing; and
                    (B) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the proposed Investment and such
information with respect thereto as Agent may reasonably request, in each case
with such information to include (1) parties to such Investment, (2) the
proposed date and amount of the Investment, and (3) the total amount of the
Investment;
               (vi) Agent shall have received a certificate of a Responsible
Officer of Parent certifying on behalf of Parent to Agent and Lenders that such
transaction complies with this definition, including identifying the specific
subsection of this clause (p) is applicable thereto; and
               (vii) promptly upon Agent’s reasonable request, Agent shall have
received true, correct and complete copies of all material agreements, documents
and instruments relating to such Investment (it being agreed that if any of the
foregoing shall not then be available, Administrative Borrower shall deliver it
as soon as available, but the delivery thereof shall not be a condition to the
effectiveness of such Permitted Investment).
     1.143 “Permitted Liens” shall mean, with respect to any Borrower, Guarantor
or Subsidiary:
          (a) the Liens of Agent for itself and the benefit of the Secured
Parties and the rights of setoff of Secured Parties provided for herein or under
applicable law;

39



--------------------------------------------------------------------------------



 



          (b) Liens securing the payment of Taxes, assessments or other
governmental charges or levies either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, Guarantor or Subsidiary, as the case may be,
which proceedings (or orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien (to the extent such property constitutes Revolving Loan Priority
Collateral or, if not constituting Revolving Loan Priority Collateral, other
property as to which the exercise of rights or remedies by the holder of such
Lien thereon could reasonably be expected to materially impair the exercise of
rights or remedies of Agent or Lenders with respect to Revolving Loan Priority
Collateral) and with respect to which adequate reserves have been set aside on
the books of Parent or any of its Subsidiaries in accordance with GAAP;
          (c) statutory Liens (other than Liens arising under ERISA or securing
the payment of taxes) arising in the ordinary course of such Borrower’s,
Guarantor’s or Subsidiary’s business that do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
landlords’ mortgagees’, workmen’s suppliers’, repairmen’s and mechanics’ liens,
to the extent such Liens relate to obligations that are not overdue or are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, Guarantor or such Subsidiary,
(i) which proceedings (or orders entered in connection with such proceeding)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien (to the extent such property constitutes Revolving Loan Priority
Collateral or, if not constituting Revolving Loan Priority Collateral, other
property as to which the exercise of rights or remedies by the holder of such
Lien thereon could reasonably be expected to materially impair the exercise of
the rights or remedies of Agent or Lenders with respect to Revolving Loan
Priority Collateral) and (ii) with respect to which adequate reserves have been
set aside on its books in accordance with GAAP;
          (d) Liens of landlords, or of mortgagees of landlords, arising
pursuant to the terms of real property leases; provided, that, the rental
payments and any other obligations secured thereby are not yet due and payable;
          (e) zoning restrictions, easements, rights-of-way, restrictions on the
use of property, other similar encumbrances as to Real Property incurred in the
ordinary course of business and minor irregularities of title as to Real
Property which in each case do not interfere in any material respect with the
use of such Real Property or ordinary conduct of the business of such Borrower,
Guarantor or Subsidiary as presently conducted thereon;
          (f) Liens securing Indebtedness of Parent and its Subsidiaries
permitted by Section 10.3(b)(i) incurred to finance or refinance the
acquisition, leasing, construction or improvement of Real Property, Equipment or
other fixed or capital assets subject to such Liens; provided, that, such Liens
do not at any time encumber any property other than the property financed or
refinanced by such Indebtedness;
          (g) Liens on property or assets (other than any Revolving Loan
Priority Collateral) or on cash, Cash Equivalents or investment property arising
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or other
insurance related obligations (including pledges or deposits of cash or Cash
Equivalents securing liability to insurance carriers under insurance or
self-insurance arrangements);
          (h) Liens on assets (other than any Revolving Loan Priority
Collateral) or on cash or Cash Equivalents or investment property to secure the
performance of tenders, bids, leases, trade contracts (other than for the
repayment of borrowed money Indebtedness), statutory obligations, obligations
for utilities, leases, statutory obligations, surety and appeal bonds,
performance bonds, material and supply

40



--------------------------------------------------------------------------------



 



bonds, tax bonds, judgment and like bonds, replevin bonds, and other similar
bonds and other obligations in each case in the ordinary course of business of
such Borrower, Guarantor or Subsidiary;
          (i) Liens arising from (i) operating leases and (ii) equipment or
other materials which are not owned by any Borrower, Guarantor or Subsidiary
located on the premises of such Borrower, Guarantor or Subsidiary (but not in
connection with, or as part of, the financing thereof) from time to time in the
ordinary course of business of such Borrower, Guarantor or Subsidiary (it being
understood that any precautionary UCC financing statement filings in respect of
any such lease or equipment or other materials shall not be deemed a Lien);
          (j) statutory or common law Liens or rights of setoff of depository
banks or securities intermediaries with respect to deposit accounts, securities
accounts or other funds of any Borrower, Guarantor or Subsidiary at such banks
or securities intermediaries to secure fees and charges in connection with
returned items or the standard fees and charges of such banks or securities
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by such Borrower, Guarantor or Subsidiary at such banks
or intermediaries (but not any Indebtedness owing by such Borrower, Guarantor or
Subsidiary to such banks or intermediaries) and Liens with respect to
Indebtedness permitted by Section 10.3(n);
          (k) Liens arising in connection with any judgment, decree or order of
any court or other Governmental Authority that do not constitute an Event of
Default under Section 12.1(e); provided, that, (i) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(ii) a stay of enforcement of any such Liens is in effect (in the case of any
Lien on property constituting Revolving Loan Priority Collateral or, if not
constituting Revolving Loan Priority Collateral, other property as to which the
exercise of rights or remedies by the holder of such Lien could reasonably be
expected to materially impair the exercise of the rights or remedies of Agent or
Lenders with respect to Revolving Loan Priority Collateral) and
(iii) Co-Collateral Agents may establish a Reserve with respect thereto (in
accordance with and subject to the definition of such term);
          (l) security interests, mortgages and other Liens on (i) Equipment,
Real Property and other fixed or capital assets arising after the date hereof to
secure Indebtedness (including pursuant to Capital Leases) permitted under
Section 10.3(b) or (ii) property and assets described in Sections 10.3(s) and
10.3(t);
          (m) leases or subleases of Real Property granted by any Borrower,
Guarantor or Subsidiary in the ordinary course of business of such Borrower,
Guarantor or Subsidiary to any Person so long as any such leases or subleases do
not interfere in any material respect with the ordinary conduct of the business
of such Borrower, Guarantor or Subsidiary;
          (n) licenses of third party intellectual property to any Borrower,
Guarantor or Subsidiary and licenses to Intellectual Property or Foreign
Intellectual Property permitted under clause (h) of the definition of Permitted
Dispositions;
          (o) Liens on goods in favor of customs and revenue authorities arising
as a matter of law to secure custom duties in connection with the importation of
such goods;
          (p) security interests and other Liens on the Collateral (i) securing
Indebtedness permitted under Section 10.3(e) hereof (and Refinancing
Indebtedness with respect thereto permitted under Section 10.3(w) hereof),
(ii) securing any Bank Products to the extent secured by the same security
interests and other Liens that secure Indebtedness permitted under
Section 10.3(e) or such Refinancing Indebtedness or

41



--------------------------------------------------------------------------------



 



(iii) securing any notes or other debt securities incurred pursuant to
Section 10.3(j), subject to the terms of the Intercreditor Agreement or an
intercreditor agreement in form and substance satisfactory to Agent;
          (q) Liens to secure Indebtedness of any Borrower, Guarantor or
Subsidiary permitted under Section 10.3(g) hereof to finance insurance premiums
on the insurance policies maintained by any Borrower, Guarantor or Subsidiary;
provided, that, such Liens shall not in any manner affect the ability of Agent
to obtain or receive payment of proceeds of insurance with respect to any of the
Collateral;
          (r) Liens on property or assets other than the Collateral to secure
Indebtedness of Borrowers and Guarantors permitted under Section 10.3(j);
          (s) security interests and other Liens in property or assets of a
Person existing at the time such Person is acquired pursuant to a Permitted
Acquisition after the date hereof in respect of Indebtedness permitted under
Section 10.3(i) hereof (and Liens in respect of Refinancing Indebtedness with
respect thereto permitted under Section 10.3(w) hereof); provided, that, each of
the following conditions is satisfied: (i) such security interests and other
Liens were not granted and did not arise in connection with, or in anticipation
or contemplation of, such Permitted Acquisition, and (ii) the property or assets
subject to such security interests and other Liens do not include any assets or
properties of any Person other than assets or properties of the Person so
acquired;
          (t) Liens on assets or property at the time of acquisition thereof by
Parent or any of its Subsidiaries which do not materially interfere with the
use, occupancy, operation and maintenance of structures existing on the property
subject thereto or extend to or cover any assets or properties of Parent or such
Subsidiary other than the assets or property being acquired; provided, that, to
the extent that any such assets so acquired consist of Accounts and Inventory,
such Accounts and Inventory shall not in any case constitute Eligible Accounts
or Eligible Inventory unless and until (i) the Agent shall have established a
Reserve with respect to any such Lien thereon or notified the Administrative
Borrower that no such Reserve will be established and (ii) the provisions of the
last two sentences of the definition of “Permitted Acquisitions” shall have been
complied with;
          (u) any encumbrance or restriction (including put and call agreements)
with respect to the Equity Interests of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement; provided, that, no such encumbrance or
restriction affects in any way the ability of Parent or any of its Subsidiaries
to comply with Section 9.11(a) or (b);
          (v) Liens on property or assets subject to Sale and Leaseback
Transactions permitted under Section 10.11;
          (w) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by Parent
or its Subsidiaries in the ordinary course of business;
          (x) Liens on property or assets of any Foreign Subsidiary (other than
a Borrower or Guarantor) to secure Indebtedness of such Subsidiary permitted
under Section 10.3(r) hereof;
          (y) Liens securing any Guaranty Obligation of any Borrower, Guarantor
or Subsidiary to the extent the Indebtedness to which such Guaranty Obligation
relates would be permitted hereunder to be so secured;
          (z) Liens incurred in the ordinary course of business of Parent and
its Subsidiaries securing liabilities or obligations that do not exceed $500,000
in the aggregate; provided, that, to the extent any

42



--------------------------------------------------------------------------------



 



such Lien encumbers Accounts or Inventory, such Lien shall be reported to Agent
by Administrative Borrower promptly upon discovery by a Responsible Officer of
any Borrower and an amount of the Accounts and Inventory so encumbered equal to
the amount of the liabilities or obligations so secured by such Lien shall
thereafter not constitute Eligible Accounts or Eligible Inventory (such amount,
the “Deemed Reserve”) unless and until the Agent shall have established a
Reserve with respect to such Lien or Co-Collateral Agents shall have determined
and instructed Agent to notify the Administrative Borrower that no such Reserve
will be established;
          (aa) the Liens set forth on Schedule 10.2 hereto which are not
otherwise permitted under the other clauses of this definition and any Liens to
secure Refinancing Indebtedness of the Indebtedness secured by such Liens to the
extent permitted under Section 10.3(w) hereof;
          (bb) Liens in cash collateral to secure the obligations of Borrowers
and Guarantors to the extent permitted under Section 10.3(u) hereof;
          (cc) Liens with respect to Indebtedness permitted under
Sections 10.3(o) and (p), in each case to the extent any bonds, debentures,
notes or similar instruments permitted thereby have been issued in respect of
secured Indebtedness; and
          (dd) any other Lien on property or assets of Parent or any of its
Subsidiaries (other than Working Capital Priority Collateral (as defined in the
Intercreditor Agreement)) existing on the Closing Date.
     1.144 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
     1.145 “Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a Multiemployer Plan has made contributions at any time during the
immediately preceding six (6) plan years or with respect to which any Borrower
or Guarantor may incur liability.
     1.146 “Pledge Agreement” shall mean the Pledge Agreement delivered to Agent
as of the date hereof substantially in the form of Exhibit E hereto, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
     1.147 “Pro Rata Share” shall mean, as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of the Lenders, as adjusted from time to time in accordance with the provisions
hereof; provided, that, if the Commitments have been terminated, the numerator
shall be the unpaid amount of such Lender’s Loans and its interest in the Swing
Line Loans, Special Agent Advances and Letter of Credit Obligations and the
denominator shall be the aggregate amount of all unpaid Loans, Swing Line Loans,
Special Agent Advances and Letter of Credit Obligations.
     1.148 “Provision for Taxes” shall mean an amount equal to all taxes imposed
on or measured by net income, whether Federal, State, Provincial, county or
local, and whether foreign or domestic, that are paid or payable by any Person
in respect of any period in accordance with GAAP.

43



--------------------------------------------------------------------------------



 



     1.149 “Qualified Cash” shall mean cash or subject to the terms below, Cash
Equivalents owned by a Borrower, which are (a) free and clear of any pledge,
security interest, lien, claim or other encumbrance (other than (i) in favor of
Agent, (ii) in favor of the depository bank or securities intermediary where the
deposit account or investment account is maintained to the extent permitted
under clause (j) of the definition of the term “Permitted Liens”, but only to
secure its customary fees and charges and (iii) any other liens permitted under
this Agreement that are subject to the Intercreditor Agreement or an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or Lien and Agent), (b) subject to the first
priority perfected security interest of Agent (subject to the liens of the
depository bank or securities intermediary where the deposit account or
investment account is maintained for its customary fees and charges), (c) in a
deposit account or an investment account at a Lender or an Affiliate of a Lender
and which account is subject to a Deposit Account Control Agreement or an
Investment Property Control Agreement, and which cash or Cash Equivalents, to
the extent included in the Borrowing Base, are not permitted to be withdrawn
from such account without the prior written consent of Agent and for which Agent
shall have received evidence, in form and substance reasonably satisfactory to
Agent, of the amount of such cash or Cash Equivalents held in such deposit
account or investment account as of the applicable date of the calculation of
the Borrowing Base; provided, that, to the extent such amounts represent
payments in respect of Accounts or other Collateral included in the Borrowing
Base as of such date, such amounts shall not constitute Qualified Cash (and
Administrative Borrower shall provide such evidence thereof as Agent may
reasonably request). For purposes of this definition, “Qualified Cash” shall
only include Cash Equivalents maturing within ninety (90) days from the date of
the acquisition thereof and in the case of obligations or indebtedness described
in clauses (b) and (c) of the definition of the term Cash Equivalents,
obligations or indebtedness having a rating of at least A-1 from S&P or at least
P-1 from Moody’s (or, if at any time neither S&P nor Moody’s shall be rating
such obligations, then an equivalent rating from another nationally recognized
rating service).
     1.150 “Quarterly Average Excess Availability” shall mean, for any three
(3) month period, the daily average of the aggregate amount of the Excess
Availability for such three (3) month period.
     1.151 “Real Property” shall mean, as to any Person, all now owned and
hereafter acquired real property of such Person, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located, including, in the case of any Borrower or Guarantor, the Real Property
and related assets of such Borrower or Guarantor more particularly described in
the Mortgages.
     1.152 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) letters of credit, indemnities, guarantees, security or other
deposits and proceeds thereof issued payable to any Borrower or Guarantor or
otherwise in favor of or delivered to any Borrower or Guarantor in connection
with any Account; or (d) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Borrower or Guarantor, whether from the sale and lease of goods or other
property, licensing of any property (including Intellectual Property or other
general intangibles), rendition of services or otherwise.
     1.153 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books and records of every kind or
nature relating to the Collateral, including without limitation, all purchase
and sale agreements, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any account debtor, together with the tapes,
disks, diskettes and other data and software

44



--------------------------------------------------------------------------------



 



storage media (including any rights of any Borrower or Guarantor with respect to
the foregoing maintained with or by any other person).
     1.154 “Refinancing Indebtedness” shall have the meaning set forth in
Section 10.3(w) hereof.
     1.155 “Register” shall have the meaning set forth in Section 6.4 hereof.
     1.156 “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of the date hereof, by and between Parent and the CD&R
Investors, as the same now exists or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced.
     1.157 “Related Taxes” shall mean:
          (a) any Taxes, charges or assessments, including but not limited to
sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar taxes, charges or assessments (other than
Federal, State or local taxes measured by income and Federal, State or local
withholding imposed by any government or other taxing authority on payments made
by Parent or any Parent Entity, other than payments to Parent or any Parent
Entity), required to be paid by Parent or any Parent Entity by virtue of its
being incorporated or having Equity Interests outstanding (but not by virtue of
owning stock or other Equity Interests of any corporation or other entity other
than any of its Subsidiaries, Parent or any Parent Entity), or being a holding
company parent of Parent, any of its Subsidiaries, or any Parent Entity or
receiving dividends from or other distributions in respect of the Equity
Interests of Parent, any of its Subsidiaries, or any Parent Entity or having
guaranteed any obligations of Parent or any Subsidiary thereof, or having made
any payment in respect of any of the items for which Parent or any of its
Subsidiaries is permitted to make payments to Parent or any Parent Entity
pursuant to Section 10.5, or acquiring, developing, maintaining, owning,
prosecuting, protecting or defending its intellectual property and associated
rights (including but not limited to receiving or paying royalties for the use
thereof) relating to the business or businesses of Parent or any Subsidiary
thereof, or
          (b) any Taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or attributable to the consummation of,
or any Parent Entity’s receipt of (or entitlement to) any payment in connection
with, any of the Transactions, including any payment received after the Closing
Date pursuant to any agreement relating to the Transactions, or
          (c) any other Federal, State, foreign or local taxes measured by
income for which any Parent Entity is liable up to an amount not to exceed, with
respect to Federal Taxes, the aggregate amount of any such Taxes that Parent and
its Subsidiaries would have been required to pay on a separate company basis, or
on a consolidated basis as if Parent had filed a consolidated return on behalf
of an affiliated group (as defined in Section 1504 of the Code or an analogous
provision of state, local or foreign law) of which Parent were the common
parent, or with respect to state and local taxes, the aggregate amount of any
such taxes that Parent and its Subsidiaries would have been required to pay on a
separate company basis, or on a combined basis as if Parent had filed a combined
return on behalf of an affiliated group consisting only of Parent and its
Subsidiaries.
     1.158 “Register” shall have the meaning set forth in Section 6.4 hereof.
     1.159 “Required Lenders” shall mean, at any time, subject to
Section 6.13(g), those Lenders whose Pro Rata Shares aggregate more than fifty
(50%) percent of the aggregate of the Commitments of all Lenders, or if the
Commitments shall have been terminated, Lenders to whom more than fifty (50%)
percent of the then outstanding Loans and Letter of Credit Obligations are
owing; provided, that, at any time that there are two (2) or more Lenders,
“Required Lenders” must include at least two (2) Lenders.

45



--------------------------------------------------------------------------------



 



     1.160 “Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided, that, the foregoing
shall not apply to any non-binding recommendation of any Governmental Authority.
Without limiting the foregoing, it is understood that, in the case of any
Borrower or Guarantor, Requirements of Law shall include the following
(collectively, the “Anti-Terrorism Laws”): the “Trading With the Enemy Act” (50
U.S.C. §1 et seq., as amended) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto
(including, but not limited to Executive Order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), in each case to the extent
applicable to or binding upon such Borrower or Guarantor.
     1.161 “Reserves” shall mean as of any date of determination, such amounts
as Co-Collateral Agents may from time to time establish and revise in their
Permitted Discretion reducing the amount of Loans and Letters of Credit which
would otherwise be available to any Borrower under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Co-Collateral Agents in their Permitted Discretion,
adversely affect, or would have a reasonable likelihood of adversely affecting,
either (i) the Revolving Loan Priority Collateral, its value or the amount that
might be received by Agent from the sale or other disposition or realization
upon such Collateral or (ii) the security interests and other rights of Agent or
any Lender in the Revolving Loan Priority Collateral (including the
enforceability, perfection and priority thereof), (b) to reflect other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to Borrowers on the security of the Revolving Loan Priority
Collateral, or (c) to reflect Agent’s good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or
Guarantor to Agent is or may have been incomplete, inaccurate or misleading in
any material respect. Without limiting the generality of the foregoing, Reserves
may be established to reflect any of the following: (i) reserves for cost
variances not otherwise reflected in value of Inventory, (ii) dilution with
respect to Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of such Borrower for such period) as calculated by Agent for any period is
or is reasonably anticipated to be greater than five (5%) percent, (iii) the
sales, excise or similar taxes included in the amount of any Accounts reported
to Agent and amounts due or to become due in respect of sales, use and/or
withholding taxes that are subject to collection in trust or similar
arrangements or otherwise give rise to a Lien that may have priority over the
Lien of Agent, (iv) any rental payments, service charges or other amounts due or
to become due to owners or lessors of real property to the extent Inventory or
Records are located in or on such property or in the possession or control of
such parties or such Records are needed to monitor or otherwise deal with the
Revolving Loan Priority Collateral (other than for locations where Agent has
received a Collateral Access Agreement executed and delivered by the owner and
lessor of such real property that Agent has acknowledged in writing is in form
and substance satisfactory to Agent in its Permitted Discretion); provided,
that, the Reserves established pursuant to this clause (v) as to leased
locations shall not exceed at any time the aggregate of amounts payable for the
next five (5) months to the lessors of such locations (or in the event that any
appraisals with respect to the Inventory after the date hereof conducted in
accordance with Section 7.3 reflect a shorter period of time for realization on
the Inventory in a manner that maximizes the recovery from it, then such
Reserves will be adjusted to reflect such shorter period), (v) to reflect
average payables to outside processors based on the immediately preceding three
(3) consecutive month period, (vi) an increase in the number of days of the
turnover of Inventory (unless as a result of seasonal

46



--------------------------------------------------------------------------------



 



variation) or a change in the mix of the Inventory that results in an overall
decrease in the value thereof or a deterioration in its nature or quality (but
only to the extent not addressed by the lending formulas in a manner
satisfactory to Co-Collateral Agents in their Permitted Discretion),
(vii) reserves for in-transit inventory, including freight, taxes, duty and
other amounts which Agent estimates must be paid in connection with such
Inventory upon arrival and for delivery to one of such Borrower’s locations for
Eligible Inventory within the United States of America, (viii) obligations,
liabilities or indebtedness (contingent or otherwise) of Borrowers or Guarantors
to any Bank Product Provider arising under or in connection with any Bank
Products of any Borrower or Guarantor with a Bank Product Provider or as such
Bank Product Provider may otherwise require and Agent may agree in connection
therewith to the extent that such obligation, liabilities or indebtedness
constitute Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of Agent in any Collateral. To the extent that
an event, condition or matter as to any Eligible Accounts or Eligible Inventory
is addressed pursuant to the treatment thereof within the applicable definition
of such terms, Co-Collateral Agents shall not also establish a Reserve to
address the same event, condition or matter. The amount of any Reserve
established by Co-Collateral Agents shall have a reasonable relationship to the
event, condition or other matter which is the basis for such Reserve. In the
event that the event, condition or other matter giving rise to the establishment
of any Reserve shall cease to exist (unless there is a reasonable prospect that
such event, condition or other matter will occur again within a reasonable
period of time thereafter), the Reserve established pursuant to such event,
condition or other matter, shall be discontinued. To the extent that an event,
condition or matter as to any Eligible Accounts or Eligible Inventory is
addressed pursuant to the treatment thereof within the applicable definition of
such terms, or in the computation of net book value of Eligible Inventory or the
Net Recovery Percentage of Eligible Inventory in a manner satisfactory to Agent
in the exercise of its Permitted Discretion, Co-Collateral Agents shall not also
establish a Reserve to address the same event, condition or matter. Agent will
provide three (3) Business Days’ prior notice to Administrative Borrower of any
new categories of Reserves that may be established, or any changes in the
methodology of determination (but not amount) of any Reserves, or any changes by
Co-Collateral Agents of the amount of a Reserve specified in any Borrowing Base
Certificate received by Agent, after the date of this Agreement, and Agent will
be available from time to time during business hours to consult with
Administrative Borrower in connection with the basis for such new categories of
or changes to Reserves; provided, that, during such three (3) Business Day
period, the Borrowing Base shall, solely for the purposes of any new Loans or
Letters of Credit requested by any Borrower during such three (3) Business Day
Period, be reduced by the amount of any such proposed changes to, or new
categories of, Reserves set forth in such notice. Borrowers may take such action
as may be required so that the event, condition or matter that is the basis for
such Reserve or increase no longer exists, in a manner and to the extent
satisfactory to the Co- Collateral Agents in the exercise of their Permitted
Discretion. In no event shall such notice or opportunity limit the right of
Co-Collateral Agents to establish such Reserve, unless Co-Collateral Agents
shall have determined in their Permitted Discretion that the event, condition or
other matter that is the basis for such new category of Reserve no longer exists
or has otherwise been adequately addressed by the applicable Borrower.
     1.162 “Responsible Officer” shall mean, as to any Person, any of the
following officers of such Person: (a) the chief executive officer or the
president of such Person and, with respect to financial matters, the chief
financial officer, the treasurer or the controller of such Person, (b) any vice
president of such Person or, with respect to financial matters, any assistant
treasurer or assistant controller of such Person, who has been designated in
writing to Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, and (c) with respect to ERISA matters, the
senior vice president-human resources (or substantial equivalent) of such
Person.
     1.163 “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of Parent or any of its Subsidiaries, or

47



--------------------------------------------------------------------------------



 



any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests or on account of any return of capital to Parent or such Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof), or payment
made to redeem, purchase, repurchase or retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of Parent or any of its Subsidiaries, or any setting apart of funds or
property for any of the foregoing; provided, that, for the avoidance of doubt,
Restricted Payments shall not include any distributions of Equity Interests in
exchange for or upon conversion of debt securities.
     1.164 “Revolving Loan Limit” shall mean the amount from time to time
specified in Section 7.2(d)(ii) of the Term Loan Agreement.
     1.165 “Revolving Loan Priority Collateral” shall mean the Collateral
described on Schedule 1.165 hereto.
     1.166 “Revolving Loans” shall mean loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2 hereof.
     1.167 “Sale and Leaseback Transaction” shall mean, with respect to a
Borrower or Guarantor, or any Subsidiary, any arrangement with any Person
providing for the leasing by such Borrower or Guarantor or such Subsidiary of
real or personal property that has been or is to be sold or transferred by such
Borrower, Guarantor or any such Subsidiary to such Person and thereafter such
real or personal property is leased by such Person back to such Borrower,
Guarantor or Subsidiary.
     1.168 “Sanctioned Entity” shall mean (a) an agency of the government of,
(b) an organization directly or indirectly controlled by, or (c) a person
resident in, a country that is subject to a sanctions program identified on the
list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     1.169 “Sanctioned Person” shall mean a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     1.170 “S&P” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors and assigns.
     1.171 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders,
(c) Co-Collateral Agents, (d) the Issuing Bank and (e) any Bank Product
Provider; provided, that, (i) as to any Bank Product Provider, only to the
extent of the Obligations owing to such Bank Product Provider and (ii) such
parties are sometimes referred to herein individually as a “Secured Party”.
     1.172 “Security Agreement” shall mean the collective reference to the
Mortgages, the Pledge Agreement and all other similar security documents
delivered to the Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of any Borrower or Guarantor hereunder
and/or under any of the other Financing Agreements or to secure any guarantee of
any such obligations and liabilities, in each case as amended, supplemented,
waived or otherwise modified from time to time.

48



--------------------------------------------------------------------------------



 



     1.173 “Series B Preferred Stock CoD” shall mean the Certificate of
Designations, Preferences and Rights of Series B Cumulative Convertible
Participating Preferred Stock of NCI Building Systems, dated as of the date
hereof.
     1.174 “Solvent” shall mean, at any time with respect to any Person, that at
such time such Person (a) is able to pay its debts as they mature and has
sufficient capital (and not unreasonably small capital) to carry on its
business, and (b) the assets and properties of such Person at a fair valuation
(and including as assets for this purpose at a fair valuation all rights of
subrogation, contribution or indemnification arising pursuant to any guarantees
given by such Person) are greater than the Indebtedness of such Person, and
including subordinated and contingent liabilities computed at the amount which,
such Person has a reasonable basis to believe, represents an amount which can
reasonably be expected to become an actual or matured liability (and including
as to contingent liabilities arising pursuant to any guarantee the face amount
of such liability as reduced to reflect the probability of it becoming a matured
liability).
     1.175 “Special Agent Advances” shall have the meaning set forth in
Section 14.11 hereof.
     1.176 “Specified Assets” shall mean the following property and assets of
each Borrower or Guarantor:
          (a) Intellectual Property constituting patents, patent licenses,
trademarks and trademark licenses to the extent that Liens thereon cannot be
perfected by the filing of financing statements under the UCC or by the filing
and acceptance thereof in the United States Patent and Trademark Office;
          (b) Intellectual Property constituting copyrights and copyright
licenses and accounts or receivables arising therefrom to the extent that the
UCC as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon or Liens thereon
cannot be perfected by the filing and acceptance of this Agreement or short form
thereof in the United States Copyright Office;
          (c) Collateral for which the perfection of Liens thereon require
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any state, territory or political division thereof or
the District of Columbia;
          (d) contracts, Accounts or receivables subject to the Assignment of
Claims Act;
          (e) goods received by any Person from a Borrower or Guarantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;
          (f) money, cash and Cash Equivalents (except to the extent subject to
a Deposit Account Control Agreement or Investment Property Control Agreement, as
applicable) and Fixtures;
          (g) proceeds of Accounts or Inventory that do not themselves
constitute Collateral or that have not yet been transferred to or deposited in a
Cash Management Account or Concentration Account; and
          (h) uncertificated securities (to the extent a Lien therein is not be
perfected by the filing of a financing statement).
     1.177 “Sponsor” shall mean CD&R.

49



--------------------------------------------------------------------------------



 



     1.178 “Sponsor Affiliated Lender” shall mean financial institutions
(including commercial finance companies), investment funds or managed accounts
with respect to which Sponsor or an Affiliate of such Sponsor is an Affiliate or
an advisor or manager in the ordinary course of business; provided, that, such
Person executes a waiver in form and substance reasonably satisfactory to Agent
that it shall have no right whatsoever so long as such Person is an Affiliate of
any Parent or any of its Subsidiaries or Sponsor: (a) except as provided below,
to consent to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any of the other Financing
Agreements, (b) otherwise to vote on any matter related to this Agreement or any
other Financing Agreement, (c) to require Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to this Agreement or any
other Financing Agreement, (d) to attend any meeting with Agent or any Lender or
receive any information from Agent or any Lender or (e) make or bring any claim,
in its capacity as Lender, against Agent with respect to the duties and
obligations of Agent hereunder; except, that, no amendment, modification or
waiver to this Agreement or any of the other Financing Agreements (i) relating
to any of the matters described in clauses (i), (ii), (iv), (v), (vi) or
(vii) of Section 13.3(a), or (ii) that would result in a disproportionate impact
or effect on any Sponsor Affiliated Lender in relation to one or more Lenders
that are not Sponsor Affiliated Lenders, shall be effected without the consent
of such Sponsor Affiliated Lender.
     1.179 “Stockholders Agreement” shall mean the Stockholders Agreement, dated
as of the date hereof, by and between Parent and the CD&R Investors, as the same
now exists or may hereafter be further amended, modified, supplemented,
extended, renewed, restated or replaced.
     1.180 “Subordinated Debt” shall mean any notes, debt securities or other
Indebtedness of a Borrower or Guarantor that is subordinated in right of payment
to the right of Agent and Lenders to receive the prior final payment and
satisfaction in cash in full of all of the Obligations and is incurred in
accordance with Section 10.3(j) hereof.
     1.181 “Subsidiary” or “subsidiary” shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Equity
Interests or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Equity
Interests of any other class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency), managers,
trustees or other controlling persons, or an equivalent controlling interest
therein, of such Person is, at the time, directly or indirectly, owned by such
Person and/or one or more subsidiaries of such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Parent.
     1.182 “Supermajority Lenders” shall mean, at any time, subject to
Section 6.13(g), those Lenders whose Pro Rata Shares aggregate more than
sixty-six and two-thirds (66.67%) percent of the aggregate of the Commitments of
all Lenders, or if the Commitments shall have been terminated, Lenders to whom
more than sixty-six and two-thirds (66.67%) percent of the then outstanding
Loans and Letter of Credit Obligations are owing.
     1.183 “Swing Line Lender” shall mean Wells Fargo Foothill, LLC, in its
capacity as the lender of Swing Line Loans, and its successors and assigns.
     1.184 “Swing Line Loans” shall mean loans now or hereafter made by Swing
Line Lender on a revolving basis pursuant to the Credit Facility (involving
advances, repayments and readvances) as set forth in Section 2 hereof.
     1.185 “Swing Line Loan Limit” shall mean $10,000,000.

50



--------------------------------------------------------------------------------



 



     1.186 “Taxes” shall have the meaning set forth in Section 6.8.
     1.187 “Tax Sharing Agreement” means any Tax Sharing Agreement entered
between Parent and any Parent Entity, substantially in the form of Exhibit F or
otherwise in form and substance reasonably satisfactory to the Agent.
     1.188 “Term Loan Agent” shall mean Wachovia Bank, National Association, in
its capacity as administrative and collateral agent acting for and on behalf of
the Term Loan Lenders and any replacement or successor agent thereunder.
     1.189 “Term Loan Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of the date hereof, among Parent, the Lenders party thereto,
and Wachovia Bank, National Association, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
     1.190 “Term Loan Debt” shall mean the Indebtedness of Borrowers and
Guarantors evidenced by or arising under the Term Loan Documents.
     1.191 “Term Loan Documents” shall mean the Term Loan Agreement and the Loan
Documents, as defined therein, in each case, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
     1.192 “Term Loan Lenders” shall mean the lenders under the Term Loan
Agreement.
     1.193 “Term Loan Priority Collateral” shall mean the Collateral described
on Schedule 1.192 hereto.
     1.194 “Transactions” shall mean, collectively, any or all of the following:
(a) the equity investment referred to in Section 4.1(a) hereof, (b) the
amendment and restatement of the Term Loan Documents, (c) the acceptance of the
Convertible Notes referred to in Section 4.1(a)(iii) hereof and the payment of
the redemption price due in connection therewith and (d) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).
     1.195 “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York and any successor statute, as in effect from time to time
(except that terms used herein which are not otherwise defined herein and
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as Agent may otherwise determine
with the consent of the Administrative Borrower).
     1.196 “US Dollars”, “US$” and “$” shall each mean lawful currency of the
United States of America.
     1.197 “Value” or “value” shall mean, with respect to Inventory, the lower
of (a) cost computed on a first-in first-out basis in accordance with GAAP
(calculated based on standard cost with adjustments for purchase price
variances) or (b) market value according to GAAP for inventory purposes
(including adjustments for any lower-of-cost-or market charges); provided, that,
for purposes of the calculation of the Borrowing Base, the Value of the
Inventory shall not include write-ups or write-downs in value with respect to
currency exchange rates and (i) notwithstanding anything to the contrary
contained herein, the cost of the Inventory shall be computed in the same manner
and consistent with the most recent appraisal of the Inventory received and
accepted by Agent prior to the date hereof, if any.

51



--------------------------------------------------------------------------------



 



     1.198 “Voting Stock” shall mean, as to any Person, Equity Interests of such
Person entitled to vote generally in the election of directors of such Person.
     1.199 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.
     1.200 “Wells Fargo” shall mean Wells Fargo Foothill, LLC, and its
successors and assigns.
SECTION 2. CREDIT FACILITIES
     2.1 Revolving Loans.
          (a) Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans to Borrowers from time to time in amounts requested by any
Borrower (or Administrative Borrower on behalf of Borrowers) up to the aggregate
amount outstanding equal to the Commitment of such Lender; provided, that, after
giving effect to any such Revolving Loan, the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Letter of Credit Obligations outstanding
shall not exceed the least of: (i) the Borrowing Base at such time or (ii) the
Maximum Credit as then in effect or (iii) the Revolving Loan Limit. All Loans
made by Lenders to Borrowers shall be denominated in US Dollars.
          (b) Except with the consent of Agent and all Lenders, or as otherwise
provided herein, (i) the aggregate amount of the Loans and the Letter of Credit
Obligations outstanding at any time shall not exceed the least of: (A) the
Borrowing Base or (B) the Maximum Credit or (C) the Revolving Loan Limit and
(ii) the outstanding amount of Swing Line Loans shall not exceed the Swing Line
Loan Limit. Subject to the terms and conditions hereof, each Borrower (or
Administrative Borrower on behalf of such Borrower) may from time to time
borrow, prepay and reborrow Revolving Loans. No Lender shall be required to make
any Revolving Loan, if, after giving effect thereto the aggregate outstanding
principal amount of all Revolving Loans of such Lender, together with such
Lender’s Pro Rata Share of the aggregate amount of all Swing Line Loans and
Letter of Credit Obligations, would exceed such Lender’s Commitment.
     2.2 Swing Line Loans
          (a) Subject to the terms and conditions contained herein, the Swing
Line Lender agrees that it will make Swing Line Loans to each Borrower from time
to time in amounts requested by such Borrower (or Administrative Borrower on
behalf of such Borrower) up to the aggregate amount outstanding equal to the
Swing Line Loan Limit; provided, that, after giving effect to any such Swing
Line Loan, the aggregate principal amount of the Revolving Loans, Swing Line
Loans and Letter of Credit Obligations outstanding shall not exceed the least of
(i) the Borrowing Base, (ii) the Revolving Loan Limit, or (iii) the Maximum
Credit, in each case at such time. Subject to the terms and conditions hereof,
each Borrower (or Administrative Borrower on behalf of Borrowers) may from time
to time borrow, prepay and reborrow Swing Line Loans. Swing Line Lender shall
not be required to make Swing Line Loans, if, after giving effect thereto, the
aggregate outstanding principal amount of all Swing Line Loans would exceed the
then existing Swing Line Loan Limit. Each Swing Line Loan shall be subject to
all of the terms and conditions applicable to other Base Rate Loans funded by
the Lenders constituting Revolving Loans, except that all payments thereon shall
be payable to the Swing Line Lender solely for

52



--------------------------------------------------------------------------------



 



its own account. All Revolving Loans and Swing Line Loans shall be subject to
the settlement among Lenders provided for in Section 6.13 hereof.
          (b) Upon the making of a Swing Line Loan, without further action by
any party hereto, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Swing Line Loan. To the extent that there
is no settlement in accordance with Section 6.13 below, the Swing Line Lender
may at any time, require the Lenders to fund their participations. From and
after the date, if any, on which any Lender has funded its participation in any
Swing Line Loan, Agent shall promptly distribute to such Lender, not less than
weekly, such Lender’s Pro Rata Share of all payments of principal and interest
received by Agent in respect of such Swing Line Loan.
     2.3 Letters of Credit.
          (a) General. Subject to and upon the terms and conditions contained
herein and in the Letter of Credit Documents, at the request of a Borrower (or
Administrative Borrower on behalf of such Borrower), Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, in such form as may be reasonably approved from
time to time by Issuing Bank.
          (b) Notice of Issuance, Amendment, Renewal, Extension. The Borrower
requesting such Letter of Credit (or Administrative Borrower on behalf of such
Borrower) shall give Agent and the Issuing Bank with respect thereto three
(3) Business Days’ prior written notice of such Borrower’s request for the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit). Such notice shall (i) specify the original face
amount of the Letter of Credit requested (or identify the Letter of Credit to be
amended, renewed or extended), (ii) the effective date (which date shall be a
Business Day and in no event shall be a date less than ten (10) days prior to
the end of the term of this Agreement) of issuance of such requested Letter of
Credit (or such amendment, renewal or extension), (iii) whether such Letter of
Credit may be drawn in a single or in partial draws, (iv) the date on which such
requested Letter of Credit is to expire, (v) the purpose for which such Letter
of Credit is to be issued, (vi) the name and address of the beneficiary of the
requested Letter of Credit, (vii) such other information as shall be reasonably
necessary to enable the Issuing Bank to prepare, amend, renew or extend such
Letter of Credit and (viii) if requested by Issuing Bank or Agent, the Borrower
requesting such Letter of Credit (or Administrative Borrower on behalf of such
Borrower) shall have delivered to Issuing Bank with respect thereto at such
times and in such manner as such Issuing Bank may reasonably require, an
application, in form and substance consistent with this Agreement and otherwise
reasonably satisfactory to such Issuing Bank and Agent, for the issuance of the
Letter of Credit and such other Letter of Credit Documents as may be required
pursuant to the terms thereof. If requested by the Issuing Bank, the Borrower
requesting the Letter of Credit (or Administrative Borrower on behalf of such
Borrower) shall attach to the request the proposed terms of the Letter of
Credit. The renewal or extension of, or increase in the amount of, any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.
          (c) Certain Conditions to Letters of Credit. In addition to being
subject to the satisfaction of the applicable conditions precedent contained in
Section 4 hereof and the other terms and conditions contained herein, no Letter
of Credit shall be available to Borrowers unless each of the following
conditions precedent have been satisfied in a manner satisfactory to Agent:
(i) the Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall have delivered to the Issuing Bank at such times
and in such manner as Issuing Bank may reasonably require and to Agent, an
application, in form and substance consistent with this Agreement and otherwise
reasonably satisfactory

53



--------------------------------------------------------------------------------



 



to Issuing Bank and Agent, for the issuance of the Letter of Credit and such
other Letter of Credit Documents as may be reasonably required pursuant to the
terms thereof, and the form and terms of the proposed Letter of Credit shall be
satisfactory to Agent and Issuing Bank, (ii) as of the date of issuance, no
order of any court or other Governmental Authority shall by its terms enjoin or
restrain Issuing Bank from issuing the proposed Letter of Credit, and no law,
rule or regulation applicable to Issuing Bank and no request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit, or require that Issuing Bank
refrain from, the issuance of such Letter of Credit and (iii) after giving
effect to the issuance of such Letter of Credit, (A) the Letter of Credit
Obligations shall not exceed the Letter of Credit Limit and (B) the aggregate
principal amount of the Revolving Loans, Swing Line Loans and Letter of Credit
Obligations outstanding shall not exceed the least of (x) the Borrowing Base,
(y) the Revolving Loan Limit, or (z) the Maximum Credit, in each case at such
time. Notwithstanding anything to the contrary contained herein, Issuing Bank
shall not be obligated to issue a Letter of Credit in respect of the obligation
of a Borrower or Guarantor arising in connection with a lease of Real Property
or an employment contract, (1) in the case of a Letter of Credit in connection
with such a lease, with a face amount in excess of the amount equal to (x) the
amount of rent under such lease, without acceleration, for the greater of one
year or fifteen (15%) percent, not to exceed three (3) years, of the remaining
term of such lease minus (y) the amount of any cash or other collateral to
secure the obligations of a Borrower or Guarantor in respect of such lease and
(2) in the case of a Letter of Credit in connection with an employment contract,
with a face amount in excess of the compensation provided by such contract,
without acceleration, for a one year period .
          (d) Letter of Credit Sublimit. Except in Agent’s discretion and with
the consent of all Lenders, the amount of all outstanding Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Limit.
          (e) Expiration. Each standby Letter of Credit shall expire at or prior
to the earlier of (i) twelve (12) months after the date of the issuance of such
standby Letter of Credit (or in the case of any renewal or extension thereof,
twelve (12) months after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided, that, (A) any
standby Letter of Credit with a one year tenor may provide for automatic renewal
or extension thereof for additional one year periods (which in no event shall
extend beyond the date referred to in clause (ii) above) and (B) if the Issuing
Bank and Agent each consent, the expiration date on any standby Letter of Credit
may extend beyond the date referred to in clause (ii) above to the extent such
Letter of Credit is fully cash-collateralized to reasonable satisfaction of
Agent. Each other Letter of Credit shall expire on the earlier of one hundred
eighty (180) days after such Letter of Credit’s date of issuance, renewal or
extension (as applicable) or the date five (5) Business Days prior to the
Maturity Date.
          (f) Letter of Credit Participations. Immediately upon the issuance or
amendment of any Letter of Credit issued for the account of a Borrower, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any such Letter of Credit, to the extent that Issuing Bank has
not been reimbursed or otherwise paid as reasonably required hereunder with
respect to any such Letter of Credit or under any such Letter of Credit, each
such Lender shall pay to Issuing Bank its Pro Rata Share of such unreimbursed
drawing or other amounts then due to Issuing Bank in connection therewith.

54



--------------------------------------------------------------------------------



 



          (g) Letter of Credit Reimbursement. If Issuing Bank shall make any
payment in respect of a Letter of Credit, Borrowers shall reimburse Issuing Bank
by paying to Agent an amount equal to such payment by Issuing Bank not later
than 2:00 p.m. on the date that such payment by Issuing Bank is made, if the
applicable Borrower (or Administrative Borrower on behalf of such Borrower)
shall have received notice of such payment by the Issuing Bank prior to
10:00 a.m. on such date, or, if such notice shall not have been received by such
Borrower (or Administrative Borrower) prior to such time on such date, then not
later than 2:00 p.m. on the next Business Day; provided, that, unless such
Borrower (or Administrative Borrower on behalf of such Borrower) requests
otherwise, and, subject to the conditions to borrowing set forth herein, each
drawing under any Letter of Credit or other amount payable in connection
therewith when due shall constitute a request by the Borrower for whose account
such Letter of Credit was issued to Agent for a Base Rate Loan in the amount of
such drawing or other amount then due, and shall be made by Agent on behalf of
Lenders as a Revolving Loan or Swing Line Loan as Administrative Borrower
requests, or if such request is not received in a timely manner, as Agent
determines (or, if determined by Agent as a Special Agent Advance, as the case
may be) in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Loan, Swing Line Loan (or Special Agent Advance, as the case
may be). If the applicable Borrower (or Administrative Borrower on behalf of
such Borrower) fails to make such payment when due, subject to the rights of
Agent under Section 6.13 hereof, Agent may notify each Lender of the applicable
payment made by the Issuing Bank in respect of such Letter of Credit, the
payment then due from such Borrower in respect thereof and such Lender’s Pro
Rata Share thereof. Promptly following receipt of such notice, each Lender shall
pay to Agent its Pro Rata Share of the payment then due and Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from Lenders.
Promptly following receipt by Agent of any payment from a Borrower pursuant to
this paragraph, Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any payment made by
such Issuing Bank (other than the funding of a Revolving Loan, Swing Line Loan
or Special Agent Advance as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank for such payment.
          (h) Obligations Absolute. The obligations of Borrowers to pay each
Letter of Credit Obligation, and the obligations of Lenders to make payments to
Agent for the account of Issuing Bank with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
whatsoever, notwithstanding the occurrence or continuance of any Default, Event
of Default, the failure to satisfy any other condition set forth in Section 4
hereof or any other event or circumstance, and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, a
Borrower’s obligations hereunder; provided, that, this clause (iv) shall not be
construed to relieve Issuing Bank of any liability resulting from its gross
negligence or willful misconduct as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. None of Agent,
Lenders or the Issuing Bank, or any of their Affiliates, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to

55



--------------------------------------------------------------------------------



 



any Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of an Issuing Bank; provided, that, the
foregoing shall not be construed to excuse Issuing Bank from liability to the
applicable Borrower resulting from the gross negligence or willful misconduct of
Issuing Bank (as determined pursuant to a final, non-appealable order of a court
of competent jurisdiction) or otherwise affect any defense or other right that
such Borrower may have as a result of any such gross negligence or willful
misconduct. In furtherance of the foregoing and without limiting the generality
thereof, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit; provided, that, the foregoing shall not be construed to excuse
an Issuing Bank from liability to the applicable Borrower resulting from the
gross negligence or willful misconduct of such Issuing Bank or otherwise affect
any defense or other right that such Borrower may have as a result of any such
gross negligence or willful misconduct as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.
          (i) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify Agent and the applicable Borrower (or Administrative Borrower on
behalf of such Borrower) by telephone (confirmed by facsimile or otherwise as
Administrative Borrower and Issuing Bank may agree) of such demand for payment
and whether such Issuing Bank has made or will make any payment in respect
thereof; provided, that, any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and Lenders with respect to any such payment, as provided in this
Section 2.3.
          (j) Interim Interest. If an Issuing Bank shall make any payment in
respect of a Letter of Credit, or otherwise be owed any amounts in respect
thereof, then, unless the applicable Borrower shall reimburse Issuing Bank for
such payment or other amount in full on the date such payment is made or amount
due, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made or amount due but excluding the date
that the applicable Borrower reimburses such payment or other amount, at the
rate per annum then applicable to Base Rate Loans. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank; except,
that, interest accrued on and after the date of payment by Agent or any Lender
pursuant to Section 2.3(g) above to reimburse such Issuing Bank shall be for the
account of Agent or such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable payment in full.
          (k) Account Party. Each Borrower and Guarantor hereby irrevocably
authorizes and directs each Issuing Bank to name such Borrower or Guarantor as
the account party therein and to the extent that Agent or Wells Fargo is the
co-applicant, guarantor or indemnitor in respect of any Letter of Credit to
deliver to Agent all instruments, documents and other writings received by such
Issuing Bank pursuant to the Letter of Credit and to accept and rely upon
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the Letter of Credit Documents with
respect thereto. Without limitation upon the rights of any Borrower to request
and obtain Loans and Letters of Credit for its benefit, subject to and in
accordance with the terms and conditions set forth herein, nothing contained
herein shall be deemed or construed to grant any Borrower or Guarantor any right
or authority to pledge the credit of Agent or any Lender in any manner. Agent
and Lenders shall have no liability of any kind with respect to any Letter of
Credit provided by Issuing Bank unless Agent has duly executed and delivered to
Issuing Bank the application or a guarantee or indemnification in writing with
respect to such Letter of Credit. Borrowers and Guarantors shall be bound by any
reasonable interpretation made in

56



--------------------------------------------------------------------------------



 



good faith by Agent, or an Issuing Bank under or in connection with any Letter
of Credit or any documents, drafts or acceptances thereunder, notwithstanding
that such interpretation may be inconsistent with any instructions of any
Borrower or Guarantor. Except as Agent may otherwise specify, Borrowers and
Guarantors shall designate Agent or the Issuing Bank with respect to a Letter of
Credit as the consignee on all bills of lading and other negotiable and
non-negotiable documents under such Letter of Credit.
          (l) Rights of Lenders and Issuing Bank. Any rights, remedies, duties
or obligations granted or undertaken by any Borrower to Issuing Bank in any
application for any Letter of Credit, or any other agreement in favor of Issuing
Bank relating to any Letter of Credit, shall be deemed to have been granted or
undertaken by such Borrower to Agent. Any duties or obligations undertaken by
Agent to Issuing Bank in any application for any Letter of Credit, or any other
agreement by Agent in favor of Issuing Bank relating to any Letter of Credit, to
the extent set forth in any corresponding application for such Letter of Credit
or any other agreement in favor of Issuing Bank relating to such Letter of
Credit executed by any Borrower shall be deemed to have been undertaken by
Borrowers to Agent and to apply in all respects to Borrowers.
     2.4 Requests for Borrowings.
          (a) To request a Revolving Loan or Swing Line Loan, the applicable
Borrower (or Administrative Borrower on behalf of such Borrower) shall notify
Agent of such request by telephone (i) in the case of a Eurodollar Rate Loan,
not later than 11:00 a.m., three (3) Business Days before the date of the
proposed Eurodollar Rate Loan or (ii) in the case of a Base Rate Loan (including
a Swing Line Loan), not later than 1:00 p.m. on the same Business Day as the
date of the proposed Base Rate Loan. Each such telephonic request shall be
irrevocable and, to the extent required by Agent, shall be confirmed promptly by
hand delivery or facsimile (including by email or other electronic
communication) to Agent of a written request in a form reasonably satisfactory
to Agent and signed by or on behalf of the applicable Borrower or Administrative
Borrower on behalf of such Borrower.
          (b) Each such telephonic and written request shall be in a form
previously approved by Agent and shall specify the following information:
               (i) the Borrower requesting such Revolving Loan or Swing Line
Loan;
               (ii) whether such Loan is a Revolving Loan or Swing Line Loan;
               (iii) the aggregate amount of such Revolving Loan or Swing Line
Loan;
               (iv) the date of such Revolving Loan or Swing Line Loan, which
shall be a Business Day;
               (v) if such Loan is to be a Revolving Loan, whether such
Revolving Loan is to be a Base Rate Loan or a Eurodollar Rate Loan or a
combination thereof; and
               (vi) the deposit account of the applicable Borrower specified on
Schedule 8.21 or any other account with Agent (or one of its Affiliates) that
shall be specified in a written notice signed by an officer of such Borrower and
delivered to Agent, to which the proceeds of such Loan are to be remitted.
          (c) If no election as to whether a Revolving Loan is to be a Base Rate
Loan or Eurodollar Rate Loan is specified in the applicable request, then the
requested Revolving Loan shall be a Base Rate Loan. Promptly following receipt
of a request for a Revolving Loan in accordance with this Section,

57



--------------------------------------------------------------------------------



 



Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the request.
          (d) All Loans and Letters of Credit under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, any Borrower or Guarantor when deposited to the credit of any
Borrower or Guarantor or otherwise disbursed or established in accordance with
the instructions of any Borrower or Guarantor or in accordance with the terms
and conditions of this Agreement.
     2.5 Mandatory Prepayments.
          (a) In the event that (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time exceeds the least of:
(A) the Borrowing Base, (B) the Revolving Loan Limit, or (C) the Maximum Credit,
or (ii) the outstanding amount of the Swing Line Loans exceeds the Swing Line
Loan Limit, such event shall not limit, waive or otherwise affect any rights of
Agent or Lenders in such circumstances or on any future occasions and Borrowers
shall, upon demand by Agent at the direction of Co-Collateral Agents, which
demand may be made at any time or from time to time, immediately repay to Agent
the entire amount of any such excess(es) for which payment is demanded.
          (b) At any time that a Dominion Event has occurred and is continuing,
promptly (and in any case no later than the fifth (5th) day) following any
Permitted Disposition (other than a Permitted Disposition referred to in clause
(a), (b)(ii), (d), (f), (g), (i), (j), (l) or (n) of the definition of such
term) not consisting of the issuance of an Equity Interest, Borrowers shall,
absolutely and unconditionally without notice or demand, if and to the extent
that the Net Cash Proceeds from such Permitted Disposition are not required to
be applied to the payment of the obligations under the Term Loan Documents as
provided in the Intercreditor Agreement, repay the outstanding Obligations in an
amount equal to one hundred (100%) percent of the Net Cash Proceeds payable to
or for the benefit of such Person in connection with such Permitted Disposition.
          (c) At any time that a Dominion Event has occurred and is continuing,
promptly (and in any case no later than the fifth (5th) day) following the
incurrence of any Indebtedness permitted under Section 10.3(j) hereof, Borrowers
shall, absolutely and unconditionally without notice or demand, repay the
outstanding Obligations (i) other than in the case of Subordinated Debt, in an
amount equal to one hundred (100%) percent of the Net Cash Proceeds payable to
or for the benefit of Borrowers and Guarantors in connection with the incurrence
of such Indebtedness and (ii) in the case of Subordinated Debt, in an amount
equal to fifty (50%) percent of the Net Cash Proceeds payable to or for the
benefit of Borrowers and Guarantors in connection with the incurrence of such
Indebtedness, in each case, under clause (i) or (ii), if and to the extent that
the Net Cash Proceeds from such incurrence of Indebtedness are not required to
be applied to the payment of the obligations under the Term Loan Documents as
provided in the Intercreditor Agreement.
          (d) At any time that a Dominion Event has occurred and is continuing,
promptly (and in any case no later than the fifth (5th) day) following the
receipt of any amounts as loss payee under any property insurance maintained by
Parent and its Subsidiaries, Borrowers shall, absolutely and unconditionally
without notice or demand, if and to the extent that the Net Cash Proceeds from
such receipt are not required to be applied to the payment of the obligations
under the Term Loan Documents as provided in the Intercreditor Agreement, repay
the outstanding Obligations in an amount equal to one hundred (100%) percent of
the Net Cash Proceeds payable to or for the benefit of such Person in connection
therewith.

58



--------------------------------------------------------------------------------



 



          (e) All payments required to be made pursuant to any subsection of
this Section 2.5 shall be in addition to any other payments required to be made
pursuant to any other subsection of this Section 2.5.
          (f) All amounts received by Agent pursuant to this Section 2.5 shall
be applied by Agent to the Obligations, whether or not then due, in accordance
with Section 6.4 hereof. There shall be no permanent reduction in the
Commitments as a result of any prepayments of the Loans pursuant to this
Section 2.5.
     2.6 Optional Prepayments. Borrowers may prepay without penalty or premium
the principal of any Revolving Loan or Swing Line Loan, in whole or in part,
subject to Section 3.10 hereof; provided, that, any notice of such prepayment
shall be revocable at any time prior to such prepayment All amounts received by
Agent pursuant to this Section 2.6 shall be applied by Agent to the Obligations,
whether or not then due, in accordance with Section 6.7 hereof; but, for the
avoidance of doubt, the Commitments shall not be reduced by any amount of any
prepayment of the Loans pursuant to this Section 2.6.
     2.7 Increase in Maximum Credit.
          (a) Administrative Borrower may, at any time, deliver a written
request to Agent to increase the Maximum Credit. Any such written request shall
specify the amount of the increase in the Maximum Credit that Borrowers are
requesting; provided, that, (i) in no event shall the aggregate amount of any
such increase in the Maximum Credit cause the Maximum Credit to exceed
$175,000,000, (ii) such request shall be for an increase of not less than
$10,000,000, and (iii) in no event shall the Maximum Credit be increased more
than four (4) times during the term hereof.
          (b) Upon the receipt by Agent of any such written request, Agent shall
notify each Lender of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase in the Maximum Credit requested
by Administrative Borrower as set forth in the notice from Agent to such Lender.
Each Lender shall notify Agent within thirty (30) days after the receipt of such
notice from Agent whether it is willing to so increase its Commitment, and if
so, the amount of such increase; provided, that, (i) the minimum increase in the
Commitments of each such Lender providing the additional Commitments shall equal
or exceed $2,000,000, and (ii) no Lender shall be obligated to provide such
increase in its Commitment and the determination to increase the Commitment of a
Lender shall be within the sole and absolute discretion of such Lender. If the
aggregate amount of the increases in the Commitments received from the Lenders
does not equal or exceed the amount of the increase in the Maximum Credit
requested by Administrative Borrower, Agent may, in consultation with
Administrative Borrower, seek additional increases from Lenders, or Commitments
from such Eligible Transferees or other Persons as are approved by
Administrative Borrower. In the event Lenders (or Lenders and any such Eligible
Transferees or other Persons, as the case may be) have committed in writing to
provide increases in their Commitments or new Commitments in an aggregate amount
in excess of the increase in the Maximum Credit requested by Borrowers or
permitted hereunder, Agent shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Transferees or such other
Persons, in such amounts and manner as Agent may determine, after consultation
with Administrative Borrower.
          (c) The Maximum Credit shall be increased by the amount of the
increase in Commitments from Lenders or new Commitments from Eligible
Transferees or other Persons, in each case selected in accordance with
Section 2.7(b) above, for which Agent has received Assignment and Acceptances
sixty (60) days after the date of the request by Administrative Borrower for the
increase or such earlier date as Agent and Administrative Borrower may agree
(but subject to the satisfaction of the conditions set forth below), whether or
not the aggregate amount of the increase in Commitments and new Commitments, as

59



--------------------------------------------------------------------------------



 



the case may be, equal or exceed the amount of the increase in the Maximum
Credit requested by Administrative Borrower in accordance with the terms hereof,
effective on the date that each of the following conditions have been satisfied:
               (i) Agent shall have received from each Lender or Eligible
Transferee or other Person that is providing an additional Commitment as part of
the increase in the Maximum Credit, an Assignment and Acceptance or one or more
amendments to this Agreement and as appropriate, the other Financing Agreements
and any such amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Document as may be necessary or appropriate in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.7, duly executed by such Lender or Eligible Transferee or other Person
and each Borrower;
               (ii) the conditions precedent to the making of Revolving Loans
set forth in Section 4.2 shall be satisfied as of the date of the increase in
the Maximum Credit, both before and after giving effect to such increase;
               (iii) to the extent requested by Agent, Agent shall have received
an opinion of counsel to Borrowers in form and substance and from counsel
reasonably satisfactory to Agent and Lenders addressing such matters as Agent
may reasonably request (including an opinion as to no conflicts with other
Indebtedness);
               (iv) such increase in the Maximum Credit on the date of the
effectiveness thereof shall not violate any applicable law, regulation or order
or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently;
               (v) there shall have been paid to each Lender and third-party
bank or other Person providing an additional Commitment in connection with such
increase in the Maximum Credit all fees and expenses due and payable to such
Person on or before the effectiveness of such increase; and
               (vi) there shall have been paid to Agent, for the account of the
Agent and Lenders (in accordance with any agreement among them) all fees and
expenses (including reasonable fees and expenses of counsel) due and payable
pursuant to any of the Financing Agreements on or before the effectiveness of
such increase.
          (d) As of the effective date of any such increase in the Maximum
Credit, each reference to the term Maximum Credit herein, and in any of the
other Financing Agreements shall be deemed amended to mean the amount of the
Maximum Credit as increased as specified in the most recent written notice from
Agent to Administrative Borrower of the increase in the Maximum Credit.
     2.8 Decrease in Maximum Credit.
          (a) Administrative Borrower (on behalf of itself and each other
Borrower) may, at any time, deliver a written request to Agent to decrease the
Maximum Credit. Any such written request shall specify the amount of the
decrease in the Maximum Credit that Administrative Borrower is requesting and
the effective date of such decrease (which date shall not be less than five
(5) nor more than ten (10) Business Days after the date of such request);
provided, that, (i) in no event shall the aggregate amount of any such decrease
cause the Maximum Credit to be less than $75,000,000, (ii) any such request for
a decrease shall be for an amount of not less than $10,000,000, and (iii) in no
event shall more than one such written request for a decrease be delivered to
Agent in any calendar quarter.

60



--------------------------------------------------------------------------------



 



          (b) Upon the receipt by Agent of a written request to decrease the
Maximum Credit, Agent shall notify each of the Lenders of such request and,
subject to the terms of Section 2.8(c) hereof, the Commitment of each Lender
shall be decreased on the date requested by Administrative Borrower by an amount
equal to such Lender’s Pro Rata Share of the amount of the decrease in the
Maximum Credit requested by Administrative Borrower as set forth in the notice
from Agent to such Lender.
          (c) In the event of a request to decrease the Maximum Credit, the
Maximum Credit shall be decreased by the amount requested by Administrative
Borrower in accordance with the terms hereof; provided, that, after giving
effect to such decrease, the Maximum Credit shall not be less than the aggregate
principal amount of the Loans, Special Agent Advances and Letter of Credit
Obligations outstanding at such time.
          (d) As of the effective date of any such decrease in the Maximum
Credit, each reference to the term Maximum Credit and Commitments herein, as
applicable, and in any of the other Financing Agreements shall be deemed amended
to mean the amount of the Maximum Credit and Commitments specified in the most
recent written notice from Agent to Borrower Agent of the decrease in the
Maximum Credit and Commitments, as applicable.
     2.9 Joint and Several Liability of Borrowers.
          (a) Notwithstanding anything in this Agreement or any other Financing
Agreements to the contrary, each Borrower, jointly and severally, in
consideration of the financial accommodations to be provided by Agent and
Lenders under this Agreement and the other Financing Agreements, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Borrowers shall be liable for all amounts
due to Agent and Lenders under this Agreement, regardless of which Borrower
actually receives the Loans or Letter of Credit Obligations hereunder or the
amount of such Revolving Loans received or the manner in which Agent or any
Lender accounts for such Loans, Letter of Credit Obligations or other extensions
of credit on its books and records. The Obligations of Borrowers with respect to
Revolving Loans made to one of them, and the Obligations arising as a result of
the joint and several liability of one of the Borrowers hereunder with respect
to Revolving Loans made to the other of the Borrowers hereunder, shall be
separate and distinct obligations, but all such other Obligations shall be
primary obligations of all Borrowers.
          (b) If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such Obligation.
          (c) The obligations of each Borrower under this Section 2.9 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders.

61



--------------------------------------------------------------------------------



 



          (d) The provisions of this Section 2.9 hereof are made for the benefit
of the Lenders and their successors and assigns, and subject to Section 14.4
hereof, may be enforced by them from time to time against any Borrower as often
as occasion therefor may arise and without requirement on the part of Agent or
any Lender first to marshal any of its claims or to exercise any of its rights
against the other Borrowers or to exhaust any remedies available to it against
the other Borrowers or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.9 shall remain in effect until the Payment in Full
of all Obligations. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section 2.9
hereof will forthwith be reinstated and in effect as though such payment had not
been made.
          (e) Notwithstanding any provision to the contrary contained herein or
in any of the other Financing Agreements, to the extent the obligations of a
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal, state or provincial and including,
without limitation, the Bankruptcy Code of the United States).
          (f) With respect to the Obligations arising as a result of the joint
and several liability of Borrowers hereunder with respect to Loans, Letter of
Credit Obligations or other extensions of credit made to the other Borrowers
hereunder, each Borrower waives, until the Payment in Full of all Obligations,
any right to enforce any right of subrogation or any remedy which Agent or any
Lender now has or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to Agent or any
Lender. Any claim which any Borrower may have against any other Borrower with
respect to any payments to Agent or Lenders hereunder or under any of the other
Financing Agreements are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior Payment in Full of all Obligations. Upon
the occurrence of any Event of Default and for so long as the same is
continuing, to the maximum extent permitted under applicable law, Agent and
Lenders may proceed directly and at once, without notice (to the extent notice
is waivable under applicable law), against (i) with respect to Obligations of
Borrowers, either or all of them or (ii) with respect to Obligations of any
Borrower, to collect and recover the full amount, or any portion of the
applicable Obligations, without first proceeding against the other Borrowers or
any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that Agent and Lenders shall be under no
obligation to marshal any assets in favor of Borrower(s) or against or in
payment of any or all of the Obligations. Subject to the foregoing, in the event
that a Loan, Letter of Credit Obligation or other extension of credit is made
to, or with respect to business of, one Borrower and any other Borrower makes
any payments with respect to such Loan, Letter of Credit Obligation or extension
of credit, the first Borrower shall promptly reimburse such other Borrower for
all payments so made by such other Borrower.
     2.10 Commitments. The aggregate amount of each Lender’s Pro Rata Share of
the Revolving Loans, Swing Line Loans and Letter of Credit Obligations shall not
exceed the amount of such Lender’s Commitment, as the same may from time to time
be amended in accordance with the provisions hereof.
SECTION 3. INTEREST AND FEES
     3.1 Interest.

62



--------------------------------------------------------------------------------



 



          (a) Borrowers shall pay to Agent interest on the outstanding principal
amount of the Loans at the Interest Rate. Interest shall be payable by Borrowers
to Agent in arrears on each Interest Payment Date and shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed, other
than for Base Rate Loans which shall be calculated on the basis of three hundred
sixty-five (365) or three hundred sixty-six (366) day year, as applicable, and
actual days elapsed. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the date any change in such
Base Rate is effective. All interest accruing hereunder on and after the date of
any termination hereof shall be payable on demand.
          (b) Each Borrower (or Administrative Borrower on behalf of such
Borrower) may from time to time request that Base Rate Loans be converted to
Eurodollar Rate Loans or that any existing Eurodollar Rate Loans continue for an
additional Interest Period. Such request from a Borrower (or Administrative
Borrower on behalf of such Borrower) shall specify the amount of the Eurodollar
Rate Loans or the amount of the Base Rate Loans to be converted to Eurodollar
Rate Loans or the amount of the Eurodollar Rate Loans to be continued (subject
to the limits set forth below) and the Interest Period to be applicable to such
Eurodollar Rate Loans (and if it does not specify an Interest Period, the
Interest Period shall be deemed to be a one (1) month period). Subject to the
terms and conditions contained herein, three (3) Business Days after receipt by
Agent of such a request from a Borrower (or Administrative Borrower on behalf of
such Borrower) which may be telephonic and followed by a confirmation in writing
in the form provided by Agent to Administrative Borrower (and followed by a
confirmation in writing if requested by Agent), Base Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue,
as the case may be; provided, that, (i) no Default or Event of Default shall
exist or have occurred and be continuing, (ii) the Maturity Date is more than
one (1) month after the date of the conversions, (iii) no more than seven
(7) Interest Periods may be in effect at any one time, and (iv) the aggregate
amount of the Eurodollar Rate Loans must be in an amount not less than
$1,000,000 or an integral multiple of $500,000 in excess thereof. Any request by
or on behalf of a Borrower for Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable.
          (c) Any Eurodollar Rate Loans shall automatically convert to Base Rate
Loans upon the last day of the applicable Interest Period, unless Agent has
received and approved a request to continue such Eurodollar Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof and Borrowers are entitled to such Eurodollar Rate Loan under the terms
hereof. Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent
to Borrower (or Administrative Borrower on behalf of such Borrower), be
subsequently converted to Base Rate Loans in the event that this Agreement shall
terminate. Borrowers shall pay to Agent, upon demand by Agent (or Agent may, at
its option, charge any loan account of any Borrower) any amounts required to
compensate Agent or Participant for any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by such person, as a result of
the conversion of Eurodollar Rate Loans to Base Rate Loans other than the
conversion on the last day of any Interest Period with respect thereto.
     3.2 Fees.
          (a) Borrowers shall pay to Agent, for the account of Lenders, monthly
an unused line fee at a rate equal to: (i) until six (6) full calendar months
after the date hereof shall have elapsed, one (1.00%) percent (on a per annum
basis) calculated upon the amount by which the Maximum Credit exceeds the
average daily principal balance of the outstanding Revolving Loans and Letter of
Credit Obligations during the immediately preceding month (or part thereof) so
long as any Obligations are outstanding and (ii) from and after the date on
which six (6) full calendar months after the date hereof shall have elapsed
(A) one (1.00%) percent (on a per annum basis) calculated upon the amount by
which the Maximum

63



--------------------------------------------------------------------------------



 



Credit exceeds the average daily principal balance of the outstanding Loans and
Letter of Credit Obligations during the immediately preceding month (or part
thereof) so long as any Obligations are outstanding and the Commitments
hereunder have not been terminated, with respect to each such month as to which
the average daily outstanding balance of Loans and Letter of Credit Obligations
was less than fifty (50%) percent of the Maximum Credit and (B) three-quarters
of one (0.75%) percent (on a per annum basis) calculated upon the amount by
which the Maximum Credit exceeds the average daily principal balance of the
outstanding Loans and Letter of Credit Obligations during the immediately
preceding month (or part thereof) so long as any Commitments are outstanding,
with respect to each such month as to which the average daily outstanding
balance of Loans and Letter of Credit Obligations was equal to or greater than
fifty (50%) percent of the Maximum Credit. If the Maximum Credit shall change
during the immediately preceding month (or part thereof), an average daily
Maximum Credit shall be used for the purposes of calculating such fees for such
period. Such fees shall be payable on the first Business Day of each month in
arrears, beginning with the first full calendar month that commences following
the date hereof (and prorated, if the Closing Date is not the end of a calendar
month, for the portion of the immediately preceding month from the Closing Date
to the end thereof), and calculated based on a three hundred sixty (360) day
year and actual days elapsed.
          (b) Borrowers shall pay to Agent, for the benefit of Lenders,
quarterly a fee calculated at a rate per annum equal to the Applicable Margin as
to Revolving Loans bearing interest using the Eurodollar Rate on the average
daily outstanding balance of Letter of Credit Obligations for the immediately
preceding calendar quarter (or part thereof), payable in arrears as of the first
day of each calendar quarter; provided, that, Borrowers shall, at Agent’s option
or at the written direction of the Required Lenders, (i) pay such fees at a rate
two (2%) percent greater than such rate on such average daily maximum amount for
the period from and after the date of termination hereof until Lenders have
received Payment in Full of all Obligations (notwithstanding entry of a judgment
against any Borrower or Guarantor) and (ii) upon written notice to
Administrative Borrower at any time that an Event of Default shall have occurred
and be continuing, pay such fees at a rate two (2%) percent greater than such
rate on such average daily maximum amount for the period from and after the date
of such notice but only for so long as such Event of Default is continuing. Such
letter of credit fees shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Borrowers to pay
such fee shall survive the termination or non-renewal of this Agreement. In
addition to the letter of credit fees provided above, Borrowers shall pay to
Issuing Bank for its own account (without sharing with Lenders) the letter of
credit fronting fee of one hundred twenty-five thousandths of one (0.125%)
percent per annum payable quarterly in arrears and the other reasonable
customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.
          (c) Borrowers shall pay to Agent and Wells Fargo the other reasonable
fees and amounts set forth in the Fee Letter in the amounts and at the times
specified therein or as has otherwise been agreed by or on behalf of Borrowers.
To the extent payment in full of the applicable fee is received by Agent from
Borrowers on or about the date hereof, Agent shall pay to each Lender its share
of such fees in accordance with the terms of the arrangements of Agent with such
Lender.
     3.3 Inability to Determine Applicable Interest Rate. If Agent shall
determine in good faith (which determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto) that on any date by
reason of circumstances affecting the London interbank market adequate and
reasonable means do not exist for ascertaining the interest rate applicable to
Eurodollar Rate Loans, Agent shall on such date give notice to Administrative
Borrower and each Lender of such determination. Upon such date no Loans may be
made as, or converted to, Eurodollar Rate Loans until such time as Agent
notifies Administrative Borrower and Lenders that the circumstances giving rise
to such notice no longer

64



--------------------------------------------------------------------------------



 



exist and any request for Eurodollar Rate Loans received by Agent shall be
deemed to be a request, or a continuation or conversion, for or into Base Rate
Loans.
     3.4 Illegality. Notwithstanding anything to the contrary contained herein,
if (a) any change in any law or interpretation thereof by any Governmental
Authority after the Closing Date makes it unlawful or impractical for a Lender
to make or maintain a Eurodollar Rate Loan, then such Lender shall give notice
thereof to Agent and Administrative Borrower and may (i) declare that Eurodollar
Rate Loans will not thereafter be made by such Lender, such that any request for
a Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Base Rate Loan unless such Lender’s declaration has been withdrawn (and it shall
be withdrawn promptly upon the cessation of the circumstances described above)
and (ii) require that all outstanding Eurodollar Rate Loans made by such Lender
be converted to Base Rate Loans immediately, in which event all outstanding
Eurodollar Rate Loans of such Lender shall be so converted. This covenant shall
survive the termination or non-renewal of this Agreement and the payment of the
Obligations.
     3.5 Increased Costs. (a) If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender or the Issuing Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Non-Excluded Taxes and taxes measured by or imposed upon net income,
or franchise taxes, or taxes measured by or imposed upon overall capital or net
worth, or branch taxes (in the case of such capital, net worth or branch taxes,
imposed in lieu of such net income taxes); or (iii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(in each case, excluding any taxes of any kind whatsoever) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender by an amount such Lender deems to be material
of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank in respect thereof (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank,
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) In any such case described in Section 3.5(a), such Borrower may
elect to convert the Eurodollar Rate Loans made by such Lender hereunder to Base
Rate Loans by giving Agent at least one (1) Business Day’s notice of such
election, in which case such Borrower shall promptly pay to such Lender, upon
demand, without duplication, amounts theretofore required to be paid to such
Lender pursuant to this Section 3.5 and such amounts, if any, as may be required
pursuant to Section 3.10. If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection, it shall provide prompt notice thereof to
Administrative Borrower, through Agent, certifying (i) that one of the events
described in this Section 3.5 has occurred and describing in reasonable detail
the nature of such event, (ii)as to the increased cost or reduced amount
resulting from such event and (iii) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through Agent, to Administrative Borrower shall be
conclusive in the absence of manifest error. Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days

65



--------------------------------------------------------------------------------



 



after receipt thereof in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
     3.6 Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law by an amount such Lender deems to be
material (taking into consideration such Lender’s or the Issuing Bank’s policies
and the policies of such Lender’s or the Issuing Bank’s holding company with
respect to capital adequacy), then from time to time within ten (10) Business
Days after submission by such Lender to the Borrowers (with a copy to Agent) of
a written request therefor certifying (a) that one of the events described in
this Section 3.6 has occurred and describing in reasonable detail the nature of
such event, (b) as to the reduction of the rate of return on capital resulting
from such event and (c) as to the additional amount or amounts demanded by such
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the applicable Borrower shall pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered. Such a certificate as to any additional
amounts payable pursuant to this subsection submitted by such Lender or Issuing
Bank, through the Administrative Agent, to the Borrowers shall be conclusive in
the absence of manifest error.
     3.7 Delay in Requests. Borrowers and Guarantors shall not be required to
compensate Agent, a Lender or the Issuing Bank pursuant to Sections 3.5, 3.6 or
6.8 for any increased costs or other payments incurred or reductions occurring
more than one hundred eighty (180) days prior to the date that Agent, such
Lender or the Issuing Bank, as the case may be, becomes aware of the event
giving rise to Agent’s, such Lender’s or Issuing Bank’s claim for compensation
therefor (except that, if the Change in Law giving rise to such claim is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof).
     3.8 Mitigation; Replacement of Lenders.
          (a) If any Lender requests compensation under Sections 3.4, 3.5 or
3.6, or Borrowers are required to make any payment to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.8,
then such Lender shall, if requested by Administrative Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder, to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates or to take such other actions as such Lender or Agent determines, if,
in the judgment of such Lender, such designation, assignment or other action
(i) would eliminate or reduce amounts payable pursuant to such Sections in the
future and (ii) would not subject Agent or such Lender to any unreimbursed cost
or expense and Agent or such Lender would not suffer any economic, legal or
regulatory disadvantage. Nothing in this Section 3.8 shall affect or postpone
any of the obligations of Borrowers or the rights of Agent or such Lender
pursuant to this Section 3.8. Borrowers hereby agree to pay on demand all
reasonable costs and expenses incurred by Agent or any Lender in connection with
any such designation or assignment.
          (b) If any Lender requests compensation under Sections 3.4, 3.5 or
Section 3.6 hereof, or Borrowers are required to make any payment to any Lender
or Governmental Authority for the account of

66



--------------------------------------------------------------------------------



 



any Lender pursuant to Section 6.8, then within sixty (60) days thereafter,
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and Agent, replace such Lender by requiring such Lender to assign and
delegate (and such Lender shall be obligated to assign and delegate), without
recourse (in accordance with and subject to the restrictions contained in
Section 15.7), all of its interests, rights and obligations under this Agreement
to an Eligible Transferee that shall assume such obligations; provided, that,
(i) Administrative Borrower has received the prior written consent of Agent and
Issuing Bank to the extent required under Section 15.7 hereof, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of its Loans and participations in Letter of Credit Obligations and Swing
Line Loans that it has funded, if any, accrued interest thereon, accrued fees
and other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal) and Administrative Borrower (in the case of accrued
interest, fees and other amounts, including amounts under Section 3.9), and
(iii) such assignment will result in a reduction in such compensation and
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Administrative Borrower to require
such assignment and delegation cease to apply.
     3.9 Funding Losses. Borrowers shall pay to each Lender all losses, expenses
and liabilities (including any interest paid by such Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
redeployment of such) that it sustains (a) by reason of a default by any
Borrower in connection with the making of any Eurodollar Rate Loan that does not
occur on a date specified therefor in a request for borrowing, or a conversion
to, any Eurodollar Rate Loan that does not occur on a date specified therefor in
a request for conversion or continuation, (b) if any prepayment or other
principal payment of any of its Eurodollar Rate Loans occurs on a date prior to
the last day of an Interest Period applicable to such Loan, or (c) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by a Borrower. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.
     3.10 Maximum Interest. Notwithstanding anything to the contrary contained
in this Agreement or any of the other Financing Agreements, in no event
whatsoever shall the aggregate of all amounts that are contracted for, charged
or received by Agent or any Lender pursuant to the terms of this Agreement or
any of the other Financing Agreements and that are deemed interest under
applicable law exceed the Maximum Interest Rate (including, to the extent
applicable, the provisions of Section 5197 of the Revised Statutes of the United
States of America as amended, 12 U.S.C. Section 85, as amended). In no event
shall any Borrower or Guarantor be obligated to pay interest or such amounts as
may be deemed interest under applicable law in amounts which exceed the Maximum
Interest Rate. In the event any Interest is charged or received in excess of the
Maximum Interest Rate (the “Excess”), each Borrower and Guarantor acknowledges
and stipulates that any such charge or receipt shall be the result of an
accident and bona fide error, and that any Excess received by Agent or any
Lender shall be applied, first, to the payment of the then outstanding and
unpaid principal hereunder; second to the payment of the other Obligations then
outstanding and unpaid; and third, returned to such Borrower or Guarantor. All
monies paid to Agent or any Lender hereunder or under any of the other Financing
Agreements, whether at maturity or by prepayment, shall be subject to any rebate
of unearned interest as and to the extent required by applicable law. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by Agent or any Lender, all interest at any time contracted
for, charged or received from any Borrower or Guarantor in connection with this
Agreement or any of the other Financing Agreements shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread during
the entire term of this Agreement in accordance with the amounts outstanding
from time to time hereunder and the Maximum Interest Rate from time to time in
effect in order to lawfully charge the maximum amount of interest permitted
under applicable laws. The provisions of this Section 3.10 shall

67



--------------------------------------------------------------------------------



 



be deemed to be incorporated into each of the other Financing Agreements
(whether or not any provision of this Section is referred to therein).
     3.11 No Requirement of Match Funding. Notwithstanding anything to the
contrary contained herein, Agent and Lenders shall not be required to acquire US
Dollar deposits in the London interbank market or any other offshore US Dollar
market to fund any Eurodollar Rate Loan or to otherwise match fund any
Obligations as to which interest accrues based on the Adjusted Eurodollar Rate.
All of the provisions of this Section 3 shall be deemed to apply as if Agent,
each Lender or any Participant had acquired such deposits to fund any Eurodollar
Rate Loan or any other Obligation as to which interest is accruing at the
Adjusted Eurodollar Rate by acquiring such US Dollar deposits for each Interest
Period in the amount of the Eurodollar Rate Loans or other applicable
Obligations.
SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of Lenders to make the initial Loans and of Issuing Bank to provide
for the initial Letters of Credit hereunder is subject to the satisfaction of,
or waiver of, immediately prior to or concurrently with the making of such Loan
or the issuance of such Letter of Credit of each of the following conditions
precedent:
          (a) Agent shall have received evidence that:
               (i) Borrowers have received not less than $250,000,000 in cash as
an equity contribution from the CD&R Investors in exchange for Equity Interests
in the form of preferred stock of Parent, on terms and conditions substantially
as provided in the Investment Documents or otherwise reasonably acceptable to
Agent;
               (ii) a portion of the existing Term Loan Debt shall have been
repaid, so that after giving effect to all payments in respect of the Term Loan
Documents, the outstanding principal balance of the Term Loan Debt thereunder
will not exceed $150,000,000 as of the date hereof;
               (iii) the Administrative Agent shall receive, substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this Section 4.1, evidence reasonably satisfactory to it, that the Parent
shall have accepted for redemption the tender of Convertible Notes in an
aggregate principal amount not less than $171,000,000 and placed sufficient
funds in a segregated account to pay the maximum consideration necessary to
redeem all of the Convertible Notes not so redeemed pursuant to the terms of the
Indenture;
          (b) Agent shall have received true, complete and correct copies of the
Investment Documents and the transactions provided for therein shall have been
consummated, or substantially concurrently with the initial Loans hereunder
shall be consummated, substantially in accordance with the Investment Documents
and all material conditions precedent to the consummation of such transactions
set forth in the Investment Documents shall have been satisfied or waived;
          (c) Agent shall have received true, complete and correct copies of the
Term Loan Documents (including any amendment or amendment and restatement
thereof on or about the date hereof, but excluding any Mortgages executed and
delivered after the date hereof), as executed and delivered by the parties
thereto, which shall be in form and substance reasonably satisfactory to Agent;
          (d) Agent shall have received, in form and substance reasonably
satisfactory to Agent, the Intercreditor Agreement, duly authorized, executed
and delivered by the Term Loan Agent for itself and on behalf other Term Loan
Lenders and acknowledged by each Borrower and Guarantor;

68



--------------------------------------------------------------------------------



 



          (e) all requisite corporate resolutions or equivalent action by
Borrowers and Guarantors in connection with this Agreement and the other
Financing Agreements shall be reasonably satisfactory in form and substance to
Agent, and Agent shall have received such resolutions or records of equivalent
action, certified where requested by Agent or its counsel by appropriate
corporate officers of Borrowers and Guarantors and a copy of the certificate of
incorporation or formation of each Borrower and Guarantor certified by the
applicable Secretary of State (or equivalent Governmental Authority) which shall
set forth the same complete corporate name of such Borrower or Guarantor as is
set forth herein;
          (f) Agent shall have received a certificate of each Borrower and
Guarantor, dated the Closing Date, as to the incumbency and signature of the
officers of such Borrower or Guarantor executing any of the Financing
Agreements, reasonably satisfactory in form and substance to Agent executed by a
Responsible Officer and the Secretary or any Assistant Secretary of such
Borrower or Guarantor;
          (g) No material adverse change shall have occurred in the business,
operations or assets of Borrowers or Guarantors since November 2, 2008 and no
change or event shall have occurred which would impair in any material respect
the ability of any Borrower or Guarantor to perform its payment obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent to enforce the Obligations or realize upon the Collateral for itself
and for the benefit of the Secured Parties;
          (h) Agent shall have completed an updated field review of the Records
(including, without limitation, current perpetual inventory records and/or
roll-forwards of Accounts and Inventory through the date of closing and test
counts of the Inventory), the results of which shall be consistent in all
material respects with the information received in the prior field examinations
conducted by Agent taken as a whole or to the extent not consistent shall be
otherwise reasonably satisfactory to Agent, not more than five (5) Business Days
prior to the date hereof or such earlier date as Agent may agree;
          (i) Agent shall have received all consents, waivers, acknowledgments
and other agreements (other than Collateral Access Agreements), in form and
substance reasonably satisfactory to Agent, from third persons necessary in
order to permit, protect and perfect the Liens of Agent upon the Collateral or
to effectuate the provisions or purposes of this Agreement and the other
Financing Agreements;
          (j) Borrowers and Guarantors shall have used commercially reasonable
efforts to obtain Collateral Access Agreements (it being understood that
Borrowers shall not be required to incur any expense, provide any security or
agree to any adverse term or condition exclusively and directly required in
order to obtain such Collateral Access Agreement) and to the extent not
delivered prior to the date hereof Borrowers shall continue to use such efforts
hereafter to obtain such Collateral Access Agreements for a reasonable period
thereafter, and in any event not more than thirty (30) days after the date
hereof;
          (k) Agent shall have received, in form and substance reasonably
satisfactory to Agent, Deposit Account Control Agreements by and among Agent,
each Borrower and Guarantor, as the case may be and each bank where such
Borrower (or Guarantor) has a deposit account as contemplated by Section 6.6
hereof, in each case, duly authorized, executed and delivered by such bank and
Borrower or Guarantor, as the case may be, for each of the deposit accounts of
Borrowers and Guarantors, including the Concentration Account and the deposit
account(s) used for Qualified Cash, but excluding (i) any deposit accounts where
the balance is, and is reasonably anticipated at all times to be, less than
$100,000, but only to the extent that the aggregate amount of funds in all such
deposit accounts is less than $500,000, (ii) any deposit account that is
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or Guarantor’s
employees, (iii) any disbursement account, (iv)any account containing collateral
to secure the obligations of Borrowers and Guarantors with respect to the
Existing Letters of Credit, and (v) the account at

69



--------------------------------------------------------------------------------



 



Wachovia Securities Special Equities Group in the NCI Building Systems, Inc.,
account number [intentionally omitted], to the extent that no new deposits are
made in such account after the date hereof.
          (l) Agent shall have received evidence, in form and substance
reasonably satisfactory to Agent, that as of the date hereof and after giving
effect to the application of proceeds of the initial Revolving Loans, the
restructuring of the Term Loan Documents, the repayment of a portion of the
Convertible Notes and the establishment of the Convertible Note Account for the
remaining balance) and the other Transactions and after provision for payment of
all fees and expenses of the Transactions (i) the sum of Excess Availability
plus unrestricted cash and Cash Equivalents of Borrowers (other than Qualified
Cash) shall be not less than $90,000,000 and (ii) the sum of the aggregate
amount of Loans and Letters of Credit requested and made or outstanding as of
the Closing Date shall not exceed $20,000,000.
          (m) Agent shall have received evidence, in form and substance
reasonably satisfactory to Agent, that Agent has valid and perfected first
priority security interests in all of the Working Capital Priority Collateral
(as defined in the Intercreditor Agreement) and valid, perfected second priority
security interests in all of the Term Loan Priority Collateral (to the extent
provided herein), except, in each case, as to (i) Excluded Property,
(ii) priority, subject to Permitted Liens, to the extent (in the case of Working
Capital Priority Collateral (as defined in the Intercreditor Agreement)) that
such liens have priority over the liens of Agent under applicable law or under
the terms of a written agreement to which Agent is a party, (iii) any deposit
accounts, to the extent that Agent has not required a Deposit Account Control
Agreement pursuant to the terms hereof, (iv) Intellectual Property constituting
Collateral, until the filings identified in Section 8.14 are made and accepted,
and (v) all Real Property constituting Collateral, if Administrative Borrower
has used commercially reasonable efforts to provide the Mortgages but completion
thereof may not be accomplished on the Closing Date, then delivery of the
Mortgages shall not constitute a condition precedent to the Closing Date if the
Administrative Borrower agrees to deliver or cause to be delivered the
Mortgages, and takes or causes to be taken such other actions to as may be
reasonably necessary to perfect the security interests of such Mortgages;
          (n) Agent shall have received and reviewed UCC, tax and judgment lien
search results for the location of each Borrower and Guarantor (determined in
accordance with the Uniform Commercial Code of the applicable jurisdiction and
any other applicable law) and all counties and provinces in which property or
assets of Borrowers and Guarantors are located, which search results shall not
disclose any Liens other than the Permitted Liens;
          (o) Agent shall have received, in similar form as and to the extent
received as of the Closing Date by the Term Loan Agent, a title insurance policy
issued by a title insurance company and to the extent acceptable to Term Loan
Agent;
          (p) Agent shall have received a borrowing request, if applicable, and
a Borrowing Base Certificate setting forth the Loans and Letters of Credit
available to Borrowers as of the last day of the most recent month ended prior
to the date hereof as completed in a manner reasonably satisfactory to Agent and
duly authorized, executed and delivered on behalf of Borrowers;
          (q) Agent shall have received any updates or modifications to the
projected financial statements of Borrowers and Guarantors previously delivered
to Agent on October 14, 2009 based on actuals as of August 2, 2009, in each
case, containing information that is reasonably satisfactory to Agent and in a
form consistent with the information received by Agent and Lenders prior to the
date hereof, and otherwise reasonably satisfactory to Agent;

70



--------------------------------------------------------------------------------



 



          (r) Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance reasonably satisfactory to Agent, and certificates of
insurance policies and/or endorsements naming Agent as loss payee;
          (s) Agent shall have received, each in form and substance reasonably
satisfactory to Agent, the following opinion letters of counsel(s) to Borrowers
and Guarantors:
               (i) the executed legal opinion of Debevoise & Plimpton LLP,
special New York counsel to CD&R Associates VIII, Ltd., the general partner to
Clayton, Dubilier & Rice Fund VIII, L.P.;
               (ii) the executed legal opinion of Richards, Layton & Finger,
P.A., special Delaware counsel to NCI Systems, Inc. and Robertson-Ceco II
Corporation;
               (iii) the executed legal opinion of Holland & Hart LLP, special
Nevada counsel to NCI Group, Inc.; and
               (iv) to the extent received by the Term Loan Agent as of the
Closing Date, the executed legal opinion of counsel to the owner of the Real
Property subject to a Mortgage;
          (t) Agents and Lenders shall have received all fees and expenses
reasonably required to be paid or delivered by Borrowers to them in respect of
the Transaction on or prior to the Closing Date, including the fees referred to
in Section 3.2; and
          (u) Agent shall have received the other Financing Agreements to be
executed and delivered on the Closing Date as duly executed and delivered by the
parties thereto to Agent.
Without limiting the generality of the provisions of Section 14.3 for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the date hereof specifying its objection thereto.
The execution and delivery hereof by Lenders hereunder shall conclusively be
deemed to constitute an acknowledgment by Agent and each Lender that each of the
conditions precedent set forth in this Section 4.1 shall have been satisfied in
accordance with its respective terms or shall have been irrevocably waived by
such Person.
     4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation
of Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
          (a) each of the representations and warranties of Borrowers and
Guarantors contained herein and in the other Financing Agreements shall be true
and correct in all material respects, in each case with the same effect as
though such representations and warranties had been made on and as of the date
of the making of each such Loan or providing each such Letter of Credit and
after giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct to the extent
required hereunder or under the other Financing Agreements on and as of such
earlier date);

71



--------------------------------------------------------------------------------



 



          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or to the best of the knowledge of any Responsible
Officer of any Borrower or Guarantor, threatened in any court or before any
arbitrator or Governmental Authority, which purports to enjoin, prohibit,
restrain or otherwise affect the making of the Loans or providing the Letters of
Credit;
          (c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto;
          (d) if, after giving effect to such Loan or the issuance of such
Letter of Credit, Excess Availability would be less than $15,000,000, then the
Consolidated Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a
consolidated basis) determined as of the end of the fiscal month most recently
ended for which Agent has received financial statements shall be not less than
1.0 to 1.0 for the period of the immediately preceding twelve (12) consecutive
fiscal months prior to such fiscal month end;
          (e) each Borrower is Solvent as of the making of such Loan or issuance
of such Letter of Credit and after giving effect thereto; and
          (f) with respect to any Loan, Agent shall have received a request for
such Loan as required by Section 2.4 (or such request shall have been deemed
given in accordance with Section 2.3) and with respect to the issuance of any
Letter of Credit, each of Agent and Issuing Bank shall have received the request
and other documents required under Section 2.3.
Each borrowing of Loans by and each Letter of Credit issued on behalf of any
Borrower hereunder shall constitute a representation and warranty by Borrowers
and Guarantors as of the date of such borrowing or such issuance that the
conditions contained in this Section 4.2 have been satisfied (including, to the
extent provided herein, with respect to the initial Loans hereunder).
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
     5.1 Grant of Security Interest. To secure payment and performance when due
of all of its Obligations and all of its obligations under the Guaranty
Agreement, each Borrower and Guarantor hereby grants to Agent, for itself and
the benefit of the other Secured Parties, a continuing security interest in and
Lien upon, the following items and types of personal property of such Borrower
and Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Agent or any Lender including, but not
limited to, the Mortgage Fee Properties, collectively, the “Collateral”),
including all of such Borrower’s and Guarantor’s right, title and interest in
and to the following:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, (i) all
Intellectual Property and (ii) goodwill associated with the Intellectual
Property consisting of trademarks;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all fixtures;
          (e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
          (f) all instruments, including, without limitation, all promissory
notes;

72



--------------------------------------------------------------------------------



 



          (g) all documents;
          (h) all deposit accounts;
          (i) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (j) all Receivables and all supporting obligations and all present and
future liens, security interests, rights, remedies, title and interest in, to
and in respect of Receivables and other Collateral, including (i) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (ii) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (iii) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (iv) deposits by and property of account
debtors or other persons securing the obligations of account debtors;
          (k) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or Guarantor now or hereafter held
or received by or in transit to Agent, any Lender or its Affiliates or at any
other depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;
          (l) all commercial tort claims existing on the date hereof, including,
without limitation, those identified on Schedule 5.1 hereto;
          (m) all Records; and
          (n) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
     5.2 Perfection of Security Interests.
          (a) Each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file (for itself and the benefit of the
Secured Parties) on behalf of such Borrower or Guarantor at any time and from
time to time such financing statements with respect to the Collateral of such
Borrower or Guarantor naming Agent or its designee as the secured party and such
Borrower or Guarantor as debtor, as Agent may reasonably require to evidence the
security interest granted to the Agent under the Financing Agreements to the
extent provided therein, and including any other information with respect to
such Borrower or Guarantor or otherwise required by part 5 of Article 9 of the
Uniform Commercial Code of such jurisdiction as Agent may reasonably determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Each Borrower and Guarantor hereby ratifies and approves
all financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral of such Borrower or Guarantor (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any). Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral

73



--------------------------------------------------------------------------------



 



in any financing statement naming Agent or its designee as the secured party and
any Borrower or Guarantor as debtor includes assets and properties of such
Borrower or Guarantor that do not at any time constitute Collateral, whether
hereunder, under any of the other Financing Agreements or otherwise, the filing
of such financing statement shall nonetheless be deemed authorized by such
Borrower or Guarantor to the extent of the Collateral included in such
description and it shall not render the financing statement ineffective as to
any of the Collateral or otherwise affect the financing statement as it applies
to any of the Collateral. In no event shall any Borrower or Guarantor at any
time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Agent or its designee as secured party
and such Borrower or Guarantor as debtor, without the prior written consent of
Agent, except with respect to any release of any Lien in assets or properties
that do not constitute Collateral.
          (b) Each Borrower and Guarantor does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof, except as
set forth in Schedule 5.1 hereto (which schedule may omit any bills of sale or
purchase orders entered into by Borrowers in the ordinary course of their
business). Each Borrower or Guarantor shall (except as provided in the following
sentences) be entitled to retain possession of all Collateral of such Borrower
or Guarantor evidenced by any instrument or tangible chattel paper, and shall
hold all such Collateral in trust for Agent, for the benefit of the Secured
Parties. In the event that any Borrower or Guarantor shall receive any chattel
paper (other than bills of sale or purchase orders entered into by the Borrower
in the ordinary course of business (without limitation to the obligations of the
Borrowers under Section 7.1(a)) or instrument having a face or principal amount
in excess of $3,000,000 in any one case or $5,000,000 in the aggregate after the
date hereof, Borrowers and Guarantors shall promptly notify Agent thereof in
writing. Such Borrower or Guarantor shall deliver, or cause to be delivered, to
Agent (or the Term Loan Agent or any Additional Agent or such other agent as may
be provided for under the Intercreditor Agreement and subject to the terms
thereof), all tangible chattel paper (other than bills of sale or purchase
orders entered into by Borrowers in the ordinary course of their business) and
instruments that such Borrower or Guarantor has or may at any time acquire
(i) having a face or principal amount in excess of $3,000,000 in any one case or
$5,000,000 in the aggregate, promptly upon the receipt thereof by or on behalf
of any Borrower or Guarantor (including by any agent or representative), except
as Agent may otherwise agree and (ii) promptly upon request by Agent, in
accordance with the Intercreditor Agreement, if an Event of Default has occurred
and is continuing, in each case accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time reasonably
specify, subject to the terms of the Intercreditor Agreement. At Agent’s option,
and subject to the terms of the Intercreditor Agreement, each Borrower and
Guarantor shall, or Agent may at any time on behalf of any Borrower or
Guarantor, cause the original of any such instrument or chattel paper (other
than bills of sale or purchase orders entered into by Borrowers in the ordinary
course of their business) to be conspicuously marked in a form and manner
reasonably acceptable to Agent with the following legend referring to chattel
paper or instruments as applicable: “This [chattel paper][instrument] is subject
to the security interest of Wells Fargo Foothill, LLC as Agent and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”
          (c) In the event that any Borrower or Guarantor shall at any time hold
or acquire an interest in any electronic chattel paper (other than bills of sale
or purchase orders entered into by Borrowers in the ordinary course of their
business) or any “transferable record” (as such term is defined in Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction) having a face or principal amount in excess of $3,000,000
in any one case or $5,000,000 in the aggregate, such Borrower or Guarantor shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request, and
subject to the terms of the Intercreditor Agreement, such Borrower or Guarantor
shall take, or cause to be taken, such actions as Agent may reasonably request
to give Agent control of (i) electronic chattel paper (other than bills of sale

74



--------------------------------------------------------------------------------



 



or purchase orders entered into by Borrowers in the ordinary course of their
business) and transferable records in excess of $3,000,000 in any one case or
$5,000,000 in the aggregate and (ii) all electronic chattel paper (other than
bills of sale or purchase orders entered into by Borrowers in the ordinary
course of their business) and transferable records, if an Event of Default shall
have occurred and be continuing, in each case under Section 9-105 of the UCC and
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.
          (d) Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any deposit account unless each of
the following conditions is satisfied: (i) Agent shall have received notice of
the opening or establishment of such deposit account as required pursuant to
Section 7.1(a)(ii); provided, that, at any time a Dominion Event exists, Agent
shall have received not less than five (5) Business Days prior written notice of
the intention of any Borrower or Guarantor to open or establish such account
(except that no notice shall be required, regardless of whether any Dominion
Event exists, with respect to any deposit account where the daily balance is
expected to be at no time greater than $100,000 in such deposit account, but
only to the extent that the aggregate daily balance of funds in all such new
deposit accounts not previously notified to Agent is not greater than $500,000
or, for a period not to exceed three (3) Business Days, such aggregate daily
balance of funds is greater than $500,000 but less than or equal to $2,500,000
as a result of inadvertent deposits made to such accounts in error or in order
to facilitate the issuance of payroll checks in exigent circumstances or in
order to facilitate the issuance of payroll checks in exigent circumstances),
which notice shall specify in reasonable detail the name of the account, the
owner of the account, the name and address of the bank at which such account is
to be opened or established, the individual at such bank with whom such Borrower
or Guarantor is dealing and the purpose of the account, (ii) the bank where such
account is opened or maintained shall be reasonably acceptable to Agent, and
(iii) on or before the opening of such deposit account, Agent shall have
received a Deposit Account Control Agreement with respect to such deposit
account duly authorized, executed and delivered by such Borrower or Guarantor
and the bank at which such deposit account is opened and maintained; except,
that, Borrowers and Guarantors shall not be required to deliver such Deposit
Account Control Agreements with respect to (A) any deposit accounts where the
balance is, and shall at all times be, less than $100,000, unless Agent shall
request such Deposit Account Control Agreement at any time a Dominion Event
exists and only to the extent that the aggregate amount of funds in all such
deposit accounts is less than $500,000 or, for a period not to exceed three
(3) Business Days, is less than or equal to $2,500,000 as a result of
inadvertent deposits made to such accounts in error or in order to facilitate
the issuance of payroll checks in exigent circumstances), (B) any deposit
account that is specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Borrower’s
or Guarantor’s employees, (C) any disbursement account, (D) any account
containing collateral to secure the obligations of Borrowers and Guarantors with
respect to the Existing Letters of Credit, and (E) the account at Wachovia
Securities Special Equities Group in the NCI Building Systems, Inc., account
number [intentionally omitted], to the extent that no new deposits are made in
such account after the date hereof.
          (e) No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in Schedule 5.1.
               (i) In the event that any Borrower or Guarantor shall be entitled
to or shall at any time after the date hereof hold or acquire any certificated
securities representing the Equity Interests that are part of the Collateral,
such Borrower or Guarantor shall promptly endorse, assign and deliver the same
to Agent (or the Term Loan Agent or any Additional Agent or such other agent as
may be provided for

75



--------------------------------------------------------------------------------



 



under the Intercreditor Agreement and subject to the terms thereof), accompanied
by such instruments of transfer or assignment duly executed in blank as Agent
may from time to time reasonably specify. If any securities representing Equity
Interests that are part of the Collateral, now or hereafter acquired by any
Borrower or Guarantor are uncertificated and are issued to such Borrower or
Guarantor or its nominee directly by the issuer thereof, such Borrower or
Guarantor shall immediately notify Agent thereof and shall use commercially
reasonable efforts as Agent may reasonably specify subject to the Intercreditor
Agreement, either (A) to cause the issuer to agree to comply with instructions
from Agent as to such securities, without further consent of any Borrower or
Guarantor or such nominee, or (B) to arrange for Agent to become the registered
owner of the securities
               (ii) Borrowers and Guarantors shall not, directly or indirectly,
after the date hereof open, establish or maintain any investment account,
securities account, commodity account or any other similar account (other than a
deposit account in accordance with Section 6.6 hereof) with any securities
intermediary or commodity intermediary unless each of the following conditions
is satisfied: (A) Agent shall have received not less than five (5) Business Days
prior written notice of the intention of such Borrower or Guarantor to open or
establish such account which notice shall specify in reasonable detail the name
of the account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be reasonably acceptable to Agent, and (C) on or
before the opening of such investment account, securities account or other
similar account with a securities intermediary or commodity intermediary, such
Borrower or Guarantor shall as Agent may reasonably specify, subject to the
terms of the Intercreditor Agreement, either (1) execute and deliver, and cause
to be executed and delivered to Agent (or the Term Loan Agent or any Additional
Agent or such other agent as may be provided for under the Intercreditor
Agreement and subject to the terms thereof), an Investment Property Control
Agreement with respect thereto duly authorized, executed and delivered by such
Borrower or Guarantor and such securities intermediary or commodity intermediary
or (2) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions reasonably acceptable to Agent.
          (f) Borrowers and Guarantors are not the beneficiary or otherwise
entitled to any Letter-of-Credit Rights with respect to any letter of credit,
banker’s acceptance or similar instrument as of the date hereof, except as set
forth in Schedule 5.1. In the event that any Borrower or Guarantor shall be
entitled to, or shall receive, any letter-of-credit rights under any letter of
credit, banker’s acceptance or any similar instrument, as beneficiary thereof,
having a face value in excess of $1,000,000 in any one case or $2,500,000 in the
aggregate for all letters of credit payable in respect of accounts due from
account debtors located in the United States or $4,000,000 in the aggregate for
all letters of credit payable in respect of accounts due from account debtors
located outside the United States (not to exceed $5,000,000 in the aggregate for
all such rights irrespective of the location of the applicable account debtors)
after the date hereof, such Borrower or Guarantor shall promptly notify Agent
thereof in writing. Such Borrower or Guarantor shall immediately, as Agent may
reasonably specify subject to the terms of the Intercreditor Agreement, use its
commercially reasonable efforts to either (i) deliver, or cause to be delivered
to Agent (or the Term Loan Agent or any Additional Agent or such other agent as
may be provided for under the Intercreditor Agreement and subject to the terms
thereof), with respect to any such letter of credit, banker’s acceptance or
similar instrument having a face value in excess of $1,000,000 in any one case
or $2,500,000 in the aggregate for all letters of credit payable in respect of
accounts due from account debtors located in the United States or $4,000,000 in
the aggregate for all letters of credit payable in respect of accounts due from
account debtors located outside the United States (not to exceed $5,000,000 in
the aggregate for all such rights irrespective of the location of the applicable
account debtors), the written agreement of Issuing Bank and any other nominated
person obligated to make any payment in

76



--------------------------------------------------------------------------------



 



respect thereof (including any confirming or negotiating bank), in form and
substance reasonably satisfactory to Agent, consenting to the assignment of the
proceeds of the letter of credit to Agent by such Borrower or Guarantor and
agreeing to make all payments thereon directly to Agent or as Agent may
otherwise direct or (ii) cause Agent to become, at Borrowers’ expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).
          (g) Borrowers and Guarantors do not have any commercial tort claims as
of the date hereof, except as set forth in Schedule 5.1. In the event that any
Borrower or Guarantor shall at any time after the date hereof have any
Commercial Tort Claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such Commercial Tort Claim and (ii) include the express
grant by such Borrower or Guarantor to Agent of a security interest in such
Commercial Tort Claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any Commercial Tort Claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such Commercial Tort Claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent (or the Term Loan Agent or any Additional
Agent or such other agent as may be provided for under the Intercreditor
Agreement and subject to the terms thereof) such other agreements, documents and
instruments as Agent may reasonably require in connection with such Commercial
Tort Claim.
          (h) Borrowers and Guarantors do not have any Inventory or documents of
title relating to Inventory in the custody, control or possession of a third
party as of the date hereof, except as set forth in Schedule 5.1 and except for
Inventory or documents of title relating to Inventory in transit in the ordinary
course of business of such Borrower or Guarantor and in the possession of the
carrier transporting such Inventory and except for Inventory or documents of
title relating to Inventory having a value not exceeding $3,000,000 in the
aggregate. In the event that any Inventory or documents of title relating to
Inventory owned by any Borrower or Guarantor is at any time after the date
hereof in the custody, control or possession of any other person except as
provided in the foregoing sentence, such Borrower or Guarantor (or
Administrative Borrower on its behalf) shall promptly notify Agent thereof in
writing. Promptly upon Agent’s request, Borrowers and Guarantors shall use
commercially reasonable efforts to deliver to Agent (or the Term Loan Agent or
any Additional Agent or such other agent as may be provided for under the
Intercreditor Agreement and subject to the terms thereof) a Collateral Access
Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Inventory or documents of title
(it being understood that Borrowers shall not be required to incur any expense,
provide any security or agree to any adverse term or condition required in order
to obtain such Collateral Access Agreement).
               (i) Borrowers and Guarantors shall use reasonable efforts to take
any other actions reasonably requested by Agent from time to time to cause the
attachment and perfection of, in each case, to the extent provided herein or in
any other Financing Agreement, and the ability of Agent to enforce, the security
interest of Agent in any and all of the Collateral of such Borrower or
Guarantor, to the extent reasonably required by Agent, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
U.S. law, to the extent, if any, that such Borrower’s or Guarantor’s signature
thereon is required therefor, and (ii) complying with any provision of any
statute, regulation or treaty of the United

77



--------------------------------------------------------------------------------



 



States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, in each case, to the extent
provided herein or in any other Financing Agreement.
     5.3 Special Provisions Relating to Collateral. Notwithstanding anything to
the contrary contained in this Section 5, the types or items of Collateral
described in or covered by Sections 5.1 or 5.2 hereof and the term “Collateral”
shall not include any rights or interest in any Excluded Property or Excluded
Real Properties.
     5.4 Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Section 5 herein with respect to all Term Loan Priority Collateral shall be
subject and subordinate to (a) the Liens granted to the Term Loan Agent for the
benefit of the holders of the Term Loan Debt to secure the obligations pursuant
to the relevant Term Loan Documents and (b) the Liens granted to any Additional
Agent for the benefit of the holders of any Additional Indebtedness (as defined
in the Intercreditor Agreement) to secure the obligations pursuant to the
relevant Additional Documents (as defined in the Intercreditor Agreement, as an
to the extent provided in the Intercreditor Agreement. The Liens granted
pursuant to Section 5 herein with respect to all Working Capital Priority
Collateral (as defined in the Intercreditor Agreement) shall, prior to the
Payment in Full of all Obligations and in accordance with the Intercreditor
Agreement, be senior and prior to (i) the Liens granted to the Term Loan Agent
for the benefit of the holders of the Term Loan Debt to secure the obligations
pursuant to the relevant Term Loan Documents and (ii) the Liens granted to any
Additional Agent for the benefit of the holders of any Additional Indebtedness
to secure the obligations pursuant to the relevant Additional Documents, as and
to the extent provided in the Intercreditor Agreement. Each Secured Party
acknowledges and agrees that the relative priority of such Liens granted to
Agent and any Additional Agent and the Term Loan Agent may be determined solely
pursuant to the Intercreditor Agreement, and not by priority as a matter of law
or otherwise. Notwithstanding anything herein to the contrary, the Liens granted
to Agent pursuant to this Agreement and the exercise of any right or remedy by
Agent or any other Secured Party hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Notwithstanding any other provision hereof,
prior to the payment in full of the obligations under the Term Loan Documents
and the obligations under any Additional Documents in accordance with the
Intercreditor Agreement, any obligation hereunder to physically deliver to Agent
any Collateral shall be satisfied by causing such Collateral to be physically
delivered to Agent or the Term Loan Agent or any Additional Agent or such other
agent as may be provided for under the Intercreditor Agreement, as applicable,
acting as agent of Agent, to be held in accordance with the Intercreditor
Agreement.
SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of any Borrower or Guarantor and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest. All entries in the loan account(s) shall be made in accordance
with Agent’s customary practices as in effect from time to time.
     6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively

78



--------------------------------------------------------------------------------



 



binding upon Borrowers and Guarantors as an account stated except to the extent
that Agent receives a written notice from Administrative Borrower of any
specific exceptions of Administrative Borrower thereto within thirty (30) days
after the date such statement has been received by Administrative Borrower.
Until such time as Agent shall have rendered to Administrative Borrower a
written statement as provided above, the balance in any Borrower’s loan
account(s) as shown on Agent’s books maintained in accordance with Section 6.1
hereof shall be prima facie evidence of the amounts due and owing to Agent and
Lenders by Borrowers and Guarantors, absent manifest error.
     6.3 Lenders’ Evidence of Debt. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of
each Borrower to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. Any such records shall be presumptively correct, absent manifest
error; provided, that, the failure to make any entry or any error in such
records, shall not affect any Lender’s Commitments hereunder or the Obligations
in respect of any applicable Loans and in the event of any inconsistency between
the Register and any Lender’s records, the Register shall govern.
     6.4 Register.
          (a) Agent (or its agent or sub-agent appointed by it) shall maintain a
register (the “Register”) as an agent of Borrowers for the recordation of the
names and addresses of Lenders and the Commitments of, and principal amount of
the Loans (the “Registered Loans”) and Letter of Credit Obligations owing to
each Lender from time to time. The Register, as in effect at the close of
business on the preceding Business Day, shall be available for inspection by
Administrative Borrower or any Lender (with respect to a Lender, solely with
respect to the Obligations owing to such Lender) at a reasonable time and from
time to time upon reasonable prior notice. Agent shall record, or cause to be
recorded, in the Register, the Commitments and the Loans in accordance with the
provisions of Section 15.7 and Agent shall also maintain a copy of each
Assignment and Acceptance delivered to and accepted by it and shall modify the
Register to give effect to each Assignment and Acceptance, and any such
recording shall be presumptively correct, absent manifest error; provided, that,
the failure to make any entry or any error in such records, shall not affect any
Lender’s Commitments or Obligations in respect of any Loan. Borrowers,
Guarantors, Agent and Lenders shall treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. Borrowers
hereby designate and authorize Agent, and Agent agrees, to maintain, or cause to
be maintained as agent for Borrowers solely for purposes of maintaining the
Register as provided in this Section 6.4(a).
          (b) Each Lender that grants a participation shall maintain a register
as a non-fiduciary agent of Borrowers on which it enters the name and address of
each Participant and the principal and interest amount of each Participant’s
interest in the Loans and Letters of Credit held by it (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
     6.5 Notes. Each Lender may at any time request that the Loans made by it be
evidenced by a promissory note. In such event, Borrowers shall execute and
deliver to such Lender a promissory note substantially in the form of Exhibit G
(with appropriate insertions as to payee, date and principal amount) payable to
such Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon, unless surrendered by the holder thereof, shall at all times
(including after assignment pursuant to Section 15.7) be represented by one or
more promissory notes in such form payable to the payee named therein.
     6.6 Cash Management; Collection of Proceeds of Collateral.

79



--------------------------------------------------------------------------------



 



          (a) Each Borrower and Guarantor shall establish and maintain, at its
expense, deposit accounts and cash management services of a type and on terms,
and with the banks, set forth on Schedule 8.21 hereto and, subject to
Section 5.2(d) hereof, such other banks as such Borrower or Guarantor may
hereafter select. In addition to the Concentration Account, as of the date
hereof Schedule 8.21 hereto identifies each of the deposit accounts at such
banks that are used for receiving receipts from particular locations of a
Borrower or otherwise describes the nature of the use of such deposit account by
such Borrower or Guarantor (collectively, the “Cash Management Accounts” and
individually a “Cash Management Account”; provided, that, the term “Cash
Management Account” as used herein shall not include the deposit accounts
described in clauses (i), (ii), (iii), (iv) and (v) of this Section 6.6(a)).
Borrowers and Guarantors shall deliver, or cause to be delivered to Agent (or
the Term Loan Agent or any Additional Agent or such other agent as may be
provided for under the Intercreditor Agreement and subject to the terms
thereof), a Deposit Account Control Agreement duly authorized, executed and
delivered by each bank where a Cash Management Account or Concentration Account
is maintained and by the applicable Borrower or Guarantor; except that Borrowers
and Guarantors shall not be required to deliver such Deposit Account Control
Agreements with respect to (i) any deposit accounts where the balance is, and
shall at all times be, less than $100,000 (other than with respect to the
deposit of amounts not to exceed $2,500,000 in the aggregate for a period not to
exceed three (3) Business Days as a result of inadvertent deposits made to such
accounts in error or in order to facilitate the issuance of payroll checks in
exigent circumstances); provided, that, (A) the aggregate amount of funds in all
such accounts is less than $500,000 (other than with respect to the deposit of
amounts not to exceed $2,500,000 in the aggregate for a period not to exceed
three (3) Business Days as a result of inadvertent deposits made to such
accounts in error or in order to facilitate the issuance of payroll checks in
exigent circumstances) and/or (B) no Event of Default exists and is continuing,
and then only to the extent such Deposit Account Control Agreement is requested
by Agent in its Permitted Discretion, (ii) any deposit account that is
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or Guarantor’s
employees, (iii) any disbursement account, (iv) any account containing
collateral to secure the obligations of Borrowers and Guarantors with respect to
the Existing Letters of Credit, and (v) the account at Wachovia Securities
Special Equities Group in the NCI Building Systems, Inc., account number
[intentionally omitted] to the extent that no new amounts are deposited in such
account after the date hereof.
          (b) Each Borrower shall, subject to the terms of the Intercreditor
Agreement, deposit or cause to be deposited all proceeds of Collateral,
including all proceeds from sales of Inventory from each location of such
Borrower on each Business Day into the Cash Management Account of such Borrower
used for such purpose. All such funds deposited into the Cash Management
Accounts shall be sent by wire transfer or other electronic funds transfer no
less frequently than twice each week (or more frequently upon Agent’s request at
any time that a Dominion Event exists) to the Concentration Accounts, except
nominal amounts which are required to be maintained in such Cash Management
Accounts under the terms of such Borrower’s arrangements with the bank at which
such Cash Management Accounts are maintained, which nominal amounts shall not
exceed $5,000,000 as to all Cash Management Account at any time.
          (c) Without limiting any other rights or remedies of Agent or Lenders,
but subject to the terms of the Intercreditor Agreement, Agent may, at its
option, or shall at the request of the Required Lenders, instruct the depository
banks at which the Concentration Accounts are maintained to transfer all
available funds received or deposited into the Concentration Accounts to the
Agent Payment Account at any time that a Dominion Event exists (in each case
after giving effect to the application of any such amounts otherwise required to
be applied pursuant to Sections 2.5(b), (c) and (d)). Upon the termination of a
Dominion Event to the extent provided in the definition of such term, Agent
shall, at the written request of Administrative Borrower, promptly instruct the
depository banks at which the Concentration Accounts are maintained to resume
the transfer of funds in the Concentration Accounts to the

80



--------------------------------------------------------------------------------



 



disbursement accounts of Borrowers used for such purpose, to the extent that
such banks had previously been instructed to transfer such funds to the Agent
Payment Account. So long as no Dominion Event has occurred and is continuing,
each Borrower and Guarantor may direct and shall have sole control over, the
manner of the disposition of funds in each Concentration Account.
          (d) For purposes of calculating the amount of the Loans available to
each Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Agent of immediately
available funds in the Agent Payment Account; provided such payments are
received prior to 2:00 p.m. Eastern Standard Time on such day, and if not, then
on the next Business Day.
          (e) Each Borrower and Guarantor shall, acting as trustee for Agent and
subject to the terms of the Intercreditor Agreement, promptly upon receipt of
any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in Cash Management Accounts or Concentration Accounts,
or remit the same or cause the same to be remitted, in kind, to Agent. In no
event shall the same be commingled with any Borrower’s or Guarantor’s own funds
other than the commingling of amounts not to exceed $2,500,000 in the aggregate
for not more than three (3) Business Days as a result of inadvertent deposits
made to other accounts in error or in order to facilitate the issuance of
payroll checks in exigent circumstances. Borrowers agree to reimburse Agent on
demand for any documented amounts owed or paid to any bank or other financial
institution at which a Concentration Account or Cash Management Account or any
other deposit account or investment account is established or any other bank,
financial institution or other person involved in the transfer of funds to or
from the Concentration Accounts arising out of Agent’s payments to or
indemnification of such bank, financial institution or other person in
connection with the Credit Facility. The obligations of Borrowers to reimburse
Agent for such amounts pursuant to this Section 6.6 shall survive the
termination of this Agreement.
     6.7 Payments.
          (a) All Obligations shall be payable to the Agent Payment Account as
provided in Section 6.6 or such other place as Agent may designate to
Administrative Borrower in writing from time to time. Subject to the other terms
and conditions contained herein and subject to the terms of the Intercreditor
Agreement, Agent shall apply payments received or collected from any Borrower or
Guarantor or for the account of any Borrower or Guarantor (including the
monetary proceeds of collections or of realization upon any Collateral after
giving effect to the application of any such amounts otherwise required to be
applied pursuant to Section 2.5(b), (c) and (d)) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent, Co-Collateral
Agents, Lenders and Issuing Bank from any Borrower or Guarantor; second, to pay
interest due in respect of any Loans (and including any Special Agent Advances)
or Letter of Credit Obligations; third, to pay or prepay principal in respect of
Special Agent Advances; fourth, to pay principal due in respect of the Loans;
fifth, to pay or prepay any other Obligations whether or not then due, in such
order and manner as Agent determines and at any time an Event of Default exists
or has occurred and is continuing, to provide cash collateral for any Letter of
Credit Obligations or other contingent Obligations (but not including for
purposes of this clause any Obligations arising under or pursuant to any Bank
Products); and sixth, to pay Obligations then due arising under or pursuant to
any Hedge Agreements of a Borrower or Guarantor with Agent or a Bank Product
Provider, on a pro rata basis and to pay or prepay any Obligations arising under
or pursuant to any Bank Products on a pro rata basis.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by Administrative Borrower, or unless a Default or
an Event of Default shall exist or have occurred and

81



--------------------------------------------------------------------------------



 



be continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except in the event that there are no outstanding Base
Rate Loans. To the extent Agent or any Lender receives any payments or
collections in respect of the Obligations in a currency other than US Dollars
Agent may, at its option (but is not obligated to), convert such other currency
to US Dollars at the exchange rate on such date and in such market as Agent may
select (regardless of whether such rate is the best available rate). Borrowers
shall pay the costs of such conversion (or Agent may, at its option, charge such
costs to the loan account of any Borrower maintained by Agent). Payments and
collections received in any currency other than the currency in which any
outstanding Obligations are denominated will be accepted and/or applied at the
discretion of Agent. Except as permitted by Section 6.13(h) and subject to
Section 6.8 hereof, any and all payments by or on account of the Obligations
shall be made without setoff, counterclaim or deduction.
          (c) For purposes of this Section 6.7, “paid in full” and “payment in
full” and “prepayment in full” means payment of all applicable amounts owing
under the Financing Agreements according to the terms thereof, including any
such amounts consisting of loan fees, service fees, professional fees, interest
(and including interest accrued after the commencement of any case under the
U.S. Bankruptcy Code or any similar domestic or foreign similar statute),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
case under the U.S. Bankruptcy Code, or any similar statute in any jurisdiction.
          (d) At Agent’s option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Agent to the extent then due and payable in accordance with the
terms of this Agreement. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Agent, any Lender
or Issuing Bank is required to surrender or return such payment or proceeds to
any Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers and Guarantors shall be liable to
pay to Agent, and do hereby agree to indemnify and hold Agent and Lenders
harmless for the amount of any payments or proceeds surrendered or returned.
This Section 6.7(d) shall remain effective notwithstanding any contrary action
which may be taken by Agent or any Lender in reliance upon such payment or
proceeds. This preceding two sentences of this Section 6.7(d) shall survive the
payment of the Obligations and the termination of this Agreement.
     6.8 Taxes.
          (a) Except as provided below in this Section 6.8 or as required by
law, all payments made by each Borrower and Guarantor under this Agreement or
any of the other Financing Agreements shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (“Taxes”), excluding Taxes measured by or
imposed upon the overall net income of Agent or any Lender or its applicable
lending office, or any branch or affiliate thereof, and all franchise Taxes,
branch Taxes, Taxes on doing business or Taxes measured by or imposed upon the
overall capital or net worth of any Agent or such Lender or its applicable
lending office, or any branch or affiliate thereof, in each case imposed: (i) by
the jurisdiction under the laws of which Agent or such Lender, applicable
lending office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such Tax and Agent or such
Lender, applicable lending office, branch or affiliate other than a connection
arising solely from such Agent or Lender having executed, delivered or performed
its obligations under, or received payment under or enforced, this

82



--------------------------------------------------------------------------------



 



Agreement or any of the other Financing Agreements. If any such non-excluded
Taxes (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable by any Borrower or Guarantor to Agent or any Lender hereunder or under
any of the other Financing Agreements, the amounts payable by such Borrower or
Guarantor shall be increased to the extent necessary to yield to Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that each of the Borrowers and Guarantors shall be
entitled to deduct and withhold, and Borrowers and Guarantors shall not be
required to indemnify for, any Non-Excluded Taxes, and any such amounts payable
by any Borrower, Guarantor or Agent to, or for the account of, Agent or any
Lender shall not be increased (i) if Agent or such Lender fails to comply with
the requirements of this Section 6.8 (provided that while such failure shall
limit the indemnity obligation of the Borrowers and Guarantors pursuant to this
Section 6.8, such failure shall not be treated as a breach of this Agreement by
Agent or such Lender for any other purpose) or (ii) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement or any of the other Financing Agreements unless such Non-Excluded
Taxes are imposed as a result of a change in treaty, law or regulation that
occurred after such Agent becomes an Agent hereunder or such Lender becomes a
Lender hereunder (or, if such Agent or Lender is a non U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) (such change, at such time, a “Change in Tax Law”) or
(iii) with respect to any Non-Excluded Taxes imposed by the United States or any
state or political subdivision thereof, unless such Non-Excluded Taxes are
imposed as a result of a Change in Tax Law. Whenever any Non-Excluded Taxes are
payable by any of the Borrowers, as promptly as possible thereafter the
applicable Borrower shall send to Agent for its own account or for the account
of such Lender, as the case may be, a certified copy of an original official
receipt received by such Borrower showing payment thereof. If any Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to Agent the required receipts or other required documentary
evidence, Borrowers (in the case of any failure by a Borrower), on a joint and
several basis, shall indemnify Agent and Lenders for any incremental taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure. The agreements in this Section 6.8 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
          (b) Agent and each Lender that is not organized under the laws of the
United States of America or a state thereof or the District of Columbia shall:
               (i) (A) on or before the date of any payment by any Borrower
under this Agreement or any of the other Financing Agreements to, or for the
account of, Agent or such Lender, deliver to Administrative Borrower and Agent
(1) two duly completed copies of United States Internal Revenue Service Form
W-8BEN (certifying that it is a resident of the applicable country within the
meaning of the income tax treaty between the United States and that country) or
Form W-8ECI, or successor applicable form, as the case may be, in each case
certifying that it is entitled to receive all payments under this Agreement and
any of the other Financing Agreements without deduction or withholding of any
United States federal income taxes, and (2) such other forms, documentation or
certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any of the other Financing Agreements;
                    (B) deliver to Administrative Borrower and Agent two further
copies of any such form or certification on or before the date that any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form or certificate previously
delivered by it to Administrative Borrower;
                    (C) obtain such extensions of time for filing and completing
such forms or certifications as may reasonably be requested by any Borrower or
Agent; and

83



--------------------------------------------------------------------------------



 



                    (D) deliver, to the extent legally entitled to do so, upon
reasonable request by any Borrower or Guarantor, to Administrative Borrower and
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender to an exemption from withholding with respect
to payments under this Agreement and any of the other Financing Agreements,
provided that in determining the reasonableness of a request under this clause
(D) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any Borrower or Guarantor) which would be imposed on such Lender
of complying with such request; or
               (ii) in the case of any such Lender that is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,
                    (A) represent to Borrowers and Agent that it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code;
                    (B) deliver to Administrative Borrower on or before the date
of any payment by any of Borrowers, with a copy to the Agent, (1) two
certificates substantially in the form of Exhibit H (any such certificate a
“U.S. Tax Compliance Certificate”) and (2) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form, certifying to such Lender’s legal entitlement at the date of such form to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any of the other Financing Agreements (and shall also deliver to
Administrative Borrower and Agent two further copies of such form or certificate
on or before the date it expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recently provided form or certificate
and, if necessary, obtain any extensions of time reasonably requested by any
Borrower or Agent for filing and completing such forms or certificates); and
                    (C) deliver, to the extent legally entitled to do so, upon
reasonable request by any Borrower, to Administrative Borrower and Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Agreement and any of the other Financing Agreements,
provided that in determining the reasonableness of a request under this clause
(C) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any Borrower or Guarantor) which would be imposed on such Lender
of complying with such request; or
               (iii) in the case of any such Lender that is a non-U.S.
intermediary or flow through entity for U.S. federal income tax purposes,
                    (A) on or before the date of any payment by any of Borrowers
under this Agreement or any of the other Financing Agreements to, or for the
account of, such Lender, deliver to Administrative Borrower and Agent two
accurate and complete original signed copies of Internal Revenue Service Form
W-8IMY and, if any beneficiary or member of such Lender is claiming the
so-called “portfolio interest exemption”, (x) represent to the Borrowers and
Agent that such Lender is not a bank within the meaning of Section 881(c)(3)(A)
of the Code and (y) also deliver to Administrative Borrower and Agent two U.S.
Tax Compliance Certificates certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Code with respect to payments to be made
under this Agreement and any of the other Financing Agreements; and
                         (1) with respect to each beneficiary or member of such
Lender that is not claiming the so-called “portfolio interest exemption”, also
deliver to Borrower and Agent (x) two duly completed copies of United States
Internal Revenue Service Form W-8BEN (certifying that such beneficiary or member
is a resident of the applicable country within the meaning of the income tax
treaty

84



--------------------------------------------------------------------------------



 



between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any of the other Financing Agreements without deduction or withholding of
any United States federal income taxes and (y) such other forms, documentation
or certifications, as the case may be, certifying that each such beneficiary or
member is entitled to an exemption from United States backup withholding tax
with respect to all payments under this Agreement and any of the other Financing
Agreements; and
                         (2) with respect to each beneficiary or member of such
Lender that is claiming the so-called “portfolio interest exemption”,
(x) represent to Borrowers and Agent that such beneficiary or member is not a
bank within the meaning of Section 881(c)(3)(A) of the Code and (y) also deliver
to Administrative Borrower and Agent two U.S. Tax Compliance Certificates from
each beneficiary or member and two accurate and complete original signed copies
of Internal Revenue Service Form W 8BEN, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any of the other Financing Agreements;
                    (B) deliver to Administrative Borrower and Agent two further
copies of any such forms, certificates or certifications referred to above on or
before the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by any
U.S. Borrower or Agent for filing and completing such forms, certificates or
certifications; and
                    (C) deliver, to the extent legally entitled to do so, upon
reasonable request by any Borrower, to Borrowers and Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender (or beneficiary or member) to an exemption from withholding with respect
to payments under this Agreement and any of the other Financing Agreements,
provided that in determining the reasonableness of a request under this clause
(C) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any Borrower or Guarantor) which would be imposed on such Lender
(or beneficiary or member) of complying with such request;
unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (iii) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Lender so advises the Administrative Borrower and Agent.
          (c) Agent and each Lender, in each case that is organized under the
laws of the United States of America or a state thereof or the District of
Columbia, shall on or before the date of any payment by any Borrower under this
Agreement or any of the other Financing Agreements to, or for the account of,
Agent or such Lender, deliver to Administrative Borrower and Agent two duly
completed copies of Internal Revenue Service Form W-9, or successor form,
certifying that Agent or such Lender is a United States Person (within the
meaning of Section 7701(a)(30) of the Internal Revenue Code) and that Agent or
such Lender is entitled to a complete exemption from United States backup
withholding tax. Agent represents to the Borrowers that it is a financial
institution within the meaning of Section 1.1441-1(c)(5) of the U.S. Treasury
Regulations. Each such Lender shall also deliver, to the extent legally entitled
to do so, upon reasonable request by any Borrower, to Administrative Borrower
and Agent such other forms as may be reasonably required in order to establish
the legal entitlement of such Lender to an exemption from withholding with
respect to payments under this Agreement and any of the other Financing

85



--------------------------------------------------------------------------------



 



Agreements, provided that in determining the reasonableness of a request under
this sentence such Lender shall be entitled to consider the cost (to the extent
unreimbursed by any Borrower or Guarantor) which would be imposed on such Lender
of complying with such request.
          (d) Upon the request, and at the expense of Borrowers, each Lender to
which any Borrower or Guarantor is required to make a payment pursuant to
Section 3.5 or 6.8 shall reasonably afford the Administrative Borrower the
opportunity to contest, and reasonably cooperate with the Administrative
Borrower in contesting, the imposition of any such Tax giving rise to such
payment; provided, that, (i) such Lender shall not be required to afford the
Administrative Borrower the opportunity to so contest unless Borrowers shall
have confirmed in writing to such Lender their obligation to make such payment
pursuant to this Agreement and (ii) Borrowers shall reimburse such Lender for
its reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Administrative Borrower in contesting the imposition of
such Tax; provided, however, that notwithstanding the foregoing no Lender shall
be required to afford the Administrative Borrower the opportunity to contest, or
cooperate with the Administrative Borrower in contesting, the imposition of any
such Taxes, if such Lender in its sole discretion in good faith determines that
to do so would have an adverse effect on it.
          (e) If any Lender changes its applicable lending office (other than
(i) pursuant to Section 3.9(a) or (ii) after an Event of Default under
Section 12.1(a) or (g) has occurred and is continuing) and the effect of such
change, as of the date of such change, would result in any Borrower or Guarantor
being obligated to make any payment under Section 3.5 or 6.8, none of Borrowers
and Guarantor shall be obligated to make any such payment.
          (f) If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any amount to or
on behalf of any Lender by any Borrower or Guarantor pursuant to Section 3.5 or
6.8, such Lender shall promptly notify the Administrative Borrower and Agent and
shall take such steps as may reasonably be available to it to mitigate the
effects of such condition or event (which shall include efforts to rebook the
Loans held by such Lender at another lending office, or through another branch
or an affiliate, of such Lender pursuant to Section 3.9(a)); provided, that,
such Lender shall not be required to take any step that, in its reasonable
judgment, would be materially disadvantageous to its business or operations or
would require it to incur additional costs (unless the Borrowers and Guarantor
agree to reimburse such Lender for the reasonable incremental out-of-pocket
costs thereof).
          (g) If Agent or any Lender receives a refund directly attributable to
Taxes for which any Borrower or Guarantor has made a payment under Section 3.5
or 6.8, Agent or such Lender, as the case may be, shall promptly pay such refund
(together with any interest with respect thereto received from the relevant
Governmental Authority, but net of any reasonable out-of-pocket cost incurred in
connection therewith) to the Administrative Borrower; provided, however, that
Borrowers agree to promptly return such refund (together with any interest with
respect thereto due to the relevant Governmental Authority) to Agent or such
Lender, as applicable, upon receipt of a notice that such refund is required to
be repaid to the relevant Governmental Authority.
          (h) For purpose of this Section 6.8, any reference of Lender in this
Section 6.8 shall include the Issuing Bank. The agreements in this Section 6.8
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          6.9 Use of Proceeds. Borrowers shall use the initial proceeds of the
Loans and Letters of Credit hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrowers to
Agent on or about the date hereof and (b) costs, expenses and fees in connection
with the Transactions and in connection with the preparation, negotiation,
execution and

86



--------------------------------------------------------------------------------



 



delivery of this Agreement and the other Financing Agreements. All other Loans
made or Letters of Credit provided to or for the benefit of any Borrower
pursuant to the provisions hereof shall be used by such Borrower for general
operating, working capital and other corporate purposes of Parent and its
Subsidiaries not otherwise prohibited by the terms hereof.
     6.10 Appointment of Administrative Borrower as Agent for Requesting Loans
and Receipts of Loans and Statements.
          (a) Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such Borrower.
Agent and Lenders shall disburse the Loans to such bank account of
Administrative Borrower or a Borrower designated in writing by Administrative
Borrower to Agent on or prior to the date hereof (or such other bank account as
Administrative Borrower may specify to Agent in writing; provided, that, such
other bank account shall be located in the United States at a depository
institution that accepts transfers of funds without the imposition of fees or
charges on the transferor) or otherwise make such Loans to a Borrower and
provide such Letters of Credit to a Borrower as Administrative Borrower may
designate or direct, without notice to any other Borrower or Guarantor.
Notwithstanding anything to the contrary contained herein, Agent may at any time
and from time to time following written notice to and consultation with
Administrative Borrower, require that Loans to or for the account of any
Borrower be disbursed directly to an operating account of such Borrower.
          (b) Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.10. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower, except as agreed among Borrowers.
          (c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
          (d) To the maximum extent permitted by applicable law, any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Borrower or any Guarantor by Administrative Borrower shall be deemed
for all purposes to have been made by such Borrower or Guarantor, as the case
may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower or Guarantor.
          (e) No termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to Agent.
     6.11 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by the applicable Lenders and Administrative
Borrower: (a) the making and conversion of Loans shall be made among the Lenders
based on their respective Pro Rata Shares as to the Loans and (b) each payment
on account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly.
     6.12 Sharing of Payments, Etc.

87



--------------------------------------------------------------------------------



 



          (a) Each Borrower and Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agent and Lenders, to the provisions of Section 14.3(b)
hereof), at any time an Event of Default under Section 12.1(a) exists or has
occurred and is continuing, to offset balances held by it for the account of
such Borrower or Guarantor at any of its offices, in dollars or in any other
currency, against any principal of or interest on any Loans owed to such Lender
or any other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to such Borrower or
Guarantor), in which case it shall promptly notify Administrative Borrower and
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.
          (b) If any Lender (including Agent) shall obtain from any Borrower or
Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or Guarantor
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Agent, for the benefit of Lenders, the amount of such
excess and simultaneously purchase from such other Lenders a participation in
the Loans or such other amounts, respectively, owing to such other Lenders (or
such interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
in accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.
          (c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Borrower
or Guarantor. If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.
     6.13 Settlement Procedures.
          (a) In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Agent and Lenders, Agent may, at
its option, subject to the terms of this Section, make available, on behalf of
Lenders, including the Swing Line Lender, the full amount of the Revolving Loans
or Swing Line Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.

88



--------------------------------------------------------------------------------



 



          (b) With respect to all Loans made by Agent on behalf of Lenders, the
amount of each Lender’s Pro Rata Share of the outstanding Loans shall be
computed weekly, and shall be adjusted upward or downward on the basis of the
amount of the outstanding Loans as of 5:00 p.m. New York City time on the
Business Day immediately preceding the date of each settlement computation;
provided, that, Agent retains the absolute right at any time or from time to
time to make the above described adjustments at intervals more frequent than
weekly, but in no event more than twice in any week. With respect to Swing Line
Loans made by Swing Line Lender (or Agent on behalf of Swing Line Lender), Swing
Line Lender (or Agent on behalf of Swing Line Lender) may settle on the Swing
Line Loans from time to time as it determines, but not less frequently than once
each week. Agent (or Swing Line Lender as to Swing Line Loans) shall deliver to
each of the Lenders after the end of each week, or at such period or periods as
Agent (or Swing Line Lender as to Swing Line Loans) shall determine, a summary
statement of the amount of outstanding Loans (whether Revolving Loans, Swing
Line Loans or both, as applicable) for such period (such week or other period or
periods being hereinafter referred to as a “Settlement Period”). If the summary
statement is sent by Agent (or Swing Line Lender in the case of Swing Line
Loans) and received by a Lender prior to 12:00 p.m., then such Lender shall make
the settlement transfer described in this Section by no later than 3:00 p.m. on
the same Business Day and if received by a Lender after 12:00 p.m., then such
Lender shall make the settlement transfer by not later than 3:00 p.m. on the
next Business Day following the date of receipt. If, as of the end of any
Settlement Period, the amount of a Lender’s Pro Rata Share of the outstanding
Loans is more than such Lender’s Pro Rata Share of the outstanding Loans as of
the end of the previous Settlement Period, then such Lender shall forthwith (but
in no event later than the time set forth in the preceding sentence) transfer to
Agent by wire transfer in immediately available funds the amount of the
increase. Alternatively, if the amount of a Lender’s pro rata share of the
outstanding Loans in any Settlement Period is less than the amount of such
Lender’s Pro Rata Share of the outstanding Loans for the previous Settlement
Period, Agent shall forthwith transfer to such Lender by wire transfer in
immediately available funds the amount of the decrease. Each Lender shall
forthwith (but in no event later than the time set forth in the preceding
sentence) transfer to Swing Line Lender (or upon its request to Agent) by wire
transfer in immediately available funds the amount of such Lender’s Pro Rata
Share of the outstanding Swing Line Loans as set forth in the summary statement
provided to such Lender as provided above. Amounts transferred to Swing Line
Lender (or Agent as the case may be) in respect to a settlement of Swing Line
Loans shall be applied to the payment of the Swing Line loans and shall
constitute Loans of such Lenders. The obligation of each of the Lenders to
transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by Agent and may occur at any
time a Default or Event of Default exists or has occurred and whether or not the
conditions set forth in Section 4.2 are satisfied (except if there is an Event
of Default under Section 12.1(g), in which case the funds shall be in respect of
each Lender’s participation). Agent and each Lender agrees to mark its books and
records at the end of each Settlement Period to show at all times the dollar
amount of its Pro Rata Share of the outstanding Loans and Letters of Credit.
Each Lender shall only be entitled to receive interest on its Pro Rata Share of
the Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.
          (c) To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Loans by a Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of
settlements, Agent may, at its option, at any time require each Lender to
provide Agent with immediately available funds representing its Pro Rata Share
of each Loan, prior to Agent’s disbursement of such Loan to a Borrower. In such
event, Agent shall notify each Lender promptly after Agent’s receipt

89



--------------------------------------------------------------------------------



 



of the request for the Loans from a Borrower (or Administrative Borrower on
behalf of such Borrower) or any deemed request hereunder and each Lender shall
provide its Pro Rata Share of such requested Loan to the account specified by
Agent in immediately available funds not later than 2:00 p.m. on the requested
funding date, so that all such Loans shall be made by the Lenders simultaneously
and proportionately to their Pro Rata Shares. No Lender shall be responsible for
any default by any other Lender in the other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Loan hereunder.
          (d) Upon the making of any Loan by Agent as provided herein, without
further action by any party hereto, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Loan. To the extent that there is no
settlement in accordance with the terms hereof, Agent may at any time require
the Lenders to fund their participations. From and after the date, if any, on
which any Lender has funded its participation in any such Loan, Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest received by Agent in respect of such Loan.
          (e) As to any Loan funded by Agent on behalf of a Lender (including
Swing Line Lender) whether pursuant to Sections 6.13(a), 6.13(b) or 6.13(c)
above, Agent may assume that each Lender will make available to Agent such
Lender’s Pro Rata Share of the Loan requested or otherwise made on such day in
the case of Loans funded pursuant to Section 6.13(c) above or otherwise on the
applicable settlement date. If Agent makes amounts available to a Borrower and
such corresponding amounts are not in fact made available to Agent by such
Lender, Agent shall be entitled to recover such corresponding amount on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. on that day by each of the three leading brokers of Federal
funds transactions in New York selected by Agent) and if such amounts are not
paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Base Rate Loans. During the
period in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account.
          (f) Upon any failure by a Lender to pay Agent (or Swing Line Lender)
pursuant to the settlement described in Section 6.13(b) above or to pay Agent
pursuant to Section 6.13(c), 6.13(d) or Section 6.13(e), Agent shall promptly
thereafter notify Administrative Borrower of such failure and Borrowers shall
pay such corresponding amount to Agent for its own account within five (5)
Business Days of Administrative Borrower’s receipt of such notice. The term
“Defaulting Lender” shall mean (i) any Lender that has failed to fund any
portion of the Revolving Loans, participations in Letter of Credit Obligations
or participations in Swing Line Loans required to be funded by it hereunder
within one (1) Business Day of the date required to be funded by it hereunder,
or has otherwise failed to pay over to Agent or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, (ii) any Lender that has notified Agent, any Lender, Issuing
Bank, or any Borrower or Guarantor in writing that it will not or does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it will not or does not intend to
comply with its funding obligations under this Agreement or under other
agreements in which it has agreed to make loans or provide other financial
accommodations, (iii) any Lender that has failed, within five (5) Business Days
after request by Agent or the Administrative Borrower to confirm that it

90



--------------------------------------------------------------------------------



 



will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans; provided that any such Lender shall cease to be a Defaulting
Lender under this clause (iii) upon receipt of such confirmation by Agent and
the Administrative Borrower, or (iv) any Lender that becomes or is insolvent or
has a parent company that has become or is insolvent or becomes the subject of a
bankruptcy or insolvency proceeding, or has a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment and has not obtained all required orders, approvals or consents of
any court or other Governmental Authority to continue to fulfill its obligations
hereunder, in form and substance satisfactory to Agent and the Administrative
Borrower.
          (g) Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees and whether in respect of Revolving
Loans, participation interests or otherwise). For purposes of voting or
consenting to matters with respect to this Agreement and the other Financing
Agreements, including for purposes of the Required Lenders and the Supermajority
Lenders, and determining Pro Rata Shares, such Defaulting Lender shall be deemed
not to be a “Lender” and such Lender’s Revolving Loan Commitment shall be deemed
to be zero (0). So long as there is a Defaulting Lender, the maximum amount of
the Loans and Letters of Credit shall not exceed the aggregate amount of the
Commitments of the Lenders that are not Defaulting Lenders plus the Pro Rata
Share of the Defaulting Lender (determined immediately prior to its being a
Defaulting Lender) of the Loans and Letters of Credit outstanding as of the date
that the Defaulting Lender has become a Defaulting Lender. At any time that
there is a Defaulting Lender, payments received for application to the
Obligations payable to Lenders in accordance with the terms of this Agreement
shall be distributed to Lenders based on their Pro Rata Shares calculated after
giving effect to the reduction of the Defaulting Lender’s Revolving Loan
Commitment to zero (0) as provided herein or at Agent’s option, Agent may
instead receive and retain such amounts that would be otherwise attributable to
the Pro Rata Share of a Defaulting Lender (which for such purpose shall be such
Pro Rata Share as in effect immediately prior to its being a Defaulting Lender).
To the extent that Agent elects to receive and retain such amounts, Agent may
hold such amounts (which shall not accrue interest) and, in its reasonable
discretion, relend such amounts to a Borrower. To the extent that Agent
exercises its option to relend such amounts, such amounts shall be treated as
Revolving Loans for the account of Agent in addition to the Revolving Loans that
are made by the Lenders other than a Defaulting Lender based on their respective
Pro Rata Shares as calculated after giving effect to the reduction of such
Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as the principal amount of the Loans on a
pro rata basis for purposes of Section 6.7 hereof. Agent shall determine whether
any Revolving Loans requested shall be made from relending such amounts or from
Revolving Loans from the Lenders (other than a Defaulting Lender) and any
allocation of requested Revolving Loans between them. The rights of a Defaulting
Lender shall be limited as provided herein until such time as the Defaulting
Lender has made all payments to Agent of the amounts that it had failed to pay
causing it to become a Defaulting Lender and such Lender is otherwise in
compliance with the terms of this Agreement (including making any payments as it
would have been required to make as a Lender during the period that it was a
Defaulting Lender other than in respect of the principal amount of Revolving
Loans, which payments as to the principal amount of Revolving Loans shall be
made based on the outstanding balance thereof on the date of the cure by
Defaulting Lender or at such other time thereafter as Agent may specify) or has
otherwise provided evidence in form and substance satisfactory to Agent and
Administrative Borrower that such Defaulting Lender will be able to fund its Pro
Rata Share (as in effect immediately prior to its being a Defaulting Lender) in
accordance with the terms hereof. Upon the cure by Defaulting Lender of the
event that is the basis for it to be a Defaulting Lender by making such payment
or payments and such Lender otherwise being in compliance with the terms hereof,
such Lender shall cease to be a Defaulting Lender and shall only be entitled to
payment of interest accrued during the period that such Lender was a

91



--------------------------------------------------------------------------------



 



Defaulting Lender to the extent previously received and retained by Agent from
or for the account of Borrowers on the funds constituting Loans funded by such
Lender prior to the date of it being a Defaulting Lender (and not previously
paid to such Lender) and shall otherwise, on and after such cure, make Loans and
settle in respect of the Loans and other Obligations in accordance with the
terms hereof. The existence of a Defaulting Lender and the operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender. Borrowers shall not be required to make any payments of principal,
interest or fees in respect of Loans by a Defaulting Lender, but all payments
required hereunder shall be made in respect of the Loans and other Obligations
owing to the other Lenders, so that the payments in respect of principal and
fees received by or on behalf of Agent or any Lender shall be made and allocated
among the Lenders other than a Defaulting Lender in respect of amounts owing to
such Lenders, and Borrowers may, except after a Dominion Event, retain the
amount of interest that would otherwise be payable in respect of Loans by a
Defaulting Lender. At any time that one or more of the Lenders is a Defaulting
Lender, payments received for application to the Obligations shall be
distributed among Lenders based on their Pro Rata Shares calculated after giving
effect to the reduction of the Defaulting Lenders’ Commitments as provided
above.
          (h) Notwithstanding anything to the contrary contained in this
Agreement, in the event there is a Defaulting Lender, upon any issuance or
amendment of any Letter of Credit by the Issuing Bank, each Non-Defaulting
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Non-Defaulting Lender’s Pro Rata Share of the liability
with respect to such Letters of Credit and the obligations of the Borrowers with
respect thereto (it being understood that the Defaulting Lender’s Pro Rata Share
is zero), but solely to the extent that the sum of any Non-Defaulting Lender’s
Pro Rata Share of the outstanding Loans and its participations in Letters of
Credit does not exceed the Commitment of such Non-Defaulting Lender. So long as
there is a Defaulting Lender, the Issuing Bank shall not be required to issue,
renew, extend or amend any Letter of Credit where the sum of the Non-Defaulting
Lenders Pro Rata Share of the outstanding Loans and their participations in
Letters of Credit after giving effect to any such requested Letter of Credit (or
renewal, extension or amendment) would exceed the aggregate Commitments of such
Non-Defaulting Lenders, unless Agent has cash collateral from Borrowers in an
amount equal to the Pro Rata Share of the Defaulting Lender (calculated as in
effect immediately prior to such Lender becoming a Defaulting Lender) of the
Letter of Credit Obligations outstanding after giving effect to any such
requested Letter of Credit (or renewal, extension or amendment) to be held by
Agent on its behalf on terms and conditions reasonably satisfactory to Agent and
Issuing Bank or there are other arrangements reasonably satisfactory to Issuing
Bank with respect to the participation in Letters of Credit by such Defaulting
Lender. Such cash collateral shall be applied first to the Letter of Credit
Obligations before application to any other Obligations, notwithstanding
anything to the contrary contained in Section 6.7 hereof.
          (i) Notwithstanding anything to the contrary contained in this
Agreement, in the event there is a Defaulting Lender, upon any extension of
Swing Line Loans by the Swing Line Lender, each Non-Defaulting Lender shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, an undivided interest and participation to the extent of
such Non-Defaulting Lender’s Pro Rata Share of the liability with respect to
such Swing Line Loan (it being understood that the Defaulting Lender’s Pro Rata
Share is zero), but solely to the extent that the sum of any Non-Defaulting
Lender’s Pro Rata Share of the outstanding Loans and its participations in
Letters of Credit does not exceed the Commitment of such Non-Defaulting Lender.
So long as there is a Defaulting Lender, Swing Line Lender shall not be required
to make any Swing Line Loans in which the Defaulting Lender would have had a
participation (but for being a Defaulting Lender), where the sum of the
Non-Defaulting Lenders Pro Rata Share of the outstanding Loans and their
participations in Letters of Credit after giving effect to any such Swing Line
Loans would exceed the aggregate Commitments of such Non-Defaulting Lenders,
unless Agent has cash collateral from Borrowers in an amount equal to the Pro
Rata

92



--------------------------------------------------------------------------------



 



Share of the Defaulting Lender (calculated as in effect immediately prior to
such Lender becoming a Defaulting Lender) of any such Swing Line Loans to be
held by Agent on its behalf on terms and conditions reasonably satisfactory to
Agent and Swing Line Lender or there are other arrangements reasonably
satisfactory to Swing Line Lender with respect to the participation in Swing
Line Loans by such Defaulting Lender. Such cash collateral shall be applied
first to the Obligations relating to the Swing Line Loans before application to
any other Obligations, notwithstanding anything to the contrary contained in
Section 6.7 hereof.
          (j) If any Swing Line Loans or Letters of Credit are outstanding at
the time a Lender becomes a Defaulting Lender then:
               (i) all or any part of the interests of Lenders in such Swing
Line Loans and Letters of Credit, and Obligations arising pursuant thereto,
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (as adjusted as provided herein, it being understood
that the Defaulting Lender’s Pro Rata Share is zero) but only to the extent the
sum of all non-Defaulting Lenders’ Pro Rata Shares in respect of outstanding
Loans and Letters of Credit (calculated before giving effect to such adjustment)
plus such Defaulting Lender’s Pro Rata Share (calculated as in effect
immediately prior to it becoming a Defaulting Lender) of such Loans and Letters
of Credit does not exceed the total of all Non-Defaulting Lenders’ Commitments;
and
               (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, Borrowers shall within one (1) Business Day
following notice by Agent (A) first, prepay such Defaulting Lender’s Pro Rata
Share (calculated as in effect immediately prior to it becoming a Defaulting
Lender) of any Swing Line Loans (after giving effect to any partial reallocation
pursuant to clause (i) above) and (B) second, provide to Agent cash collateral
to be held by Agent on behalf of Issuing Bank on terms and conditions reasonably
satisfactory to Agent in an amount equal to the Defaulting Lender’s Pro Rata
Share (calculated as in effect immediately prior to it becoming a Defaulting
Lender), in each case under clauses (A) and (B) after giving effect to any
partial reallocation pursuant to paragraph (i) above).
          (k) Notwithstanding anything to the contrary contained in this
Agreement, in the event that there is a Defaulting Lender, Administrative
Borrower and Agent shall each have the right, on prior written notice to the
other, to cause the Defaulting Lender to, and upon the exercise by
Administrative Borrower or Agent of such right, such Defaulting Lender shall
have the obligation to, sell, assign and transfer to such Eligible Transferee as
Administrative Borrower may specify, or as Agent may specify with the consent of
the Administrative Borrower, the Commitment of such Defaulting Lender and all
rights and interests of such Defaulting Lender pursuant thereto (without payment
of the assignment fee and with any other costs and expenses to be paid by
Borrowers in such instance); provided that neither Agent nor any Lender shall
have any obligation to Borrowers to find a replacement Lender. Such purchase and
sale shall be pursuant to the terms of an Assignment and Acceptance (whether or
not executed by the Defaulting Lender). Such purchase and sale shall be
effective on the date of the payment of the amounts required under such
Assignment and Acceptance to the Defaulting Lender and the Commitment of the
Defaulting Lender shall terminate on such date. Nothing in this Section 6.13
shall impair any rights that any Borrower, Agent, any Lender or Issuing Bank may
have against any Lender that is a Defaulting Lender.
          (l) Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights or remedies that any Borrower
may have against a Lender as a result of any default by such Lender hereunder in
fulfilling its Commitment.

93



--------------------------------------------------------------------------------



 



     6.14 Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 14.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.
     6.15 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries,
may (but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrower and
its Subsidiaries acknowledge and agree that the obtaining of Bank Products from
Bank Product Providers (a) is in the sole discretion of such Bank Product
Provider, and (b) is subject to all rules and regulations of such Bank Product
Provider. To the extent that the obligations liabilities and indebtedness owing
to any Bank Product Provider constitute Obligations in accordance with the
definition thereof, such Bank Product Provider shall be deemed a third party
beneficiary hereto for purposes of any reference in any of the Financing
Agreements to the parties for whom Agent is acting; provided, that, the rights
of such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein and
shall be subject in all respects to Section 13.3 hereof. In connection with any
such distribution of payments and collections, Agent shall be entitled to assume
that no amounts are due to any Bank Product Provider unless such Bank Product
Provider has notified Agent and Administrative Borrower in writing of any such
liability owed to it as of the date of any such distribution.
SECTION 7. COLLATERAL REPORTING AND COVENANTS
     7.1 Collateral Reporting.
          (a) Borrowers shall provide Agent with the following documents in a
form reasonably satisfactory to Co-Collateral Agents:
               (i) as soon as possible after the end of each fiscal month (but
in any event within twenty (20) days after the end of any fiscal month that is
not also the end of a fiscal quarter and thirty (30) days after the end of any
fiscal month that is also the end of a fiscal quarter), (A) a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of the last
Business Day of the immediately preceding period, duly completed and executed by
a Responsible Officer of Parent, together with all schedules required pursuant
to the terms of the Borrowing Base Certificate duly completed, (B) inventory
reports by division, location and the categories of raw materials, finished
goods and work-in-process (and including the amounts of Inventory and the value
thereof at any leased locations and at premises of warehouses, processors or
other third parties or consignees and including reports of standard costs, lower
of cost or market and purchase price variance), (C) reconciliation of inventory
as set forth in the perpetual inventory reports and general ledger of Borrowers
and to the most recent monthly financial statement delivered pursuant to
Section 9.1(c) hereof, (D) agings of accounts receivable (together with a
reconciliation to the previous period’s aging and the general ledger and to the
most recent monthly financial statement delivered pursuant to Section 9.1(c)
hereof), (E) agings of outstanding accounts payable (and including information
indicating the amounts owing to owners and lessors of leased premises,
warehouses, processors, and other third parties from time to time in possession
of any Collateral);

94



--------------------------------------------------------------------------------



 



               (ii) In the event that Administrative Borrower so elects or Agent
requires at any time an Event of Default exists or has occurred and is
continuing or Excess Availability is less than the greater of $25,000,000 or
twenty (20%) percent of the lesser of the Maximum Credit or the Borrowing Base,
on a weekly basis (but in no event earlier than the fifth (5th) Business Day
following the end of the immediately preceding fiscal month), the most recent
Borrowing Base Certificate delivered pursuant to Section 7.1(a)(i), setting
forth the calculation of the Borrowing Base, updated to include the following
information and executed by a Responsible Officer of Parent: (A) inventory
reports by division, location and the categories of raw materials, finished
goods and work-in-process, (B) agings of accounts receivable and (C) agings of
outstanding accounts payable; provided, that, in the event that Administrative
Borrower elects to provide the foregoing more frequently than once each month,
it shall do so for not less than twelve (12) consecutive weeks or such shorter
period as Agent may reasonably agree;
               (iii) In the event that Administrative Borrower so elects or
Agent requires at any time an Event of Default exists or has occurred and is
continuing or Excess Availability is less than the greater of $25,000,000 or
twenty (20%) percent of the least of the Maximum Credit, the Revolving Loan
Limit, or the Borrowing Base, on a daily basis (A) a daily total for sales for
the prior Business Day, and (B) a daily total for collections for the prior
Business Day; provided, that, in the event that Administrative Borrower elects
to provide the foregoing more frequently than once each month, it shall do so
for not less than twelve (12) consecutive weeks or such shorter period as Agent
may reasonably agree;
               (iv) as soon as possible after the end of each fiscal month (but
in any event within twenty (20) days after the end of any fiscal month that is
not also the end of a fiscal quarter and thirty (30) days after the end of any
fiscal month that is also the end of a fiscal quarter), a certificate by a
Responsible Officer of Parent consisting of: (A) a statement confirming the
payment of rent and other amounts due to owners and lessors of real property
owned or leased by Borrowers where Inventory was regularly located in the
immediately preceding month, subject to year-end or monthly percentage rent
payment adjustments and the payment of charges of outside processors, except as
described in such certificate, (B) the addresses of all new locations of
Inventory owned or leased by Borrowers and Guarantors and of outside processors,
acquired, opened or engaged since the date of the most recent certificate
delivered to Agent under this clause (ii) (or in the case of the first such
certificate, the date hereof), and (C) a report of any new deposit account
established by any Borrower or Guarantor with any bank or other financial
institution since the date of the most recent certificate delivered to Agent
under this clause (ii) (or in the case of the first such certificate, the date
hereof), except with respect to any deposit account where the balance is
expected to be less than $100,000 in such deposit account, but only to the
extent that the aggregate amount of funds in all deposit accounts not previously
notified to Agent is less than $500,000, including in each case, the Borrower or
Guarantor in whose name the account is maintained, the account number, the name
and address of the financial institution at which such account is maintained,
the purpose of such account and, if any, the amount held in such account on or
about the date of such report;
               (v) upon Co-Collateral Agents’ reasonable request, (A) reports of
tons of steel on hand to the extent such reports are maintained by Borrowers in
tons prior to the date hereof, (B) copies of customer statements, purchase
orders, sales invoices, credit memos, remittance advices and reports, and copies
of deposit slips and bank statements, (C) copies of shipping and delivery
documents, (D) summary reports on sales and use tax collections, deposits and
payments, including monthly sales and use tax accruals, (E) true, correct and
complete copies of all principal agreements, documents or instruments evidencing
Indebtedness for borrowed money or Capital Leases in excess of $1,000,000 that
Agent has not otherwise received (provided, that, the Borrowers shall provide
copies of such principal agreements, documents or instruments to the extent such
principal agreements, documents or instruments evidence Indebtedness for
borrowed money secured by a Permitted Lien on acquired assets or property
described in

95



--------------------------------------------------------------------------------



 



clause (t) of Section 1.143 promptly after the acquisition of such assets or
property) and (F) a certificate by a Responsible Officer of Parent stating that
all sales, use and excise taxes (that are known by a Responsible Officer to be
due and payable) have been paid when due as of the date of the certificate,
except as specifically described in such certificate; and
               (vi) such other reports as to the Collateral as Co-Collateral
Agents shall reasonably request from time to time.
          (b) Within ninety (90) days after the end of each fiscal year, the
Borrowers shall provide to Agent a certificate of a Responsible Officer of
Parent listing all United States applications or registrations of any material
copyright, patent or trademark owned by a Borrower or Guarantor (except for
trademark or service mark applications that have been filed with the U.S. Patent
and Trademark Office on the basis of an “intent-to-use” with respect to such
marks, unless and until a statement of use or amendment to allege use is filed
and accepted) since the date of the prior certificate (or, in the case of the
first such certificate, the date hereof).
          (c) Nothing contained in any Borrowing Base Certificate shall be
deemed to limit, impair or otherwise affect the rights of Agent or Co-Collateral
Agents contained herein and in the event the calculation of the Borrowing Base
as set forth in any Borrowing Base Certificate is inaccurate or in any manner
conflicts with the terms hereof, Agent, Co-Collateral Agents and Lenders shall
not be bound by the terms thereof to the extent of such inaccuracy, conflict or
inconsistency. Without limiting the foregoing, Borrowers shall furnish to
Co-Collateral Agents any information which Co-Collateral Agents may reasonably
request regarding the determination and calculation of any of the amounts set
forth in any Borrowing Base Certificate. Subject to the limitations set forth
herein, the Borrowing Base may be adjusted based on the information received by
Agent or Co-Collateral Agents pursuant to this Agreement.
     7.2 Accounts Covenants.
          (a) Administrative Borrower shall notify Agent promptly of (i) the
assertion of any claims, offsets, defenses or counterclaims by any account
debtor of a Borrower, or any disputes with any account debtor of a Borrower or
any settlement, adjustment or compromise thereof, to the extent any of the
foregoing exceeds $3,000,000 in any one case or $5,000,000 in the aggregate and
(ii) any change in the financial condition of any account debtor of a Borrower
that Administrative Borrower reasonably believes could reasonably be expected to
adversely affect in any material respect the payment of any Account owing by
such account debtor. No credit, discount, allowance or extension or agreement
for any of the foregoing shall be granted to any account debtor of a Borrower
except in the ordinary course of a Borrower’s business.
          (b) With respect to each Account of a Borrower: (i) the amounts shown
on any invoice delivered to Agent or schedule thereof delivered to Agent shall
be true and complete in all material respects, (ii) no payments shall be made
thereon except in accordance with Section 6.6, and (iii) no credit, discount,
allowance, extensions or agreements for any of the foregoing shall be granted to
any account debtor except as are provided for in the reports furnished to Agent
in accordance with Section 7.1 of this Agreement and except for credits,
discounts, allowances, extensions or agreements made or given in the ordinary
course of each Borrower’s business.
          (c) Agent shall have the right at any time or times at reasonable
intervals and based on such samples of obligors in respect of Receivables as
Agent may from time to time select, in Agent’s name or in the name of a nominee
of Agent, to verify the validity, amount or any other matter affecting the
payment of any Receivables or other related Collateral, by mail, telephone
(during which a representative of Administrative Borrower may be present),
facsimile transmission or otherwise. Prior to sending any

96



--------------------------------------------------------------------------------



 



forms to the account debtors, Agent will consult with Administrative Borrower
with respect to, and provide to Administrative Borrower copies of, such forms of
letter and other correspondence pursuant to which Agent conducts its account
verifications in respect of the Accounts of Borrowers.
     7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower
shall at all times maintain inventory records that are correct and accurate in
all material respects and itemizing and describing the kind, type, quality and
quantity of Inventory, such Borrower’s or Guarantor’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) Borrowers and Guarantors shall
conduct a physical count of the Inventory either through periodic cycle counts
or wall to wall counts, so that all Inventory is subject to such counts at least
once each year, but at any time or times (but not more frequently than once in
any fiscal quarter) as Agent may reasonably request at any time a Default or an
Event of Default exists or has occurred and is continuing, and promptly
following such physical inventory (whether through periodic cycle counts or wall
to wall counts) shall supply Agent at least once each fiscal quarter if any such
counts are performed within such quarter, or otherwise once each fiscal year,
with a report in the form and with such specificity as may be reasonably
satisfactory to Agent concerning such physical count; (c) Borrowers shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to a Borrower which is in
transit to the locations set forth or permitted herein; (d) Borrowers shall
deliver or cause to be delivered to Agent, at Borrowers’ expense, written
appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Agent (and by an appraiser selected from a list of Agent-approved
appraisers to be supplied by Agent to the Administrative Borrower containing not
fewer than two appraisers, as such list may be augmented to include additional
appraisers at the reasonable request of the Administrative Borrower or otherwise
amended by Agent, from time to time), addressed to Agent and Lenders and upon
which Agent and Lenders are expressly permitted to rely, upon Agent’s request up
to two (2) times in any twelve (12) consecutive month period, or at any time or
times as Excess Availability shall be less than the greater of $25,000,000 or
twenty (20%) percent of the least of the Maximum Credit, the Borrowing Base or
the Revolving Loan Limit, up to three (3) times in any twelve (12) consecutive
month period, or at any other time or times as Agent may request at any time an
Event of Default shall exist or have occurred and be continuing or at any other
time at Agent’s expense; (e) as between Agent and Lenders, on the one hand, and
Borrowers, on the other hand, each Borrower assumes all responsibility and
liability arising from or relating to the use, sale or other disposition of the
Inventory (but nothing contained herein shall be construed as the basis for any
liability of any Borrower as to any third party); (f) as of the date hereof,
Borrowers do not sell Inventory to any customer on approval, or any other basis
which entitles the customer to return or may obligate any Borrower to repurchase
such Inventory but shall give Agent prior written notice if such practice
changes together with such information with respect to the new policy as may
reasonably be requested by Agent; (g) Borrowers shall use commercially
reasonable practices to keep the Inventory generally in good and marketable
condition in the ordinary course of business; and (h) Borrowers shall not
acquire or accept any Inventory on consignment or approval unless such Inventory
has been identified in a report with respect thereto provided by Administrative
Borrower to Agent pursuant to Section 7.1(a) hereof when required to be included
in such report or Agent has otherwise received prior written notice thereof in
form and substance reasonably satisfactory to Agent.
     7.4 Equipment and Real Property Covenants. With respect to the Equipment
and Real Property: (a) Borrowers shall deliver or cause to be delivered to
Co-Collateral Agents any written appraisals as to the Equipment and Mortgaged
Fee Properties conducted by or on behalf of Borrowers or Term Loan Agent (and
provided to Term Loan Agent or any Term Loan Lender); (b) Borrowers shall keep
all Equipment useful and necessary in the business of Borrowers, taken as a
whole, in good working order and condition (ordinary wear and tear excepted);
and (c) as between Agent and Lenders, on the one

97



--------------------------------------------------------------------------------



 



hand, and Borrowers and Guarantors, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the use, sale or other disposition of the Equipment or Real Property (but
nothing contained herein shall be construed as the basis for any liability of
any Borrower or Guarantor as to any third party).
     7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, subject to the terms of
the Intercreditor Agreement and the obligation of Agent to comply with
applicable laws, to: (a) at any time an Event of Default exists or has occurred
and is continuing (i) demand payment on any Collateral (to the extent such
payment is due), (ii) enforce payment of any of the Collateral by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Collateral, (iv) subject to pre-existing
rights and licenses with respect to the Term Loan Priority Collateral, sell or
assign any Collateral upon such terms, for such amount and at such time or times
as the Agent deems advisable, (v) settle, adjust, compromise, extend or renew
any of the Collateral, (vi) discharge and release any Collateral, (vii) prepare,
file and sign such Borrower’s or Guarantor’s name on any proof of claim in
bankruptcy or other similar document against an account debtor or other obligor
in respect of any Collateral, (viii) clear Inventory the purchase of which was
financed with a Letter of Credit through U.S. Bureau of Customs and Border
Protection or foreign export control authorities in such Borrower’s or
Guarantor’s name, Agent’s name or the name of Agent’s designee, and to sign and
deliver to customs officials powers of attorney in such Borrower’s or
Guarantor’s name for such purpose, and to complete in such Borrower’s or
Guarantor’s or Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof,
(ix) sign, subject to the Intercreditor Agreement, such Borrower’s or
Guarantor’s name on notices to account debtors or any secondary obligors or
other obligors in respect of Collateral, and (x) do all acts and things which
are necessary, in Agent’s reasonable determination, to protect, preserve or
realize upon the Collateral or otherwise to exercise any of the rights and
remedies of Agent hereunder and under the other Financing Agreements and (b) at
any time a Dominion Event exists to (i) take control in any manner of any item
of payment received in or for deposit in the Concentration Accounts or other
Cash Management Accounts in accordance with this Agreement and any of the other
Financing Agreements and (ii) have access to any lockbox or postal box into
which remittances from account debtors or other obligors in respect of
Collateral are sent or received if a Dominion Event exists, and (c) at any time
to (i) take control of, subject to the Intercreditor Agreement, any item of
payment constituting Collateral that is comes into the possession of Agent or
any Lender (and remit such item to a Cash Management Account or Concentration
Account), (ii) endorse, subject to the Intercreditor Agreement, such Borrower’s
or Guarantor’s name upon any items of payment in respect of Collateral received
by Agent and any Lender and deposit the same in Agent’s account for application
to the Obligations, (iii) endorse, subject to the Intercreditor Agreement, such
Borrower’s or Guarantor’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Receivable or any
goods pertaining thereto or any other Collateral, including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (iv) sign such Borrower’s or Guarantor’s name on any verification
of amounts owing constituting Collateral. Each Borrower and Guarantor hereby
releases Agent and Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of Agent’s or any Lender’s own, or their respective officers’,
employees’ or designees’, gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.
     7.6 Right to Cure. Subject to the Intercreditor Agreement, Co-Collateral
Agents may, at their option, upon prior notice to Administrative Borrower, at
any time an Event of Default exists or has occurred and is continuing (a) cure
any default by any Borrower or Guarantor under any material

98



--------------------------------------------------------------------------------



 



agreement with a third party that affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any expense or perform any act
which, in Co-Collateral Agents’ judgment, is necessary or appropriate to
preserve, protect, insure or maintain the Collateral and the rights of Agent and
Lenders with respect thereto. Agent may add any amounts so expended to the
Obligations and charge any Borrower’s account therefor or may demand immediate
payment thereof. Co-Collateral Agents and Lenders shall be under no obligation
to effect such cure, payment or bonding and shall not, by doing so, be deemed to
have assumed any obligation or liability of any Borrower or Guarantor.
     7.7 Access to Premises. From time to time as reasonably requested by Agent,
at the cost and expense of Borrowers, (a) Agent or its designee shall have
reasonable access to all of each Borrower’s and Guarantor’s premises during
normal business hours and after reasonable prior notice to Administrative
Borrower, or at any time and without notice to Administrative Borrower if an
Event of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of each Borrower’s and
Guarantor’s books and records, including the Records, and (b) each Borrower and
Guarantor shall promptly furnish to Agent such copies of such books and records
or extracts therefrom as Agent may reasonably request, and Agent or Agent’s
designee may use during normal business hours such of any Borrower’s and
Guarantor’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing, subject to the Intercreditor Agreement, for the collection of
Receivables and realization of other Collateral. Agent may conduct, at the
expense of Borrowers, up to three (3) field examinations (or such lesser number
as Agent may determine) with respect to the Collateral in any twelve
(12) consecutive month period or at any time or times as Excess Availability
shall be less than the greater of $25,000,000 or twenty (20%) percent of the
least of the Maximum Credit, the Borrowing Base or the Revolving Loan Limit, up
to four (4) times in any twelve (12) consecutive month period, or at any other
time or times as Agent may request at any time an Event of Default shall exist
or have occurred and be continuing or at any other time at Agent’s expense.
     7.8 Bills of Lading and Other Documents of Title.
          (a) On and after the date of this Agreement, Borrowers shall cause all
bills of lading or other documents of title relating to goods purchased by a
Borrower included or requested by Borrowers to be included as Eligible Inventory
in the calculation of the Borrowing Base and set forth in the applicable
Borrowing Base Certificate which are outside the United States of America and in
transit to the premises of such Borrower or the premises of a Freight Forwarder
in the United States of America (i) to be issued in a form so as to constitute
negotiable documents as such term is defined in the Uniform Commercial Code and
(ii) other than those relating to goods being purchased pursuant to a Letter of
Credit, to be issued either to the order of Agent or such other person as Agent
may from time to time designate for such purpose as consignee or such Borrower
as consignee, as Agent may specify.
          (b) There shall be no more than three (3) originals of any such bills
of lading and other documents of title relating to goods being purchased by a
Borrower which are outside the United States of America and in transit to the
premises of such Borrower or the premises of a Freight Forwarder in the United
States of America. As to any such bills of lading or other documents of title,
unless and until Agent shall direct otherwise, (i) two (2) originals of each of
such bill of lading or other document of title shall be delivered to such
Freight Forwarder as such Borrower may specify and that is party to a Collateral
Access Agreement and (ii) one (1) original of each such bill of lading or other
document of title

99



--------------------------------------------------------------------------------



 



shall be delivered to Agent. To the extent that the terms of this Section have
not been satisfied as to any Inventory, such Inventory shall not constitute
Eligible Inventory, except as Agent may otherwise agree.
SECTION 8. REPRESENTATIONS AND WARRANTIES
     All representations and warranties made in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Agent and Lenders on
the date of each additional borrowing or Letter of Credit issued hereunder,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date). Each Borrower
and Guarantor hereby represents and warrants to Agent, Lenders and Issuing Bank
the following:
     8.1 Financial Condition.
          (a) The audited consolidated balance sheets of Parent and its
consolidated Subsidiaries as of November 2, 2008 and October 28, 2007 and the
consolidated statements of income, shareholders’ equity and cash flows for the
three fiscal years ended November 2, 2008 reported on by and accompanied by
unqualified reports from Ernst & Young, LLP, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of Parent and its consolidated Subsidiaries.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer, and disclosed in any such schedules and notes). During the period from
November 2, 2008 to and including the Closing Date, there has been no sale,
transfer or other disposition by Parent and its consolidated Subsidiaries of any
material part of the business or property of Parent and its consolidated
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of Parent
and its consolidated Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to Agent and Lenders on or prior to the
Closing Date.
          (b) The pro forma balance sheet and statements of operations of Parent
and its consolidated Subsidiaries, copies of which have heretofore been
furnished to Agent and each Lender, are the balance sheet and statements of
operations of Parent and its consolidated Subsidiaries as of August 2, 2009
adjusted to give effect (as if such events had occurred on such date for
purposes of the balance sheet and on November 3, 2008, for purposes of the
statement of operations), to the consummation of the Transactions, and the Loans
and Letters of Credit hereunder on the Closing Date.
     8.2 No Change; Solvent. There has not been any event, change, circumstance
or development (including any damage, destruction or loss whether or not covered
by insurance) which, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect on Parent and its
consolidated Subsidiaries. Since the Closing Date, except as and to the extent
disclosed on Schedule 8.2, there has been no development or event relating to or
affecting any Borrower or Guarantor which has had or could reasonably be
expected to have a Material Adverse Effect (after giving effect to: (a) the
consummation of the Transactions, (b) the making of the Loans and Letters of
Credit to be made on the Closing Date and the application of the proceeds
thereof as contemplated hereby, and (c) the payment of actual or estimated fees,
expenses, financing costs and tax payments related to the transactions
contemplated hereby). Since November 2, 2008, except otherwise permitted under
this Agreement and each of the other Financing Agreements, no dividends or other
distributions have been declared, paid or made upon the Equity Interests of
Parent, nor have any of the Equity Interests of Parent

100



--------------------------------------------------------------------------------



 



been redeemed, retired, purchased or otherwise acquired for value by Parent or
any of its Subsidiaries. As of the date hereof, after the creation of the
Obligations, the security interests of Agent and after giving effect to the
consummation of the transactions described in preceding clauses (a) through
(c) of the second preceding sentence, each Borrower is Solvent.
     8.3 Corporate Existence; Compliance with Law. Each Borrower and Guarantor
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, (b) has the corporate or
other organizational power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, except to the extent that the
failure to have such legal right could not be reasonably expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or
limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     8.4 Corporate Power; Authorization; Enforceable Obligations. Each Borrower
and Guarantor has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform the Financing Agreements to which
it is a party and, in the case of each Borrower or Guarantor, to obtain Loans
and Letters of Credit hereunder, and each such Borrower or Guarantor has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Financing Agreements to which it is a
party and, in the case of each Borrower, to authorize the Loans or Letters of
Credit to it, if any, on the terms and conditions of this Agreement and any
requests for Letters of Credit. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Borrower or Guarantor in connection with the execution, delivery, performance,
validity or enforceability of the Financing Agreements to which it is a party
or, in the case of each Borrower, with Loans and Letters of Credit to it, if
any, hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 8.4, all of which have been obtained or made prior to the
Closing Date, (b) filings to perfect the security interests created hereunder
and by the other Financing Agreements (to the extent provided herein and
therein), and (c) consents, authorizations, notices and filings which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect. This Agreement has been duly executed and delivered by each
Borrower and Guarantor, and each of the other Financing Agreements to which any
Borrower or Guarantor is a party will be duly executed and delivered on behalf
of such Borrower or Guarantor. This Agreement constitutes a legal, valid and
binding obligation of each Borrower and Guarantor and each of the other
Financing Agreements to which any Borrower or Guarantor is a party when executed
and delivered will constitute a legal, valid and binding obligation of such
Borrower or Guarantor, enforceable against such Borrower or Guarantor in
accordance with its terms, except as enforceability may be limited by applicable
domestic or foreign bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     8.5 No Legal Bar. The execution, delivery and performance of the Financing
Agreements by any Borrower or Guarantor, the Loans and Letters of Credit
hereunder and the use of the proceeds thereof (a) will not (i) to the knowledge
of any Responsible Officer of any Borrower or Guarantor, violate any of the
Anti-Terrorism Laws or (ii) violate any Requirement of Law (other than the
Anti-Terrorism Laws) or Contractual Obligation of such Borrower or Guarantor in
any respect that has or could reasonably be expected to have a Material Adverse
Effect and (b) will not result in, or require the creation or imposition

101



--------------------------------------------------------------------------------



 



of any Lien (other than Permitted Liens) on any of its properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.
     8.6 No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the best of
the knowledge of any Borrower or Guarantor, threatened by or against Parent or
any of its Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 8.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Financing Agreements or any of the transactions contemplated hereby or thereby
or (b) which could reasonably be expected to have a Material Adverse Effect.
     8.7 No Default. No Default or Event of Default has occurred and is
continuing.
     8.8 Ownership of Property; Liens. Each of Parent and its Subsidiaries has
good title in fee simple to, or a valid leasehold interest in, all its Mortgaged
Fee Properties, and good title to, or a valid leasehold interest in, all its
other material property and none of such property is subject to any Lien or
other encumbrance, except for Permitted Liens. Except for the Excluded Real
Properties, the Mortgaged Fee Properties as listed on Part I of Schedule 1.120
together constitute all the material real properties owned in fee by Borrowers
and Guarantors as of the Closing Date.
     8.9 Intellectual Property. Parent and each of its Subsidiaries owns, or has
the legal right to use, all Intellectual Property and Foreign Intellectual
Property necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not be reasonably expected to have a Material Adverse Effect. Except as
provided on Schedule 8.9, no claim has been asserted and is pending by any
Person against Parent or any of its Subsidiaries challenging or questioning the
use of any such Intellectual Property or Foreign Intellectual Property or the
validity or effectiveness of any such Intellectual Property or Foreign
Intellectual Property, nor does any Borrower or Guarantor Party know of any such
claim, and, to the best of the knowledge of any Borrower or Guarantor, the use
of such Intellectual Property or Foreign Intellectual Property by Parent and its
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, could not be reasonably
expected to have a Material Adverse Effect. To the best of any Borrower’s or
Guarantor’s actual knowledge, no trademark, servicemark, copyright or other
Intellectual Property or Foreign Intellectual Property at any time used by any
Borrower or Guarantor which is owned by another person, or owned by such
Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than Agent,
is affixed to or incorporated or used in any Eligible Inventory, except (a) to
the extent permitted by such person or (b) that would not materially impair the
Agent’s or Lenders’ rights or remedies with respect to such Eligible Inventory
under applicable law.
     8.10 No Burdensome Restrictions. Neither Parent nor any of its Subsidiaries
is in violation of (a) to the knowledge of any Responsible Officer of any
Borrower or Guarantor, any Anti-Terrorism Law or (b) any Requirement of Law
(other than an Anti-Terrorism Law) or Contractual Obligation of or applicable to
Parent or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.
     8.11 Taxes. Except for any taxes with respect to which the failure to pay
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect and except for taxes the validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Parent or its Subsidiaries, as the case may be, each of Parent and
its Subsidiaries has filed or caused to be filed all United States federal
income tax returns and all other material tax returns which are required to be
filed by it and has paid (a) all taxes shown to be due and payable on such
returns and (b) all taxes

102



--------------------------------------------------------------------------------



 



shown to be due and payable on any assessments of which it has received notice
made against it or any of its property (including the Mortgaged Fee Properties)
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority; and no tax lien or other encumbrance has been
filed, and no claim is being asserted, with respect to any such tax, excluding,
however, any Lien on the Mortgaged Fee Properties existing on the Closing Date.
     8.12 Federal Regulations. No part of the proceeds of any Loans or Letters
of Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including without limitation, Regulation T,
Regulation U or Regulation X of the Board. If requested by any Lender or Agent,
Administrative Borrower will furnish to Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said Regulation U.
     8.13 Employee Benefits.
          (a) Each Pension Plan is in compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or State law where
the failure to comply has or could reasonably be expected to have a Material
Adverse Effect. Each Pension Plan which is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service and to the best of any Borrower’s or Guarantor’s
knowledge, nothing has occurred which would cause the loss of such
qualification, which has or could reasonably be expected to have a Material
Adverse Effect. Each Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending, or to the best of any Borrower’s or
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has or could reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan where it has or could reasonably be expected to have a Material Adverse
Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) based on the latest valuation of each Pension Plan and on the
actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 of the Code), the aggregate current value of accumulated benefit
liabilities of such Pension Plan under Section 4001(a)(16) of ERISA does not
exceed the aggregate current value of the assets of such Pension Plan or, to the
extent that the aggregate current value of accumulated benefit liabilities of
such Pension Plan under Section 4001(a)(16) of ERISA exceeds the aggregate
current value of the assets of such Pension Plan, such underfunding could not
reasonably be expected to have a Material Adverse Effect and Borrowers and
Guarantors have complied and shall continue to comply with the requirements of
ERISA with respect to the funding of their Pension Plans; (iii) each Borrower
and Guarantor, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) which has or could reasonably be expected to have a Material Adverse
Effect; (iv) each Borrower and Guarantor, and their ERISA Affiliates, have not
incurred and do not reasonably expect to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan which has or could reasonably be expected to have a Material
Adverse Effect; and (v) each Borrower and Guarantor, and their ERISA Affiliates,
have not engaged in a transaction that would be subject to Section 4069 or
4212(c) of ERISA that has or could reasonably be expected to have a Material
Adverse Effect.
     8.14 Collateral.

103



--------------------------------------------------------------------------------



 



          (a) Upon execution and delivery hereof and thereof by the parties
hereto and thereto, this Agreement and the other Financing Agreements that
include the grant of a security interest in or Lien or mortgage on any property
or assets (other than the Excluded Property and the Excluded Real Properties) of
any Borrower or Guarantor to secure the Obligations, will be effective to create
(to the extent described herein and therein) in favor of Agent for the benefit
of the Secured Parties, a valid security interest (to the extent provided herein
and therein) in the Collateral described herein and therein, except (i) as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) an implied
covenant of good faith and fair dealing, and (iv) with respect to the
enforceability of such Liens, Collateral for which the perfection of Liens
thereon require filings in or other actions under the laws of a jurisdiction
outside of the United States of America, any state, territory or political
division thereof or the District of Columbia or the recording of an assignment
or other transfer of title to the Agent, or the recording of other applicable
documents in the United States Patent and Trademark Office of the United States
Copyright Office.
          (b) Such security interests, other than those with respect to the
Specified Assets, are, or in the case of Collateral in which any Borrower or
Guarantor obtains rights after the date hereof will be, with respect to Working
Capital Priority Collateral (as defined in the Intercreditor Agreement),
perfected, first priority security interests, subject as to priority only to the
Permitted Liens that have priority by operation of law or by agreement and with
respect to Term Loan Priority Collateral, perfected second priority security
interests, subject as to priority only to the Permitted Liens that have priority
by operation of law or by agreement and upon (i) in the case of all Collateral
in which a security interests may be perfected by filing a financing statements
under the UCC, the filing of the UCC financing statement naming such Borrower or
Guarantor as “debtor” and Agent as “secured party” and describing the Collateral
in the filing offices set forth opposite such Borrower’s or Guarantor’s name on
Schedule 8.14 hereof (as such schedule may be amended or supplemented from time
to time), (ii) with respect to any deposit account, securities account,
commodity account, securities entitlement or commodity contract, the execution
of Control Agreements, (iii) in the case of U.S. copyrights, trademarks and
patents to the extent that UCC financing statements may be insufficient to
establish the rights of a secured party as to certain parties, the recording of
the appropriate filings based on the form of Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, as applicable,
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, (iv) in the case of
letter-of-credit rights that are not supporting obligations (as defined in the
UCC), the execution by the issuer or any nominated person of an agreement
granting control to Agent over such letter-of-credit rights, (v) in the case of
electronic chattel paper, the completion of steps necessary to grant control to
Agent over such electronic chattel paper, (vi) in the case of Commercial Tort
Claims arising after the date hereof, sufficient identification of such
Commercial Tort Claims and compliance by the Borrower with the second sentence
of Section 5.7(g), in each case with respect to clauses (ii) through (vi) above,
such perfection only to the extent required pursuant to Section 5.2.
     8.15 Investment Company Act; Other Regulations. None of the Borrowers is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act. None of the Borrowers is
subject to regulation under any Federal or State statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.
     8.16 Subsidiaries. Schedule 8.16 sets forth all the Subsidiaries of Parent
at the Closing Date (after giving effect to the Transactions), the jurisdiction
of their organization and the direct or indirect ownership interest of Parent
therein.

104



--------------------------------------------------------------------------------



 



     8.17 Purpose of Loans. The proceeds of Revolving Loans, Swing Line Loans
and Letters of Credit shall be used by to finance the working capital and
business requirements of, and for general corporate purposes of, Borrowers and
Guarantors.
     8.18 Environmental Compliance.
          (a) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors
and any Subsidiary of any Borrower or Guarantor have not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates any applicable Environmental Law or Permit
where such violation has or could reasonably be expected to have a Material
Adverse Effect, and the operations of Borrowers, Guarantors and any Subsidiary
of any Borrower or Guarantor complies with all Environmental Laws and all
Permits where the failure to so comply has or could reasonably be expected to
have a Material Adverse Effect.
          (b) Except as set forth on Schedule 8.18 hereto, there has been no
investigation by any Governmental Authority or any proceeding, complaint, order,
directive, claim, citation or notice by any Governmental Authority or any other
person nor is any pending or to the best of any Borrower’s or Guarantor’s
knowledge threatened in writing, with respect to any non compliance with or
violation of the requirements of any Environmental Law by any Borrower or
Guarantor and any Subsidiary or the release, spill or discharge, threatened or
actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which in each
instance, has or could reasonably be expected to have a Material Adverse Effect.
          (c) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors
and their Subsidiaries have no liability (contingent or otherwise) in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials which
in any case or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect.
          (d) Except as set forth on Schedule 8.18 hereto, Borrowers, Guarantors
and their Subsidiaries have all Permits required to be obtained or filed in
connection with the operations of Borrowers and Guarantors under any
Environmental Law and all Permits are valid and in full force and effect where
the failure to do so has or could reasonably be expected to have a Material
Adverse Effect.
     8.19 Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) As of the Closing Date, the exact legal name of each Borrower and
Guarantor is as set forth on the signature page of this Agreement and in
Schedule 8.19 hereto. No Borrower or Guarantor has, during the five years prior
to the date of this Agreement, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, except as set forth in
Schedule 8.19.
          (b) As of the Closing Date, each Borrower and Guarantor is an
organization of the type and organized in the jurisdiction set forth in
Schedule 8.19 and Schedule 8.19 accurately sets forth the organizational
identification number of each Borrower and Guarantor or accurately states that
such Borrower or Guarantor has none and accurately sets forth the federal
employer identification number of each Borrower and Guarantor.

105



--------------------------------------------------------------------------------



 



          (c) Schedule 8.19 identifies (i) the chief executive office and
mailing address of each Borrower and Guarantor, (ii) a location within the
United States or Canada at which a copy of Records concerning Accounts and
Inventory of each Borrower and Guarantor are maintained and (iii) any and all
locations which are not owned by a Borrower or Guarantor as of the date hereof
where Inventory is located (other than such locations where inventory is located
having a value not in excess of $150,000 at any one location, and not exceeding
$1,000,000 in the aggregate), and sets forth the owners and/or operators
thereof, in each case subject to the rights of any Borrower or Guarantor to move
its chief executive office, change its mailing address, change the location at
which Records are maintained or establish new locations in accordance with
Sections 9.4 and 9.8 below.
     8.20 Labor Disputes.
          (a) Set forth on Schedule 8.20 is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to each Borrower and Guarantor and any union, labor organization or
other bargaining agent in respect of the employees of any Borrower or Guarantor
on the date hereof.
          (b) Except as could not be reasonably expected to have a Material
Adverse Effect, there is (i) no unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened in writing against it, before the National Labor Relations
Board, and no grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against any Borrower or
Guarantor.
     8.21 Bank Accounts. All of the deposit accounts, investment accounts or
other accounts in the name of or used by any Borrower or Guarantor (other then
the TL Deposit Account (as defined in the Intercreditor Agreement)) maintained
at any bank or other financial institution are set forth on Schedule 8.21
hereto, subject to the right of each Borrower and Guarantor to establish new
accounts in accordance with Section 5.2 hereof.
     8.22 Insurance. Schedule 8.22 sets forth a complete and correct listing of
all insurance that is (a) maintained by Borrowers and Guarantors and
(b) material to the business and operations of Parent and its Subsidiaries taken
as a whole and maintained by Subsidiaries other than Borrowers and Guarantors,
in each case as of the Closing Date, with the amounts insured (and any
deductibles) set forth therein.
     8.23 Eligible Accounts. As of the date of any Borrowing Base Certificate,
all Accounts included in the calculation of Eligible Accounts on such Borrowing
Base Certificate satisfy all requirements of an “Eligible Account” hereunder.
     8.24 Eligible Inventory. As of the date of any Borrowing Base Certificate,
all Inventory included in the calculation of Eligible Inventory on such
Borrowing Base Certificate satisfy all requirements of an “Eligible Inventory”
hereunder.
     8.25 Interrelated Businesses Borrowers and Guarantors make up a related
organization of various entities constituting an overall economic and business
enterprise. One or more of the Borrowers and Guarantors may from time to time
purchase or sell goods from, to or for the benefit of, or render services, make
loans or advances, or provide other financial accommodations to or for the
benefit of, one or more of the other Borrowers and Guarantors. Borrowers and
Guarantors each expect to derive substantial benefit from the Loans and other
financial accommodations hereunder.

106



--------------------------------------------------------------------------------



 



     8.26 OFAC. No Borrower, Guarantor or Subsidiary of any Borrower or
Guarantor: (a) is a Sanctioned Person, (b) has any of its assets in Sanctioned
Entities, or (c) derives any of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of any
Loan will not be used and have not been used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
     8.27 True and Correct Disclosure. As of the Closing Date, all information
furnished by or on behalf of any Borrower or Guarantor to Agent and Lenders for
purposes of or in connection with this Agreement, the other Financing Agreements
or any transaction contemplated hereby or thereby, but excluding projections,
is, taken as a whole, true and correct in all material respects on the date as
of which such information is dated or certified and does not omit to state any
material fact necessary to make such information (taken as a whole) not
materially misleading in their presentation of Parent and its Subsidiaries
(taken as a whole) at such time in light of the circumstances under which such
information was provided. The written information hereafter furnished by or on
behalf of any Borrower or Guarantor to Agent or any Lender in any Borrowing Base
Certificate will be true and accurate in all material respects. No event or
circumstance has occurred which has had or could reasonably be expected to have
a Material Adverse Effect, which has not been fully and accurately disclosed to
Agent in writing prior to the date hereof. It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of Parent and its Subsidiaries and (ii)
such assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.
     8.28 Delivery of Investment Documents. Borrowers have delivered to Agent a
complete copy of the Investment Documents (including all exhibits, schedules,
disclosure letters referred to therein or delivered pursuant thereto, if any)
and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof in any material respect.
SECTION 9. AFFIRMATIVE COVENANTS
     9.1 Financial Statements.
          (a) Borrowers shall furnish or cause to be furnished to Agent for
Agent to make available to each Lender (and Agent agrees to so make available
such copies):
               (i) as soon as available, but in any event not later than the
fifth (5th) Business Day after the ninetieth (90th) day following the end of
each fiscal year of Parent ending on or after November 1, 2009, a copy of the
consolidated balance sheet of Parent and its consolidated Subsidiaries as at the
end of such year and the related consolidated statements of operations, changes
in common stockholders’ equity and cash flows for such year, setting forth in
each case, in comparative form the figures for and as of the end of the previous
year, reported on without a “going concern” or like qualification, exception,
explanation or comment, or qualification arising out of the scope of the audit,
by Ernst &Young, LLP or other independent certified public accountants of
nationally recognized standing acceptable to Agent in its reasonable judgment
(it being agreed that the furnishing of Parent’s annual report on Form 10-K for
such year, as filed with the United States Securities and Exchange Commission,
will satisfy the obligation under this Section 9.1(a)(i) with respect to such
year except with respect to the

107



--------------------------------------------------------------------------------



 



requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);
               (ii) as soon as available, but in any event not later than the
fifth (5th) Business Day after the forty-fifth (45th) day following the end of
each of the first three (3) quarterly periods of each fiscal year of Parent, the
unaudited consolidated balance sheet of Parent and its consolidated Subsidiaries
as at the end of such quarter and the related unaudited consolidated statements
of operations and cash flows of Parent and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case, in comparative form the figures for and as of the
corresponding periods of the previous year, certified by a Responsible Officer
of Parent as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
Parent’s quarterly report on Form 10-Q for such quarter, as filed with the
United States Securities and Exchange Commission, will satisfy the obligations
under this Section 9.1(a)(ii) with respect to such quarter);
               (iii) as soon as available, but in any event not later than the
fifth (5th) Business Day following the thirtieth (30th) day following the end of
each fiscal month (other than any month that is the last month of a fiscal
quarter), the unaudited consolidated monthly management reports of Parent and
its consolidated Subsidiaries (and to the extent prepared by or on behalf of
Parent or any of its Subsidiaries, unaudited consolidating monthly financial
reports of Parent and its consolidated Subsidiaries) as at the end of such month
in form and scope substantially consistent with prior monthly management reports
of Parent received by Agent and Lenders prior to the date hereof (or otherwise
reasonably satisfactory to Agent) including (A) an income report of Parent and
its consolidated Subsidiaries for such month, setting forth in comparative form
the figures for the immediately preceding fiscal month and as of the end of the
corresponding month during the previous fiscal year (and to the extent otherwise
prepared by or on behalf of Parent or any of its Subsidiaries, including a
comparative form to the figures for and as of the end of the corresponding month
in the business plan previously delivered applicable to such period under
Section 9.2(a)(iii) hereof) and (B) a balance sheet of Parent and its
consolidated Subsidiaries for such month setting forth in comparative form the
figures for the immediately preceding fiscal month and as of the end of the
immediately preceding fiscal year (and to the extent otherwise prepared by or on
behalf of Parent or any of its Subsidiaries, including a comparative form to the
figures for and as of the end of the corresponding month in the business plan
previously delivered applicable to such period under Section 9.2(a)(iii)
hereof); and
          (b) All such financial statements delivered pursuant to
Sections 9.1(a)(i) or (a)(ii) to be (and, in the case of any financial
statements delivered pursuant to subsection 9.1(a)(ii) shall be certified by a
Responsible Officer of Parent as being) complete and correct in all material
respects in conformity with GAAP and to be (and, in the case of any financial
statements delivered pursuant to subsection 9.1(a)(ii) shall be certified by a
Responsible Officer of Parent as being) prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to Section 9.1(a)(ii), for the absence of certain notes).
     9.2 Certificates; Other Information.
          (a) Borrowers shall furnish or cause to be furnished to Agent for
delivery to each Lender (and Agent agrees to make and so deliver such copies):
               (i) concurrently with the delivery of the financial statements
and reports referred to in Sections 9.1(a), a certificate signed by a
Responsible Officer of Parent substantially in the form of

108



--------------------------------------------------------------------------------



 



Exhibit I hereto, together with a schedule thereto setting forth the
calculations required to determine compliance (whether or not such compliance is
at the time required) with the covenant set forth in subsection 11.1 and a
written summary of material changes in GAAP and in the consistent application
thereof that materially affected the financial covenant calculations for the
applicable period;
               (ii) concurrently with the delivery of the financial statements
referred to in Section 9.1(a), the insurance binder or other evidence of
insurance for any insurance coverage of Borrowers, Guarantors or any Subsidiary,
if any, that was renewed, replaced or modified during the period covered by such
financial statements;
               (iii) as soon as available, but in any event not later than the
fifth (5th) Business Day after the ninetieth (90th) day after the beginning of
each fiscal year of Parent, beginning with the fiscal year ending November 1,
2009, a copy of the annual business plan by Parent of the projected operating
budget (including an annual consolidated balance sheet, income statement and
statement of cash flows of Parent and its Subsidiaries in each case
substantially in the same format and with the same scope of information as in
the projections most recently provided to Agent prior to the date hereof) for
such fiscal year, which projected financial statements shall be prepared on a
monthly basis for such year and shall represent the reasonable estimate by
Borrowers and Guarantors of the future financial performance of Parent and its
Subsidiaries for the periods set forth therein and shall have been prepared on
the basis of the assumptions set forth therein which Borrowers and Guarantors
believe are reasonable as of the date of preparation in light of current and
reasonably anticipated business conditions (it being understood that actual
results may differ from those set forth in such projected financial statements),
each such business plan to be accompanied by a certificate signed by a
Responsible Officer of Parent to the effect that such Responsible Officer
believes such projections to have been prepared on the basis set forth herein;
               (iv) substantially at the same time as the same are sent, copies
of all financial statements and reports which Parent sends to its public
security holders, and at substantially the same time as the same are filed,
copies of all financial statements and periodic reports which Parent may file
with the United States Securities and Exchange Commission or any successor or
analogous Governmental Authority;
               (v) substantially at the same time as the same are filed, copies
of all registration statements and any amendments and exhibits thereto, which
Parent may file with the United States Securities and Exchange Commission or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by Agent in connection therewith; and
               (vi) promptly, such additional financial and other information as
Agent or any Lender may from time to time reasonably request.
          (b) Borrowers and Guarantors hereby acknowledge that, subject to
Section 15.5, Agent and/or its Affiliates may make available to Lenders and
Issuing Bank materials and/or information provided by or on behalf of Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system.
          (c) Agent is hereby authorized to deliver a copy of any financial
statement or any other information relating to the business of Borrowers and
Guarantors to any court or other Governmental Authority or to any Lender or
Participant or prospective Lender or Participant or any Affiliate of any Lender
or Participant subject to Section 15.5 hereof. Each Borrower and Guarantor
hereby irrevocably authorizes and requests that all accountants or auditors to
deliver to Agent, at Borrowers’ expense, copies of the financial statements of
any Borrower and Guarantor and any reports or management letters prepared by
such accountants or auditors on behalf of any Borrower or Guarantor and to
disclose to Agent

109



--------------------------------------------------------------------------------



 



and Lenders such information as they may have regarding the business of any
Borrower and Guarantor with copies to Administrative Borrower. Agent will not
meet with the accountants or auditors except after reasonable prior notice to
Administrative Borrower and with the invitation to a Responsible Officer of
Parent to be present.
     9.3 Payment of Obligations. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, including taxes, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings diligently conducted and reserves in conformity with GAAP with
respect thereto have been provided on the books of Parent or any of its
Subsidiaries, as the case may be or (b) to the extent such failure to pay,
discharge or otherwise satisfy the same could not reasonably be expected to have
a Material Adverse Effect.
     9.4 Conduct of Business and Maintenance of Existence.
          (a) Each Borrower and Guarantor shall at all times (i) preserve, renew
and keep in full force and effect its corporate or other organizational
existence and rights and franchises with respect thereto and (ii) maintain in
full force and effect all licenses, approvals, authorizations and Permits
necessary to carry on its business, (iii) comply with all applicable
Anti-Terrorism Laws, and (iv) comply with all Contractual Obligations and
Requirements of Law (other than Anti-Terrorism Laws), except (A) in each case as
permitted under Section 10.1 hereof or otherwise permitted hereunder or under
any of the other Financing Agreements or (B) under clauses (i), (ii) or (iv) of
this Section, as applicable, where the failure to do so, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.
          (b) No Borrower or Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
fifteen (15) days (or such shorter time as Agent may agree) prior written notice
from Administrative Borrower of such proposed change in its corporate name,
which notice shall accurately set forth the new name; and (ii) Agent shall have
received a copy of the amendment to the certificate of incorporation,
certificate of formation or other organizational document of such Borrower or
Guarantor, as applicable, providing for the name change certified by the
Secretary of State of the jurisdiction of incorporation or organization of such
Borrower or Guarantor as soon as it is available.
          (c) No Borrower or Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Agent shall have received not less
than fifteen (15) days’ (or such shorter time as Agent may agree) prior written
notice from Administrative Borrower of such proposed change. No Borrower or
Guarantor shall change its type of organization, jurisdiction of organization or
other legal structure (except that a Borrower, Guarantor or Subsidiary may
convert (either directly or by way of merger) into a corporation, limited
liability company or limited partnership or other form of legal entity
acceptable to Agent), unless Agent shall have received prior written notice from
Administrative Borrower of such proposed change, which notice shall accurately
set forth a description of the new form, and Agent shall have received such
agreements, documents, and instruments as Agent may deem reasonably necessary or
desirable in connection therewith and in no event will any Borrower or Guarantor
change its jurisdiction to a jurisdiction outside the United States, without the
prior written consent of Agent and Required Lenders.
          (d) No Borrower or Guarantor shall change the location set forth on
Schedule 8.19 hereto at which a copy of all Records with respect to Accounts and
Inventory of each Borrower and Guarantor are maintained, unless Agent shall have
received prior written notice of the intention to change such location,

110



--------------------------------------------------------------------------------



 



which notice shall specify the new location in the United States of America at
which such Records are proposed to be maintained.
     9.5 Maintenance of Property; Insurance.
          (a) Each Borrower and Guarantor shall, and shall cause any Subsidiary
to (i) at all times, keep all property useful and necessary in the business of
Parent and its Subsidiaries, taken as a whole, in good working order and
condition and maintain with financially sound and reputable insurance companies
insurance on all property material to the business of Parent and its
Subsidiaries, taken as a whole, in at least such amounts (subject to customary
deductibles with respect to policies of insurance issued by third parties and
self-insured retentions other than, as to such self-insured retentions, with
respect to Revolving Loan Priority Collateral having an aggregate value in
excess of $500,000) and against at least such risks (but including in any event
public liability, product liability and business interruption) as are consistent
with the past practices of the Parent and its Subsidiaries and otherwise as are
usually insured against in the same general area by companies engaged in the
same or a similar business; (ii) furnish to Agent, upon written request,
information in reasonable detail as to the insurance carried; and (iii) ensure
that at all times Agent shall be named as additional insured with respect to
liability policies (but without any liability for any premiums) and as a loss
payee as its interests may appear with respect to casualty insurance policies
pursuant to a non-contributory lender’s loss payable endorsements in form and
substance satisfactory to Agent. Such lender’s loss payable endorsements shall
specify that the proceeds of such insurance shall be payable to Agent as its
interests may appear and further specify that Agent and Lenders shall be paid
regardless of any act or omission by any Borrower, Guarantor or any of its or
their Affiliates. All such policies shall provide for at least thirty (30) prior
written notice to Agent of any cancellation or reduction of coverage. At any
time an Event of Default exists or has occurred and is continuing, subject to
the Intercreditor Agreement, Agent may act as attorney for each Borrower and
Guarantor in obtaining, adjusting and settling such insurance with respect to
Revolving Loan Priority Collateral. Unless and until an Event of Default or a
Dominion Event exists or has occurred and is continuing (including after giving
effect to any event giving rise to any claim under such insurance polices,
including, but not limited to, any reduction in the Borrowing Base as a result
of any loss, damage, destruction or other casualty with respect to any
Collateral giving rise to any insurance claim), (A) Agent shall turn over to
Administrative Borrower any amounts received by it as loss payee under any
casualty insurance maintained by Parent and its Subsidiaries, the disposition of
such amounts to be subject to the mandatory prepayments provided for herein and
(B) Parent and/or the applicable Borrower or Guarantor shall have the sole right
to adjust or settle any claims under such insurance.
          (b) With respect to any Real Property of Borrowers and Guarantors
subject to a Mortgage:
               (i) If any portion of any such property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, such Borrower or Guarantor shall maintain or
cause to be maintained, flood insurance to the extent required by law.
               (ii) The applicable Borrower or Guarantor promptly shall comply
with and conform to (A) all provisions of each such insurance policy, and
(B) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The applicable
Borrower or Guarantor shall not use or permit the use of such property in any
manner which could reasonably be expected to result in the cancellation of any
insurance policy or could reasonably be expected to void coverage required to be
maintained with respect to such property pursuant to Section 9.5(a).

111



--------------------------------------------------------------------------------



 



               (iii) If any Borrower or Guarantor is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of which could reasonably be expected to have a Material Adverse Effect, then
Agent, at its option upon ten (10) days’ written notice to Administrative
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Borrower or Guarantor had insured such
property, and pay the premium or premiums therefor, and Borrowers shall pay to
Agent on demand such premium or premiums so paid by Agent, which shall be part
of the Obligations.
               (iv) If such property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated cost thereof would exceed $5,000,000
Administrative Borrower shall give prompt notice thereof to Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in Section 9.5(a).
     9.6 Notices. Borrowers and Guarantors shall promptly, but in any event
within five (5) Business Days after a Responsible Officer knows or reasonably
should know, notify Agent and each Lender of: (a) the occurrence of any Default
or Event of Default; (b) any default or event of default under any Contractual
Obligation of Parent or any of its Subsidiaries, other than as previously
disclosed in writing to Agent and Lenders, which could reasonably be expected to
have a Material Adverse Effect; (c) any litigation, investigation or proceeding
which may exist at any time between Parent or any of its Subsidiaries and any
Governmental Authority, which in either case, has or could reasonably be
expected to have a Material Adverse Effect; (d) the occurrence of any default or
event of default under the Term Loan Documents or the Convertible Notes; (e) any
litigation or proceeding involving Collateral or affecting Parent or any of its
Subsidiaries that is reasonably likely to result in an adverse determination
and, if adverse, could reasonably be expected to have a Material Adverse Effect;
(f) the occurrence of any ERISA Event; (g) the receipt of written notice of any
material violation of any law which could reasonably be expected to have a
Material Adverse Effect; (h) any release or discharge by Parent or any of its
Subsidiaries of any Hazardous Materials required to be reported under applicable
Environmental Laws to any Governmental Authority, unless Parent reasonably
determines that the total costs arising out of such release or discharge could
not reasonably be expected to have a Material Adverse Effect; (i) any condition,
circumstance, occurrence or event not previously disclosed in writing to Agent
that could reasonably be expected to result in liability or expense under
applicable Environmental Laws, unless Parent reasonably determines that the
total costs arising out of such condition, circumstance, occurrence or event
could not reasonably be expected to have a Material Adverse Effect or could not
reasonably be expected to result in the imposition of any Lien or other material
restriction on the title, ownership or transferability of any facilities and
properties owned, leased or operated by Parent or any of its Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect; and any
proposed action to be taken by Parent or any of its Subsidiaries that could
reasonably be expected to subject Parent or any of its Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless Parent reasonably determines that the total costs arising out of
such proposed action could not reasonably be expected to have a Material Adverse
Effect; (j) any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance; (k) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral, either individually or in the aggregate, in excess
of $1,000,000 is located. In addition, Borrowers and Guarantors shall notify
Agent and each Lender at any time that a Responsible Officer has actual
knowledge of, and has determined that, there has been a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Parent (and, if applicable, the relevant Affiliate or
Subsidiary) setting forth details of the occurrence referred to therein and
stating what action Parent (or, if applicable, the relevant Affiliate or
Subsidiary) proposes to take with respect thereto. Borrowers and Guarantors
shall furnish to Agent notice in writing of the details of any merger,
consolidation or amalgamation or wind up, liquidation or dissolution of any
Subsidiary of Parent as permitted pursuant to Section 10.1(c).

112



--------------------------------------------------------------------------------



 



     9.7 Environmental Laws. Each Borrower and Guarantor shall, and shall cause
any Subsidiary to,
          (a) (i) comply substantially with, and require substantial compliance
by all tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
Parent or its Subsidiaries, in each case under clauses (i), (ii) or (iii) where
the failure to do so has or could reasonably be expected to have a Material
Adverse Effect;
          (b) promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) where the failure to comply has or could
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (A) appropriate reserves have been established in accordance with GAAP;
(B) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (C) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest has could reasonably be expected to result in a Material Adverse Effect;
          (c) maintain its existing program, if any, reasonably designed to
ensure that all the properties and operations of Parent and its Subsidiaries are
periodically reasonably reviewed by competent personnel to identify and promote
compliance with and to reasonably and prudently manage any material costs
related to compliance with Environmental Laws that affect Parent or any of its
Subsidiaries, including compliance and liabilities relating to: discharges to
air and water; acquisition, transportation, storage and use of Hazardous
Materials; waste disposal; species protection; and recordkeeping required under
Environmental Laws.
     9.8 New Inventory Locations. Each Borrower and Guarantor may only open any
new location where any Inventory may be stored so long as (a) such locations are
within the United States or its territories or Canada, (b) if it is a warehouse
or distribution center such location is set forth in the applicable report
provided for in Section 7.1(a) to the extent required under such Section or for
any other location where Inventory having an aggregate value in excess of
$150,000 is stored, Agent has received five (5) Business Days’ written notice
within the time of the opening of any such new location and (c) upon Agent’s
request, such Borrower or Guarantor shall use commercially reasonable efforts to
obtain Collateral Access Agreements with respect to such locations (it being
understood that Borrowers shall not be required to incur any expense, provide
any security or agree to any adverse term or condition required in order to
obtain such Collateral Access Agreements).
     9.9 Compliance with ERISA. Except as could not reasonably be expected to
have a Material Adverse Effect, each Borrower and Guarantor shall, and shall
cause each of its ERISA Affiliates to: (a) maintain each Plan in compliance with
the applicable provisions of ERISA, the Code and other Federal and State law;
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any liability to the Pension Benefit Guaranty Corporation; (d) not allow or
suffer to exist any prohibited transaction involving any Plan or any trust
created thereunder which would subject such Borrower, Guarantor or such ERISA
Affiliate to a tax or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (e) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such Plan; (f) not allow or suffer to exist any accumulated
funding deficiency, whether or not waived, with respect to any such Pension
Plan; (g) not engage in a

113



--------------------------------------------------------------------------------



 



transaction that could be subject to Section 4069 or 4212(c) of ERISA; or
(h) not allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a risk of termination by the Pension
Benefit Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any liability to the Pension Benefit Guaranty
Corporation.
     9.10 End of Fiscal Years. Each Borrower and Guarantor shall, for financial
reporting purposes, cause its, and each of its Subsidiary’s fiscal years to end
on the Sunday closest to October 31st in any calendar year.
     9.11 Additional Guaranties and Collateral Security; Further Assurances.
          (a) In the case of the formation or acquisition by a Borrower or
Guarantor of any Subsidiary after the date hereof (other than a Foreign
Subsidiary or any Subsidiary of a Foreign Subsidiary), as to any such
Subsidiary, (i) the Borrower or Guarantor forming such Subsidiary shall cause
any such Subsidiary to execute and deliver to Agent, in form and substance
reasonably satisfactory to Agent, a joinder agreement to the Financing
Agreements in order to make such Subsidiary a party to this Agreement as a
“Borrower” if it owns accounts or inventory that would constitute Eligible
Accounts and Eligible Inventory or otherwise as a “Guarantor”, and a party to
any guarantee as a “Guarantor” or pledge agreement as a “Pledgor”, in each case
as applicable, which joinder agreement shall include, but not be limited to,
supplements and amendments hereto and to any of the other Financing Agreements,
authorization to file UCC financing statements, Collateral Access Agreements (to
the extent required under Section 9.8), other agreements, documents or
instruments contemplated under Section 5.2, corporate resolutions and other
organization and authorizing documents of such Person, and, in addition, as a
condition to any assets of such Subsidiary being included the Borrowing Base,
except as Agent may otherwise agree, Agent shall have received favorable
opinions of counsel to such person with respect to the enforceability of such
joinder agreement and that as a result, the agreements to which such Subsidiary
has been joined constitute the valid, binding and enforceable obligations of
such Subsidiary, enforceable against it in accordance with the respective terms
of such agreements and (ii) the Borrower or Guarantor forming such Subsidiary
shall comply with the terms of Section 5.2 hereof with respect to the Equity
Interests of such Subsidiary.
          (b) With respect to any owned real property or fixtures thereon, in
each case with a purchase price or a fair market value at the time of
acquisition of at least $2,000,000, in which any Borrower or Guarantor acquires
ownership rights at any time after the Closing Date, promptly following any
request by Agent grant to Agent a Lien of record on all such owned real property
and fixtures, upon terms reasonably satisfactory in form and substance to Agent,
and in accordance with any applicable requirements of any Governmental Authority
(including any required appraisals of such property under FIRREA); provided,
that, (i) nothing in this Section 9.11(b) shall defer or impair the attachment
or perfection of any security interest in any Collateral covered by any of the
Financing Agreements which would attach or be perfected pursuant to the terms
thereof without action by Parent, any of its Subsidiaries or any other Person,
(ii) no such Lien shall be required to be granted as contemplated by this
Section 9.11(b) on any owned real property or fixtures the acquisition of which
is financed, or is to be financed within any time period permitted by
Section 10.3(b), in whole or in part through the incurrence of Indebtedness
permitted by subsection 10.3(b), until such Indebtedness is repaid in full (and
not refinanced as permitted by subsection 10.3). In connection with any such
grant to Agent of a Lien of record on any such real property in accordance with
this subsection, Parent or such Subsidiary shall deliver or cause to be
delivered to Agent any title searches in connection with such grant of such Lien
obtained by it in connection with the acquisition of such ownership rights in
such real property or any title search as Agent shall reasonably request (in
light of the value of such real property and the cost and availability of such
title search and whether the delivery of such title search would be customary in
connection with such grant of such Lien in similar circumstances).

114



--------------------------------------------------------------------------------



 



          (c) At the request of Agent at any time and from time to time,
Borrowers and Guarantors shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be reasonably
necessary or proper to evidence, perfect, maintain and enforce (to the extent
provided herein) the security interests and the Lien (subject to Permitted
Liens) in the Collateral and to otherwise effectuate the provisions of this
Agreement or any of the other Financing Agreements.
     9.12 Costs and Expenses. Borrowers and Guarantors shall pay to Agent,
promptly after demand and identification thereof by Agent, all reasonable costs
and expenses paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, syndication, administration, collection,
liquidation, enforcement and defense of the Obligations, Agent’s rights in the
Collateral, this Agreement, the other Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all reasonable costs
and expenses of filing or recording (including UCC financing statement filing
taxes and fees, documentary taxes, intangibles taxes and mortgage recording
taxes and fees, if applicable) (and the amount of all fees required to be paid
under any law, regulation or otherwise by any Governmental Authority shall be
reasonable for purposes of this clause (a)), (b) reasonable costs and expenses
and fees for insurance premiums, environmental audits, title insurance premiums,
surveys, assessments, engineering reports and inspections, appraisal fees and
search fees, background checks, costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Concentration Accounts, together with Agent’s reasonable customary charges
and fees with respect thereto, in each case with respect to environmental
audits, title insurance premiums, surveys, engineering reports and otherwise
solely with respect to Term Loan Priority Collateral, approved by Administrative
Borrower (other than during the continuance of an Event of Default), such
approval not to be unreasonably withheld, conditioned or delayed; (c) customary
charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) reasonable costs and expenses incurred by Issuing Bank and
Swing Line Lender in connection with the arrangements relating to a Defaulting
Lender as provided in Section 6.13; (e) actual costs and expenses of preserving
and protecting the Collateral; (f) actual costs and expenses paid or incurred in
connection with obtaining payment of the Obligations, enforcing the security
interests and liens of Agent in the Collateral, selling or otherwise realizing
upon the Collateral, and otherwise enforcing the provisions of this Agreement
and the other Financing Agreements; (g) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day), subject to the limitations set forth in Section 7.7
hereof; and (h) the reasonable fees and disbursements of counsel (including
legal assistants) to Agent in connection with any of the foregoing and in
addition, at any time an Event of Default exists or has occurred and is
continuing, the reasonable fees and disbursements of one counsel (including
legal assistants) to Lenders in connection with matters described in clauses
(e) or (f) above. Notwithstanding the foregoing, except for taxes described in
section 9.12(a), none of Borrowers and Guarantor shall have any obligation under
this section 9.12 to Agent, Issuing Bank or any Lender with respect to any
Taxes.
SECTION 10. NEGATIVE COVENANTS
     10.1 Limitation on Fundamental Changes. Each Borrower and Guarantor shall
not, and shall not permit any Subsidiary to, directly or indirectly,
          (a) enter into any merger, consolidation or amalgamation with any
other Person or permit any other Person to merge into or with or consolidate
with it, except that (i) any Subsidiary of Parent may be merged, consolidated or
amalgamated with or into Parent (provided that Parent shall be the continuing

115



--------------------------------------------------------------------------------



 



or surviving entity) or with or into any one or more wholly owned Subsidiaries
of Parent (provided that the wholly owned Subsidiary or Subsidiaries of Parent
shall be the continuing or surviving entity); provided that if a party to such
merger, consolidation or amalgamation is a Borrower or Guarantor, the continuing
or surviving entity shall be a Borrower or Guarantor, (ii) any Subsidiary of
Parent may be merged, consolidated or amalgamated pursuant to a Permitted
Acquisition or Permitted Disposition, (iii) Parent may be merged, consolidated
or amalgamated with or into a Parent Entity; provided, that, (A) if the Parent
Entity shall be the continuing or surviving entity, such Parent Entity shall
expressly assume all of the obligations of Parent under this Agreement and the
other Financing Agreement to which Parent is a party executed and delivering to
Agent a joinder and such other agreements, documents and instruments as Agent
may reasonably request, in a form reasonably satisfactory to Agent (and
thereafter shall be deemed to be “NCI Building Systems” and “Parent” for all
purposes under this Agreement and such other Financing Agreements) and (B) after
giving effect thereto, no Change of Control shall occur;
          (b) sell, issue, assign, lease, license, transfer, abandon or
otherwise dispose of any of its Equity Interests or any of its property or
assets to any other Person, except for Permitted Dispositions; provided, that,
to the extent that any Disposition of any property or assets constituting
Collateral is made as permitted by Section 10.1(a)(ii) or this Section 10.1(b),
(including through any Disposition of any Subsidiary owning any such property or
assets), other than to a Borrower or Guarantor, or to the extent that Agent and
Required Lenders may consent to any other sale or other Disposition of any
property or assets, concurrently with, and subject to the satisfaction of the
conditions to such sale or other Disposition (including the receipt of the Net
Cash Proceeds related thereto), effective upon the transfer of the title and
ownership of such property or assets (including through any Disposition of any
Subsidiary), (i) the Lien of Agent on the property or assets for which title and
ownership is transferred shall be released and (ii) upon the written request of
Administrative Borrower, Agent shall, at Borrowers’ expense, and Lenders hereby
authorize Agent to, cause to be filed a UCC financing statement amendment or
other release documents and take such other action necessary or reasonably
desirable to evidence and effect the release by Agent of such property or assets
from its security interest granted hereunder and under any other Financing
Agreement and, if there is a Mortgage on such Collateral, execute and deliver to
Administrative Borrower a release instrument with respect thereto; or
          (c) wind up, liquidate or dissolve except that any Guarantor (other
than Parent) or Subsidiary of Parent may wind up, liquidate and dissolve;
provided, that, in connection with any such winding up, liquidation or
dissolution, (i) any Collateral of the Person so winding up, liquidating or
dissolving that is a Borrower or Guarantor shall be duly and validly transferred
and assigned to a Borrower or Guarantor and Agent shall maintain and have a
perfected Lien upon all such assets and properties as so transferred on the
terms and with the priority provided for in the Financing Agreements and (ii) in
the case of a Borrower, (A) such Borrower shall not have any property or assets
constituting Revolving Loan Priority Collateral and Agent shall have received a
Borrowing Base Certificate that does not include any assets of such Borrower as
part of the calculation of the Borrowing Base, and (B) simultaneously with the
commencement of such winding up, liquidation or dissolution, its right to borrow
hereunder shall automatically terminate and Agent and Lenders shall have no
further obligations to make any Loans to, or provide any Letters of Credit for,
such Person.
          10.2 Encumbrances. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, create, incur, assume or suffer to exist any
security interest, mortgage, pledge, Lien, charge or other encumbrance of any
nature whatsoever on any of its assets or properties, including the Collateral,
except the Permitted Liens.
          10.3 Indebtedness Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, incur, create, assume, become or be liable in any
manner with respect to, or permit to exist,

116



--------------------------------------------------------------------------------



 



any Indebtedness, or guarantee of any Indebtedness, obligations or dividends of
any other Person (other than pursuant to Permitted Guarantees), except:
          (a) the Obligations;
          (b) Indebtedness arising after the date hereof (including pursuant to
Capital Leases) either:
               (i) incurred to finance or refinance the acquisition, leasing,
construction or improvement of Equipment or Real Property or other fixed or
capital assets, or
               (ii) secured by security interests, mortgages or other Liens on
Equipment or Real Property or other fixed or capital assets acquired after the
date hereof, or
               (iii) otherwise in respect of Capital Leases;
provided, that, (A) the aggregate principal amount of Indebtedness incurred
under this clause (b) in any fiscal year of Parent shall not exceed $10,000,000
in the aggregate; provided, that, in the event that the aggregate principal
amount of such Indebtedness incurred during any fiscal year commencing with the
fiscal year of Parent ending on November 2, 2009 is less than $10,000,000 for
such year, the amount by which $10,000,000 exceeds the amount of the
Indebtedness incurred in such year may be carried forward to and incurred during
the subsequent fiscal year only and in no event shall the aggregate principal
amount of such Indebtedness incurred in any fiscal year after giving effect to
any carry forward of amounts from the prior fiscal year or otherwise exceed
$20,000,000 in the aggregate, and (B) any security interests, mortgages or other
Liens on Equipment or Real Property provided for above shall not apply to any
property or assets constituting Revolving Loan Priority Collateral;
          (c) Indebtedness of any Borrower, Guarantor or Existing Foreign
Subsidiary to any other Borrower or Guarantor or any other Subsidiary of Parent;
          (d) Indebtedness of any Borrower or Guarantor entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that,
(i) such arrangements are not for speculative purposes, and (ii) are with
reputable financial institutions or vendors;
          (e) Indebtedness under the Term Loan Documents; provided, that,
(i) the aggregate principal amount of such Indebtedness shall not exceed
$150,000,000 outstanding at any time, and (ii) such Indebtedness is, and at all
times shall be, subject to the terms and conditions of the Intercreditor
Agreement;
          (f) Indebtedness evidenced by the Convertible Notes in the aggregate
principal amount outstanding not to exceed $9,000,000; provided, that, all such
Indebtedness shall be repaid, redeemed, defeased, discharged or otherwise
acquired or retired in full no later than January 15, 2010, with payment
therefor to be made only from the Convertible Note Account;
          (g) Indebtedness to an insurance company or Affiliate thereof arising
pursuant to financing of insurance premiums payable on insurance policies
maintained by any Borrower or Guarantor or any Subsidiary;
          (h) unsecured Indebtedness of Parent or any of its Subsidiaries
incurred to finance all or a portion of the purchase price for any Permitted
Acquisition; provided, that, (i) such Indebtedness is incurred prior to or
substantially contemporaneously with the consummation of such acquisition or
within three (3) months thereafter, (ii) if such Indebtedness is owed to a
Person other than the Person from whom such acquisition is made or any Affiliate
thereof, such Indebtedness shall be on terms and conditions

117



--------------------------------------------------------------------------------



 



reasonably satisfactory to Agent and the aggregate principal amount of such
Indebtedness, shall not exceed fifty (50%) percent of the purchase price of such
acquisition (or such greater percentage as shall be reasonably satisfactory to
Agent) and (iii) as of the date of incurring such Indebtedness and after giving
effect thereto, no Event of Default shall exist or have occurred and be
continuing;
          (i) Indebtedness assumed by Parent or any of its Subsidiaries pursuant
to a Permitted Acquisition; provided that (i) such Indebtedness shall not have
been incurred by any party in contemplation of the acquisition and
(ii) immediately after giving effect to such acquisition, no Event of Default
shall exist or have occurred and be continuing;
          (j) Indebtedness evidenced by any senior notes or other senior debt
securities or other senior indebtedness or Subordinated Debt arising after the
date hereof; provided, that: (i) no principal payments in respect of such
Indebtedness shall be due earlier than six (6) months after the Maturity Date,
other than for mandatory prepayments based on asset dispositions and change of
control, (ii) subject to the Intercreditor Agreement, the Net Cash Proceeds of
such Indebtedness shall be paid to Agent for application to the Obligations to
the extent required under Section 2.5(c), (iii) to the extent such Indebtedness
is secured, such Indebtedness is subject to the terms of an intercreditor
agreement in form and substance satisfactory to Agent, (iv) the aggregate
principal amount of all such Indebtedness incurred pursuant to this
Section 10.3(j) shall not exceed $100,000,000 at any time outstanding, and
(v) as of the date of incurring such Indebtedness and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;
          (k) Indebtedness in respect of performance bonds, bid bonds, material
and supply bonds, tax bonds, appeal bonds, surety bonds, judgment bonds,
replevin and similar bonds and obligations, in each case provided or entered
into in the ordinary course of business;
          (l) Indebtedness arising in connection with the endorsement of
instruments for deposit or collection in the ordinary course of business;
          (m) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, that, (i) such Indebtedness is
extinguished within two (2) Business Days of incurrence and (ii) the aggregate
principal amount of such Indebtedness outstanding at any time shall not exceed
$3,000,000;
          (n) Indebtedness incurred in respect of Bank Products (other than
Hedge Agreements), or credit card and stored value card processing and
administrative services, cash management obligations, netting services,
overdraft protection and similar arrangements in the ordinary course of business
in each case arising under standard terms of any Bank Product Provider (or,
(i) with respect to credit card and stored value card processing and
administrative services and (ii) in the case of any Foreign Subsidiary, any
other financial institution), at which Parent or any Subsidiary maintains an
overdraft, cash pooling or similar facility or agreement;
          (o) Indebtedness in respect of obligations evidenced by bonds,
debentures, notes or similar instruments issued as payment-in-kind interest
payments in respect of Indebtedness otherwise permitted under this Section 10.3;
          (p) accretion of the principal amount of obligations evidenced by
bonds, debentures, notes or similar instruments in respect of Indebtedness
otherwise permitted under this Section 10.3 issued at any original issue
discount;

118



--------------------------------------------------------------------------------



 



          (q) Guaranty Obligations in respect of Indebtedness of a Borrower,
Guarantor or a Subsidiary to the extent that such Indebtedness is otherwise
permitted pursuant to this Section 10.3;
          (r) Indebtedness of any Foreign Subsidiary (other than a Borrower or
Guarantor);
          (s) Indebtedness of Parent or any of its Subsidiaries arising after
the date hereof in connection with the issuance by any State, county or
municipal industrial development authority or similar Governmental Authority of
industrial development or revenue bonds or similar obligations secured by Real
Property or Equipment or other fixed or capital assets leased to and operated by
Parent or such Subsidiary; provided, that, Parent or any such Subsidiary may
obtain title to such assets free and clear of any Lien related to such
industrial development or revenue bonds or similar obligations at any time by
optionally canceling such bonds or obligations, paying a nominal fee and
terminating such financing transaction;
          (t) Indebtedness of Parent or any of its Subsidiaries arising after
the date hereof in connection with the issuance by any State, county or
municipal industrial development authority or similar Governmental Authority of
industrial development or revenue bonds or similar obligations secured by Real
Property or Equipment or other fixed or capital assets leased to and operated by
Parent or such Subsidiary that were issued in connection with the financing of,
or the renewal, extension, replacement, refinancing or rollover of financing
with respect to, such assets; provided, that, (i) the aggregate principal amount
of such Indebtedness outstanding at any time shall not exceed $30,000,000, and
(ii) as of the date any such Indebtedness is incurred and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;
          (u) Indebtedness consisting of the obligations of Borrowers and
Guarantors under the Existing Letters of Credit as in effect on the date hereof
for their unexpired term, exclusive of any renewals or extensions thereof;
          (v) the Indebtedness set forth on Schedule 10.3 hereto; and
          (w) Indebtedness of any Borrower or Guarantor arising after the date
hereof issued in exchange for, or the proceeds of which are used to extend,
refinance, replace or substitute for, in whole or in part, Indebtedness
permitted under Sections 10.3(b), 10.3(e), 10.3(h), 10.3(i), 10.3(j), 10.3(o),
10.3(p), 10.3(r), 10.3(t), or 10.3(v) hereof (the “Refinancing Indebtedness”);
provided, that, (i) as to any such Refinancing Indebtedness under
Section 10.3(e) or 10.3(j), the Refinancing Indebtedness shall have a Weighted
Average Life to Maturity and a final maturity equal to or greater than the
Weighted Average Life to Maturity and the final maturity, respectively, of the
Indebtedness being extended, refinanced, replaced, or substituted for, (ii) the
Refinancing Indebtedness shall rank in right of payment no more senior than, and
be at least subordinated (if subordinated) in right of payment to, the
Obligations as the Indebtedness being extended, refinanced, replaced or
substituted for, (iii) as of the date of incurring such Indebtedness and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing, (iv) the principal amount (or accreted value, if applicable) of such
Refinancing Indebtedness (less any original issue discount, if applicable) shall
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, replaced or substituted for (plus the
amount of accrued interest and premium (including applicable prepayment
penalties) thereon, plus discounts, commissions and other reasonable fees and
expenses incurred in connection therewith), (v) the Refinancing Indebtedness may
be secured by substantially the same or all or part of the property or assets
(including after-acquired property as applicable) as the Indebtedness so
extended, refinanced replaced or substituted for; provided, that, that, such
security interests (if any) with respect to the Refinancing Indebtedness shall
have a priority no more senior than, and be at least as subordinated, if
subordinated (on terms and conditions substantially similar to (or no less
favorable to the Lenders than) the subordination

119



--------------------------------------------------------------------------------



 



provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise reasonably acceptable to Agent) as the
security interests with respect to the Indebtedness so extended, refinanced,
replaced or substituted for; and
          (x) unsecured Indebtedness not otherwise permitted by the preceding
clauses of this Section 10.3; provided, that, the aggregate principal amount of
such Indebtedness outstanding at any time shall not exceed $5,000,000.
For purposes of determining compliance with this Section 10.3, in the event that
any Indebtedness meets the criteria of more than one of the types of
Indebtedness described in clauses (a) through (x) above, Administrative Borrower
shall classify such item of Indebtedness and may include the amount and type of
such Indebtedness in one or more of such clauses (including in part under one
such clause and in part under another such clause).
     10.4 Investments. Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, directly or indirectly, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any capital contribution or other
investment in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit or all or a substantial part of the assets or
property of any other Person (whether through purchase of assets, merger or
otherwise), or acquire any Subsidiaries (each of the foregoing an “Investment”),
or agree to do any of the foregoing, except subject to and conditioned upon the
prior written consent of Agent and Lenders to the extent required hereunder,
except (a) Permitted Investments and (b) Permitted Acquisitions. For purposes of
determining compliance with this Section 10.4, in the event that any Investment
meets the criteria of more than one of the types of Investments described in the
definitions of the terms Permitted Investments and Permitted Acquisitions,
Administrative Borrower shall classify such item of Investment and may include
the amount and type of such Investment in one or more of such clauses (including
in part under one such clause and in part under another such clause).
     10.5 Restricted Payments. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, declare or make, or agree to pay or make (except
subject to and conditioned on the prior written consent of Agent and Lenders to
the extent required hereunder), directly or indirectly, any Restricted Payment,
except:
          (a) any Subsidiary of Parent may make Restricted Payments with regard
to its Equity Interests to Parent or to a wholly-owned Subsidiary of Parent
which owns Equity Interests therein;
          (b) any non-wholly-owned Subsidiary of Parent may make Restricted
Payments to holders of its Equity Interests so long as Parent or its respective
Subsidiary which owns the Equity Interests in the Subsidiary making such
Restricted Payments receives at least its proportionate share thereof (based
upon its relative holding of the Equity Interests in the Subsidiary making such
Restricted Payments and taking into account the relative preferences, if any, of
the various classes of Equity Interests of such Subsidiary);
          (c) Parent may pay cash dividends or distributions to any Parent
Entity that are used to reimburse or pay all reasonable fees and expenses
incurred in connection with the Transactions and the other transactions
expressly contemplated by this Agreement and the other Financing Agreements;
          (d) Parent and any of its Subsidiaries may pay cash dividends or
distributions that are used to reimburse or pay reasonable and necessary
expenses (including professional fees and expenses) (other

120



--------------------------------------------------------------------------------



 



than taxes) incurred by any Parent Entity (i) in connection with
(A) registration, public offerings and exchange listing of equity or debt
securities and maintenance of the same, (B) compliance with reporting
obligations under, or in connection with compliance with, any Requirement of
Law, any rules of any self-regulatory body or stock exchange, this Agreement or
any of the other Financing Agreements, or any other agreement or instrument
relating to Indebtedness of any Borrower, Guarantor or Subsidiary,
(C) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor) or (ii) and otherwise incurred in the ordinary course of business;
provided, that, in the case of clause (i)(A) above, if any Parent Entity shall
own any material assets other than the Equity Interests of Parent or another
Parent Entity or other assets relating to the ownership interest of such Parent
Entity in another Parent Entity, Parent or its Subsidiaries, with respect to
such Parent Entity such cash dividends and distributions shall be limited to the
reasonable and proportional share, as determined by Parent in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in another Parent Entity, Parent and its
Subsidiaries, and such other assets;
          (e) Parent and any of its Subsidiaries may pay, without duplication,
cash dividends distributions and other payments (i) pursuant to the Tax Sharing
Agreement and (ii) to any Parent Entity to pay any Related Taxes;
          (f) Parent may make payments to repurchase or redeem Equity Interests
and options to purchase Equity Interests of Parent or any Parent Entity held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any
Borrower, Guarantor or Subsidiary, upon their death, disability, retirement,
severance or termination of employment or service; provided, that, the aggregate
cash consideration paid for all such payments, repurchases or redemptions shall
not exceed (i) $3,000,000 in any fiscal year of Parent or (ii) $5,000,000 during
the term of this Agreement;
          (g) each Borrower and Guarantor, and each Subsidiary, may declare and
make dividends or make other Restricted Payments payable solely in the Equity
Interests of such Person (other than Disqualified Equity Interests)
          (h) Parent may repurchase or withhold or may pay cash or other
dividends in an amount sufficient to allow any Parent Entity to repurchase or
withhold Equity Interests of Parent in connection with the exercise of stock
options or warrants or the vesting of restricted stock (including restricted
stock units) if such Equity Interests represent a portion of the exercise price
of, or withholding obligation with respect to, such options, warrants or
restricted stock;
          (i) Parent may make Restricted Payments substantially
contemporaneously with, or within ninety (90) days after the receipt of, Net
Cash Proceeds from any issuance or sale of its Equity Interests (other than
Disqualified Equity Interests) or from an equity capital contribution made after
the Closing Date (and not including the equity contribution contemplated under
Section 4.1 hereof), in an amount equal to all or any portion of such Net Cash
Proceeds;
          (j) Parent may pay or make dividends or distributions to any Parent
Entity that are used to reimburse or pay any of the following (i) accounting,
legal, administrative and other general corporate and overhead expenses,
franchise or similar taxes and other fees and expenses required to maintain the
existence of such Parent Entity and to pay other operating costs and expenses,
including salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any such Parent Entity, in each case as
to any of the foregoing only to the extent related to, and required for, the
existence of such Parent Entity, or as are reasonably and in good faith
determined by Parent to be allocable to the operation of Parent and its
Subsidiaries or to such Parent Entity’s ownership interest

121



--------------------------------------------------------------------------------



 



therein (directly or through another Parent Entity), and (ii) reasonable
directors fees and out-of-pocket expenses of directors of any Parent Entity, in
each case in an amount not more than the portion of such fees and expenses as
are reasonably and in good faith determined by Parent to be allocable to the
operation of Parent and its Subsidiaries or to such Parent Entity’s ownership
interest therein (directly or through another Parent Entity);
          (k) Parent and any of its Subsidiaries may pay cash dividends and make
other Restricted Payments; provided that:
               (i) either:
                    (A) as of the date of the payment of any such dividend or
other Restricted Payment and after giving effect thereto, Excess Availability
shall be not less than the greater of (1) $30,000,000 or (2) twenty-four (24%)
percent of the least of the Maximum Credit, the Borrowing Base or the Revolving
Loan Limit, on a pro forma basis using the Excess Availability as of the date of
the most recent calculation of the Borrowing Base immediately prior to any such
dividend or other Restricted Payment; or
                    (B) on a pro forma basis, after giving effect to such
dividend or other Restricted Payment, the Consolidated Fixed Charge Coverage
Ratio for Parent and its Subsidiaries for the immediately preceding twelve
(12) consecutive month period ending on the last day of the fiscal month prior
to the date of the payment thereof for which Agent has received financial
statements shall be equal to or greater than 1.00 to 1.00; provided, that, for
purposes of determining the Consolidated Fixed Charge Coverage Ratio under this
Section 10.5(k) only, Fixed Charges shall include all prepayments of
Indebtedness of Parent and its Subsidiaries under clauses (a), (b), or (c) of
the definition of the term “Indebtedness” made in such period; and
               (ii) the aggregate amount of such dividends or Restricted
Payments paid pursuant to this clause (k) shall not exceed the amount equal to
fifty (50%) percent of the Adjusted Consolidated Net Income accrued during the
period (treated as one accounting period) beginning on August 3, 2009 to the end
of the most recent fiscal quarter for which consolidated financial statements of
Parent are available;
               (iii) no such dividends or other Restricted Payments are made
prior to the first anniversary of the date hereof, and
               (iv) as of the date of such dividend or other Restricted Payment
and after giving effect thereto, no Event of Default shall exist or have
occurred and be continuing; and
               (v) Agent shall have received a certificate of a Responsible
Officer of Parent certifying on behalf of Parent to Agent and Lenders that such
dividend or other Restricted Payment complies with the terms of this clause; and
          (l) Parent and any of its Subsidiaries may pay other cash dividends or
other Restricted Payments; provided, that,
               (i) no such dividend or other Restricted Payments are made prior
to the first anniversary of the date hereof, and
               (ii) as of the date of any such dividend or other Restricted
Payment and after giving effect thereto, each of the Payment Conditions is
satisfied; and

122



--------------------------------------------------------------------------------



 



               (iii) Agent shall have received a certificate of a Responsible
Officer of Parent certifying on behalf of Parent to Agent and Lenders that such
dividend or other Restricted Payment complies with the terms of this clause.
     10.6 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, any Affiliate of such Borrower or Guarantor
or pay any management, consulting, advisory, brokerage or similar fees to any
Affiliate of such Borrower or Guarantor, except upon terms no less favorable to
such Borrower or Guarantor than such Borrower or Guarantor would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided, that, nothing contained in this Section 10.6 shall be deemed to
prohibit:
          (a) Restricted Payments permitted under Section 10.5 hereof or
entering into and performing the Tax Sharing Agreement;
          (b) loans and other Investments permitted under clauses (f), (h), (i),
(j), (l) or (o) of the definition of Permitted Investments;
          (c) reasonable director, officer and employee compensation (including
bonuses and stock option programs), benefits and indemnification and
contribution arrangements, in each case approved by the Board of Directors (or a
committee thereof) of such Borrower, Parent or Guarantor;
          (d) Parent or any of its Subsidiaries from entering into or performing
an agreement with Sponsor, any CD&R Investor or any Affiliate of Sponsor or any
CD&R Investor for the rendering of management consulting, monitoring, financial
advisory or other services for compensation not to exceed in the aggregate
$2,000,000 per year plus reasonable out-of-pocket expenses; provided, that, no
payments of such compensation shall be made (other than for reasonable
out-of-pocket expenses) if as of the date of any such payment, and after giving
effect thereto, an Event of Default shall exist or have occurred and be
continuing;
          (e) Parent or any of its Subsidiaries from entering into, making
payments pursuant to and otherwise performing an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent or employee of Parent or any of its
Subsidiaries that has been approved by the Board of Directors (or a committee
thereof) of Parent, or of such Borrower or Guarantor, in respect of liabilities
(i) arising under the Securities Act, the Exchange Act and any other applicable
securities laws or otherwise, in connection with any offering of securities by
any Parent Entity (provided that, if such Parent Entity shall own any material
assets other than the Capital Stock of Parent or another Parent Entity, or other
assets relating to the ownership interest of such Parent Entity in Parent or
another Parent Entity, such liabilities shall be limited to the reasonable and
proportional share, as determined by Parent in its reasonable discretion, of
such liabilities relating or allocable to the ownership interest of such Parent
Entity in Parent or another Parent Entity and such other related assets) or
Parent or any of its Subsidiaries, (ii) incurred to third parties for any action
or failure to act of Parent or any of its Subsidiaries, predecessors or
successors, (iii) arising out of the performance by Sponsor, any CD&R Investor
or any Affiliate of Sponsor or any CD&R Investor of management consulting,
monitoring, financial advisory or other services provided to Parent or any of
its Subsidiaries, (iv) arising out of the fact that any indemnitee was or is a
director, officer, agent or employee of Parent or any of its Subsidiaries, or is
or was serving at the request of any such corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
enterprise or (v) to the fullest extent permitted by Delaware or other
applicable state law, arising out of any breach or alleged breach by such
indemnitee of his or her fiduciary duty as a director or officer of Parent or
any of its Subsidiaries;

123



--------------------------------------------------------------------------------



 



          (f) Parent or any of its Subsidiaries from entering into or performing
the Investment Documents, or any agreements or commitments with or to any
Affiliate existing on the Closing Date and described on Schedule 10.6;
          (g) any transaction permitted under Section 10.1;
          (h) transactions between any Borrower or Guarantor and any other
Borrower or Guarantor that are not prohibited by the terms of this Agreement;
          (i) the payment of expenses incurred in connection with the
Transactions and the other transactions expressly contemplated by this Agreement
and the other Financing Agreements on or about the Closing Date;
          (j) sales or issuances of Equity Interests of a Borrower or Guarantor
to an Affiliate thereof not otherwise prohibited by this Agreement and the
granting of registration and other customary rights in connection therewith;
          (k) payments to Sponsor or any of its Affiliates of fees of up to
$8,250,000 in the aggregate, plus out-of-pocket expenses, in connection with the
Transactions;
          (l) transactions with Existing Foreign Subsidiaries in the ordinary
course of the business of Borrowers and Guarantors; and
          (m) the Transactions and all transactions relating thereto
contemplated by this Agreement.
For purposes of this Section 10.6, (A) any transaction with any Affiliate shall
be deemed to have satisfied the standard set forth in the first sentence hereof
if (i) such transaction is approved by a majority of the Disinterested Directors
of the board of directors of the applicable Borrower or Guarantor, or (ii) in
the event that at the time of any such transaction, there are no Disinterested
Directors serving on the board of directors of such Borrower or Guarantor, such
transaction shall be approved by a nationally recognized expert with expertise
in appraising the terms and conditions of the type of transaction for which
approval is required, and (B) “Disinterested Director” shall mean, with respect
to any Person and transaction, a member of the board of directors of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction or, to the extent any such transaction involves
Sponsor, a member of the board of directors of such Person who is not an
officer, director or employee of Sponsor.
     10.7 Change in Business. Each Borrower and Guarantor shall not engage in
any business other than the business of any Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complementary to the
business in which any Borrower or Guarantor is engaged on the date hereof, and
any other business that in the aggregate is not material to Parent and its
Subsidiaries taken as a whole.
     10.8 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor (other than dividends
or distributions paid or made by Parent); (b) make loans or advances to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(c) transfer any of its properties or assets to such Borrower or Guarantor or
any Subsidiary of such Borrower or Guarantor; or (d) in the case of any Borrower
or Guarantor, create, incur, assume or

124



--------------------------------------------------------------------------------



 



suffer to exist any Lien in favor of any of Secured Parties upon any of its
property, assets or revenues constituting Working Capital Priority Collateral
(as defined in the Intercreditor Agreement) or affecting the rights or remedies
of Agent with respect thereto, whether now owned or hereafter acquired
(provided, that, to the extent otherwise expressly permitted hereunder, dividend
or liquidation priority between classes of Equity Interests, or subordination of
any obligation (including the application of any remedy bars thereto) to any
other obligation, will not be deemed to constitute such a Lien, encumbrance or
restriction); except, for, encumbrances and restrictions arising under, pursuant
to or by reason of (i) applicable law, rule, regulation or order, or required by
any regulatory authority, (ii) this Agreement, the other Financing Agreements,
the Term Loan Documents (as in effect on the date hereof), the documents
relating to Indebtedness permitted by Section 10.3(j) or Sections 10.3(s) or
10.3(t) hereof (and, in the case of Indebtedness permitted under
Sections 10.3(s) or 10.3(t), any encumbrance or restriction shall only be
effective against the assets financed or acquired thereby) and the documents
relating to any Refinancing Indebtedness in respect of any of the foregoing,
(iii) customary provisions restricting subletting, assignment or transfer of any
lease governing a leasehold interest of such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor, (iv) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date or any agreement or instrument of a Person, or relating to Indebtedness or
Capital Stock of a Person, which Person is acquired by or merged or consolidated
with or into Parent or any of its Subsidiaries, or which agreement or instrument
is assumed by Parent or any of its Subsidiaries in connection with an
acquisition of assets from such Person, as in effect at the time of such
acquisition, merger or consolidation, (vi) with respect to a Subsidiary (or any
of its property or assets) imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all or substantially all the Capital
Stock or assets of such Subsidiary (or the property or assets that are subject
to such restriction), during an interim period prior to the closing of such sale
or disposition of such Capital Stock, property or assets, (vii) customary
restrictions on the assignment or transfer of any licenses or other contracts,
or of any property or assets subject thereto, (viii) customary restrictions in
agreements relating to purchase money financing arrangements (or other
arrangements relating to Indebtedness incurred to finance or refinance the
acquisition, leasing, construction or improvement of property (real or personal)
or assets) or contained in pledges, mortgages or other security agreements with
respect to such property or assets, (ix) the extension, replacement or
continuation of contractual obligations in existence on the date hereof;
provided, that, any such encumbrances or restrictions taken as a whole contained
in such extension, replacement or continuation are no less favorable to Agent
and Lenders in any material respect than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended, replaced or
continued, (x) agreements entered into in the ordinary course of business with
customers or supplier as to cash or other deposits or net worth required by such
customers or suppliers, (xi) customary provisions in joint venture or other
agreements or instruments entered into in the ordinary course of business of the
applicable Person, (xii) any other agreement or instrument in effect at or
entered into on the Closing Date, (xiii) Hedging Agreements, (xiv) pursuant to
an agreement or instrument (a “Refinancing Agreement”) effecting a refinancing
of Indebtedness Incurred pursuant to, or that otherwise extends, renews,
refunds, refinances or replaces, an agreement or instrument referred to in
clause (v) or (xii) of this Section 10.8 or this clause (xiv) (an “Initial
Agreement”) or contained in any amendment, supplement or other modification to
an Initial Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are no less favorable to Agent and the Lenders in any material
respect than encumbrances and restrictions contained in the Initial Agreement or
Initial Agreements to which such Refinancing Agreement or Amendment relates, or
(xv) an agreement or instrument relating to (A) any Indebtedness incurred after
the date hereof if such encumbrances and restrictions taken as a whole are no
less favorable to Agent and the Lenders in any material respect either than the
encumbrances and restrictions contained in the Initial Agreements, or

125



--------------------------------------------------------------------------------



 



than is customary in comparable financings, or (B) any sale of receivables by a
Foreign Subsidiary, and except for encumbrances and restrictions that arise or
are agreed to in the ordinary course of business and do not detract from the
value of property or assets of Parent or any of its Subsidiaries in any manner
material to Parent or such Subsidiary.
     10.9 Certain Payments of Indebtedness, Etc. Borrowers and Guarantors shall
not, and shall not permit any Subsidiary to, make or agree to make any optional
or voluntary payment, prepayment, redemption, retirement, defeasance, purchase
or sinking fund payment or other acquisition for value of any of the principal
of its Indebtedness prior to the stated maturity thereof other than the
Indebtedness under the Financing Agreements (including, without limitation, by
way of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or otherwise set aside or deposit or invest any sums for such purpose (each, an
“Optional Payment”); except, that:
          (a) any of Borrowers and Guarantors, and any such Subsidiary, may make
Optional Payments in respect of its Indebtedness permitted under
Sections 10.3(a), 10.3(b), 10.3(c), 10.3(d), 10.3(g),10.3(m), 10.3(n), 10.3(r),
10.3(s), 10.3(t) and 10.3(w) (or 10.3(o) or 10.3(p) to the extent related to any
of the foregoing);
          (b) any of Borrowers and Guarantors, and any such Subsidiary, may make
Optional Payments of its Indebtedness with (i) the proceeds of Refinancing
Indebtedness to the extent permitted in Section 10.3(w) or (ii) in exchange for
any Equity Interests of Parent or any Parent Entity and/or with Net Cash
Proceeds of the issuance or sale of any such Equity Interests;
          (c) Parent may establish and maintain the Convertible Note Account and
make Optional Payments in respect of the Indebtedness evidenced by the
Convertible Notes with the proceeds of funds then held in the Convertible Note
Account;
          (d) Parent may make Optional Payments in respect of the Term Loan
Debt; provided, that, as to any such Optional Payment, each of the following
conditions is satisfied: (i) no such Optional Payment shall be made prior to
January 1, 2012, (ii) in no event shall the aggregate amount of such Optional
Payments in any fiscal year of Parent exceed $15,000,000, (iii) as of the date
of any such Optional Payment and after giving effect thereto, using the most
recent calculation of the Borrowing Base prior to the date of any such Optional
Payment, on a pro forma basis, Excess Availability shall be not less than the
greater of (A) $30,000,000 or (B) twenty-four (24%) percent of the least of
(1) the Maximum Credit or (2) the Borrowing Base or (C) the Revolving Loan
Limit, and (iv) as of the date of any such Optional Payment, and after giving
effect thereto, no Event of Default shall exist or have occurred and be
continuing;
          (e) any of Borrowers and Guarantors, and any such Subsidiary, may make
Optional Payments in respect of any of its Indebtedness; provided, that, (i) the
aggregate amount of all such Optional Payments in any fiscal year of Parent
shall not exceed $5,000,000 and (ii) as of the date of any such Optional
Payment, no Event of Default shall exist or have occurred and be continuing;
          (f) any of Borrowers and Guarantors, and any such Subsidiary, may make
Optional Payments in respect of any of its Indebtedness not otherwise permitted
under this Section 10.9; provided, that, as of the date of any such Optional
Payment and after giving thereto, the Payment Conditions are satisfied and Agent
shall have received a certificate of a Responsible Officer of Parent certifying
on behalf of Parent to Agent and Lenders that such payment complies with the
terms of this clause.

126



--------------------------------------------------------------------------------



 



     10.10 Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements. Borrowers and Guarantors shall not, and shall not permit any
Subsidiary to:
          (a) amend, supplement, modify or otherwise change its certificate of
incorporation, articles of association, certificate of formation, limited
liability company agreement, limited partnership agreement or other similar
organizational documents, as applicable (and, for the avoidance of doubt,
excluding by-laws, committee charters and other similar governing documents),
except for amendments, supplements, modifications or other changes (i) pursuant
to transactions permitted under Section 10.1 (1) hereof, (ii) as contemplated in
Section 6.2 of the Stockholders Agreement as in effect on the date hereof, or
(iii) that do not adversely affect the ability of a Borrower, Guarantor or such
Subsidiary to borrow hereunder or otherwise adversely affect the interests of
Agent or Lenders in any material respect;
          (b) amend, supplement, modify or otherwise change, pursuant to a
waiver or otherwise (or permit the amendment, modification or other change in
any manner of) any of the provisions of any of Term Loan Documents, the
Convertible Notes, any Subordinated Debt or any agreements related to the
Indebtedness permitted under Section 10.3 (j) hereof, in a manner that shortens
the fixed maturity or increases the principal amount thereof, except in the case
of the Term Loan Documents as permitted by the Intercreditor Agreement; or
          (c) amend, supplement, modify or otherwise change, pursuant to a
waiver or otherwise, the terms and conditions of the Tax Sharing Agreement in
any manner that would increase the amounts payable by Parent or any of its
Subsidiaries thereunder, (other than amendments reasonably reflecting changes in
law or regulations after the date hereof), or otherwise amend, supplement,
modify or otherwise change the terms and conditions of the Tax Sharing Agreement
(except to the extent that any such amendment, supplement or modification could
not reasonably be expected to have a Material Adverse Effect).
     10.11 Sale and Leaseback Transactions. Borrowers and Guarantors shall not,
and shall not permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, provided that a Sale and Leaseback Transaction shall be permitted
so long as (a) the assets sold or otherwise subject to any Disposition in
connection with such Sale and Leaseback Transaction shall not include any of the
Revolving Loan Priority Collateral; (b) subject to the Intercreditor Agreement,
the Net Cash Proceeds from such sale are applied to the Obligations to the
extent required under Section 2.5(b); (c) in the event that the lease back of
such property is pursuant to a Capital Lease, the Indebtedness arising pursuant
to such Capital Lease is permitted under Section 10.3; (d) in the event that the
lease back of such property is pursuant to an operating lease, such lease shall
be on market terms as reasonably determined by Parent; and (e) Borrowers and
Guarantors shall have used commercially reasonable efforts to obtain from the
purchaser or transferee a Collateral Access Agreement with respect to the
property subject to such Sale and Leaseback Transaction duly executed and
delivered by the purchaser or transferee to the extent contemplated by
Sections 5.2(h) or 9.8 (it being understood that Borrowers and Guarantors shall
not be required to incur any expense, provide any security or agree to any
adverse term or condition exclusively and directly required in order to obtain
such Collateral Access Agreement).
     10.12 Designation of Designated Senior Debt. Borrowers and Guarantors shall
not designate any Indebtedness, other than the Obligations, as “Designated
Senior Debt”, or any similar term under and as defined in the agreements
relating to the Convertible Notes or any Subordinated Debt of any Borrower or
Guarantor which contains such designation. Borrowers and Guarantors shall
designate the Obligations as “Designated Senior Debt” or any similar term under
and as defined in the agreements relating to any Subordinated Debt of any
Borrower or Guarantor which contains such designation.

127



--------------------------------------------------------------------------------



 



     10.13 Term Loan Agreement. Borrowers and Guarantors shall not amend
Section 7.2(d) of the Term Loan Agreement to reduce any amount specified
thereunder without the written consent of Agent.
SECTION 11. FINANCIAL COVENANTS
     11.1 Consolidated Fixed Charge Coverage Ratio. At any time that Excess
Availability is less than the greater of (a) $15,000,000 or (b) fifteen (15%)
percent of the least of the Maximum Credit, the Borrowing Base or the Revolving
Loan Limit (such amount, the “applicable amount”), and at all times thereafter
(except as otherwise provided below), the Consolidated Fixed Charge Coverage
Ratio of Parent and its Subsidiaries (on a consolidated basis) determined as of
the end of each fiscal month most recently ended for which Agent has received
financial statements shall be not less than 1.0 to 1.0 for the period of the
immediately preceding twelve (12) consecutive fiscal months prior to such fiscal
month end; provided, that, if, at any time after Excess Availability shall be
less than the applicable amount, then Excess Availability shall be greater than
such amount for ninety (90) consecutive days (or ten (10) consecutive days if
Borrowers have received a cash capital contribution from CD&R or the CD&R
Investors in an amount equal to the greater of (i) such amount so that Excess
Availability is greater than the applicable amount after the application of the
proceeds of such contribution to Qualified Cash or to prepay the Revolving Loans
and (ii) $2,500,000), Parent and its Subsidiaries shall not thereafter be
required to comply with the Consolidated Fixed Charge Coverage Ratio as set
forth above until such time as Excess Availability shall again be less than the
applicable amount; provided, that, in the event that Agent receives reasonably
satisfactory evidence that, within five (5) Business Days after the date that
Excess Availability is less than the applicable amount, CD&R has requested
payments from the CD&R Investors in accordance with the terms of the agreements
of CD&R with such CD&R Investors in an amount sufficient to increase the Excess
Availability in excess of the then applicable amount, Parent and its
Subsidiaries shall not thereafter be required to comply with the Consolidated
Fixed Charge Coverage Ratio as set forth above for an additional period of
fifteen (15) Business Days (as increased by the number of days, if any,
necessary to permit the passage of ten (10) consecutive days from the date of
the receipt by Borrowers of such cash capital contribution (such aggregate
twenty (20) Business Day period, the “Non-Test Period”)) and during the Non-Test
Period, Borrowers will not request, and Agent and Lenders will not be required
to make any Loans, except in the discretion of Agent and Required Lenders. Any
subsequent increase in Excess Availability after it has been less than the
applicable amount shall not be the basis for any cure of any Event of Default
arising prior thereto as a result of the failure to comply with the covenant in
this Section 11.1.
     11.2 Excess Availability. At all times from and after the date hereof,
through and including the date on which Borrowers deliver or cause to be
delivered to Agent the quarterly consolidated financial statements of Parent and
its Subsidiaries with respect to the fiscal quarter ending on or about May 3,
2010 in accordance with the terms hereof, the aggregate Excess Availability of
Borrowers shall not at any time be less than $15,000,000.
SECTION 12. EVENTS OF DEFAULT AND REMEDIES
     12.1 Events of Default. The occurrence or existence of any one or more of
the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
          (a) any Borrower fails to make any principal payment hereunder when
due in accordance with the terms hereof (whether at stated maturity, by
mandatory prepayment or otherwise) or fails to pay interest, fees or any of the
other Obligations within three (3) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof;

128



--------------------------------------------------------------------------------



 



          (b) any Borrower or Guarantor:
               (i) fails to perform or observe any of the covenants or other
agreements contained in Sections 5.2(a), (d), (e), and (h)), 6.6, 7.1, 7.2, 7.3,
7.7, 7.8, 9.1, 9.2, 9.5 (as it relates to Revolving Loan Priority Collateral),
9.6(a), 10 and 11 of this Agreement or the sections specified on Schedule 12.1
hereto of the other Financing Agreements; provided, that, in the case of a
default in the observance or performance of its obligations under Section 9.6(a)
hereof, such default shall have continued unremedied for a period of two
(2) Business Days after a Responsible Officer of Parent shall have discovered
such default, or
               (ii) fails to perform or observe any of the covenants or other
agreements contained in Sections 6.7, 7.4, 9.3, 9.4, 9.5 (as it relates to
property other than Revolving Loan Priority Collateral), 9.6(b), 9.6(d), 9.6(j),
9.6(k), 9.8, 9.9, 9.11(c), of this Agreement and such failure continues for a
period of fifteen (15) days after the earlier of: (A) the date on which such
failure is first known to any Responsible Officer of Parent or (B) the date on
which written notice thereof is given to Administrative Borrower by Agent;
               (iii) fails to perform or observe any of the covenants or other
agreements contained in this Agreement or any of the other Financing Agreements
other than those described in Sections 12.1(b)(i) and 12.1(b)(ii) above and such
failure shall continue for thirty (30) days after the earlier of: (A) the date
on which such failure is first known to any Responsible Officer of Parent or
(B) the date on which written notice thereof is given to Administrative Borrower
by Agent; or
          (c) any representation or warranty made by any Borrower or Guarantor
to Agent or any Lender in this Agreement, the other Financing Agreements or that
is contained in any certificate furnished pursuant hereto that is qualified as
to materiality or Material Adverse Effect shall when made or deemed made be
incorrect and any other such representation or warranty made by any Borrower or
Guarantor to Agent or any Lender shall when made or deemed made be incorrect in
any material respect;
          (d) any Guarantor revokes or terminates any guarantee of such party of
the Obligations in favor of Agent or any Lender, except as a result of a
transaction permitted under Section 10.1 hereof or as otherwise permitted
hereunder or any of the other Financing Agreements;
          (e) (i) one or more judgments, orders or decrees for the payment of
money in an aggregate amount in excess of $10,000,000 (net of any insurance or
indemnity payments actually received in respect thereof prior to or within sixty
(60) days from the entry thereof) shall be rendered against any Borrower or
Guarantor or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of sixty (60) consecutive days or execution
shall not be effectively stayed, or (ii) any judgment other than for the payment
of money, or injunction, attachment, garnishment or execution is rendered
against any of the Revolving Loan Priority Collateral having a value in excess
of $2,000,000 or any Collateral (whether or not including Revolving Loan
Priority Collateral) having a value in excess of $10,000,000 and either (A) is
made or rendered against any Revolving Loan Priority Collateral having a value
in excess of $2,000,000 or any Collateral (whether or not including Revolving
Loan Priority Collateral) having a value in excess of $10,000,000 or (B) in the
case of a deposit account, securities account or similar account in which the
value of such deposits, securities or similar items is in excess of $5,000,000
the bank or financial intermediary maintaining such account shall refuse to
remit deposits, securities, funds or similar items in such account in excess of
such claim to any Borrower or Guarantor;
          (f) any Borrower dissolves, suspends or discontinues doing business,
other than as expressly permitted under Section 9.4 or Section 10.1 hereof,
except any such dissolution, suspension, or discontinuance that could not
reasonably be expected to have a Material Adverse Effect;

129



--------------------------------------------------------------------------------



 



          (g) (i) any Borrower or Guarantor shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other similar relief with respect to it or its debts, or
(B) seeking appointment of a receiver, interim receiver, receivers, receiver and
manager, trustee, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or any Borrower or Guarantor shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against any Borrower or Guarantor any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged, unstayed or unbonded for a period of sixty
(60) days; or (iii) any Borrower or Guarantor shall file any answer that
indicates its consent to, acquiescence in or approval of, any such action or
proceeding referred to in clause (i) above or the relief requested is granted
sooner; or (iv) any Borrower or Guarantor shall be generally unable to, or shall
admit in writing its general inability to, pay its debts as they become due;
          (h) (i) any default in (A) any payment of principal, interest in
respect of any Indebtedness (excluding the Loans and the Letter of Credit
Obligations) in excess of $15,000,000 beyond the period of grace (not to exceed
thirty (30) days), if any, provided in the instrument or agreement under which
such Indebtedness was created or (B) the observance or performance of any other
agreement or condition (including the failure to pay any amount other than
principal or interest) relating to any Indebtedness (excluding the Loans and the
Letter of Credit Obligations) or with respect to in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders, or beneficiary or beneficiaries of
such Indebtedness (or a trustee, agent or other representative on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice or lapse of time if required, such Indebtedness to become due prior to
its stated maturity or become subject to a mandatory offer to purchase (an
“Acceleration”) and such notice shall have lapsed and if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered such
Default Notice shall have been given, (ii) the subordination provisions with
respect to any Subordinated Debt shall cease to be in full force and effect and
such Subordinated Debt shall thereby cease to be validly subordinated to the
Obligations as and to the extent as provided in such subordination provisions;
          (i) (i) any material provision of any of the Financing Agreements
shall cease for any reason to be valid, binding and enforceable with respect to
any Borrower or Guarantor thereto (other than pursuant to the terms hereof or
thereof), or any Borrower or Guarantor shall challenge in writing the
enforceability hereof or thereof, or shall assert in writing to Agent or any
Lender, or take any action or fail to take any action based on such assertion
that any material provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or (ii) the Lien created by any of the Financing Agreements
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby
with respect to any of the Revolving Loan Priority Collateral purported to be
subject thereto having a value in excess of $2,000,000 or any of the Collateral
(whether or not including Revolving Loan Priority Collateral) having a value in
excess of $5,000,000 (except as otherwise permitted herein or therein);
provided, that, with respect any Collateral other than Revolving Loan Priority
Collateral, such default shall have continued unremedied for a period of twenty
(20) days;
          (j) an ERISA Event shall occur which results in or could reasonably be
expected to have a Material Adverse Effect; or

130



--------------------------------------------------------------------------------



 



          (k) any Borrower or Guarantor shall be prohibited or otherwise
restrained for a period of more than fifteen (15) days from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect within the immediately
succeeding ninety (90) day period by virtue of any determination, ruling,
decision, decree or order of any court or Governmental Authority of competent
jurisdiction;
          (l) any Change of Control.
     12.2 Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Guarantor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 14
hereof, at any time an Event of Default exists or has occurred and is
continuing, Agent may, and at the direction of the Required Lenders shall, at
any time or times, proceed directly against any Borrower or Guarantor to collect
the Obligations of such Borrower or Guarantor then due and owing without prior
recourse to the Collateral.
          (b) Without limiting the generality of the foregoing, at any time an
Event of Default exists or has occurred and is continuing, Agent may, at its
option and shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Section 12.1(g), all Obligations shall automatically become immediately due and
payable), and (ii) terminate the Commitments whereupon the obligation of each
Lender to make any Loan and Issuing Bank to issue any Letter of Credit shall
immediately terminate (provided, that, upon the occurrence of any Event of
Default described in Section 12.1(g), the Commitments and any such obligation of
each Lender to make a Loan or Issuing Bank to issue any Letters of Credit
hereunder shall automatically terminate).
          (c) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion, and
subject to and in compliance with applicable law and the terms of the
Intercreditor Agreement, and subject (in the case of Term Loan Priority
Collateral) to pre-existing Liens, security interests, title imperfections and
other defects and impairments of any nature whatsoever (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time reasonably designated by Agent, (iii) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) subject to pre-existing rights
and licenses permitted hereunder with respect to Term Loan Priority Collateral,
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with the Agent having the right

131



--------------------------------------------------------------------------------



 



to purchase the whole or any part of the Collateral at any such public sale, all
of the foregoing being free from any right or equity of redemption of any
Borrower or Guarantor, which right or equity of redemption is hereby expressly
waived and released by Borrowers and Guarantors to the fullest extent permitted
by applicable law, and/or (vi) with the consent of Required Lenders (and shall
at the direction of Required Lenders), terminate this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent. If notice of disposition of Collateral is
required by law, ten (10) days prior notice by Agent to Administrative Borrower
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof, and Borrowers and Guarantors waive any
other notice to the fullest extent that the consent thereto of Borrowers and
Guarantors hereunder is permitted by applicable law. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, to the fullest extent permitted by
applicable law, each Borrower and Guarantor waives the posting of any bond which
might otherwise be required. At any time an Event of Default exists or has
occurred and is continuing, upon Agent’s request, Borrowers will either, as
Agent shall specify, furnish cash collateral to Issuing Bank to be used to
secure and fund the reimbursement obligations to Issuing Bank in connection with
any Letter of Credit Obligations or furnish cash collateral to Agent for the
Letter of Credit Obligations. Such cash collateral shall be in the amount equal
to one hundred three (103%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith.
          (d) At any time or times that an Event of Default exists or has
occurred and is continuing, Co-Collateral Agents may, subject to the terms of
the Intercreditor Agreement, in their discretion, enforce the rights of any
Borrower or Guarantor against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Co-Collateral Agents may, subject to the terms
of the Intercreditor Agreement, in their discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof and
(iv) take whatever other action Co-Collateral Agents may deem necessary or
desirable for the protection of its interests and the interests of Lenders. At
any time that an Event of Default exists or has occurred and is continuing, at
Co-Collateral Agents’ request, all invoices and statements sent to any account
debtor shall state that the Accounts have been assigned to Agent and are payable
directly and to Agent and Borrowers and Guarantors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent, except as may be required
by the terms of any pre-existing agreement permitted hereunder of any Borrower
with a third-party or by applicable law.
          (e) For the purpose of enabling Agent and Co-Collateral Agents (and to
the extent necessary) to exercise the rights and remedies under this
Section 12.2 and subject to the Intercreditor Agreement, each Borrower and
Guarantor hereby grants to Agent and each of Co-Collateral Agents, a
non-exclusive

132



--------------------------------------------------------------------------------



 



license (exercisable at any time an Event of Default shall exist or have
occurred and only for so long as the same is continuing, but irrevocable so long
as such Event of Default shall exist or have occurred and be continuing) without
payment of royalty or other compensation to any Borrower or Guarantor, to use
(directly or indirectly through any agent), license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property
and Foreign Intellectual Property and general intangibles now owned or hereafter
acquired by any Borrower or Guarantor, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
          (f) At any time an Event of Default exists or has occurred and is
continuing, Agent may apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations then due and owing, in whole or in part and in
accordance with Section 6.7 hereof, subject to the terms of the Intercreditor
Agreement, or may hold such proceeds as cash collateral for the Obligations.
Borrowers and Guarantors shall remain liable to Agent and Lenders for the
payment of any deficiency with interest at the highest rate provided for herein
and all costs and expenses of collection or enforcement, including attorneys’
fees and expenses.
SECTION 13. JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW
     13.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
          (a) This Agreement and the rights and obligations of the parties
hereto under this Agreement shall be governed by the internal laws of the State
of New York without giving effect to the rules and principles of conflicts of
law or other rule of law to the extent the same are not mandatorily applicable
by statute and would cause the application of the law of any jurisdiction other
than the laws of the State of New York.
          (b) Each of Borrowers, Guarantors, Agent, Lenders and Issuing Bank
irrevocably (i) consents and submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York for New York County and the United States
District Court for the Southern District of New York, and appellate courts from
either thereof, in any action instituted therein that (x) arises out of or
relates to this Agreement, (y) arises out of or relates to any of the other
Financing Agreements or (z) in any way is connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case under this clause (z) whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and (ii) to the
fullest extent permitted by applicable law, waives any objection based on venue
or forum non conveniens with respect to such action. Each of Borrowers,
Guarantors, Agent, Lenders and Issuing Bank agrees that any dispute with respect
to any such matters shall be heard only in the courts described above unless
such courts shall decline to exercise jurisdiction over such dispute in whole or
in part (except that Agent and Lenders shall have the right to bring any action
or proceeding against any Borrower or Guarantor or its or their property in the
courts of any other jurisdiction which Agent deems reasonably necessary or
appropriate in order to realize on the Collateral and which have jurisdiction
over such Borrower or Guarantor or property).
          (c) Each Borrower and Guarantor (to the fullest extent permitted by
applicable law) hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein or otherwise
notified to Agent and service so made shall be deemed to be completed five (5)
days after the same shall have been so deposited in the U.S. mails, or, at
Agent’s option, by service upon any Borrower or

133



--------------------------------------------------------------------------------



 



Guarantor (or Administrative Borrower on behalf of such Borrower or Guarantor)
in any other manner provided under the rules of any such courts.
          (d) BORROWERS, GUARANTORS, AGENT, CO-COLLATERAL AGENTS, LENDERS AND
ISSUING BANK EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. BORROWERS, GUARANTORS, AGENT, CO-COLLATERAL AGENTS, LENDERS
AND ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT ANY BORROWER, ANY GUARANTOR, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
     13.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
(to the fullest extent permitted by applicable law) demand, presentment, protest
and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein or in the
Intercreditor Agreement. No notice to or demand on any Borrower or Guarantor
which Agent or any Lender may elect to give shall entitle such Borrower or
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.
     13.3 Amendments and Waivers.
          (a) Neither this Agreement nor any other Financing Agreement (other
than any Deposit Account Control Agreement or Investment Property Control
Agreement, as to which only the consent of Agent shall be required) nor any
terms hereof or thereof may be amended, waived (other than by a Borrower or
Guarantor), modified or supplemented unless such amendment, waiver, modification
or supplement is in writing signed by Agent and the Required Lenders or at
Agent’s option, by Agent with the authorization or consent of the Required
Lenders, and as to amendments to any of the Financing Agreements (other than
with respect to any provision of Sections 14.1 through 14.10 and 14.13 hereof
not affecting any Borrower or Guarantor), by any Borrower or Guarantor party
thereto and such amendment, waiver, discharge or termination shall be effective
and binding as to all Lenders and Issuing Bank only in the specific instance and
for the specific purpose for which given; except, that, no such amendment,
waiver, discharge or termination shall:
               (i) reduce the interest rate or any fees or extend the scheduled
date of payment of principal, interest or any fees or reduce the principal
amount of any Loan or Letters of Credit, in each case without the consent of
each Lender directly affected thereby,
               (ii) increase the Commitment of any Lender over the amount
thereof then in effect or provided hereunder, in each case without the consent
of such Lender directly affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an

134



--------------------------------------------------------------------------------



 



increase of the Commitment of any Lender and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender),
               (iii) release all or substantially all of the Collateral (except
as expressly permitted hereunder or under any of the other Financing Agreements
or applicable law and except as permitted under Section 14.11(b) hereof),
without the consent of all of Lenders,
               (iv) reduce any percentage specified in the definition of
Required Lenders or otherwise amend the definition of such term or amend the
percentage specified in or otherwise amend the definition of “Supermajority
Lenders”, in the case of any of the foregoing, without the consent of all of
Lenders,
               (v) consent to the assignment or transfer by any Borrower or
Guarantor of any of their rights and obligations under this Agreement (except as
permitted hereunder or under any of the other Financing Agreements), without the
consent of all of Lenders,
               (vi) amend, modify or waive any terms of Section 6.7 or this
Section 13.3 hereof, without the consent of Agent and all of Lenders,
               (vii) amend, modify or waive any terms of Section 8.26,
Section 9.4(a) or Section 14.16 hereof, or amend the definition of
“Co-Collateral Agents”, in each case without the consent of each of the
Co-Collateral Agents, or
               (viii) increase the advance rates constituting part of the
Borrowing Base or increase the Letter of Credit Limit, or make any change to the
definition of “Borrowing Base” (by adding additional categories or components
thereof), “Eligible Accounts”, “Eligible Inventory”, that would have the effect
of increasing the amount of the Borrowing Base, reduce the Dollar amount set
forth in the definition of “Dominion Event”, in each case, without the written
consent of the Supermajority Lenders and the Co-Collateral Agents.
          (b) Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent, any Lender or Issuing
Bank of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, any Lender or Issuing Bank would otherwise have on any future occasion,
whether similar in kind or otherwise.
          (c) Notwithstanding anything to the contrary contained in
Section 13.3(a) above, in connection with any amendment, waiver, modification or
supplement, in the event that any Lender whose consent thereto is required shall
fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of the
Required Lenders to such amendment, waiver, modification or supplement is
obtained, then the Administrative Borrower shall have the right at any time
thereafter to cause the Non-Consenting Lender to, and upon the exercise by the
Administrative Borrower of such right, such Non-Consenting Lender shall have the
obligation to, sell, assign and transfer to such Eligible Transferee as the
Administrative Borrower may specify, the Commitment of such Non-Consenting
Lender and all rights and interests of such Non-Consenting Lender pursuant
thereto. The Administrative Borrower shall provide the Non-Consenting Lender
with prior written notice of its intent to exercise its right under this
Section, which notice shall specify on date on which such purchase and sale
shall occur. Such purchase and sale shall be pursuant to the terms of an
Assignment and Acceptance (whether or not executed by the Non-Consenting
Lender); except, that, on the date of such purchase and sale, such Eligible
Transferee specified by the Administrative Borrower,

135



--------------------------------------------------------------------------------



 



shall pay to the Non-Consenting Lender (except as such Eligible Transferee and
such Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee). Such purchase and sale shall be
effective on the date of the payment of such amount to the Non-Consenting Lender
and the Commitment of the Non-Consenting Lender shall terminate on such date.
          (d) The consent of Agent shall be required for any amendment, waiver
or consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section; provided, that, the consent of Agent shall not be
required for any other amendments, waivers or consents. The exercise by Agent or
Co-Collateral Agents, as applicable, of any of its or their rights hereunder
with respect to Reserves or Eligible Accounts or Eligible Inventory shall not be
deemed an amendment to the advance rates provided for in this Section 13.3. The
consent of Issuing Bank shall be required for any amendment, waiver or consent
affecting the rights or duties of Issuing Bank hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section; provided, that, the consent of Issuing Bank shall not
be required for any other amendments, waivers or consents. The consent of each
Co-Collateral Agent affected thereby shall be required for any amendment, waiver
or consent affecting the rights or duties of such Co-Collateral Agent hereunder
or under any of the other Financing Agreements, in addition to the consent of
the Lenders otherwise required by this Section. Notwithstanding anything to the
contrary contained in Section 13.3(a) above, (i) in the event that Agent shall
agree that any items otherwise required to be delivered to Agent as a condition
of the initial Loans and Letters of Credit hereunder may be delivered after the
date hereof, Agent may, in its discretion, agree to extend the date for delivery
of such items or take such other action as Agent may deem appropriate as a
result of the failure to receive such items as Agent may determine or may waive
any Event of Default as a result of the failure to receive such items, in each
case without the consent of any Lender and (ii) Agent may consent to any change
in the type of organization, jurisdiction of organization or other legal
structure of any Borrower, Guarantor or any of their Subsidiaries and amend the
terms hereof or of any of the other Financing Agreements as may be necessary or
desirable to reflect any such change to the extent permitted hereunder, in each
case without the approval of any Lender.
          (e) In addition to the consent of all Lenders as required pursuant to
clause (a)(vi) above, the consent of Agent and a Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations arising under or pursuant to any Hedge Agreements of a
Borrower or Guarantor or other Bank Products as set forth in Section 6.7(a)
hereof.
          (f) Notwithstanding anything to the contrary set forth in this
Section 13 or otherwise, Agent may waive, in its discretion, for a period not to
exceed five (5) Business Days, any Event of Default arising from the failure of
Borrowers or Guarantors (i)timely to deliver any reports and/or other
information as and when required to be delivered under Section 7.1 hereof, any
financial statement and/or other information as and when required to be
delivered under Section 9.1 hereof or (ii) to maintain its Revolving Loan
Priority Collateral or provide insurance coverage for such Revolving Loan
Priority Collateral to the extent required under Section 9.5 hereof.
          (g) Notwithstanding that the consent of all Lenders is required in
certain circumstances as set forth in this Section 13, (i) each Lender is
entitled to vote as such Lender may elect on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (ii) the

136



--------------------------------------------------------------------------------



 



Required Lenders may consent to allow a Borrower or Guarantor to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     13.4 Indemnification.
          (a) Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent, each Co-Collateral Agent, each Lender and Issuing
Bank, their respective Affiliates and their respective officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each
such person being an “Indemnitee”), harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses (including attorneys’
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, or any undertaking or proceeding related to any of the
transactions contemplated hereby (including preparations for and consultations
concerning any such matters) or any act, omission, event or transaction related
or attendant thereto, including amounts paid in settlement, court costs, and the
fees and expenses of counsel except that Borrowers and Guarantors shall not have
any obligation under this Section 13.5 to indemnify an Indemnitee or any Related
Person of an Indemnitee with respect to a matter covered hereby resulting from
the gross negligence or willful misconduct of such Indemnitee or any Related
Person of such Indemnitee as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction (but without limiting the obligations
of Borrowers or Guarantors as to any other Indemnitee). For purposes of this
Section 13.4, a “Related Person” of an Indemnitee shall mean any of such
Indemnitee and its officers, directors, agents, employees, advisors and counsel
and their respective Affiliates (each, a “Related Person”). To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section
may be unenforceable because it violates any law or public policy, Borrowers and
Guarantors shall pay the maximum portion which it is permitted to pay under
applicable law to Agent and Lenders in satisfaction of indemnified matters under
this Section. To the extent permitted by applicable law, no Borrower or
Guarantor shall assert, and each Borrower and Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Financing Agreements or any undertaking or transaction contemplated
hereby. No Indemnitee referred to above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or any of the other
Financing Agreements or the transaction contemplated hereby or thereby.
          (b) Without limiting the generality of the foregoing, Borrowers and
Guarantors shall indemnify and hold Agent and Lenders harmless from and against
any and all losses, claims, damages, liabilities, costs and expenses which Agent
or any Lender may suffer or incur in connection with any Letter of Credit and
any documents, drafts or acceptances relating thereto, including any losses,
claims, damages, liabilities, costs and expenses due to any action taken by an
Issuing Bank or correspondent with respect to any Letter of Credit, except for
such losses, claims, damages, liabilities, costs or expenses that are a direct
result of the gross negligence or willful misconduct of Agent or any Lender or
their respective Related Persons as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction.

137



--------------------------------------------------------------------------------



 



          (c) All amounts due under this Section shall be payable thirty
(30) days after written demand. The foregoing indemnity shall survive the
payment of the Obligations and the termination of this Agreement.
Notwithstanding anything to the contrary in this Section 13.5, Borrowers and
Guarantors shall not have any obligations under this Section 13.5 to any
Indemnitee with respect to any Taxes, but without limiting any obligations of
Borrowers and Guarantors to any Indemnitee with respect to Taxes under
Section 6.8.
SECTION 14. THE AGENT AND CO-COLLATERAL AGENTS
     14.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes Wells Fargo to act as Agent hereunder and
under the other Financing Agreements and each of Wells Fargo, Bank of America,
N.A. and General Electric Capital Corporation to act as Co-Collateral Agents
hereunder, in each case with such powers as are specifically delegated to Agent
and Co-Collateral Agents, respectively, by the terms of this Agreement and of
the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Agent and Co-Collateral Agents (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Loan Document be a trustee or fiduciary for any Lender; (b) shall
not be responsible to Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or for any failure by any Borrower
or any Guarantor or any other Person to perform any of its obligations hereunder
or thereunder; and (c) shall not be responsible to Secured Parties for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent and Co-Collateral Agents
may employ agents and attorneys in fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith. Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to Agent shall have been delivered to and acknowledged by Agent.
     14.2 Reliance by Agent. Agent and each Co-Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by Agent or
such Co-Collateral Agent, respectively. As to any matters not expressly provided
for by this Agreement or any of the other Financing Agreements, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of Lenders as is required in such circumstance, and such instructions of
such Required Lenders or of all Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Lenders.
     14.3 Events of Default.
          (a) Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letters of Credit hereunder, unless and until Agent
has received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or

138



--------------------------------------------------------------------------------



 



Failure of Condition”. In the event that Agent receives such a Notice of Default
or Failure of Condition, Agent shall give prompt notice thereof to the Lenders.
Agent shall (subject to Section 14.7 hereof) take such action with respect to
any such Event of Default or failure of condition precedent as shall be directed
by the Required Lenders to the extent provided for herein; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to or by reason of such Event of Default or failure of condition
precedent, as it shall deem advisable in the best interest of Lenders. Without
limiting the foregoing, and notwithstanding the existence or occurrence and
continuance of an Event of Default or any other failure to satisfy any of the
conditions precedent set forth in Section 4 of this Agreement to the contrary,
unless and until otherwise directed by the Required Lenders, Agent may, but
shall have no obligation to, continue to make Loans and Issuing Bank may, but
shall have no obligation to, issue or cause to be issued any Letter of Credit
for the ratable account and risk of Lenders from time to time if Agent believes
making such Loans or issuing or causing to be issued such Letter of Credit is in
the best interests of Lenders.
          (b) Except with the prior written consent of Agent, no Lender or
Issuing Bank may assert or exercise any enforcement right or remedy in respect
of the Loans, Letter of Credit Obligations or other Obligations, as against any
Borrower or Guarantor or any of the Collateral or other property of any Borrower
or Guarantor.
     14.4 Wells Fargo in its Individual Capacity; Co-Agents in their Individual
Capacity.
          (a) With respect to its Commitment and the Loans made and Letters of
Credit issued or caused to be issued by it (and any successor acting as Agent),
so long as Wells Fargo shall be a Lender hereunder, it shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include Wells Fargo in its individual
capacity as Lender hereunder. Wells Fargo (and any successor acting as Agent)
and its Affiliates may (without having to account therefor to any Lender) lend
money to, make investments in and generally engage in any kind of business with
Borrowers (and any of its Subsidiaries or Affiliates) as if it were not acting
as Agent, and Wells Fargo and its Affiliates may accept fees and other
consideration from any Borrower or Guarantor and any of its Subsidiaries and
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
          (b) With respect to its Commitment and the Loans made (and any
successor acting as a Co-Collateral Agent), so long as each of Wells Fargo, Bank
of America, N.A. and General Electric Capital Corporation shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as a Co-Collateral
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include such Co-Collateral Agent in its individual capacity as Lender
hereunder. Each of Wells Fargo, Bank of America, N.A. and General Electric
Capital Corporation (and any successor acting as a Co-Collateral Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as a
Co-Collateral Agent, and each of Wells Fargo, Bank of America, N.A. and General
Electric Capital Corporation and their respective Affiliates may accept fees and
other consideration from any Borrower or Guarantor and any of its Subsidiaries
and Affiliates for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.
     14.5 Indemnification. Lenders agree to indemnify Agent, each Co-Collateral
Agent and Issuing Bank (to the extent not reimbursed by Borrowers hereunder and
without limiting any obligations of Borrowers hereunder) ratably, in accordance
with their Pro Rata Shares, for any and all claims of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against Agent
(including by

139



--------------------------------------------------------------------------------



 



any Lender) or any Co-Collateral Agent arising out of or by reason of any
investigation in or in any way relating to or arising out of this Agreement or
any of the other Financing Agreements or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.
     14.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it
has, independently and without reliance on Agent, any Co-Collateral Agent or
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Guarantors and has
made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Agent, any Co-Collateral Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Neither Agent nor any Co-Collateral Agent shall be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent and
each Co-Collateral Agent will use reasonable efforts to provide Lenders with any
information received by Agent or such Co-Collateral Agent from any Borrower or
Guarantor which is required to be provided to Lenders or deemed to be requested
by Lenders hereunder and with a copy of any Notice of Default or Failure of
Condition received by Agent from any Borrower or any Lender; provided, that,
Agent or Co-Collateral Agents shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s or
such Co-Collateral Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Agent or Co-Collateral Agents or deemed requested
by Lenders hereunder, Agent and Co-Collateral Agents shall not have any duty or
responsibility to provide any Lender with any other credit or other information
concerning the affairs, financial condition or business of any Borrower or
Guarantor that may come into the possession of Agent or any Co-Collateral Agent.
     14.7 Failure to Act. Except for action expressly required of Agent or any
Co-Collateral Agent hereunder and under the other Financing Agreements, Agent
and each Co-Collateral Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 14.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.
     14.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing
Bank provide any Letter of Credit to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit would cause the aggregate amount of the total outstanding Revolving Loans
and Letters of Credit to such Borrower to exceed the Borrowing Base, without the
prior consent of all Lenders; except, that, Agent may make such additional
Revolving Loans or Issuing Bank may provide such additional Letter of Credit on
behalf of Lenders, intentionally and with actual knowledge that such Revolving
Loans or Letter of Credit will cause the total outstanding Revolving Loans and
Letters of Credit to such Borrower to exceed the Borrowing Base, as
Co-Collateral Agents may deem necessary or advisable in their discretion;
provided, that (a) the total principal amount of the additional Revolving Loans
or additional Letters of Credit to any Borrower which Agent may make or

140



--------------------------------------------------------------------------------



 



provide after obtaining such actual knowledge that the aggregate principal
amount of the Revolving Loans equal or exceed the Borrowing Base, plus the
amount of Special Agent Advances made pursuant to Section 14.11(a)(ii) hereof
then outstanding, shall not exceed the aggregate amount equal to seven and
one-half (7.5%) percent of the Maximum Credit and shall not cause the total
principal amount of the Loans and Letters of Credit to exceed the lesser of
(i) the Maximum Credit and (ii) the Revolving Loan Limit and (b) no such
additional Revolving Loan or Letter of Credit shall be outstanding more than
forty-five (45) days after the date such additional Revolving Loan or Letter of
Credit is made or issued (as the case may be), except as the Required Lenders
may otherwise agree. Each Lender shall be obligated to pay Agent the amount of
its Pro Rata Share of any such additional Revolving Loans or Letters of Credit.
     14.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent and Co-Collateral Agents to enter
into this Agreement and the other Financing Agreements. Each Secured Party
agrees that any action taken by Agent, Co-Collateral Agents or Required Lenders
(or such greater percentage as may be required hereunder) in accordance with the
terms of this Agreement or the other Financing Agreements and the exercise by
Agent, Co-Collateral Agents or Required Lenders (or such greater percentage as
may be required hereunder) of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Secured Parties.
     14.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to the Borrowing Base prepared or received by
Agent (each field audit or examination report and report with respect to the
Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”), appraisals with respect to the Collateral and financial statements
with respect to Parent and its Subsidiaries received by Agent;
          (b) expressly agrees and acknowledges that Agent or any Co-Collateral
Agent (i) does not make any representation or warranty as to the accuracy of any
Report, appraisal or financial statement or (ii) shall not be liable for any
information contained in any Report, appraisal or financial statement;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and
          (d) agrees to keep all Reports and appraisals confidential and
strictly for its internal use in accordance with the terms of Section 15.5
hereof, and not to distribute or use any Report or appraisals in any other
manner.
     14.11 Collateral Matters.
          (a) Agent may, at the direction of Co-Collateral Agents, from time to
time, at any time on or after an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the Loans and
Letters of Credit hereunder, make such disbursements and advances (“Special
Agent Advances”) which Co-Collateral Agents, in their sole discretion, (i) deem
necessary or desirable either to preserve or protect the Collateral or any
portion thereof or (ii) to enhance the likelihood or maximize the amount of
repayment by Borrowers and Guarantors of the Loans and other Obligations;

141



--------------------------------------------------------------------------------



 



provided, that, (A) the aggregate principal amount of the Special Agent Advances
pursuant to this clause (ii) outstanding at any time, plus the then outstanding
principal amount of the additional Loans and Letters of Credit which Agent may
make or provide as set forth in Section 14.8 hereof, shall not exceed the amount
equal to seven and one-half (7.5%) percent of the Maximum Credit and (B) the
aggregate principal amount of the Special Agent Advances pursuant to this clause
(ii) outstanding at any time, plus the then outstanding principal amount of the
Loans, shall not exceed the lesser of (i) the Maximum Credit and (ii) the
Revolving Loan Limit, except at Co-Collateral Agents’ option; provided, that, to
the extent that the aggregate principal amount of Special Agent Advances plus
the then outstanding principal amount of the Loans exceed the lesser of (i) the
Maximum Credit and (ii) the Revolving Loan Limit the Special Agent Advances that
are in excess of the lesser of (i) the Maximum Credit and (ii) the Revolving
Loan Limit shall be for the sole account and risk of such Co-Collateral Agents
as may elect to fund such amounts and notwithstanding anything to the contrary
set forth below, no Lender shall have any obligation to provide its share of
such Special Agent Advances in excess of the lesser of (i) the Maximum Credit
and (ii) the Revolving Loan Limit, or (iii) to pay any other amount chargeable
to any Borrower or Guarantor pursuant to the terms of this Agreement or any of
the other Financing Agreements consisting of (A) costs, fees and expenses and
(B) payments to Issuing Bank in respect of any Letter of Credit Obligations. The
Special Agent Advances shall be repayable on demand and together with all
interest thereon shall constitute Obligations secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Interest on Special Agent Advances shall be payable at
the Interest Rate then applicable to Base Rate Loans and shall be payable within
five (5) Business Days after demand. Without limitation of its obligations
pursuant to Section 6.13, each Lender agrees that it shall make available to
Agent, upon Agent’s demand, in immediately available funds, the amount equal to
such Lender’s Pro Rata Share of each such Special Agent Advance. If such funds
are not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Base Rate Loans.
          (b) Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any security interest in, mortgage or Lien upon, any
of the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 15.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or Disposition is made in compliance with
Section 10.1 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or Lien was granted or at any time thereafter, or (iv) for which the
consideration received in the aggregate in any twelve (12) month period is less
than $10,000,000 and to the extent Agent may release its security interest in
and Lien upon any such Collateral pursuant to the sale or other disposition
thereof, such sale or other disposition shall be deemed consented to by Lenders,
or (v) if required or permitted under the terms of any of the other Financing
Agreements, including the Intercreditor Agreement and any other intercreditor
agreement, or (vi) approved, authorized or ratified in writing by such
percentage of Lenders as required by Section 13.3(a). Except as provided above,
Agent will not release any security interest in, mortgage or Lien upon, any of
the Collateral without the prior written authorization of such percentage of
Lenders as required by Section 13.3(a). Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release

142



--------------------------------------------------------------------------------



 



particular types or items of Collateral pursuant to this Section. In no event
shall the consent or approval of Issuing Bank to any release of Collateral be
required.
          (c) Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in writing, upon request by Agent, the authority to
release Collateral conferred upon Agent under this Section. Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or Liens
granted to Agent upon any Collateral to the extent set forth above; provided,
that, such release shall not in any manner discharge, affect or impair the
Obligations or any security interest, mortgage or Lien upon (or obligations of
any Borrower or Guarantor in respect of) the Collateral retained by such
Borrower or Guarantor.
          (d) Neither Agent nor any Co-Collateral Agent shall have any
obligation whatsoever to any Lender, Issuing Bank or any other Person to
investigate, confirm or assure that the Collateral exists or is owned by any
Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Financing Agreements or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent or Co-Collateral Agents in this Agreement or in
any of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent and any
Co-Collateral Agent may act in any manner it may deem appropriate, in its
discretion, given Agent’s and each Co-Collateral Agent’s own interest in the
Collateral as a Lender and that Agent and Co-Collateral Agents shall have no
duty or liability whatsoever to any other Lender or Issuing Bank.
     14.12 Agency for Perfection. Each Lender and Issuing Bank hereby appoints
Agent and each other Lender and Issuing Bank as agent and bailee for the purpose
of perfecting the security interests in and liens upon the Collateral of Agent
in assets which, in accordance with Article 9 of the UCC can be perfected only
by possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party. Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.
     14.13 Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Borrower or Guarantor, Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Agent shall have made any demand on the
Borrowers) shall be entitled and empowered, by intervention in such proceeding
or otherwise:
               (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Obligations and all other Obligations (other than obligations under Bank
Products to which Agent is not a party) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of Lenders, Issuing Bank,

143



--------------------------------------------------------------------------------



 



Agent and Co-Collateral Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, Issuing Bank,
Agent and Co-Collateral Agents and their respective agents and counsel and all
other amounts due Lenders, Issuing Bank, Agent and Co-Collateral Agents allowed
in such judicial proceeding; and
               (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender, each
Co-Collateral Agent and Issuing Bank to make such payments to Agent and, in the
event that Agent shall consent to the making of such payments directly to
Lenders, Co-Collateral Agents and Issuing Bank, to pay to Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of Agent
and its agents and counsel, and any other amounts due Agent.
          (b) Nothing contained herein shall be deemed to authorize Agent or any
Co-Collateral Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize Agent or any Co-Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.
     14.14 Successor Agent. Agent may resign as Agent upon thirty (30) days’
notice to Lenders and Administrative Borrower. If Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for Lenders, which successor agent shall be subject to the approval of
Administrative Borrower (such approval not to be unreasonably withheld,
conditioned or delayed), so long as no Event of Default shall exist or have
occurred and be continuing. If no successor agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with Lenders and Administrative Borrower, a successor agent from among Lenders.
In the event that no Lender accepts such designation, Agent may appoint a
commercial bank that is organized under the laws of the United States of America
or any state or district thereof, has a combined capital surplus of at least
$200,000,000 and so long as no Event of Default exists or has occurred and is
continuing, is acceptable to Administrative Borrower. Upon the acceptance by the
Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Agent and the term “Agent” as used herein and in the other Financing
Agreements shall mean such successor agent and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated. The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Administrative Borrower and such successor. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this
Section 14 shall inure to its benefit as to any actions taken or omitted by it
while it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is thirty (30) days after the date of a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Any resignation by Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swing line Lender. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Financing Agreements, and (c) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

144



--------------------------------------------------------------------------------



 



     14.15 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.
     14.16 Co-Collateral Agent Determinations. Each reference in this Agreement
to any action, determination, decision, consent, approval, satisfaction,
acceptance, exercise of discretion or other act of or by or with respect to
“Co-Collateral Agents” shall be deemed to refer to such action, determination,
decision, consent, approval, satisfaction, acceptance, exercise of discretion or
other act of or by the Co-Collateral Agents exercised, as the case may be, by
the consenting vote of any two (2) of the three (3) Collateral Agents; provided,
however, that if there shall be at any time only two (2) Co-Collateral Agents,
then each reference to “Co-Collateral Agents” shall be deemed to refer to such
action, determination, exercise of discretion or other conduct taken, made or
exercised, as the case may be, on the basis of the more conservative credit
judgment of the two (2) remaining Co-Collateral Agents.
     14.17 Intercreditor Arrangements. Each Lender hereby (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement on behalf of such Lender and agrees that Agent may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement, and (d) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
Lender and it has received and reviewed the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and any
of the other Financing Agreements, the terms of the Intercreditor Agreement
shall govern and control except as expressly set forth in the Intercreditor
Agreement.
SECTION 15. TERM OF AGREEMENT; MISCELLANEOUS
     15.1 Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the Maturity Date, unless sooner
terminated pursuant to the terms hereof. In addition, Borrowers may terminate
this Agreement at any time upon ten (10) days prior written notice to Agent
(which notice shall be irrevocable) and Agent shall, at the direction of
Required Lenders, terminate this Agreement at any time that an Event of Default
exists or has occurred and is continuing. Upon the Maturity Date or any other
effective date of termination of the Financing Agreements, Borrowers shall pay
to Agent all outstanding and unpaid Obligations and shall furnish cash
collateral to Agent (or at Agent’s option, a letter of credit issued for the
account of Borrowers and at Borrowers’ expense, in form and substance
satisfactory to Agent, by an issuer acceptable to Agent and payable to Agent as
beneficiary) in such amounts as Agent determines are reasonably necessary to
secure Agent, Lenders and Issuing Bank from loss, cost, damage or expense,
including attorneys’ fees and expenses, in connection with any issued and
outstanding Letter of Credit Obligations and checks or other payments
provisionally credited to the

145



--------------------------------------------------------------------------------



 



Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement and for any of the Obligations
arising under or in connection with any Bank Products in such amounts as the
Bank Product Provider providing such Bank Products may require, unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner satisfactory to such Bank Product
Provider (for purposes of this Section 15.1 and references hereto, such payments
to Agent and/or delivery of letter of credit as provided above with respect to
the Obligations, together with the termination of any commitment to make any
Loans or provide any Letters of Credit is referred to as the “Payment in Full of
all Obligations”). The amount of such cash collateral (or letter of credit, as
Agent may determine) as to any Letter of Credit Obligations shall be in the
amount equal to one hundred three (103%) percent of the face amount of the
Letter of Credit Obligations plus the amount of any fees and expenses due and
payable in connection therewith. Such payments in respect of the Obligations and
cash collateral shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Administrative Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrowers to the Agent Payment Account or other bank account
designated by Agent are received in such bank account later than 2:00 p.m.
Eastern Standard Time
          (b) No termination of the Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until Payment in Full of all Obligations and
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until the Payment in Full of all
Obligations. Accordingly, each Borrower and Guarantor waives any rights it may
have under the UCC to demand the filing of termination statements with respect
to the Collateral and Agent shall not be required to send such termination
statements to Borrowers or Guarantors, or to file them with any filing office,
unless and until the Payment in Full of all Obligations.
     15.2 Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to any Borrower, Guarantor, Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation” and the word “will” when used in this Agreement
shall be construed to have the same meaning and effect as the word “shall”.

146



--------------------------------------------------------------------------------



 



          (f) All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC (except to the extend mandatorily
applicable), honesty in fact in the conduct or transaction concerned.
          (g) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied; provided, that, if Parent or Borrowers change the method for inventory
valuation as used in the preparation of its financial statements, the
Administrative Borrower shall deliver notice of such change to Agent thirty
(30) days prior to such change and shall provide materials to Agent to show the
effect on the financial statements and the Borrowing Base, if applicable, of
such change on a pro forma basis when and to the extent included in the
immediately subsequent financial statements delivered pursuant to Section 9.1(a)
or Borrowing Base delivered hereunder, it being agreed that Agent may adjust the
Borrowing Base to account for the effect thereon of any such change.
Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is unqualified and also does not include any explanation, supplemental comment
or other comment concerning the ability of the applicable person to continue as
a going concern or the scope of the audit..
          (h) Unless otherwise indicated herein, all references to time of day
refer to Eastern Standard Time or Eastern daylight saving time, as in effect in
New York City on such day. For purposes of the computation of a period of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
          (i) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (j) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (k) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
     15.3 Notices.
          (a) All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. Notices delivered through electronic communications
shall be effective to the extent set forth in Section 15.3(b) below. All

147



--------------------------------------------------------------------------------



 



notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

     
If to any Borrower or Guarantor:
  NCI Building Systems, Inc.
10943 North Sam Houston parkway West
Houston, Texas 77064
Attention: Chief Financial Officer
Telephone No.: 281-897-7837
Telecopy No.: 281-897-7658
E-mail: mejohnson@ncilp.com
 
   
with copies (which copies will not
constitute notice to:
  Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: David A. Brittenham
Telephone No.: 212-909-6000
Telecopy No.: 212-909-6836
E-mail: dabrittenham@debevoise.com
 
   
If to Agent or Issuing Bank:
  Wells Fargo Foothill, LLC
1100 Abernathy Road
Suite 1600
Atlanta, Georgia 30328
Attention: Business Finance Manager
Telephone No.: 770-508-1300
Telecopy No.: 770-804-0551

          (b) Notices and other communications to Lenders and Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent or as otherwise determined by Agent; provided, that, the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2 hereof
if such Lender or Issuing Bank, as applicable, has notified Agent that it is
incapable of receiving notices under such Section by electronic communication.
Unless Agent otherwise requires, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.
          15.4 Partial Invalidity. If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
          15.5 Confidentiality.

148



--------------------------------------------------------------------------------



 



          (a) Agent, each Lender and Issuing Bank shall keep confidential any
Information (as defined below) supplied to it by or on behalf of Parent or any
Subsidiary pursuant to or in connection with this Agreement or any of the other
Financing Agreements or obtained by it based on a review of the books and
records of Parent or any Subsidiary; provided, that, nothing contained herein
shall limit the disclosure of any such information: (i) to the extent required
by statute, rule, regulation, subpoena or court order, (ii) to bank examiners
and other regulators, auditors and/or accountants, in connection with any
litigation to which Agent, such Lender or Issuing Bank is a party, (iii) to any
Lender or Participant (or prospective Lender or Participant) or Issuing Bank or
to any Affiliate of any Lender so long as such Lender, Participant (or
prospective Lender or Participant), Issuing Bank or Affiliate shall have agreed
in writing to treat such information as confidential in accordance with this
Section 15.5 (which may be in the form of an electronic recorded agreement for
any prospective Lender or Participant, including through Intralinks or similar
systems, that has been approved by Administrative Borrower, and otherwise shall
be in the form of a written manually executed agreement), or (iv) to counsel for
Agent, any Lender, Participant (or prospective Lender or Participant) or Issuing
Bank; provided, that, each Agent, Lender or Participant shall inform such
counsel of the agreement under this Section 15.5 and take reasonable actions to
cause compliance by any such counsel with such provision.
          (b) In the event that Agent, any Lender or Issuing Bank receives a
request or demand to disclose any confidential information pursuant to any
subpoena or court order, Agent or such Lender or Issuing Bank, as the case may
be, agrees (i) to the extent not prohibited by applicable law, Agent or such
Lender or Issuing Bank will promptly notify Administrative Borrower of such
request so that Administrative Borrower may seek a protective order or other
appropriate relief or remedy and (ii) if disclosure of such information is
required, disclose such information and, subject to reimbursement by Borrowers
of Agent’s or such Lender’s or Issuing Bank’s expenses, cooperate with
Administrative Borrower in the reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to such portion
of the disclosed information which Administrative Borrower so designates, to the
extent not prohibited by applicable law.
          (c) In no event shall this Section 15.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that is or becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Borrower
or Guarantor, (iii) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
mandatory informational requests from regulators, agencies and Governmental
Authorities in accordance with applicable industry standards relating to the
exchange of credit information, it being agreed that Agent, such Lender or
Issuing Bank, as applicable, will endeavor when commercially practicable to
provide reasonable notice thereof to Administrative Borrower. The obligations of
Agent, Lenders and Issuing Bank under this Section 15.5 shall supersede and
replace the obligations of Agent, Lenders and Issuing Bank under any
confidentiality letter relating hereto signed prior to the date hereof or any
other arrangements concerning the confidentiality of information provided by any
Borrower or Guarantor to Agent or any Lender. In addition, Agent and Lenders may
disclose the information relating to the Credit Facility set forth on Schedule
15.5(c) to Gold Sheets and other publications, and Co-Collateral Agents may
otherwise use the corporate name and logo of Borrowers and Guarantors and such
information in “tombstones” or other advertisements, public statements or
marketing materials.
          (d) For purposes of this Section, “Information” means all information
received from a Borrower or Guarantor or any Subsidiary relating to Borrowers,
Guarantors or any Subsidiary or any of their respective businesses, other than
any such information that is available to Agent, any Lender or the

149



--------------------------------------------------------------------------------



 



Issuing Bank on a nonconfidential basis prior to disclosure by such Borrower or
Guarantor or any Subsidiary, and any materials or information filed in whole or
in part with the Securities and Exchange Commission.
          (e) Notwithstanding any other provision of this Agreement, any other
Financing Agreement or any Assignment and Acceptance, the confidentiality
provisions of this Section 15.5 shall survive with respect to each Lender and
Agent until the second (2nd) anniversary of such Lender or Agent ceasing to be a
Lender or Agent, respectively.
     15.6 Successors. This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers,
Guarantors and their respective successors and assigns; except, that, other than
as permitted hereunder, Borrower may not assign its rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Agent and Lenders. Any such
purported assignment without such express prior written consent shall be void.
No Lender may assign or otherwise transfer its rights and obligations under this
Agreement without the prior written consent of Agent and Administrative
Borrower, except as provided in such Section 15.7. The terms and provisions of
this Agreement and the other Financing Agreements are for the purpose of
defining the relative rights and obligations of Borrowers, Guarantors, Agent,
Lenders and Issuing Bank with respect to the transactions contemplated hereby
and there shall, other than to the extent expressly provided with respect to
Bank Product Providers, be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.
     15.7 Assignments; Participations.
          (a) Each Lender may make assignments of all or, if less than all, a
portion equal to at least $5,000,000 in the aggregate for the assigning Lender
(unless the Administrative Borrower and Agent otherwise consent), of such rights
and obligations under this Agreement to other financial institutions or other
Persons in each case approved in writing by Agent, Swing Line Lender and Issuing
Bank and, so long as no Event of Default shall exist or have occurred and be
continuing, Administrative Borrower, which approval shall not be unreasonably
withheld or delayed; provided, that, (i) the approval of Administrative Borrower
shall not be required in connection with assignments to another Lender, to any
Affiliate of a Lender (except for assignments to any Affiliate of a Lender in
connection with or in contemplation of the sale or other disposition of such
Affiliate) or to any Approved Fund, or with respect to any assignment in the
form of a participation, (ii) the approval of Agent shall not be required for an
assignment to a Lender or any Affiliate of any Lender; (iii) such transfer or
assignment will not be effective until recorded by Agent on the Register and
(iv) Agent shall have received for its sole account payment of a processing fee
from the assigning Lender or the assignee in the amount of $5,000. Upon the
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an assignee in accordance with this Section 15.7, the processing fee
referred to in this Section 15.7(a) and any written approval of such assignment
by Agent and Administrative Borrower required by Section 15.7, Agent shall
accept such Assignment and Acceptance, record the information contained therein
in the Register in accordance with Section 6.4(a) and give prompt notice of such
assignment and recordation to the Administrative Borrower.
          (b) Upon such execution, delivery, acceptance and recording as
provided in this Section 15.7, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and to the other Financing Agreements and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations (including, without limitation, the
obligation to participate in Letter of Credit Obligations) of a Lender hereunder
and thereunder and the assigning Lender shall, to the extent that rights and
obligations

150



--------------------------------------------------------------------------------



 



hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(except for any obligations under Section 15.5).
          (c) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee confirms its other agreements,
acknowledgments and representations as a Lender pursuant to Section 14.6,
(vi) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other
Financing Agreements as are delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto, and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agent and Lenders
may, subject to Section 15.5, furnish any information concerning any Borrower or
Guarantor in the possession of Agent or any Lender from time to time to
assignees and Participants.
          (d) Notwithstanding anything to the contrary in this Agreement, no
assignee, which as of the date of any assignment to it pursuant to this
Section 15.7 would be entitled to any payment under Section 3.5, 3.6, 6.8 or
9.12 in an amount greater than the assigning Lender would have been entitled to
as of such date under such Sections with respect to the rights assigned, shall
be entitled to such greater payments unless the assignment was made after an
Event of Default under Section 12.1(a) or (g) has occurred and is continuing or
Administrative Borrower has expressly consented in writing to waive the benefit
of this provision at the time of such assignment.
          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Obligations, without the consent of Agent or the other
Lenders); provided, that, (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other
Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing
Agreements, (iii) such Lender shall remain the holder of any Loan for all
purposes under this Agreement and the other Financing Agreements, and (iv) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or Guarantor under this Agreement (including, without limitation,
Sections 3.5, 3.6, 6.8 and 9.12) and the other Financing Agreements shall

151



--------------------------------------------------------------------------------



 



be determined as if such Lender had not sold such participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement.
          (f) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank; provided, that,
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee for such Lender as a party hereto.
          (g) Any Lender that is an Issuing Bank may at any time assign all of
its Commitments pursuant to this Section 15.7. If such Issuing Bank ceases to be
a Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.
          (h) On or prior to the effective date of any assignment pursuant to
this Section 15.7, the assigning Lender shall surrender any outstanding notes
held by it all or a portion of which are being assigned. Any such notes
surrendered by the assigning Lender shall be returned by Agent to the
Administrative Borrower marked “cancelled”.
          (i) No assignment or participation made or purported to be made to any
assignee Lender or Participant shall be effective without the prior written
consent of the Administrative Borrower if it would require the Administrative
Borrower to make any filing with any Governmental Authority or qualify any Loan,
or any of the Financing Agreements under the laws of any jurisdiction, and the
Administrative Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.
          (j) If the Administrative Borrower wishes to replace the Loans or
Commitments under this Agreement with ones having different terms, it shall have
the option, with the consent of Agent and subject to at least three Business
Days’ advance notice to the Lenders, instead of prepaying the Loans or reducing
or terminating the Commitments to be replaced, to (i) require the Lenders to
assign without representation, warranty or recourse of any kind whatsoever, such
Loans or Commitments to Agent or its designees and (ii) amend the terms thereof
in accordance with Section 13.3, which amendment shall in any such case reflect
the resignation effective contemporaneously therewith of Agent as agent.
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under such Facility in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and breakage
costs as otherwise required hereunder. By receiving such purchase price, the
existing Lenders shall automatically be deemed to have assigned without
representation, warranty or recourse of any kind whatsoever, the Loans or
Commitments under such Facility, and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.
     15.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and

152



--------------------------------------------------------------------------------



 



thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.
     15.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III
of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.
     15.10 Counterparts, Etc. This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

153



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused
these presents to be duly executed as of the day and year first above written.

          LENDERS:

WELLS FARGO FOOTHILL, LLC, as
Administrative and Co-Collateral Agent and a Lender
    By:   /s/ Kathy Plisko       Name:   Kathy Plisko      Title:   SVP     
BANK OF AMERICA, N.A., as Co-Collateral Agent and a Lender
    By:   /s/ Daniel K. Clancy       Name:   Daniel K. Clancy      Title:  
Senior Vice President      GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Collateral Agent and a Lender
    By:   /s/ Thomas G. Sullivan       Name:   Thomas G. Sullivan      Title:  
Duly Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            BORROWERS:

NCI GROUP, INC
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:  
Senior Vice President and General Counsel        ROBERTSON-CECO II CORPORATION
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:  
Senior Vice President and General Counsel        GUARANTORS:

NCI BUILDING SYSTEMS, INC.
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:  
Senior Vice President and General Counsel        STEELBUILDING.COM INC.
      By:   /s/ Todd R. Moore         Name:   Todd R. Moore        Title:  
Senior Vice President and General Counsel     

 